 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,

DEPOSITOR

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

TRUSTEE

WELLS FARGO BANK, NATIONAL ASSOCIATION,

MASTER SERVICER AND SECURITIES ADMINISTRATOR

and

EMC MORTGAGE CORPORATION

SELLER AND COMPANY

_____________________________________

 

POOLING AND SERVICING AGREEMENT

 

Dated as of August 1, 2005

____________________________________

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates

 

Series 2005-8

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

ARTICLE II

 

CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

 

 

 

Section 2.01

Conveyance of Mortgage Loans to Trustee

38

Section 2.02

Acceptance of Mortgage Loans by Trustee

40

Section 2.03

Assignment of Interest in the Mortgage Loan Purchase Agreement

42

Section 2.04

Substitution of Mortgage Loans

43

Section 2.05

Issuance of Certificates

44

Section 2.06

Representations and Warranties Concerning the Depositor

44

 

 

 

ARTICLE III

 

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

 

 

 

Section 3.01

Master Servicer

46

Section 3.02

REMIC-Related Covenants

47

Section 3.03

Monitoring of Servicers

47

Section 3.04

Fidelity Bond

48

Section 3.05

Power to Act; Procedures

48

Section 3.06

Due-on-Sale Clauses; Assumption Agreements

49

Section 3.07

Release of Mortgage Files

49

Section 3.08

Documents, Records and Funds in Possession of Master Servicer To Be Held for
Trustee

50

Section 3.09

Standard Hazard Insurance and Flood Insurance Policies

51

Section 3.10

Presentment of Claims and Collection of Proceeds

51

Section 3.11

Maintenance of the Primary Mortgage Insurance Policies

52

Section 3.12

Trustee to Retain Possession of Certain Insurance Policies and Documents

52

Section 3.13

Realization Upon Defaulted Mortgage Loans

52

Section 3.14

Compensation for the Master Servicer

53

Section 3.15

REO Property

53

Section 3.16

Annual Officer’s Certificate as to Compliance

54

Section 3.17

Annual Independent Accountant’s Servicing Report

54

Section 3.18

Reports Filed with Securities and Exchange Commission

55

Section 3.19

The Company

55

Section 3.20

UCC

55

Section 3.21

Optional Purchase of Defaulted Mortgage Loans

56

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE IV

 

ACCOUNTS

 

 

 

Section 4.01

Protected Accounts

57

Section 4.02

Master Servicer Collection Account

58

Section 4.03

Permitted Withdrawals and Transfers from the Master Servicer Collection Account

59

Section 4.04

Distribution Account

60

Section 4.05

Permitted Withdrawals and Transfers from the Distribution Account

60

Section 4.06

Reserve Fund

60

Section 4.07

Class XP Reserve Account

60

Section 4.08

Cap Reserve Account

60

 

 

 

ARTICLE V

 

CERTIFICATES

 

 

 

Section 5.01

Certificates

63

Section 5.02

Registration of Transfer and Exchange of Certificates

69

Section 5.03

Mutilated, Destroyed, Lost or Stolen Certificates

72

Section 5.04

Persons Deemed Owners

73

Section 5.05

Transfer Restrictions on Residual Certificates

73

Section 5.06

Restrictions on Transferability of Certificates

74

Section 5.07

ERISA Restrictions

75

Section 5.08

Rule 144A Information

76

 

 

 

ARTICLE VI

 

 

 

PAYMENTS TO CERTIFICATEHOLDERS

 

 

 

Section 6.01.1

Distributions on the Group I Certificates

77

Section 6.01.2

Distributions on the Group II Certificates

77

Section 6.02.1

Allocation of Losses and Subsequent Recoveries on the Group I Certificates

77

Section 6.02.2

Allocation of Losses and Subsequent Recoveries on the Group II Certificates

82

Section 6.02.3

Cross-Collateralization

83

Section 6.03

Payments

84

Section 6.04

Statements to Certificateholders

85

Section 6.05

Monthly Advances

87

Section 6.06

Compensating Interest Payments

87

Section 6.07

Distributions on REMIC I Regular Interests and REMIC II Regular Interests

88

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE VII

 

THE MASTER SERVICER

 

 

 

Section 7.01

Liabilities of the Master Servicer

89

Section 7.02

Merger or Consolidation of the Master Servicer

89

Section 7.03

Indemnification of the Trustee, the Master Servicer and the Securities
Administrator

89

Section 7.04

Limitations on Liability of the Master Servicer and Others

90

Section 7.05

Master Servicer Not to Resign

91

Section 7.06

Successor Master Servicer

91

Section 7.07

Sale and Assignment of Master Servicing

91

 

 

 

ARTICLE VIII

 

DEFAULT

 

 

 

Section 8.01

Events of Default

93

Section 8.02

Trustee to Act; Appointment of Successor

94

Section 8.03

Notification to Certificateholders

95

Section 8.04

Waiver of Defaults

95

Section 8.05

List of Certificateholders

96

 

 

 

ARTICLE IX

 

 

 

CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR

 

 

 

Section 9.01

Duties of Trustee

97

Section 9.02

Certain Matters Affecting the Trustee and the Securities Administrator

99

Section 9.03

Trustee and Securities Administrator Not Liable for Certificates or Mortgage
Loans

100

Section 9.04

Trustee and Securities Administrator May Own Certificates

101

Section 9.05

Trustee’s and Securities Administrator’s Fees and Expenses

101

Section 9.06

Eligibility Requirements for Trustee and Securities Administrator

101

Section 9.07

Insurance

102

Section 9.08

Resignation and Removal of the Trustee and Securities Administrator

102

Section 9.09

Successor Trustee and Successor Securities Administrator

103

Section 9.10

Merger or Consolidation of Trustee or Securities Administrator

104

Section 9.11

Appointment of Co-Trustee or Separate Trustee

104

Section 9.12

Federal Information Returns and Reports to Certificateholders; REMIC
Administration

105

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE X

 

TERMINATION

 

 

 

Section 10.01

Termination Upon Repurchase by EMC or its Designee or Liquidation of the
Mortgage Loans

108

Section 10.02

Additional Termination Requirements

110

 

 

 

ARTICLE XI

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

Section 11.01

Intent of Parties

112

Section 11.02

Amendment

112

Section 11.03

Recordation of Agreement

113

Section 11.04

Limitation on Rights of Certificateholders

113

Section 11.05

Acts of Certificateholders

114

Section 11.06

Governing Law

115

Section 11.07

Notices

115

Section 11.08

Severability of Provisions

116

Section 11.09

Successors and Assigns

116

Section 11.10

Article and Section Headings

116

Section 11.11

Counterparts

116

Section 11.12

Notice to Rating Agencies

116

 

APPENDIX

 

Appendix 1

-

Calculation of Class Y Principal Reduction Amount

 

EXHIBITS

Exhibit A-1

-

Form of Class I-A Certificates

Exhibit A-2

-

Form of Class I-M Certificates

Exhibit A-3

-

Form of Class I-B-1 Certificates and Class I-B-2 Certificates

Exhibit A-4

-

Form of Class I-B-3 Certificates

Exhibit A-5-1

-

Form of Class R Certificates

Exhibit A-5-2

-

Form of Class R-X Certificates

Exhibit A-6

-

Form of Class B-IO Certificates

Exhibit A-7

-

Form of Class XP Certificates

Exhibit A-8

-

Form of Class II-A Certificates

Exhibit A-9

-

Form of Class II-B-1, Class II-B-2, Class B-II-3 and Class II-B-4 Certificates

Exhibit A-10

-

Form of Class II-B-5, Class II-B-6 and Class II-B-7 Certificates

Exhibit B

-

Mortgage Loan Schedule

Exhibit C

-

[Reserved]

Exhibit D

-

Request for Release of Documents

 

 

 


--------------------------------------------------------------------------------



 

 

 

Exhibit E

 

Form of Affidavit pursuant to Section 860E(e)(4)

Exhibit F-1

 

Form of Investment Letter

Exhibit F-2

 

Form of Rule 144A and Related Matters Certificate

Exhibit F-3

 

Form of Transferor Representation Letter

Exhibit G

 

Form of Custodial Agreement

Exhibit H-1

 

EMC Servicing Agreement

Exhibit H-2

 

EverHome Servicing Agreement

Exhibit H-3

 

GreenPoint Servicing Agreement

Exhibit H-4

 

Harbourside Servicing Agreement

Exhibit H-5

 

PHH Servicing Agreement

Exhibit H-6

 

SunTrust Servicing Agreement

Exhibit H-7

 

Waterfield Servicing Agreement

Exhibit I

 

Assignment Agreements

Exhibit J

 

Mortgage Loan Purchase Agreement

Exhibit K

 

Form of Trustee Limited Power of Attorney

 


--------------------------------------------------------------------------------



 

 

POOLING AND SERVICING AGREEMENT

Pooling and Servicing Agreement dated as of August 1, 2005, among Structured
Asset Mortgage Investments II Inc., a Delaware corporation, as depositor (the
“Depositor”), JPMorgan Chase Bank, National Association, a banking association
organized under the laws of the United States, not in its individual capacity
but solely as trustee (the “Trustee”), Wells Fargo Bank, National Association,
as master servicer (in such capacity, the “Master Servicer”) and as securities
administrator (in such capacity, the “Securities Administrator”), and EMC
Mortgage Corporation, as seller (in such capacity, the “Seller”) and as company
(in such capacity, the “Company”).

PRELIMINARY STATEMENT

On or prior to the Closing Date, the Depositor acquired the Mortgage Loans from
the Seller. On the Closing Date, the Depositor will sell the Mortgage Loans and
certain other property to the Trust Fund and receive in consideration therefor
Certificates evidencing the entire beneficial ownership interest in the Trust
Fund.

The Trustee on behalf of the Trust shall make an election for the assets
constituting REMIC I to be treated for federal income tax purposes as a REMIC.
On the Startup Day, the REMIC I Regular Interests will be designated “regular
interests” in such REMIC.

The Trustee on behalf of the Trust shall make an election for the assets
constituting REMIC II to be treated for federal income tax purposes as a REMIC.
On the Startup Day, the REMIC II Regular Interests will be designated “regular
interests” in such REMIC.

The Trustee on behalf of the Trust shall make an election for the assets
constituting REMIC III to be treated for federal income tax purposes as a REMIC.
On the Startup Day, the REMIC III Regular Interests will be designated “regular
interests” in such REMIC.

The Trustee on behalf of the Trust shall make an election for the assets
constituting REMIC IV to be treated for federal income tax purposes as a REMIC.
On the Startup Day, the REMIC IV Regular Interests will be designated “regular
interests” in such REMIC.

The Trustee on behalf of the Trust shall make an election for the assets
constituting REMIC V to be treated for federal income tax purposes as a REMIC.
On the Startup Day, the REMIC V Regular Interest will be designated the “regular
interest” in such REMIC.

The Class R Certificates will evidence ownership of the “residual interest” in
each of REMIC I, REMIC II, REMIC III and REMIC IV. The Class R-X Certificates
will evidence ownership of the “residual interest” in REMIC V.

The Sub-Group I-1 Loans will have an Outstanding Principal Balance as of the
Cut-off Date, after deducting all Scheduled Principal due on or before the
Cut-off Date, of approximately $697,433,067. The Sub-Group I-2 Loans will have
an Outstanding Principal Balance as of the Cut-off Date, after deducting all
Scheduled Principal due on or before the Cut-off Date, of approximately
$378,423,035. The Group II Mortgage Loans will have an Outstanding Principal

 

1

 


--------------------------------------------------------------------------------



 

Balance as of the Cut-off Date, after deducting all Scheduled Principal due on
or before the Cut-off Date, of approximately $781,229,736.

In consideration of the mutual agreements herein contained, the Depositor, the
Master Servicer, the Securities Administrator, the Seller, the Company and the
Trustee agree as follows:

ARTICLE I

Definitions

Whenever used in this Agreement, the following words and phrases, unless
otherwise expressly provided or unless the context otherwise requires, shall
have the meanings specified in this Article.

Accepted Master Servicing Practices: With respect to any Mortgage Loan, those
customary mortgage servicing practices of prudent mortgage servicing
institutions that master service mortgage loans of the same type and quality as
such Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, to the extent applicable to the Trustee or the Master Servicer (except
in its capacity as successor to a Servicer).

Account: The Master Servicer Collection Account, the Distribution Account, the
Protected Account, the Cap Reserve Account or the Class XP Reserve Account, as
the context may require.

Accrued Certificate Interest: For any Group II Certificate for any Distribution
Date, the interest accrued during the related Interest Accrual Period at the
applicable Pass-Through Rate on the Certificate Principal Balance of such Group
II Certificate immediately prior to such Distribution Date, on the basis of a
360-day year consisting of twelve 30-day months, less (i) in the case of a Group
II Senior Certificate, such Group II Certificate’s share of any Net Interest
Shortfall from the related Mortgage Loans and, after the Cross-Over Date, the
interest portion of any Realized Losses on the related Mortgage Loans, in each
case allocated thereto in accordance with Section 6.02.2(g) and (ii) in the case
of a Group II Subordinate Certificate, such Certificate’s share of any Net
Interest Shortfall from the related Mortgage Loans and the interest portion of
any Realized Losses on the related Mortgage Loans, in each case allocated
thereto in accordance with Section 6.02.2(g).

Affiliate: As to any Person, any other Person controlling, controlled by or
under common control with such Person. “Control” means the power to direct the
management and policies of a Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise. “Controlled” and
“Controlling” have meanings correlative to the foregoing. The Trustee may
conclusively presume that a Person is not an Affiliate of another Person unless
a Responsible Officer of the Trustee has actual knowledge to the contrary.

Agreement: This Pooling and Servicing Agreement and all amendments hereof and
supplements hereto.

Allocable Share: With respect to any Class of Group II Subordinate Certificates
and any Distribution Date, an amount equal to the product of (i) the Subordinate
Optimal Principal Amount and (ii) the fraction, the numerator of which is the
Certificate Principal Balance of such

 

2

 


--------------------------------------------------------------------------------



 

Class and the denominator of which is the aggregate Certificate Principal
Balance of all Classes of the Group II Subordinate Certificates; provided,
however, that no Class of Group II Subordinate Certificates (other than the
outstanding Class of Group II Subordinate Certificates with the lowest numerical
designation) shall be entitled on any Distribution Date to receive distributions
pursuant to clauses (ii), (iii) and (v) of the definition of Subordinate Optimal
Principal Amount unless the related Class Prepayment Distribution Trigger for
such Distribution Date has been satisfied (any amount distributable pursuant to
clauses (ii), (iii) and (v) of the definition of Subordinate Optimal Principal
Amount shall be distributed among the Classes entitled thereto, pro rata based
on their respective Certificate Principal Balances); provided, further, that if
on a Distribution Date, the Certificate Principal Balance of any Class of Group
II Subordinate Certificates for which the related Class Prepayment Distribution
Trigger has been satisfied is reduced to zero, such Class’s remaining Allocable
Share shall be distributed to the remaining Classes of Group II Subordinate
Certificates sequentially beginning with the Class with the lowest numerical
designation in reduction of their respective Certificate Principal Balances.

Applicable Credit Rating: For any long-term deposit or security, a credit rating
of AAA in the case of S&P or Aaa in the case of Moody’s (or with respect to
investments in money market funds, a credit rating of “AAAm” or “AAAm-G” in the
case of S&P and the highest rating given by Moody’s for money market funds in
the case of Moody’s). For any short-term deposit or security, or a rating of
A-l+ in the case of S&P or Prime-1 in the case of Moody’s.

Applicable State Law: For purposes of Section 9.12(d), the Applicable State Law
shall be (a) the law of the State of New York and (b) such other state law whose
applicability shall have been brought to the attention of the Securities
Administrator and the Trustee by either (i) an Opinion of Counsel reasonably
acceptable to the Securities Administrator and the Trustee delivered to it by
the Master Servicer or the Depositor, or (ii) written notice from the
appropriate taxing authority as to the applicability of such state law.

Applied Realized Loss Amount: With respect to any Distribution Date and a Class
of Group I Offered Certificates, the sum of the Realized Losses with respect to
the Group I Mortgage Loans, which are to be applied in reduction of the
Certificate Principal Balance of such Class of Group I Offered Certificates
pursuant to this Agreement in an amount equal to the amount, if any, by which,
(i) the aggregate Certificate Principal Balance of all of the Group I
Certificates (after all distributions of principal on such Distribution Date)
exceeds (ii) the aggregate Stated Principal Balance of all of the Group I
Mortgage Loans for such Distribution Date. The Applied Realized Loss Amount
shall be allocated first to the Class I-B-3 Certificates, the Class I-B-2
Certificates, the Class I-B-1 Certificates, the Class I-M-2 Certificates and the
Class I-M-1 Certificates, in that order (so long as their respective Certificate
Principal Balances have not been reduced to zero), and thereafter the Applied
Realized Loss Amount with respect to the Group I Mortgage Loans shall be
allocated (i) with respect to the Sub-Group I-1 Mortgage Loans, first to the
Class I-1A-2 Certificates and then to the Class I-1A-1 Certificates, until the
Certificate Principal Balance of each such Class has been reduced to zero, and
(ii) with respect to the Sub-Group I-2 Mortgage Loans, first to the Class I-2A-2
Certificates and then to the Class I-2A-1 Certificates, until the Certificate
Principal Balance of each such Class has been reduced to zero.

 

3

 


--------------------------------------------------------------------------------



 

 

Appraised Value: For any Mortgaged Property related to a Mortgage Loan, the
amount set forth as the appraised value of such Mortgaged Property in an
appraisal made for the mortgage originator in connection with its origination of
the related Mortgage Loan.

Assignment Agreements: The agreements attached hereto as Exhibit I, whereby the
Servicing Agreements were assigned to the Trustee for the benefit of the
Certificateholders.

Assumed Final Distribution Date: With respect to each of the Group I
Certificates and Group II Certificates, October, 2035, or, in each case, if such
day is not a Business Day, the next succeeding Business Day.

Available Funds: With respect to any Distribution Date and Loan Group II, an
amount equal to the aggregate of the following amounts with respect to the Group
II Mortgage Loans: (a) all previously undistributed payments on account of
principal (including the principal portion of Scheduled Payments, Principal
Prepayments and the principal portion of Net Liquidation Proceeds) and all
previously undistributed payments on account of interest received after the
Cut-off Date and on or prior to the related Determination Date, (b) any Monthly
Advances and Compensating Interest Payments by the Servicer or the Master
Servicer with respect to such Distribution Date and (c) any reimbursed amount in
connection with losses on investments of deposits in certain eligible
investments in respect of the Group II Mortgage Loans, except:

 

(i)   

all payments that were due on or before the Cut-off Date;

 

 

 

(ii)         all Principal Prepayments and Liquidation Proceeds received after
the applicable Prepayment Period;

(iii)        all payments, other than Principal Prepayments, that represent
early receipt of Scheduled Payments due on a date or dates subsequent to the
related Due Date;

(iv)        amounts received on particular Mortgage Loans as late payments of
principal or interest and respecting which, and to the extent that, there are
any unreimbursed Monthly Advances;

(v)        amounts representing Monthly Advances determined to be Nonrecoverable
Advances;

(vi)        any investment earnings on amounts on deposit in the Master Servicer
Collection Account and the Distribution Account and amounts permitted to be
withdrawn from the Master Servicer Collection Account and the Distribution
Account pursuant to this Agreement;

(vii)       amounts needed to pay the Servicing Fees or to reimburse any
Servicer or the Master Servicer for amounts due under the Servicing Agreement
and the Agreement to the extent such amounts have not been retained by, or paid
previously to, such Servicer or the Master Servicer;

(viii)      amounts applied to pay any fees with respect to any lender-paid
primary mortgage insurance policy; and

 

4

 


--------------------------------------------------------------------------------



 

 

(ix)        any expenses or other amounts reimbursable to the Trustee, the
Securities Administrator, the Master Servicer and the Custodian pursuant to
Section 7.04(c) or Section 9.05.

Average Loss Severity Percentage: With respect to any Distribution Date and each
Group II Mortgage Loan, the percentage equivalent of a fraction, the numerator
of which is the sum of the Loss Severity Percentages for each Group II Mortgage
Loan that had a Realized Loss and the denominator of which is the number of
Group II Mortgage Loan that had Realized Losses.

Bankruptcy Code: The United States Bankruptcy Code, as amended as codified in 11
U.S.C. §§ 101-1330.

Bankruptcy Loss: With respect to any Mortgage Loan, any Deficient Valuation or
Debt Service Reduction related to such Mortgage Loan as reported by the Servicer
to the Master Servicer.

Basis Risk Shortfall: With respect to any Distribution Date and each Class of
Group I Offered Certificates for which the Pass-Through Rate is based upon the
applicable Net Rate Cap, the excess, if any, of (a) the amount of Current
Interest that such Class would have been entitled to receive on such
Distribution Date had the applicable Pass-Though Rate been calculated at a per
annum rate equal to the lesser of (i) One-Month LIBOR plus the related Margin
and (ii) 11.50% over (b) the amount of Current Interest on such Class of Offered
Certificates calculated using a Pass-Though Rate equal to the applicable Net
Rate Cap for such Distribution Date.

Basis Risk Shortfall Carry Forward Amount: With respect to any Distribution Date
and each Class of Group I Offered Certificates, the sum of the Basis Risk
Shortfall for such Distribution Date and the Basis Risk Shortfall for all
previous Distribution Dates not previously paid from any source including Excess
Cashflow and payments under the Cap Contracts, together with interest thereon at
a rate equal to the lesser of (i) One-Month LIBOR plus the related Margin and
(ii) 11.50%, for such Distribution Date.

Book-Entry Certificates: Initially, the Senior Certificates and Offered
Subordinate Certificates.

Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a day on
which the New York Stock Exchange or Federal Reserve is closed or on which
banking institutions in the jurisdiction in which the Trustee, the Master
Servicer, Custodian, any Servicer or the Securities Administrator are authorized
or obligated by law or executive order to be closed.

Cap Contract: With respect to any of the Class I-1A-1, Class I-1A-2, Class
I-2A-1, Class I-2A-2, Class I-M-1, Class I-M-2, Class I-B-1, Class I-B-2 or
Class I-B-3 Certificates, the respective cap contracts, dated as of August 31,
2005, between the Trustee, on behalf of the Trust for the benefit of the Class
I-1A-1, Class I-1A-2, Class I-2A-1, Class I-2A-2, Class I-M-1, Class I-M-2,
Class I-B-1, Class I-B-2 or Class I-B-3 Certificateholders, as the case may be,
and the Counterparty.

 

5

 


--------------------------------------------------------------------------------



 

 

Cap Contract Payment Amount: With respect to any Distribution Date and a Cap
Contract, the amounts received from such Cap Contract, if any, on such
Distribution Date.

Cap Reserve Account: The trust account or accounts created and maintained by the
Securities Administrator pursuant to Section 4.08 hereof, which shall be
denominated “JPMorgan Chase Bank, National Association, as Trustee f/b/o holders
of Structured Asset Mortgage Investments II Inc., Bear Stearns ALT-A Trust
2005-8, Mortgage Pass-Through Certificates, Series 2005-8 – Cap Reserve
Account.” For purposes of the REMIC Provisions, the Cap Reserve Account will be
an outside reserve fund. For federal income tax purposes, the Class B-IO
Certificateholder shall be treated as the owner of the Cap Reserve Account and
shall include any investment earnings on the Cap Reserve Account in income for
such purposes. Any amounts distributed to the Cap Reserve Account from any REMIC
created hereunder shall be treated as having been distributed to the Class B-IO
Certificateholder from such REMIC.

Certificate: Any mortgage pass-through certificate evidencing a beneficial
ownership interest in the Trust Fund signed and countersigned by the Securities
Administrator in substantially the forms annexed hereto as Exhibits A-1, A-2,
A-3, A-4-1, A-4-2, A-5, A-6, A-7, A-8 and A-9 with the blanks therein
appropriately completed.

Certificate Group: With respect to the Group I Certificates and (i) Sub-Loan
Group I-1, the Class I-1A-1 Certificates and (ii) Sub-Loan Group I-2, the Class
I-2A-1 and Class I-2A-2 Certificates. With respect to the Group II Certificates,
the Class II-1A-1 Certificates.

Certificate Owner: Any Person who is the beneficial owner of a Certificate
registered in the name of the Depository or its nominee.

Certificate Principal Balance: With respect to any Certificate (other than the
Class B-IO, Class R or Class R-X Certificates) as of any Distribution Date, the
initial principal amount of such Certificate plus, in the case of a Subordinate
Certificates, any Subsequent Recoveries added to the Certificate Principal
Balance of such Certificates pursuant to Section 6.02.1(b) or Section 6.02.2(h)
hereof, and reduced by (i) all amounts distributed on previous Distribution
Dates on such Certificate with respect to principal, (ii) solely in the case of
the Group II Certificates, the principal portion of all Realized Losses (other
than Realized Losses resulting from Debt Service Reductions) allocated prior to
such Distribution Date to such Certificate, taking account of the applicable
Loss Allocation Limitation, (iii) solely in the case of the Group I
Certificates, any Applied Realized Loss Amounts allocated to such Class on
previous Distribution Dates, and (iv) in the case of a Group II Subordinate
Certificate, such Certificate’s pro rata share, if any, of the applicable
Subordinate Certificate Writedown Amount for previous Distribution Dates. With
respect to any Class of Certificates, the Certificate Principal Balance thereof
will equal the sum of the Certificate Principal Balances of all Certificates in
such Class. The initial Certificate Principal Balance (if any) for each Class of
Certificates is set forth in Section 5.01(c)(iv).

Certificate Register: The register maintained pursuant to Section 5.02.

Certificateholder: A Holder of a Certificate.

Class: With respect to the Certificates, any of Class I-1A-1, Class I-1A-2,
Class I-2A-1, Class I-2A-2, Class II-1A-1, Class I-M-1, Class I-M-2, Class R,
Class R-X, Class I-B-1, Class I-

 

6

 


--------------------------------------------------------------------------------



 

B-2, Class I-B-3, Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4, Class
II-B-5, Class II-B-6, Class II-B-7, Class B-IO and Class XP Certificates.

Class A Certificates: The Class I-A Certificates and the Class II-A
Certificates.

Class B Certificates: The Class I-B Certificates and the Class II-B
Certificates.

Class B-IO Advances: As defined in Section 6.01.1(b).

Class B-IO Distribution Amount: With respect to any Distribution Date, the
Current Interest for the Class B-IO Certificates for such Distribution Date
(which shall be deemed distributable with respect to the REMIC IV Regular
Interest B-IO-I); provided, however, that on and after the Distribution Date on
which the aggregate Certificate Principal Balance of the Group I Certificates
has been reduced to zero, the Class B-IO Distribution Amount shall include the
Overcollateralization Amount (which shall be deemed distributable, first, with
respect to the REMIC IV Regular Interest B-IO-I in respect of accrued and unpaid
interest thereon until such accrued and unpaid interest shall have been reduced
to zero and, thereafter, with respect to the REMIC IV Regular Interest B-IO-P in
respect of the principal balance thereof).

Class B-IO Pass-Through Rate: With respect to the Class B-IO Certificates and
any Distribution Date or the REMIC IV Regular Interest B-IO-I, a per annum rate
equal to the percentage equivalent of a fraction, the numerator of which is the
sum of the amounts calculated pursuant to clauses (1) through (8) below, and the
denominator of which is the aggregate principal balance of the REMIC II Regular
Interests. For purposes of calculating the Pass-Through Rate for the Class
B-IO-I Certificates, the numerator is equal to the sum of the following
components:

1.

the Uncertificated Pass-Through Rate for REMIC III Regular Interest LT1 minus
the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC III Regular Interest LT1;

2.

the Uncertificated Pass-Through Rate for REMIC III Regular Interest LT2 minus
the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC III Regular Interest LT2;

3.

the Uncertificated Pass-Through Rate for REMIC III Regular Interest LT4 minus
twice the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC III Regular Interest LT4.

4.

the Uncertificated Pass-Through Rate for REMIC III Regular Interest LTY-I-1
minus the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC III Regular Interest LTY-I-1;

5.

the Uncertificated Pass-Through Rate for REMIC III Regular Interest LT5 minus
the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC III Regular Interest LT5;

 

 

7

 


--------------------------------------------------------------------------------



 

 

6.

the Uncertificated Pass-Through Rate for REMIC III Regular Interest LT6 minus
the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC III Regular Interest LT6;

7.

the Uncertificated Pass-Through Rate for REMIC III Regular Interest LT8 minus
twice the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC III Regular Interest LT8; and

8.

the Uncertificated Pass-Through Rate for REMIC III Regular Interest LTY-I-2
minus the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC III Regular Interest LTY-I-2.

Class I-A Certificates: The Class I-1A-1, Class I-1A-2, Class I-2A-1 and Class
I-2A-2 Certificates.

Class I-A Principal Distribution Amount: For any Distribution Date, an amount
equal to the excess, if any, of (i) the Certificate Principal Balance of the
Class I-A Certificates immediately prior to such Distribution Date over (ii) the
excess of (a) the aggregate Stated Principal Balance of the Group I Mortgage
Loans for such Distribution Date over (b) the product of (1) the aggregate
Stated Principal Balance of the Group I Mortgage Loans for such Distribution
Date and (2) the sum of (x) 16.20% and (y) the Current Specified
Overcollateralization Percentage for such Distribution Date.

Class I-B Certificates: The Class I-B-1, the Class I-B-2 and the Class I-B-3
Certificates.

Class I-B-1 Principal Distribution Amount: For any Distribution Date, an amount
equal to the excess, if any, of (i) the Certificate Principal Balance of the
Class I-B-1 Certificates immediately prior to such Distribution Date over (ii)
the excess of (a) the aggregate Stated Principal Balance of the Group I Mortgage
Loans for such Distribution Date over (b) the sum of (1) the Certificate
Principal Balance of the Class I-A Certificates (after taking into account the
payment of the Class I-A Principal Distribution Amount on such Distribution
Date), (2) the Certificate Principal Balance of the Class I-M-1 Certificates
(after taking into account the payment of the Class I-M-1 Principal Distribution
Amount on such Distribution Date), (3) the Certificate Principal Balance of the
Class I-M-2 Certificates (after taking into account the payment of the Class
I-M-2 Principal Distribution Amount on such Distribution Date) and (4) the
product of (x) the aggregate Stated Principal Balance of the Group I Mortgage
Loans for such Distribution Date and (y) the sum of 2.10% and the Current
Specified Overcollateralization Percentage for such Distribution Date.

Class I-B-2 Principal Distribution Amount: For any Distribution Date, an amount
equal to the excess, if any, of (i) the Certificate Principal Balance of the
Class I-B-2 Certificates immediately prior to such Distribution Date over (ii)
the excess of (a) the aggregate Stated Principal Balance of the Group I Mortgage
Loans for such Distribution Date over (b) the sum of (1) the Certificate
Principal Balance of the Class I-A Certificates (after taking into account the
payment of the Class I-A Principal Distribution Amount on such Distribution
Date), (2) the Certificate Principal Balance of the Class I-M-1 Certificates
(after taking into account the payment of the Class I-M-1 Principal Distribution
Amount on such Distribution Date), (3) the

 

8

 


--------------------------------------------------------------------------------



 

Certificate Principal Balance of the Class I-M-2 Certificates (after taking into
account the payment of the Class I-M-2 Principal Distribution Amount on such
Distribution Date), (4) the Certificate Principal Balance of the Class I-B-1
Certificates (after taking into account the payment of the Class I-B-1 Principal
Distribution Amount on such Distribution Date), and (5) the product of (x) the
aggregate Stated Principal Balance of the Group I Mortgage Loans for such
Distribution Date and (y) the sum of 1.10% and the Current Specified
Overcollateralization Percentage for such Distribution Date.

Class I-B-3 Principal Distribution Amount: For any Distribution Date, an amount
equal to the excess, if any, of (i) the Certificate Principal Balance of the
Class I-B-3 Certificates immediately prior to such Distribution Date over (ii)
the excess of (a) the aggregate Stated Principal Balance of the Group I Mortgage
Loans for such Distribution Date over (b) the sum of (1) the Certificate
Principal Balance of the Class I-A Certificates (after taking into account the
payment of the Class I-A Principal Distribution Amount on such Distribution
Date), (2) the Certificate Principal Balance of the Class I-M-1 Certificates
(after taking into account the payment of the Class I-M-1 Principal Distribution
Amount on such Distribution Date), (3) the Certificate Principal Balance of the
Class I-M-2 Certificates (after taking into account the payment of the Class
I-M-2 Principal Distribution Amount on such Distribution Date), (4) the
Certificate Principal Balance of the Class I-B-1 Certificates (after taking into
account the payment of the Class I-B-1 Principal Distribution Amount on such
Distribution Date), (5) the Certificate Principal Balance of the Class I-B-2
Certificates (after taking into account the payment of the Class I-B-2 Principal
Distribution Amount on such Distribution Date), and (6) the product of (x) the
aggregate Stated Principal Balance of the Group I Mortgage Loans for such
Distribution Date and (y) the Current Specified Overcollateralization Percentage
for such Distribution Date.

Class I-M Certificates: The Class I-M-1 Certificates and the Class I-M-2
Certificates.

Class I-M-1 Principal Distribution Amount: For any Distribution Date, an amount
equal to the excess, if any, of (i) the Certificate Principal Balance of the
Class I-M-1 Certificates immediately prior to such Distribution Date over (ii)
the excess of (a) the aggregate Stated Principal Balance of the Group I Mortgage
Loans for such Distribution Date over (b) the sum of (1) the Certificate
Principal Balance of the Class I-A Certificates (after taking into account the
payment of the Class I-A Principal Distribution Amount on such Distribution
Date) and (2) the product of (x) the aggregate Stated Principal Balance of the
Group I Mortgage Loans for such Distribution Date and (y) the sum of (I) 9.10%
and (II) the Current Specified Overcollateralization Percentage for such
Distribution Date.

Class I-M-2 Principal Distribution Amount: For any Distribution Date, an amount
equal to the excess, if any, of (i) the Certificate Principal Balance of the
Class I-M-2 Certificates immediately prior to such Distribution Date over (ii)
the excess of (a) the aggregate Stated Principal Balance of the Group I Mortgage
Loans for such Distribution Date over (b) the sum of (1) the Certificate
Principal Balance of the Class I-A Certificates (after taking into account the
payment of the Class I-A Principal Distribution Amount on such Distribution
Date), (2) the Certificate Principal Balance of the Class I-M-1 Certificates
(after taking into account the payment of the Class I-M-1 Principal Distribution
Amount on such Distribution Date) and (3) the product of (x) the aggregate
Stated Principal Balance of the Group I Mortgage Loans for such

 

9

 


--------------------------------------------------------------------------------



 

Distribution Date and (y) the sum of (I) 4.70% and (II) the Current Specified
Overcollateralization Percentage for such Distribution Date.

Class I-1 Principal Distribution Amount: The product of the Class I-A Principal
Distribution Amount and a fraction, the numerator of which is the Principal
Funds for Sub-Loan Group I-1 for such Distribution Date and the denominator of
which is the Principal Funds for both Sub-Loan Groups in Loan Group I for such
Distribution Date.

Class I-2 Principal Distribution Amount: The product of the Class I-A Principal
Distribution Amount and a fraction, the numerator of which is the Principal
Funds for Sub-Loan Group I-2 for such Distribution Date and the denominator of
which is the Principal Funds for both Sub-Loan Groups in Loan Group I for such
Distribution Date.

Class II-A Certificates: The Class II-1A-1 Certificates.

Class II-B Certificates: The Class II-B-1, Class II-B-2, Class II-B-3, Class
II-B-4, Class II-B-5, Class II-B-6 and Class II-B-7 Certificates.

Class M Certificates: The Class I-M Certificates.

Class Prepayment Distribution Trigger: For a Class of Group II Subordinate
Certificates for any Distribution Date, the Class Prepayment Distribution
Trigger is satisfied if the fraction (expressed as a percentage), the numerator
of which is the aggregate Certificate Principal Balance of such Class and each
Class of Group II Subordinate Certificates subordinate thereto, if any, and the
denominator of which is the Stated Principal Balance of all of the Group II
Mortgage Loans as of the related Due Date, equals or exceeds such percentage
calculated as of the Closing Date.

Class R Certificate: Any of the Class R Certificates substantially in the form
annexed hereto as Exhibit A-4-1 and evidencing ownership of interests designated
as “residual interests” in REMIC I, REMIC II, REMIC III and REMIC IV for
purposes of the REMIC Provisions. Component I of the Class R Certificates is
designated as the sole class of “residual interest” in REMIC I, Component II of
the Class R Certificates is designated as the sole class of “residual interest”
in REMIC II, Component III of the Class R Certificates is designated as the sole
class of “residual interest” in REMIC III and Component IV of the Class R
Certificates is designated as the sole class of “residual interest” in REMIC IV.

Class R-X Certificates: Any of the Class R-X Certificates substantially in the
form annexed hereto as Exhibit A-4-2 and evidencing ownership of the “residual
interest” in REMIC V for purposes of the REMIC Provisions.

Class XP Reserve Account: The account established and maintained by the Master
Servicer pursuant to Section 4.07 hereof.

Class Y Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the Class Y Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, determined as described in Appendix I

 

10

 


--------------------------------------------------------------------------------



 

 

Class Y Regular Interests: The Class Y-1, Class Y-2, Class Y-3, Class Y-4, Class
Y-5 and Class Y-6 Regular Interests.

Class Y-1 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-1 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-1 Regular
Interest on such Distribution Date.

Class Y-1 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-1 Regular Interest as determined pursuant to the provisons of the
Appendix 1.

Class Y-1 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-2 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-2 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-2 Regular
Interest on such Distribution Date.

Class Y-2 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-2 Regular Interest as determined pursuant to the provisons of the
Appendix 1.

Class Y-2 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-3 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-3 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-3 Regular
Interest on such Distribution Date.

Class Y-3 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-3 Regular Interest as determined pursuant to the provisions of the
Appendix 1.

Class Y-3 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-4 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-4 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-1 Regular
Interest on such Distribution Date.

Class Y-4 Principal Reduction Amount : The Class Y Principal Reduction Amount
for the Class Y-4 Regular Interest as determined pursuant to the provisions of
the Appendix 1.

Class Y-4 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-5 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-5 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-5 Regular
Interest on such Distribution Date.

 

11

 


--------------------------------------------------------------------------------



 

 

Class Y-5 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-5 Regular Interest as determined pursuant to the provisions of the
Appendix 1.

Class Y-5 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-6 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-6 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-6 Regular
Interest on such Distribution Date.

Class Y-6 Principal Reduction Amount : The Class Y Principal Reduction Amount
for the Class Y-6 Regular Interest as determined pursuant to the provisions of
the Appendix 1.

Class Y-6 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-I Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the Class Y-I Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, determined as described in Appendix I

Class Y-I Regular Interests: The Class Y-I-1 and Class Y-I-2 REMIC II Regular
Interests.

Class Y-I-1 Principal Distribution Amount: For any Distribution Date, the
excess, if any, of the Class YI-1 Principal Reduction Amount for such
Distribution Date over the principal portion of Realized Losses allocated to the
Class Y-I-1 Regular Interest on such Distribution Date.

Class Y-I-1 Principal Reduction Amount: The Class Y-I Principal Reduction Amount
for the Class Y-I-1 Regular Interest as determined pursuant to the provisons of
the Appendix 1.

Class Y-I-1 Regular Interest: The uncertificated undivided beneficial interest
in REMIC II which constitutes a REMIC II Regular Interest and is entitled to
distributions as set forth herein.

Class Y-I-2 Principal Distribution Amount: For any Distribution Date, the
excess, if any, of the Class Y-I-2 Principal Reduction Amount for such
Distribution Date over the principal portion of Realized Losses allocated to the
Class Y-I-2 Regular Interest on such Distribution Date.

Class Y-I-2 Principal Reduction Amount: The Class Y-I Principal Reduction Amount
for the Class Y-I-2 Regular Interest as determined pursuant to the provisons of
the Appendix 1.

Class Y-I-2 Regular Interest: The uncertificated undivided beneficial interest
in REMIC II which constitutes a REMIC II Regular Interest and is entitled to
distributions as set forth herein.

 

12

 


--------------------------------------------------------------------------------



 

 

Class Z Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the Class Z Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, which shall be in each case the excess of (A)
the sum of (x) the excess of the REMIC I Available Distribution Amount for the
related Group (i.e. the “related Group” for the Class Z-1 Regular Interest is
the Group II Mortgage Loans) over the sum of the amounts thereof distributable
(i) in respect of interest on such Class Z Regular Interest and the related
Class Y Regular Interest, (ii) to such Class Z Regular Interest and the related
Class Y Regular Interest pursuant to clause (c)(ii) of the definition of
“REMIC I Distribution Amount” and (iii) in the case of the Group I Loans, to the
Class R Certificates and (y) the amount of Realized Losses allocable to
principal for the related Group over (B) the Class Y Principal Reduction Amount
for the related Group.  

Class Z Regular Interests: The Class Z-1 and Class Z-2 Regular Interests.

Class Z-1 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-1 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-1 Regular
Interest on such Distribution Date.

Class Z-1 Principal Reduction Amount: The Class Z Principal Reduction Amount for
the Class Z-1 Regular Interest as determined pursuant to the provisons of the
Appendix 1.

Class Z-1 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z-2 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-2 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-2 Regular
Interest on such Distribution Date.

Class Z-2 Principal Reduction Amount: The Class Z Principal Reduction Amount for
the Class Z-2 Regular Interest as determined pursuant to the provisons of the
Appendix 1.

Class Z-2 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z-I Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the Class Z-I Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, which shall be in each case the excess of (A)
the sum of (x) the excess of the REMIC II Available Distribution Amount for the
related Group (i.e. the “related Group” for the Class Z-I-1 Regular Interest is
the Sub-Group I-1 Loans and the “related Group” for the Class Z-I-2 Regular
Interest is the Sub-Group I-2 Loans over the sum of the amounts thereof
distributable (i) in respect of interest on such Class Z-I Regular Interest and
the related Class Y-I Regular Interest and (ii) to such Class Z-I Regular
Interest and the related Class Y-I Regular Interest pursuant to clause (c)(i) of
the definition of “REMIC II Distribution Amount” and (y) the amount of Realized
Losses allocable to principal for the related Group over (B) the Class Y-I
Principal Reduction Amount for the related Group.  

Class Z-I Regular Interests: The Class Z-I-1 and Class Z-I-2 REMIC II Regular
Interests.

 

13

 


--------------------------------------------------------------------------------



 

 

Class Z-I-1 Principal Distribution Amount: For any Distribution Date, the
excess, if any, of the Class Z-I-1 Principal Reduction Amount for such
Distribution Date over the principal portion of Realized Losses allocated to the
Class Z-I-1 Regular Interest on such Distribution Date.

Class Z-I-1 Principal Reduction Amount: The Class Z-I Principal Reduction Amount
for the Class Z-I-1 Regular Interest as determined pursuant to the provisons of
the Appendix 1.

Class Z-I-1 Regular Interest: The uncertificated undivided beneficial interest
in REMIC II which constitutes a REMIC II Regular Interest and is entitled to
distributions as set forth herein.

Class Z-I-2 Principal Distribution Amount: For any Distribution Date, the
excess, if any, of the Class Z-I-2 Principal Reduction Amount for such
Distribution Date over the principal portion of Realized Losses allocated to the
Class Z-I-2 Regular Interest on such Distribution Date.

Class Z-I-2 Principal Reduction Amount: The Class Z-I Principal Reduction Amount
for the Class Z-I-2 Regular Interest as determined pursuant to the provisons of
the Appendix 1.

Class Z-I-2 Regular Interest: The uncertificated undivided beneficial interest
in REMIC II which constitutes a REMIC II Regular Interest and is entitled to
distributions as set forth herein.

Closing Date: August 31, 2005.

Code: The Internal Revenue Code of 1986, as amended.

Company: EMC.

Compensating Interest Payment: As defined in Section 6.06.

Corporate Trust Office: The designated office of the Trustee or Securities
Administrator, as applicable, where at any particular time its respective
corporate trust business with respect to this Agreement shall be administered.
The Corporate Trust Office of the Trustee at the date of the execution of this
Agreement is located at 4 New York Plaza, 6th Floor, New York, New York 10004,
Attention: Worldwide Securities Services—Global Debt, Bear Stearns ALT-A Trust
2005-8. The Corporate Trust Office of the Securities Administrator at the date
of the execution of this Agreement is located at 9062 Old Annapolis Road,
Columbia, Maryland 21045, Attention: Corporate Trust Group, BSALTA 2005-8. For
the purpose of registration and transfer and exchange only, the Corporate Trust
Office of the Securities Administrator shall be located at Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Group, BSALTA 2005-8.

Counterparty: Wells Fargo Bank, National Association, and any successor thereto,
or any successor counterparty under the Cap Contracts.

 

14

 


--------------------------------------------------------------------------------



 

 

Cross-Over Date: The first Distribution Date on which the aggregate Certificate
Principal Balance of the Group II Subordinate Certificates has been reduced to
zero.

Current Interest: As of any Distribution Date, with respect to each Class of
Group I Offered Certificates, (i) the interest accrued on the Certificate
Principal Balance during the related Interest Accrual Period at the applicable
Pass-Through Rate plus any amount previously distributed with respect to
interest for such Certificate that has been recovered as a voidable preference
by a trustee in bankruptcy minus (ii) the sum of (a) any Prepayment Interest
Shortfall for such Distribution Date, to the extent not covered by Compensating
Interest Payments and (b) any shortfalls resulting from the application of the
Relief Act during the related Due Period; provided, however, that for purposes
of calculating Current Interest for any such Class, amounts specified in clauses
(ii)(a) and (ii)(b) hereof for any such Distribution Date shall be allocated
first to the Class B-IO Certificates and the Class R Certificates in reduction
of amounts otherwise distributable to such Certificates on such Distribution
Date and then any excess shall be allocated to each other Class of Certificates
pro rata based on the respective amounts of interest accrued pursuant to clause
(i) hereof for each such Class on such Distribution Date.

Current Specified Enhancement Percentage: For any Distribution Date, a
percentage obtained by dividing (x) the sum of (i) the aggregate Certificate
Principal Balance of the Group I Subordinate Certificates and (ii) the
Overcollateralization Amount, in each case prior to the distribution of the
Principal Distribution Amount on such Distribution Date, by (y) the aggregate
Stated Principal Balance of the Group I Mortgage Loans as of the end of the
related Due Period.

Current Specified Overcollateralization Percentage: For any Distribution Date,
the percentage equivalent of a fraction, the numerator of which is the
Overcollateralization Target Amount, and the denominator of which is the
aggregate Stated Principal Balance of the Group I Mortgage Loans for such
Distribution Date.

Custodial Agreement: An agreement, dated as of the Closing Date among the
Depositor, the Master Servicer, the Trustee and the Custodian in substantially
the form of Exhibit G hereto.

Custodian: Wells Fargo Bank, National Association, or any successor custodian
appointed pursuant to the provisions hereof and of the Custodial Agreement.

Cut-off Date: August 1, 2005.

Cut-off Date Balance: Approximately $1,857,085,838.

Debt Service Reduction: Any reduction of the Scheduled Payments which a
Mortgagor is obligated to pay with respect to a Mortgage Loan as a result of any
proceeding under the Bankruptcy Code or any other similar state law or other
proceeding.

Deficient Valuation: With respect to any Mortgage Loan, a valuation of the
Mortgaged Property by a court of competent jurisdiction in an amount less than
the then outstanding indebtedness under the Mortgage Loan, which valuation
results from a proceeding initiated under the Bankruptcy Code or any other
similar state law or other proceeding.

 

15

 


--------------------------------------------------------------------------------



 

 

Delinquent: A Mortgage Loan is “Delinquent” if any payment due thereon is not
made pursuant to the terms of such Mortgage Loan by the close of business on the
day such payment is scheduled to be due. A Mortgage Loan is “30 days delinquent”
if such payment has not been received by the close of business on the last day
of the month immediately succeeding the month in which such payment was due. For
example, a Mortgage Loan with a payment due on December 1 that remained unpaid
as of the close of business on January 31 would then be considered to be 30 to
59 days delinquent. Similarly for “60 days delinquent,” “90 days delinquent” and
so on.

Depositor: Structured Asset Mortgage Investments II Inc., a Delaware
corporation, or its successors in interest.

Depository: The Depository Trust Company, the nominee of which is Cede & Co., or
any successor thereto.

Depository Agreement: The meaning specified in Section 5.01(a) hereof.

Depository Participant: A broker, dealer, bank or other financial institution or
other Person for whom from time to time the Depository effects book-entry
transfers and pledges of securities deposited with the Depository.

Designated Depository Institution: A depository institution (commercial bank,
federal savings bank, mutual savings bank or savings and loan association) or
trust company (which may include the Trustee), the deposits of which are fully
insured by the FDIC to the extent provided by law.

Determination Date: With respect to each Mortgage Loan, the Determination Date
as defined in the Servicing Agreement.

Disqualified Organization: Any of the following: (i) the United States, any
State or political subdivision thereof, any possession of the United States, or
any agency or instrumentality of any of the foregoing (other than an
instrumentality which is a corporation if all of its activities are subject to
tax and, except for the Freddie Mac or any successor thereto, a majority of its
board of directors is not selected by such governmental unit), (ii) any foreign
government, any international organization, or any agency or instrumentality of
any of the foregoing, (iii) any organization (other than certain farmers’
cooperatives described in Section 521 of the Code) which is exempt from the tax
imposed by Chapter 1 of the Code (including the tax imposed by Section 511 of
the Code on unrelated business taxable income), (iv) rural electric and
telephone cooperatives described in Section 1381(a)(2)(C) of the Code or (v) any
other Person so designated by the Trustee based upon an Opinion of Counsel that
the holding of an ownership interest in a Residual Certificate by such Person
may cause any 2005-8 REMIC contained in the Trust or any Person having an
ownership interest in the Residual Certificate (other than such Person) to incur
a liability for any federal tax imposed under the Code that would not otherwise
be imposed but for the transfer of an ownership interest in a Residual
Certificate to such Person. The terms “United States,” “State” and
“international organization” shall have the meanings set forth in Section 7701
of the Code or successor provisions.

 

16

 


--------------------------------------------------------------------------------



 

 

Distribution Account: The trust account or accounts created and maintained by
the Securities Administrator pursuant to Section 4.04, which shall be
denominated “JPMorgan Chase Bank, National Association, as Trustee f/b/o holders
of Structured Asset Mortgage Investments II Inc., Bear Stearns ALT-A Trust
2005-8, Mortgage Pass-Through Certificates, Series 2005-8 - Distribution
Account.” The Distribution Account shall be an Eligible Account.

Distribution Account Deposit Date: The second Business Day prior to each
Distribution Date.

Distribution Date: The 25th day of any month, beginning in the month immediately
following the month of the Closing Date, or, if such 25th day is not a Business
Day, the Business Day immediately following.

DTC Custodian: Wells Fargo Bank, National Association, or its successors in
interest as custodian for the Depository.

Due Date: With respect to each Mortgage Loan, the date in each month on which
its Scheduled Payment is due if such due date is the first day of a month and
otherwise is deemed to be the first day of the following month or such other
date specified in the related Servicing Agreement.

Due Period: With respect to any Distribution Date and each Mortgage Loan, the
period commencing on the second day of the month preceding the calendar month in
which the Distribution Date occurs and ending at the close of business on the
first day of the month in which the Distribution Date occurs.

Eligible Account: Any of (i) a segregated account maintained with a federal or
state chartered depository institution (A) the short-term obligations of which
are rated A-1 or better by Standard & Poor’s and P-1 by Moody’s at the time of
any deposit therein or (B) insured by the FDIC (to the limits established by
such Corporation), the uninsured deposits in which account are otherwise secured
such that, as evidenced by an Opinion of Counsel (obtained by the Person
requesting that the account be held pursuant to this clause (i)) delivered to
the Securities Administrator prior to the establishment of such account, the
Certificateholders will have a claim with respect to the funds in such account
and a perfected first priority security interest against any collateral (which
shall be limited to Permitted Investments, each of which shall mature not later
than the Business Day immediately preceding the Distribution Date next following
the date of investment in such collateral or the Distribution Date if such
Permitted Investment is an obligation of the institution that maintains the
Distribution Account) securing such funds that is superior to claims of any
other depositors or general creditors of the depository institution with which
such account is maintained, (ii) a segregated trust account or accounts
maintained with a federal or state chartered depository institution or trust
company with trust powers acting in its fiduciary capacity or (iii) a segregated
account or accounts of a depository institution acceptable to the Rating
Agencies (as evidenced in writing by the Rating Agencies that use of any such
account as the Distribution Account will not have an adverse effect on the
then-current ratings assigned to the Classes of Certificates then rated by the
Rating Agencies). Eligible Accounts may bear interest.

 

17

 


--------------------------------------------------------------------------------



 

 

EMC: EMC Mortgage Corporation, and any successor thereto.

EMC Servicing Agreement: The Servicing Agreement, dated as of August 1, 2005,
between Structured Asset Mortgage Investments II Inc. and EMC as attached hereto
as Exhibit H-1.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Event of Default: As defined in Section 8.01.

EverHome: EverHome Mortgage Company (formerly known as Alliance Mortgage
Corporation), and any successor thereto.

EverHome Servicing Agreements: The Subservicing Agreement, dated as of August 1,
2002, between EverHome and EMC, as attached hereto as Exhibit H-2.

Excess Cashflow: With respect to any Distribution Date, the sum of (i) Remaining
Excess Spread for such Distribution Date and (ii) Overcollateralization Release
Amount for such Distribution Date; provided, however, that the Excess Cashflow
shall include Principal Funds on and after the Distribution Date on which the
aggregate Certificate Principal Balance of the Class I-1A-1, Class I-1A-2, Class
I-2A-1, Class I-2A-2, Class I-M-1, Class I-M-2, Class I-B-1, Class I-B-2 and
Class I-B-3 Certificates has been reduced to zero (other than Principal Funds
otherwise distributed to the Holders of Class I-1A-1, Class I-1A-2, Class
I-2A-1, Class I-2A-2, Class I-M-1, Class I-M-2, Class I-B-1, Class I-B-2 and
Class I-B-3 Certificates on such Distribution Date).

Excess Liquidation Proceeds: To the extent that such amount is not required by
law to be paid to the related Mortgagor, the amount, if any, by which
Liquidation Proceeds with respect to a Liquidated Mortgage Loan exceed the sum
of (i) the Outstanding Principal Balance of such Mortgage Loan and accrued but
unpaid interest at the related Mortgage Interest Rate through the last day of
the month in which the related Liquidation Date occurs, plus (ii) related
Liquidation Expenses.

Excess Spread: With respect to any Distribution Date, the excess, if any, of (i)
the Interest Funds for such Distribution Date over (ii) the sum of the Current
Interest on the Group I Offered Certificates and Interest Carry Forward Amounts
on the Class I-A Certificates, in each case on such Distribution Date.

Extra Principal Distribution Amount: With respect to any Distribution Date, an
amount derived from Excess Spread equal to the lesser of (i) the excess, if any,
of the Overcollateralization Target Amount for such Distribution Date over the
Overcollateralization Amount for such Distribution Date and (ii) the Excess
Spread for such Distribution Date.

Fannie Mae: Federal National Mortgage Association and any successor thereto.

FDIC: Federal Deposit Insurance Corporation and any successor thereto.

Final Certification: The certification substantially in the form of
Exhibit Three to the Custodial Agreement.

 

18

 


--------------------------------------------------------------------------------



 

 

Fiscal Quarter: December 1 through the last day of February, March 1 through May
31, June 1 through August 31, or September 1 through November 30, as applicable.

Fractional Undivided Interest: With respect to any Class of Certificates (other
than the Class XP Certificates), the fractional undivided interest evidenced by
any Certificate of such Class the numerator of which is the Certificate
Principal Balance of such Certificate and the denominator of which is the
Certificate Principal Balance of such Class. With respect to the Class XP
Certificates, the percentage interest stated thereon. With respect to the
Certificates in the aggregate, the fractional undivided interest evidenced by
(i) a Residual Certificate will be deemed to equal 0.50% multiplied by the
percentage interest of such Residual Certificate, (ii) the Class B-IO
Certificates will be deemed to equal 1.00% and (iii) a Certificate of any other
Class will be deemed to equal 98.00% multiplied by a fraction, the numerator of
which is the Certificate Principal Balance of such Certificate and the
denominator of which is the aggregate Certificate Principal Balance of all the
Certificates other than the Class B-IO Certificates.

Freddie Mac: Freddie Mac, formerly the Federal Home Loan Mortgage Corporation,
and any successor thereto.

Global Certificate: Any Private Certificate registered in the name of the
Depository or its nominee, beneficial interests in which are reflected on the
books of the Depository or on the books of a Person maintaining an account with
such Depository (directly or as an indirect participant in accordance with the
rules of such depository).

GreenPoint: GreenPoint Mortgage Funding, Inc., and any successor thereto.

GreenPoint Servicing Agreement: The Purchase, Warranties and Servicing
Agreement, dated as of September 1, 2003, between GreenPoint and EMC attached
hereto as Exhibit H-3.

Gross Margin: As to each Mortgage Loan, the fixed percentage set forth in the
related Mortgage Note and indicated on the Mortgage Loan Schedule which
percentage is added to the related Index on each Interest Adjustment Date to
determine (subject to rounding, the minimum and maximum Mortgage Interest Rate
and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest
Adjustment Date.

Group I Certificates: The Group I Senior Certificates, the Group I Subordinate
Certificates and the Group I Non-Offered Subordinate Certificates.

Group I Mortgage Loans: The Mortgage Loans identified as such on the Mortgage
Loan Schedule.

Group I Non-Offered Subordinate Certificates: The Class I-B-3, the Class XP and
the Class B-IO Certificates.

Group I Offered Certificates: The Group I Senior Certificates and the Group I
Offered Subordinate Certificates.

Group I Offered Subordinate Certificates: The Class I-M-1, Class I-M-2, Class
I-B-1 and Class I-B-2 Certificates.

 

19

 

 

 

Group I Senior Certificates: The Class I-A Certificates.

Group I Subordinate Certificates: The Group I Offered Subordinate Certificates
and the Group I Non-Offered Subordinate Certificates.

Group II Certificates: The Group II Senior Certificates and the Group II
Subordinate Certificates.

Group II Mortgage Loans: The Mortgage Loans identified as such on the Mortgage
Loan Schedule.

Group II Non-Offered Subordinate Certificates: The Class II-B-5, Class II-B-6
and Class II-B-7 Certificates.

Group II Offered Certificates: The Group II Senior Certificates and the Group II
Offered Subordinate Certificates.

Group II Offered Subordinate Certificates: The Class II-B-1, Class II-B-2, Class
II-B-3 and Class II-B-4 Certificates.

Group II Senior Certificates: The Class II-1A-1 Certificates.

Group II Subordinate Certificates: The Group II Offered Subordinate Certificates
and the Group II Non-Offered Subordinate Certificates.

Holder: The Person in whose name a Certificate is registered in the Certificate
Register, except that, subject to Sections 11.02(b) and 11.05(e), solely for the
purpose of giving any consent pursuant to this Agreement, any Certificate
registered in the name of the Depositor, the Master Servicer, the Securities
Administrator or the Trustee or any Affiliate thereof shall be deemed not to be
outstanding and the Fractional Undivided Interest evidenced thereby shall not be
taken into account in determining whether the requisite percentage of Fractional
Undivided Interests necessary to effect any such consent has been obtained.

Harbourside: Harbourside Mortgage Corporation, and any successor thereto.

Harbourside Servicing Agreement: The Purchase, Warranties and Servicing
Agreement, dated as of April 1, 2005, between Savannah Bank, NA dba Harbourside
and EMC, attached hereto as Exhibit H-4.

Indemnified Persons: The Trustee, the Master Servicer, the Custodian and the
Securities Administrator and their officers, directors, agents and employees
and, with respect to the Trustee, any separate co-trustee and its officers,
directors, agents and employees.

Independent: When used with respect to any specified Person, this term means
that such Person (a) is in fact independent of the Depositor or the Master
Servicer and of any Affiliate of the Depositor or the Master Servicer, (b) does
not have any direct financial interest or any material indirect financial
interest in the Depositor or the Master Servicer or any Affiliate of the
Depositor or the Master Servicer and (c) is not connected with the Depositor or
the Master

 

20

 


--------------------------------------------------------------------------------



 

Servicer or any Affiliate as an officer, employee, promoter, underwriter,
trustee, partner, director or person performing similar functions.

Index: The index, if any, specified in a Mortgage Note by reference to which the
related Mortgage Interest Rate will be adjusted from time to time.

Individual Certificate: Any Private Certificate registered in the name of the
Holder other than the Depository or its nominee.

Initial Certification: The certification substantially in the form of
Exhibit One to the Custodial Agreement.

Institutional Accredited Investor: Any Person meeting the requirements of Rule
501(a)(l), (2), (3) or (7) of Regulation D under the Securities Act or any
entity all of the equity holders in which come within such paragraphs.

Insurance Policy: With respect to any Mortgage Loan, any standard hazard
insurance policy, flood insurance policy or title insurance policy.

Insurance Proceeds: Amounts paid by the insurer under any Insurance Policy
covering any Mortgage Loan or Mortgaged Property other than amounts required to
be paid over to the Mortgagor pursuant to law or the related Mortgage Note or
Security Instrument and other than amounts used to repair or restore the
Mortgaged Property or to reimburse insured expenses, including the related
Servicer's costs and expenses incurred in connection with presenting claims
under the related Insurance Policies.

Interest Accrual Period: With respect to each Distribution Date, for each
Class of Group II Certificates, the calendar month preceding the month in which
such Distribution Date occurs. The Interest Accrual Period for the Group I
Certificates and the Class I-B-3 Certificates will be the period from and
including the preceding distribution date (or from the Closing Date, in the case
of the first Distribution Date) to and including the day prior to the current
Distribution Date.

Interest Adjustment Date: With respect to a Mortgage Loan, the date, if any,
specified in the related Mortgage Note on which the Mortgage Interest Rate is
subject to adjustment.

Interest Carryforward Amount: As of the first Distribution Date and with respect
to each Class of Group I Offered Certificates, zero, and for each Distribution
Date thereafter, the sum of (i) the excess of (a) the Current Interest for such
Class with respect to prior Distribution Dates over (b) the amount actually
distributed to such Class of Group I Certificates with respect to interest on or
after such prior Distribution Dates and (ii) interest thereon (to the extent
permitted by applicable law) at the applicable Pass-Through Rate for such Class
for the related Interest Accrual Period including the Interest Accrual Period
relating to such Distribution Date.

Interest Funds: For any Distribution Date and Loan Group I, (i) the sum, without
duplication, of (a) all scheduled interest collected in respect to the related
Group I Mortgage Loans during the related Due Period less the related Servicing
Fee, (b) all Monthly Advances relating to interest with respect to the related
Group I Mortgage Loans made on or prior to the related Distribution Account
Deposit Date, (c) all Compensating Interest Payments with respect

 

21

 


--------------------------------------------------------------------------------



 

to the Group I Mortgage Loans and required to be remitted by the Master Servicer
pursuant to this Agreement or the related Servicer pursuant to the related
Servicing Agreement with respect to such Distribution Date, (d) Liquidation
Proceeds with respect to the related Group I Mortgage Loans collected during the
related Prepayment Period (or, in the case of Subsequent Recoveries, during the
related Due Period), to the extent such Liquidation Proceeds relate to interest,
(e) all amounts relating to interest with respect to each related Group I
Mortgage Loan purchased by EMC pursuant to Sections 2.02 and 2.03 or by the
Depositor pursuant to Section 3.21 during the related Due Period, and (f) all
amounts in respect of interest paid by EMC pursuant to Section 10.01 in respect
to Loan Group I, in each case to the extent remitted by EMC or its designee, as
applicable, to the Distribution Account pursuant to this Agreement, minus (ii)
all amounts relating to interest required to be reimbursed pursuant to Sections
4.01, 4.03 and 4.05 or as otherwise set forth in this Agreement and allocated to
Loan Group I.

Interest Shortfall: With respect to any Distribution Date and each Mortgage Loan
that during the related Prepayment Period was the subject of a Principal
Prepayment or constitutes a Relief Act Mortgage Loan, an amount determined as
follows:

(a)         Partial principal prepayments received during the relevant
Prepayment Period: The difference between (i) one month’s interest at the
applicable Net Rate on the amount of such prepayment and (ii) the amount of
interest for the calendar month of such prepayment (adjusted to the applicable
Net Rate) received at the time of such prepayment;

(b)        Principal prepayments in full received during the relevant Prepayment
Period: The difference between (i) one month’s interest at the applicable Net
Rate on the Stated Principal Balance of such Mortgage Loan immediately prior to
such prepayment and (ii) the amount of interest for the calendar month of such
prepayment (adjusted to the applicable Net Rate) received at the time of such
prepayment; and

(c)        Relief Act Mortgage Loans: As to any Relief Act Mortgage Loan, the
excess of (i) 30 days’ interest (or, in the case of a principal prepayment in
full, interest to the date of prepayment) on the Stated Principal Balance
thereof (or, in the case of a principal prepayment in part, on the amount so
prepaid) at the related Net Rate over (ii) 30 days’ interest (or, in the case of
a principal prepayment in full, interest to the date of prepayment) on such
Stated Principal Balance (or, in the case of a Principal Prepayment in part, on
the amount so prepaid) at the annual interest rate required to be paid by the
Mortgagor as limited by application of the Relief Act.

Interim Certification: The certification substantially in the form of
Exhibit Two to the Custodial Agreement.

Investment Letter: The letter to be furnished by each Institutional Accredited
Investor which purchases any of the Private Certificates in connection with such
purchase, substantially in the form set forth as Exhibit F-1 hereto.

LIBOR Business Day: Any day other than a Saturday or a Sunday or a day on which
banking institutions in the city of London, England are required or authorized
by law to be closed.

 

22

 


--------------------------------------------------------------------------------



 

 

LIBOR Determination Date: With respect to each Class of Offered Certificates and
for the first Interest Accrual Period, August 29, 2005. With respect to each
Class of Offered Certificates and any Interest Accrual Period thereafter, the
second LIBOR Business Day preceding the commencement of such Interest Accrual
Period.

Liquidated Mortgage Loan: Any defaulted Mortgage Loan as to which the Servicer
or the Master Servicer has determined that all amounts it expects to recover
from or on account of such Mortgage Loan have been recovered.

Liquidation Date: With respect to any Liquidated Mortgage Loan, the date on
which the Master Servicer or the Servicer has certified that such Mortgage Loan
has become a Liquidated Mortgage Loan.

Liquidation Expenses: With respect to a Mortgage Loan in liquidation,
unreimbursed expenses paid or incurred by or for the account of the Master
Servicer or the Servicer in connection with the liquidation of such Mortgage
Loan and the related Mortgage Property, such expenses including (a) property
protection expenses, (b) property sales expenses, (c) foreclosure and sale
costs, including court costs and reasonable attorneys’ fees, and (d) similar
expenses reasonably paid or incurred in connection with liquidation.

Liquidation Proceeds: Amounts received in connection with the liquidation of a
defaulted Mortgage Loan, whether through trustee’s sale, foreclosure sale,
Insurance Proceeds, condemnation proceeds or otherwise and Subsequent
Recoveries.

Loan Group: Loan Group I or Loan Group II, as applicable.

Loan Group I: Sub-Loan Group I-1 and Sub-Loan Group I-2.

Loan Group II: The Mortgage Loans identified as such on the Mortgage Loan
Schedule.

Loan-to-Value Ratio: With respect to any Mortgage Loan, the fraction, expressed
as a percentage, the numerator of which is the original principal balance of the
related Mortgage Loan and the denominator of which is the Original Value of the
related Mortgaged Property.

Loss Allocation Limitation: The meaning specified in Section 6.02.2(c) hereof.

Loss Severity Percentage: With respect to any Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the amount of Realized
Losses incurred on a Mortgage Loan and the denominator of which is the Stated
Principal Balance of such Mortgage Loan immediately prior to the liquidation of
such Mortgage Loan.

Lost Notes: The original Mortgage Notes that have been lost, as indicated on the
Mortgage Loan Schedule.

Margin: With respect to any Distribution Date on or prior to the first possible
Optional Termination Date with respect to the Group I Mortgage Loans and (i)
with respect to the Class I-1A-1 Certificates, 0.27% per annum, (ii) with
respect to the Class I-1A-2 Certificates, 0.35% per annum, (iii) with respect to
the Class I-2A-1 Certificates, 0.27% per annum, (iv) with respect to

 

23

 


--------------------------------------------------------------------------------



 

the Class I-2A-2 Certificates, 0.35% per annum, (v) with respect to the Class
I-M-1 Certificates, 0.50% per annum, (vi) with respect to the Class I-M-2
Certificates, 0.70% per annum, (vii) with respect to the Class I-B-1
Certificates, 1.30% per annum, (viii) with respect to the Class I-B-2
Certificates, 1.90% per annum, and (ix) with respect to the Class I-B-3
Certificates, 2.10% per annum; and with respect to any Distribution Date after
the first possible Optional Termination Date and (i) with respect to the Class
I-1A-1 Certificates, 0.54% per annum, (ii) with respect to the Class I-1A-2
Certificates, 0.70% per annum, (iii) with respect to the Class I-2A-1
Certificates, 0.54% per annum, (iv) with respect to the Class I-2A-2
Certificates, 0.70% per annum, (v) with respect to the Class I-M-1 Certificates,
0.75% per annum, (vi) with respect to the Class I-M-2 Certificates, 1.05% per
annum, (vii) with respect to the Class I-B-1 Certificates, 1.95% per annum,
(viii) with respect to the Class I-B-2 Certificates, 2.85% per annum, and (ix)
with respect to the Class I-B-3 Certificates, 3.15% per annum.

Marker Rate: With respect to the Class B-IO Certificates or the REMIC IV Regular
Interest B-IO-I and any Distribution Date, in relation to the REMIC III Regular
Interests LT1, LT2, LT3, LT4 and LTY-I-1, a per annum rate equal to two (2)
times the weighted average of the Uncertificated REMIC III Pass-Through Rates
for REMIC III Regular Interest LT2 and REMIC III Regular Interest LT3 and, in
relation to the REMIC III Regular Interests LT5, LT6, LT7, LT8 and LTY-I-2, a
per annum rate equal to two (2) times the weighted average of the Uncertificated
REMIC III Pass-Through Rates for REMIC III Regular Interest LT6 and REMIC III
Regular Interest LT7.

Master Servicer: As of the Closing Date, Wells Fargo Bank, National Association
and, thereafter, its respective successors in interest that meet the
qualifications of the Servicing Agreements and this Agreement.

Master Servicer Certification: A written certification covering servicing of the
Mortgage Loans by the Servicers and signed by an officer of the Master Servicer
that complies with (i) the Sarbanes-Oxley Act of 2002, as amended from time to
time, and (ii) the February 21, 2003 Statement by the Staff of the Division of
Corporation Finance of the Securities and Exchange Commission Regarding
Compliance by Asset-Backed Issuers with Exchange Act Rules 13a-14 and 15d-14, as
in effect from time to time; provided that if, after the Closing Date (a) the
Sarbanes-Oxley Act of 2002 is amended, (b) the Statement referred to in clause
(ii) is modified or superceded by any subsequent statement, rule or regulation
of the Securities and Exchange Commission or any statement of a division
thereof, or (c) any future releases, rules and regulations are published by the
Securities and Exchange Commission from time to time pursuant to the
Sarbanes-Oxley Act of 2002, which in any such case affects the form or substance
of the required certification and results in the required certification being,
in the reasonable judgment of the Master Servicer, materially more onerous than
the form of the required certification as of the Closing Date, the Master
Servicer Certification shall be as agreed to by the Master Servicer and the
Depositor following a negotiation in good faith to determine how to comply with
any such new requirements.

Master Servicer Collection Account: The trust account or accounts created and
maintained by the Master Servicer pursuant to Section 4.02, which shall be
denominated “JPMorgan Chase Bank, National Association, as Trustee f/b/o holders
of Structured Asset Mortgage Investments II Inc., Bear Stearns ALT-A Trust
2005-8, Mortgage Pass-Through

 

24

 


--------------------------------------------------------------------------------



 

Certificates, Series 2005-8, Collection Account.” The Master Servicer Collection
Account shall be an Eligible Account.

Master Servicing Compensation: The meaning specified in Section 3.14.

Material Defect:  The meaning specified in Section 2.02(a).

Maximum Lifetime Mortgage Rate: The maximum level to which a Mortgage Interest
Rate can adjust in accordance with its terms, regardless of changes in the
applicable Index.

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

MERS® System: The system of recording transfers of Mortgage Loans electronically
maintained by MERS.

MIN: The Mortgage Identification Number for Mortgage Loans registered with MERS
on the MERS® System.

Minimum Lifetime Mortgage Rate: The minimum level to which a Mortgage Interest
Rate can adjust in accordance with its terms, regardless of changes in the
applicable Index.

MOM Loan: With respect to any Mortgage Loan, MERS acting as the mortgagee of
such Mortgage Loan, solely as nominee for the originator of such Mortgage Loan
and its successors and assigns, at the origination thereof.

Monthly Advance: An advance of principal or interest required to be made by the
applicable Servicer pursuant to the related Servicing Agreement or the Master
Servicer pursuant to Section 6.05.

Monthly Delinquency Percentage: With respect to a Distribution Date, the
percentage equivalent of a fraction, the numerator of which is the aggregate
Stated Principal Balance of the Group I Mortgage Loans that are 60 days or more
Delinquent or are in bankruptcy or foreclosure or are REO Properties for such
Distribution Date and the denominator of which is the aggregate Stated Principal
Balance of Group I Mortgage Loans for such Distribution Date.

Moody’s: Moody’s Investors Service, Inc. or its successor in interest.

Mortgage: The mortgage, deed of trust or other instrument creating a first
priority lien on an estate in fee simple or leasehold interest in real property
securing a Mortgage Loan.

Mortgage File: The mortgage documents listed in Section 2.01(b) pertaining to a
particular Mortgage Loan and any additional documents required to be added to
the Mortgage File pursuant to this Agreement.

Mortgage Interest Rate: The annual rate at which interest accrues from time to
time on any Mortgage Loan pursuant to the related Mortgage Note, which rate is
initially equal to the “Mortgage Interest Rate” set forth with respect thereto
on the Mortgage Loan Schedule.

 

25

 


--------------------------------------------------------------------------------



 

 

Mortgage Loan: A mortgage loan transferred and assigned to the Trustee pursuant
to Section 2.01 or Section 2.04 and held as a part of the Trust Fund, as
identified in the Mortgage Loan Schedule (which shall include, without
limitation, with respect to each Mortgage Loan, each related Mortgage Note,
Mortgage and Mortgage File and all rights appertaining thereto), including a
mortgage loan the property securing which has become an REO Property.

Mortgage Loan Purchase Agreement: The Mortgage Loan Purchase Agreement dated as
of August 31, 2005, between EMC, as seller, and Structured Asset Mortgage
Investments II Inc., as purchaser, and all amendments thereof and supplements
thereto, attached as Exhibit J.

Mortgage Loan Schedule: The schedule, attached hereto as Exhibit B, as amended
from time to time to reflect the repurchase or substitution of Mortgage Loans
pursuant to this Agreement, or the Mortgage Loan Purchase Agreement.

Mortgage Note: The originally executed note or other evidence of the
indebtedness of a Mortgagor under the related Mortgage Loan.

Mortgaged Property: Land and improvements securing the indebtedness of a
Mortgagor under the related Mortgage Loan or, in the case of REO Property, such
REO Property.

Mortgagor:  The obligor on a Mortgage Note.

Net Interest Shortfall: With respect to any Distribution Date, the Interest
Shortfall, if any, for such Distribution Date net of Compensating Interest
Payments made with respect to such Distribution Date.

Net Liquidation Proceeds: As to any Liquidated Mortgage Loan, Liquidation
Proceeds net of (i) Liquidation Expenses which are payable therefrom to the
Servicer or the Master Servicer in accordance with the Servicing Agreement or
this Agreement and (ii) unreimbursed advances by the Servicer or the Master
Servicer and Monthly Advances.

Net Rate: With respect to each Mortgage Loan, the Mortgage Interest Rate in
effect from time to time less the Servicing Fee Rate, expressed as a per annum
rate.

Net Rate Cap: For any Distribution Date and each of the Sub-Group I-1
Certificates, the weighted average of the Net Rates of the Sub-Group I-1
Mortgage Loans as of the beginning of the related Due Period, weighted on the
basis of the Certificate Principal Balances thereof as of the preceding
Distribution Date, as adjusted to an effective rate reflecting the accrual of
interest on the basis of a 360-day year and the actual number of days elapsed in
the related Interest Accrual Period. For any Distribution Date and each of the
Sub-Group I-2 Certificates, the weighted average of the Net Rates of the
Sub-Group I-2 Mortgage Loans as of the beginning of the related Due Period,
weighted on the basis of the Certificate Principal Balances thereof as of the
preceding Distribution Date, as adjusted to an effective rate reflecting the
accrual of interest on the basis of a 360-day year and the actual number of days
elapsed in the related Interest Accrual Period. For any Distribution Date and
each of the Group I Offered Subordinate Certificates, the weighted average of
(i) the Net Rate Cap for the Sub-Group I-1 Offered Certificates and (ii) the Net
Rate Cap for the Sub-Group I-2 Certificates, weighted on the basis of the
Subordinate Balances for the Sub-Group I-1 Loans and Sub-Group I-2 Loans,
respectively,

 

26

 


--------------------------------------------------------------------------------



 

immediately following the preceding Distribution Date, as adjusted to an
effective rate reflecting the accrual of interest on the basis of a 360-day year
and the actual number of days elapsed in the related Interest Accrual Period,
For federal income tax purposes, the Net Rate Cap with respect to the Group I
Subordinate Certificates is equal to the Uncertificated REMIC II Pass-Through
Rate for the REMIC II Regular Interests Y-I-1 and Y-I-2.

Non-Offered Subordinate Certificates: The Group I Non-Offered Subordinate
Certificates and the Group II Non-Offered Subordinate Certificates.

Nonrecoverable Advance: Any advance or Monthly Advance (i) which was previously
made or is proposed to be made by the Master Servicer, the Trustee (as successor
Master Servicer) or the applicable Servicer and (ii) which, in the good faith
judgment of the Master Servicer, the Trustee or the applicable Servicer, will
not or, in the case of a proposed advance or Monthly Advance, would not, be
ultimately recoverable by the Master Servicer, the Trustee (as successor Master
Servicer) or the applicable Servicer from Liquidation Proceeds, Insurance
Proceeds or future payments on the Mortgage Loan for which such advance or
Monthly Advance was made or is proposed to be made.

Notional Amount: The Notional Amount of the Class B-IO Certificates immediately
prior to any Distribution Date is equal to the aggregate of the Uncertificated
Principal Balances of the REMIC II Regular Interests.

Offered Certificates: The Group I Offered Certificates and the Group II Offered
Certificates.

Offered Subordinate Certificates: The Group I Offered Subordinate Certificates
and the Group II Offered Subordinate Certificates.

Officer’s Certificate: A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, the President or a Vice President or Assistant Vice
President or other authorized officer of the Master Servicer or the Depositor,
as applicable, and delivered to the Trustee, as required by this Agreement.

One-Month LIBOR: With respect to any Interest Accrual Period, the rate
determined by the Securities Administrator on the related LIBOR Determination
Date on the basis of the rate for U.S. dollar deposits for one month that
appears on Telerate Screen Page 3750 as of 11:00 a.m. (London time) on such
LIBOR Determination Date; provided that the parties hereto acknowledge that
One-Month LIBOR for the first Interest Accrual Period shall the rate determined
by the Securities Administrator two Business Days prior to the Closing Date. If
such rate does not appear on such page (or such other page as may replace that
page on that service, or if such service is no longer offered, such other
service for displaying One-Month LIBOR or comparable rates as may be reasonably
selected by the Securities Administrator), One-Month LIBOR for the applicable
Interest Accrual Period will be the Reference Bank Rate. If no such quotations
can be obtained by the Securities Administrator and no Reference Bank Rate is
available, One-Month LIBOR will be One-Month LIBOR applicable to the preceding
Interest Accrual Period.

 

27

 


--------------------------------------------------------------------------------



 

 

Opinion of Counsel: A written opinion of counsel who is or are acceptable to the
Trustee and who, unless required to be Independent (an “Opinion of Independent
Counsel”), may be internal counsel for the Company, the Master Servicer or the
Depositor.

Optional Termination Date: With respect to (i) the Group I Mortgage Loans, the
Distribution Date on which the aggregate Stated Principal Balance of the Group I
Mortgage Loans is less than 20% of the Cut-off Date Balance and (ii) with
respect to the Group II Mortgage Loans, the Distribution Date on which the
aggregate Stated Principal Balance of the Group II Mortgage Loans is less than
10% of the Cut-off Date Balance.

Original Group II Subordinate Principal Balance: The sum of the aggregate
Certificate Principal Balances of each Class of Group II Subordinate
Certificates as of the Closing Date.

Original Value: The lesser of (i) the Appraised Value or (ii) the sales price of
a Mortgaged Property at the time of origination of a Mortgage Loan, except in
instances where either clauses (i) or (ii) is unavailable, the other may be used
to determine the Original Value, or if both clauses (i) and (ii) are
unavailable, Original Value may be determined from other sources reasonably
acceptable to the Depositor.

Outstanding Mortgage Loan: With respect to any Due Date, a Mortgage Loan which,
prior to such Due Date, was not the subject of a Principal Prepayment in full,
did not become a Liquidated Mortgage Loan and was not purchased or replaced.

Outstanding Principal Balance: As of the time of any determination, the
principal balance of a Mortgage Loan remaining to be paid by the Mortgagor, or,
in the case of an REO Property, the principal balance of the related Mortgage
Loan remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net Liquidation Proceeds with respect
thereto to the extent applied to principal.

Overcollateralization Amount: With respect to any Distribution Date, the excess,
if any, of (a) the aggregate Stated Principal Balance of the Group I Mortgage
Loans for such Distribution Date over (b) the aggregate Certificate Principal
Balance of the Group I Offered Certificates and the Class I-B-3 Certificates on
such Distribution Date (after taking into account the payment of principal other
than any Extra Principal Distribution Amount on such Certificates).

Overcollateralization Release Amount: With respect to any Distribution Date is
the lesser of (x) the sum of the amounts described in clauses (1) through (5) in
the definition of Principal Funds for such Distribution Date and (y) the excess,
if any, of (i) the Overcollateralization Amount for such Distribution Date
(assuming that 100% of such Principal Funds is applied as a principal payment on
such Distribution Date) over (ii) the Overcollateralization Target Amount for
such Distribution Date (with the amount pursuant to clause (y) deemed to be $0
if the Overcollateralization Amount is less than or equal to the
Overcollateralization Target Amount on that Distribution Date).

Overcollateralization Target Amount: With respect to any Distribution Date (a)
prior to the Stepdown Date, approximately 1.00% of the aggregate Stated
Principal Balance of the Group I Mortgage Loans as of the Cut-Off Date, (b) on
or after the Stepdown Date and if a Trigger

 

28

 


--------------------------------------------------------------------------------



 

Event is not in effect, the greater of (i) the lesser of (1) approximately 1.00%
of the aggregate Stated Principal Balance of the Group I Mortgage Loans as of
the Cut-Off Date and (2) 2.00% of the then current aggregate Stated Principal
Balance of the Group I Mortgage Loans as of such Distribution Date and (ii)
approximately $5,379,281 and (c) on or after the Stepdown Date and if a Trigger
Event is in effect, the Overcollateralization Target Amount for the immediately
preceding Distribution Date.

Pass-Through Rate: As to each Class of Certificates, the rate of interest
determined as provided with respect thereto in Section 5.01(c). Any monthly
calculation of interest at a stated rate shall be based upon annual interest at
such rate divided by twelve.

Paying Agent: Wells Fargo Bank, National Association, in its capacity as paying
agent or securities administrator (as applicable) hereunder, or its successor in
interest, or any successor securities administrator or paying agent appointed as
herein provided.

Periodic Rate Cap: With respect to each Mortgage Loan, the maximum adjustment
that can be made to the Mortgage Interest Rate on each Interest Adjustment Date
in accordance with its terms, regardless of changes in the applicable Index.

Permitted Investments: Any one or more of the following obligations or
securities held in the name of the Trustee for the benefit of the
Certificateholders:

(i)         direct obligations of, and obligations the timely payment of which
are fully guaranteed by the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America;

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof (including the Trustee
or the Master Servicer or its Affiliates acting in its commercial banking
capacity) and subject to supervision and examination by federal and/or state
banking authorities, provided that the commercial paper and/or the short-term
debt rating and/or the long-term unsecured debt obligations of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment have the Applicable Credit Rating or
better from each Rating Agency and (b) any other demand or time deposit or
certificate of deposit that is fully insured by the Federal Deposit Insurance
Corporation;

(iii)        repurchase obligations with respect to (a) any security described
in clause (i) above or (b) any other security issued or guaranteed by an agency
or instrumentality of the United States of America, the obligations of which are
backed by the full faith and credit of the United States of America, in either
case entered into with a depository institution or trust company (acting as
principal) described in clause (ii)(a) above where the Trustee holds the
security therefor;

(iv)        securities bearing interest or sold at a discount issued by any
corporation (including the Trustee or the Master Servicer or its Affiliates)
incorporated under the laws of the United States of America or any state thereof
that have the Applicable Credit Rating or better

 

29

 


--------------------------------------------------------------------------------



 

from each Rating Agency at the time of such investment or contractual commitment
providing for such investment; provided, however, that securities issued by any
particular corporation will not be Permitted Investments to the extent that
investments therein will cause the then outstanding principal amount of
securities issued by such corporation and held as part of the Trust to exceed
10% of the aggregate Outstanding Principal Balances of all the Mortgage Loans
and Permitted Investments held as part of the Trust;

(v)        commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) having the
Applicable Credit Rating or better from each Rating Agency at the time of such
investment;

(vi)        a Reinvestment Agreement issued by any bank, insurance company or
other corporation or entity;

(vii)       any other demand, money market or time deposit, obligation, security
or investment as may be acceptable to each Rating Agency as evidenced in writing
by each Rating Agency to the Trustee; and

(viii)      interests in any money market fund (including any such fund managed
or advised by the Trustee or the Master Servicer or any affiliate thereof) which
at the date of acquisition of the interests in such fund and throughout the time
such interests are held in such fund has the highest applicable short term
rating by each Rating Agency rating such funds or such lower rating as will not
result in the downgrading or withdrawal of the ratings then assigned to the
Certificates by each Rating Agency, as evidenced in writing; provided, however,
that no instrument or security shall be a Permitted Investment if such
instrument or security evidences a right to receive only interest payments with
respect to the obligations underlying such instrument or if such security
provides for payment of both principal and interest with a yield to maturity in
excess of 120% of the yield to maturity at par or if such instrument or security
is purchased at a price greater than par.

Permitted Transferee: Any Person other than a Disqualified Organization or an
“electing large partnership” (as defined by Section 775 of the Code).

Person: Any individual, corporation, partnership, joint venture, association,
limited liability company, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

PHH: PHH Mortgage Corporation (formerly known as Cendant Mortgage Corporation),
and any successor thereto.

PHH Servicing Agreement: The Purchase, Warranties and Servicing Agreement dated
as of October 23, 2001, among PHH, Bishop’s Gate Residential Mortgage Trust and
EMC, as attached hereto as Exhibit H-5.

Physical Certificates: The Residual Certificates and the Private Certificates.

Plan:  The meaning specified in Section 5.07(a).

 

30

 


--------------------------------------------------------------------------------



 

 

Prepayment Charge: With respect to any Mortgage Loan, the charges or premiums,
if any, due in connection with a full or partial prepayment of such Mortgage
Loan in accordance with the terms thereof.

Prepayment Charge Loan: Any Group I Mortgage Loan for which a Prepayment Charge
may be assessed and to which such Prepayment Charge the Class XP Certificates
are entitled, as indicated on the Mortgage Loan Schedule.

Prepayment Interest Shortfall: With respect to any Distribution Date, for each
Mortgage Loan that was the subject of a partial Principal Prepayment or a
Principal Prepayment in full during the related Prepayment Period (other than a
Principal Prepayment in full resulting from the purchase of a Group I Mortgage
Loan pursuant to Section 2.02, 2.03, 3.21 or 10.01 hereof), the amount, if any,
by which (i) one month’s interest at the applicable Net Rate on the Stated
Principal Balance of such Group I Mortgage Loan immediately prior to such
prepayment or in the case of a partial Principal Prepayment on the amount of
such prepayment exceeds (ii) the amount of interest paid or collected in
connection with such Principal Prepayment less the sum of (a) any Prepayment
Charges and (b) the related Servicing Fee.

Prepayment Period: With respect to any Distribution Date and the Mortgage Loans
serviced by EMC, the period from the sixteenth day of the calendar month
preceding the calendar month in which such Distribution Date occurs through the
close of business on the fifteenth day of the calendar month in which such
Distribution Date occurs. With respect to any Distribution Date and all other
Mortgage Loans, the period that is provided in the related Servicing Agreement.

Primary Mortgage Insurance Policy: Any primary mortgage guaranty insurance
policy issued in connection with a Mortgage Loan which provides compensation to
a Mortgage Note holder in the event of default by the obligor under such
Mortgage Note or the related Security Instrument, if any or any replacement
policy therefor through the related Interest Accrual Period for such
Class relating to a Distribution Date.

Principal Distribution Amount: With respect to each Distribution Date, an amount
equal to the excess of (i) sum of (a) the Principal Funds for such Distribution
Date and (b) any Extra Principal Distribution Amount for such Distribution Date
over (ii) any Overcollateralization Release Amount for such Distribution Date.

Principal Funds:  the sum, without duplication, of

1.

the Scheduled Principal collected on the Group I Mortgage Loans during the
related Due Period or advanced on or before the related servicer advance date,

 

2.

prepayments in respect of the Group I Mortgage Loans, exclusive of any
Prepayment Charges, collected in the related Prepayment Period,

 

3.

the Stated Principal Balance of each Group I Mortgage Loan that was repurchased
by the Depositor or the related Servicer during the related Due Period,

 

 

31

 


--------------------------------------------------------------------------------



 

 

4.

the amount, if any, by which the aggregate unpaid principal balance of any
Substitute Mortgage Loans is less than the aggregate unpaid principal balance of
any deleted mortgage loans delivered by the related Servicer in connection with
a substitution of a Group I Mortgage Loan during the related Due Period,

 

5.

all Liquidation Proceeds collected during the related Prepayment Period (or in
the case of Subsequent Recoveries, during the related Due Period) on the Group I
Mortgage Loans, to the extent such Liquidation Proceeds relate to principal,
less all related Nonrecoverable Advances relating to principal reimbursed during
the related Due Period,

 

6.

the principal portion of the purchase price of the assets of the Trust allocated
to Loan Group I upon the exercise by EMC or its designee of its optional
termination right with respect to the Group I Mortgage Loans; minus

 

7.

any amounts required to be reimbursed to EMC, the Depositor, a Servicer, the
Master Servicer, the Custodian, the Trustee or the Securities Administrator and
allocated to Loan Group I, as provided in the Agreement.

 

Principal Prepayment: Any payment (whether partial or full) or other recovery of
principal on a Mortgage Loan which is received in advance of its scheduled Due
Date to the extent that it is not accompanied by an amount as to interest
representing scheduled interest due on any date or dates in any month or months
subsequent to the month of prepayment, including Insurance Proceeds and
Repurchase Proceeds, but excluding the principal portion of Net Liquidation
Proceeds received at the time a Mortgage Loan becomes a Liquidated Mortgage
Loan.

Private Certificates: The Class I-B-3, Class B-IO, Class XP, Class II-B-5,
Class II-B-6 and Class II-B-7 Certificates.

Prospectus: The prospectus, dated December 20, 2004, as supplemented by the
prospectus supplement dated August 29, 2005, relating to the offering of the
Offered Certificates.

Protected Account: An account established and maintained for the benefit of
Certificateholders by each Servicer with respect to the related Mortgage Loans
and with respect to REO Property pursuant to the related Servicing Agreement.

QIB: A Qualified Institutional Buyer as defined in Rule 144A promulgated under
the Securities Act.

Qualified Insurer: Any insurance company duly qualified as such under the laws
of the state or states in which the related Mortgaged Property or Mortgaged
Properties is or are located, duly authorized and licensed in such state or
states to transact the type of insurance business in which it is engaged and
approved as an insurer by the Master Servicer, so long as the claims paying
ability of which is acceptable to the Rating Agencies for pass-through
certificates having the same rating as the Certificates rated by the Rating
Agencies as of the Closing Date.

 

32

 


--------------------------------------------------------------------------------



 

 

Rating Agencies:  Moody’s and S&P.

Realized Loss: Any (i) Bankruptcy Loss or (ii) as to any Liquidated Mortgage
Loan, (x) the Outstanding Principal Balance of such Liquidated Mortgage Loan
plus accrued and unpaid interest thereon at the Mortgage Interest Rate through
the last day of the month of such liquidation, less (y) the related Net
Liquidation Proceeds with respect to such Mortgage Loan and the related
Mortgaged Property that are allocated to principal. In addition, to the extent
the Master Servicer receives Subsequent Recoveries with respect to any Mortgage
Loan, the amount of the Realized Loss with respect to that Mortgage Loan will be
reduced to the extent such recoveries are applied to reduce the Certificate
Principal Balance of any Class of Certificates on any Distribution Date.

Realized Losses on the Mortgage Loans shall be allocated to the REMIC I Regular
Interests as follows: the interest portion of Realized Losses and Net Interest
Shortfalls on the Group II Mortgage Loans, if any, shall be allocated between
the Class Y-1 and Class Z-1 Regular Interests pro rata according to the amount
of interest accrued but unpaid thereon, in reduction thereof. Any interest
portion of such Realized Losses in excess of the amount allocated pursuant to
the preceding sentence shall be treated as a principal portion of Realized
Losses not attributable to any specific Group II Mortgage Loans. The principal
portion of Realized Losses with respect to the Mortgage Loans shall be allocated
to the REMIC I Regular Interests as follows: the principal portion of Realized
Losses on the Group II Mortgage Loans shall be allocated, first, to the Class
Y-1 Regular Interest to the extent of the Class Y-1 Principal Reduction Amount
in reduction of the Uncertificated Principal Balance of such Regular Interest
and, second, the remainder, if any, of such principal portion of such Realized
Losses shall be allocated to the Class Z-1 Regular Interest in reduction of the
Uncertificated Principal Balance thereof. For any Distribution Date, reductions
in the Uncertificated Principal Balances of the Class Y and Class Z Regular
Interest pursuant to this definition of Realized Loss shall be determined, and
shall be deemed to occur, prior to any reductions of such Uncertificated
Principal Balances by distributions on such Distribution Date.

Realized Losses on the Mortgage Loans shall be allocated to the REMIC II Regular
Interests as follows: (1) the interest portion of Realized Losses and Net
Interest Shortfalls on the Group I-1 Loans, if any, shall be allocated between
the Class Y-I-1 and Class Z-I-1 Regular Interests pro rata according to the
amount of interest accrued but unpaid thereon, in reduction thereof and (2) the
interest portion of Realized Losses and Net Interest Shortfalls on the Group I-2
Loans, if any, shall be allocated between the Class Y-I-2 and Class Z-I-2
Regular Interests pro rata according to the amount of interest accrued but
unpaid thereon, in reduction thereof. Any interest portion of such Realized
Losses in excess of the amount allocated pursuant to the preceding sentence
shall be treated as a principal portion of Realized Losses not attributable to
any specific Mortgage Loan in such Group and allocated pursuant to the
succeeding sentences. The principal portion of Realized Losses with respect to
the Mortgage Loans shall be allocated to the REMIC II Regular Interests as
follows: (1) the principal portion of Realized Losses on the Group I-1 Loans
shall be allocated, first, to the Class Y-I-1 Regular Interest to the extent of
the Class Y-I-1 Principal Reduction Amount in reduction of the Uncertificated
Principal Balance of such Regular Interest and, second, the remainder, if any,
of such principal portion of such Realized Losses shall be allocated to the
Class Z-I-1 Regular Interest in reduction of the Uncertificated Principal
Balance thereof and (2) the principal portion of Realized Losses on the

 

33

 


--------------------------------------------------------------------------------



 

Group I-2 Loans shall be allocated, first, to the Class Y-I-2 Regular Interest
to the extent of the Class Y-I-2 Principal Reduction Amount in reduction of the
Uncertificated Principal Balance of such Regular Interest and, second, the
remainder, if any, of such principal portion of such Realized Losses shall be
allocated to the Class Z-I-2 Regular Interest in reduction of the Uncertificated
Principal Balance thereof. For any Distribution Date, reductions in the
Uncertificated Principal Balances of the Class Y-I and Class Z-I Regular
Interest pursuant to this definition of Realized Loss shall be determined, and
shall be deemed to occur, prior to any reductions of such Uncertificated
Principal Balances by distributions on such Distribution Date.

Record Date: For each Class of Group I Certificates, the Business Day preceding
the applicable Distribution Date so long as such Class of Certificates remains
in book-entry form; and otherwise, the close of business on the last Business
Day of the month immediately preceding the month of such Distribution Date. For
each Class of Group II Certificates, the close of business on the last Business
Day of the month immediately preceding the month of such Distribution Date.

Reference Bank: A leading bank selected by the Securities Administrator that is
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market.

Reference Bank Rate: With respect to any Interest Accrual Period, the arithmetic
mean, rounded upwards, if necessary, to the nearest whole multiple of 0.03125%,
of the offered rates for United States dollar deposits for one month that are
quoted by the Reference Banks as of 11:00 a.m., New York City time, on the
related interest determination date to prime banks in the London interbank
market for a period of one month in amounts approximately equal to the aggregate
Certificate Principal Balance of all Classes of Group I Offered Certificates for
such Interest Accrual Period, provided that at least two such Reference Banks
provide such rate. If fewer than two offered rates appear, the Reference Bank
Rate will be the arithmetic mean, rounded upwards, if necessary, to the nearest
whole multiple of 0.03125%, of the rates quoted by one or more major banks in
New York City, selected by the securities administrator, as of 11:00 a.m., New
York City time, on such date for loans in U.S. dollars to leading European banks
for a period of one month in amounts approximately equal to the aggregate
Certificate Principal Balance of all Classes of Group I Offered Certificates.

Reinvestment Agreements: One or more reinvestment agreements, acceptable to the
Rating Agencies, from a bank, insurance company or other corporation or entity
(including the Trustee).

Related Certificates (A) For each class of REMIC III Regular Interests, the
Class or Classes of Certificates show opposite the name of such REMIC III
Regular Interest in the following table:

 

REMIC III Regular Interest

Classes of Certificates

II-1A-1

II-1A-1

II-B-1

II-B-1

II-B-2

II-B-2

II-B-3

II-B-3

II-B-4

II-B-4

 

 

34

 


--------------------------------------------------------------------------------



 

 

 

II-B-5

II-B-5

II-B-6

II-B-6

II-B-7

II-B-7

 

(B) For each class of REMIC IV Regular Interest, the Class or Classes of
Certificates show opposite the name of such REMIC III Regular Interest in the
following table:

 

REMIC IV Regular Interest

Classes of Certificates

I-1A-1

I-1A-1

I-1A-2

I-1A-2

I-2A-1

I-2A-1

I-2A-2

I-2A-2

I-M-1

I-M-1

I-M-2

I-M-2

I-B-1

I-B-1

I-B-2

I-B-2

I-B-3

I-B-3

X-P

X-P

B-IO-I and B-IO-P

B-IO

II-1A-1

II-1A-1

II-B-1

II-B-1

II-B-2

II-B-2

II-B-3

II-B-3

II-B-4

II-B-4

II-B-5

II-B-5

II-B-6

II-B-6

II-B-7

II-B-7

 

(C) For the REMIC V Regular Interest, the Class B-IO Certificates.

Relief Act: The Servicemembers Civil Relief Act, as amended, or similar state
law.

Relief Act Mortgage Loan: Any Mortgage Loan as to which the Scheduled Payment
thereof has been reduced due to the application of the Relief Act.

Remaining Excess Spread: With respect to any Distribution Date, the Excess
Spread remaining after the distribution of the Extra Principal Distribution
Amount for such Distribution Date.

REMIC: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.

REMIC Administrator: The Trustee; provided that if the REMIC Administrator is
found by a court of competent jurisdiction to no longer be able to fulfill its
obligations as REMIC Administrator under this Agreement the Servicer or Trustee
acting as Servicer shall appoint a

 

35

 


--------------------------------------------------------------------------------



 

successor REMIC Administrator, subject to assumption of the REMIC Administrator
obligations under this Agreement.

REMIC Interest: Any of the REMIC I, REMIC II, REMIC III, REMIC IV and REMIC V
Interests.

REMIC Opinion: An Opinion of Independent Counsel, to the effect that the
proposed action described therein would not, under the REMIC Provisions,
(i) cause any 2005-8 REMIC to fail to qualify as a REMIC while any regular
interest in such 2005-8 REMIC is outstanding, (ii) result in a tax on prohibited
transactions with respect to any 2005-8 REMIC or (iii) constitute a taxable
contribution to any 2005-8 REMIC after the Startup Day.

REMIC Provisions: The provisions of the federal income tax law relating to
REMICs, which appear at Sections 860A through 860G of the Code, and related
provisions and regulations promulgated thereunder, as the foregoing may be in
effect from time to time.

REMIC Regular Interest: Any of the REMIC I, REMIC II, REMIC III, REMIC IV and
REMIC V Regular Interests.

REMIC I: The segregated pool of assets, with respect to which a REMIC election
is made pursuant to this Agreement, consisting of:

(a)          the Group II Mortgage Loans and the related Mortgage Files and
collateral securing such Group II Mortgage Loans,

 

(b)         all payments on and collections in respect of the Group II Mortgage
Loans due after the Cut-off Date as shall be on deposit in the Master Servicer
Collection Account or in the Distribution Account and identified as belonging to
the Trust Fund,

 

(c)          property that secured a Group II Mortgage Loan and that has been
acquired for the benefit of the Certificateholders by foreclosure or deed in
lieu of foreclosure,

 

(d)         the hazard insurance policies and Primary Mortgage Insurance
Policies, if any, relating to the Group II Mortgage Loans, and

 

(e)          all proceeds of clauses (a) through (d) above.

 

REMIC I Available Distribution Amount: For each of the Sub-Loan Groups in Loan
Group II for any Distribution Date, the Available Funds for such Sub-Loan Group,
or, if the context so requires the aggregate of the Available Funds for all
Sub-Loan Groups in Loan Group II.

 

REMIC I Distribution Amount: For any Distribution Date, the REMIC I Available
Distribution Amount shall be distributed to the REMIC I Regular Interests and
the Class R Certificates in respect of Component I thereof in the following
amounts and priority:

(a)

To the extent of the REMIC I Available Distribution Amount for Loan Group II:

 

 

36

 


--------------------------------------------------------------------------------



 

 

 

 

 

(i)         first, to Class Y-1 and Class Z-1 Regular Interests and Component I
of the Class R Certificates, concurrently, the Uncertificated Interest for such
Classes remaining unpaid from previous Distribution Dates, pro rata according to
their respective shares of such unpaid amounts;

(ii)         second, to the Class Y-1 and Class Z-1 Regular Interests and
Component I of the Class R Certificates, concurrently, the Uncertificated
Interest for such Classes for the current Distribution Date, pro rata according
to their respective Uncertificated Interest;

(iii)        third, to Component I of the Class R Certificates, until the
Uncertificated Principal Balance thereof has been reduced to zero; and

(iv)        fourth, to the Class Y-1 and Class Z-1 Regular Interests, the Class
Y-1 Principal Distribution Amount and the Class Z-1 Principal Distribution
Amount, respectively. 

(b)

[Reserved.]

 

 

 

 

 

 

 

 

(c)        To the extent of the REMIC I Available Distribution Amounts for Loan
Group II for such Distribution Date remaining after payment of the amounts
pursuant to paragraph (a) of this definition of “REMIC I Distribution Amount”:

(i)         first, to each Class of Class Y and Class Z Regular Interests, pro
rata according to the amount of unreimbursed Realized Losses allocable to
principal previously allocated to each such Class; provided, however, that any
amounts distributed pursuant to this paragraph (c)(i) of this definition of
“REMIC I Distribution Amount” shall not cause a reduction in the Uncertificated
Principal Balances of any of the Class Y and Class Z Regular Interests; and

(ii)         second, to the Component I of the Class R Certificates, the
Residual Distribution Amount for Component I of the Class R Certificates for
such Distribution Date.

REMIC I Interests: The REMIC I Regular Interests and Component I of the Class R
Certificates.

REMIC I Regular Interest: Any of the separate non-certificated beneficial
ownership interests in REMIC I set forth in Section 5.01(c)(i) and issued
hereunder and designated as a “regular interest” in REMIC I. Each REMIC I
Regular Interest shall accrue interest at the Uncertificated Pass-Through Rate
specified for such REMIC I Interest in Section 5.01(c)(i), and shall be entitled
to distributions of principal, subject to the terms and conditions hereof, in an
aggregate amount equal to its initial Uncertificated Principal Balance as set
forth in Section 5.01(c)(i). The designations for the respective REMIC I Regular
Interests are set forth in Section 5.01(c)(i).

REMIC II: The segregated pool of assets, with respect to which a REMIC election
is made pursuant to this Agreement, consisting of: (a) the Group I Mortgage
Loans and the related

 

37

 


--------------------------------------------------------------------------------



 

Mortgage Files and collateral securing such Group I Mortgage Loans, (b) all
payments on and collections in respect of the Group I Mortgage Loans due after
the Cut off Date as shall be on deposit in the Master Servicer Collection
Account or in the Distribution Account and identified as belonging to the Trust
Fund, (c) property that secured a Group I Mortgage Loan and that has been
acquired for the benefit of the Certificateholders by foreclosure or deed in
lieu of foreclosure, (d) the hazard insurance policies and Primary Mortgage
Insurance Policies, if any, related to the Group I Mortgage Loans and (e) all
proceeds of clauses (a) through (d) above.

 

REMIC II Available Distribution Amount: For any Distribution Date, the Available
Funds for Loan Group II.

 

REMIC II Distribution Amount: For any Distribution Date, the REMIC II Available
Distribution Amount shall be distributed by REMIC II to REMIC III on account of
the REMIC II Regular Interests and to the Class R Certificates in respect of
Component II thereof, in the following order of priority:

(a)         To the extent of the REMIC II Available Distribution Amount for Loan
Group I-1:

(i)         first, to Class Y-I-1 and Class Z-I-1 Regular Interests,
concurrently, the Uncertificated Interest for such Classes remaining unpaid from
previous Distribution Dates, pro rata according to their respective shares of
such unpaid amounts;

(ii)         second, to the Class Y-I-1 and Class Z-I-1 Regular Interests,
concurrently, the Uncertificated Interest for such Classes for the current
Distribution Date, pro rata according to their respective Uncertificated
Interest;

(iii)        third, to the Class Y-I-1 and Class Z-I-1 Regular Interests, the
Class Y-I-1 Principal Distribution Amount and the Class Z-I-1 Principal
Distribution Amount, respectively. 

(b)        To the extent of the REMIC II Available Distribution Amount for Loan
Group I-2:

(i)         first, to the Class Y-I-2 and Class Z-I-2 Regular Interests,
concurrently, the Uncertificated Interest for such Classes remaining unpaid from
previous Distribution Dates, pro rata according to their respective shares of
such unpaid amounts;

(ii)         second, to the Class Y-I-2 and Class Z-I-2 Regular Interests,
concurrently, the Uncertificated Interest for such Classes for the current
Distribution Date, pro rata according to their respective Uncertificated
Interest; and

(iii)        third, to the Class Y-I-2 and Class Z-I-2 Regular Interests, the
Class Y-I-2 Principal Distribution Amount and the Class Z-I-2 Principal
Distribution Amount, respectively.

 

38

 


--------------------------------------------------------------------------------



 

 

(c)        To the extent of the REMIC II Available Distribution Amounts for Loan
Group I-1 and Loan Group I-2 for such Distribution Date remaining after payment
of the amounts pursuant to paragraphs (a), and (b) of this definition of
“REMIC II Distribution Amount”:

(i)         first, to each Class of Class Y-I and Class Z-I Regular Interests,
pro rata according to the amount of unreimbursed Realized Losses allocable to
principal previously allocated to each such Class; provided, however, that any
amounts distributed pursuant to this paragraph (c)(i) of this definition of
“REMIC II Distribution Amount” shall not cause a reduction in the Uncertificated
Principal Balances of any of the Class Y-I and Class Z-I Regular Interests; and

(ii)         second, to the Component II of the Class R Certificates, the
Residual Distribution Amount for Component II of the Class R Certificates for
such Distribution Date.

REMIC II Interests: The REMIC II Regular Interests and Component II of the Class
R Certificates.

REMIC II Regular Interest: Any of the separate non-certificated beneficial
ownership interests in REMIC II set forth in Section 5.01(c)(ii) and issued
hereunder and designated as a “regular interest” in REMIC II. Each REMIC II
Regular Interest shall accrue interest at the Uncertificated Pass-Through Rate
specified for such REMIC II Interest in Section 5.01(c)(ii), and shall be
entitled to distributions of principal, subject to the terms and conditions
hereof, in an aggregate amount equal to its initial Uncertificated Principal
Balance as set forth in Section 5.01(c)(ii). The designations for the respective
REMIC II Regular Interests are set forth in Section 5.01(c)(ii).

REMIC III: That group of assets contained in the Trust Fund designated as a
REMIC consisting of the REMIC I Regular Interests, the REMIC II Regular
Interests and any proceeds thereof.

REMIC III Available Distribution Amount: For any Distribution Date, the amounts
deemed distributed with respect to the REMIC I Regular Interests and the REMIC
II Regular Interests pursuant to Section 6.07.

REMIC III Distribution Amount: For any Distribution Date, the REMIC III
Available Distribution Amount shall be distributed by REMIC III to REMIC IV on
account of the REMIC III Regular Interests and to the Class R Certificates in
respect of Component III thereof, as follows:

1.   From the portion of the REMIC III Available Distribution Amount
attributable to distributions in respect of the REMIC I Regular Interests, to
each REMIC III Regular Interest that is related to one or more Classes of Group
II Certificates in respect of Uncertificated Accrued Interest thereon and the
Uncertificated Principal Balance thereof, the amount distributed in respect of
interest and principal on the Related Class or Classes of Certificates (with
such amounts having the same character as interest, principal or Subsequent
Recoveries with respect to the REMIC III Regular Interest as they have with
respect to the Related Certificate or Certificates). Any remaining amount of
that portion of

 

39

 


--------------------------------------------------------------------------------



 

the REMIC III Available Distribution Amount shall be distributed to the holders
of the Class R Certificates in respect of Component III thereof.

 

2.                        From the portion of the REMIC III Available
Distribution Amount attributable to distributions in respect of the REMIC II
Regular Interests, amounts received from REMIC II pursuant to paragraph (c)(i)
of the definition of REMIC II Distribution Amount shall be distributed among the
REMIC III Regular Interests LT pro-rata according the amount of REMIC III
Realized Losses previously allocated to such Regular Interests and remaining
unreimbursed and the remainder shall be distributed as follows:

(a)   From the portion thereof attributable to the Sub-Group I-1 Mortgage Loans,
to REMIC IV as the holder of REMIC III Regular Interest LT1, REMIC III Regular
Interest LT2, REMIC III Regular Interest LT3, REMIC III Regular Interest LT4 and
REMIC III Regular Interest LTY-I-1,

(I)

pro rata, in an amount equal to (A) their Uncertificated Accrued Interest for
such Distribution Date, plus (B) any amounts in respect thereof remaining unpaid
from previous Distribution Dates; and

(II)

in an amount equal to the remainder of the REMIC III Available Distribution
Amount after the distributions made pursuant to clause (I) above, allocated as
follows:

(A)    in respect of the REMIC III Regular Interest LT2, REMIC III Regular
Interest LT3, REMIC III Regular Interest LT4 and REMIC III Regular Interest
LTY-I-1, their respective Principal Distribution Amounts;

(B)    in respect of the REMIC III Regular Interest LT1 any remainder until the
Uncertificated Principal Balance thereof is reduced to zero;

(C)   any remainder in respect of the REMIC III Regular Interest LT2, REMIC III
Regular Interest LT3 and REMIC III Regular Interest LT4, pro rata according to
their respective Uncertificated Principal Balances as reduced by the
distributions deemed made pursuant to (i) above, until their respective
Uncertificated Principal Balances are reduced to zero; and

(D)    any remaining amounts to the Holders of the Class R Certificates in
respect of Component III thereof.

(b)   From the portion thereof attributable to the Sub-Group I-2 Mortgage Loans,
to REMIC IV as the holder of REMIC III Regular Interest LT5, REMIC III Regular
Interest LT6, REMIC III Regular Interest LT7, REMIC III Regular Interest LT8 and
REMIC III Regular Interest LTY-I-2,

(I)        pro rata, in an amount equal to (A) their Uncertificated Accrued
Interest for such Distribution Date, plus (B) any amounts in respect thereof
remaining unpaid from previous Distribution Dates; and

 

40

 


--------------------------------------------------------------------------------



 

 

(II)      in an amount equal to the remainder of the REMIC III Available
Distribution Amount after the distributions made pursuant to clause (I) above,
allocated as follows:

(A)    in respect of the REMIC III Regular Interest LT2, REMIC III Regular
Interest LT3, REMIC III Regular Interest LT4 and REMIC III Regular Interest
LTY-I-2, their respective Principal Distribution Amounts;

(B)    in respect of the REMIC III Regular Interest LT1 any remainder until the
Uncertificated Principal Balance thereof is reduced to zero;

(C)   any remainder in respect of the REMIC III Regular Interest LT2, REMIC III
Regular Interest LT3 and REMIC III Regular Interest LT4, pro rata according to
their respective Uncertificated Principal Balances as reduced by the
distributions deemed made pursuant to (i) above, until their respective
Uncertificated Principal Balances are reduced to zero; and

(D)    any remaining amounts to the Holders of the Class R Certificates in
respect of Component III thereof.

REMIC III Interests: The REMIC III Regular Interests and Component III of the
Class R Certificates.

REMIC III Principal Reduction Amounts: For any Distribution Date, the amounts by
which the principal balances of the REMIC III Regular Interests LT1, LT2, LT3,
LT4, LT5, LT6, LT7, LT8, LTY-I-1 and LTY-I-2, respectively, will be reduced on
such Distribution Date by the allocation of Realized Losses and the distribution
of principal, determined as follows:

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

Y1 = the aggregate principal balance of the REMIC III Regular Interests LT1 and
LTY-I-1 after distributions on the prior Distribution Date

 

Y2 = the principal balance of the REMIC III Regular Interest LT2 after
distributions on the prior Distribution Date.

 

Y3 = the principal balance of the REMIC III Regular Interest LT3 after
distributions on the prior Distribution Date.

 

Y4 = the principal balance of the REMIC III Regular Interest LT4 after
distributions on the prior Distribution Date (note: Y3 = Y4).

 

ΔY1 =the aggregate of the REMIC III Regular Interest LT1 and LTY-I-1 Principal
Reduction Amounts. Such amount shall be allocated first to LTY-I-1 up to the
Class Y-I-1 Principal Reduction Amount and thereafter the remainder shall be
allocated to LT1.

 

ΔY2 =the REMIC III Regular Interest LT2 Principal Reduction Amount.

 

 

41

 


--------------------------------------------------------------------------------



 

 

 

 

ΔY3 =the REMIC III Regular Interest LT3 Principal Reduction Amount.

 

ΔY4 =the REMIC III Regular Interest LT4 Principal Reduction Amount.

 

P0 = the aggregate principal balance of the REMIC III Regular Interests LT1,
LT2, LT3, LT4 and LTY-I-1 after distributions and the allocation of Realized
Losses on the prior Distribution Date.

P1 = the aggregate principal balance of the REMIC III Regular Interests LT1,
LT2, LT3, LT4 and LTY-I-1 after distributions and the allocation of Realized
Losses to be made on such Distribution Date.

?P = P0 - P1 = the aggregate of the REMIC III Regular Interests LT1, LT2, LT3,
LT4 and LTY-I-1 Principal Reduction Amounts.

=  the aggregate of the principal portions of Realized Losses to be allocated
and Principal Funds to be distributed with respect to the Sub-Group I-1 Mortgage
Loans on such Distribution Date.

R0 =  the Sub-Group I-1 Net WAC Cap Rate (stated as a monthly rate) after giving
effect to amounts distributed and Realized Losses allocated on the prior
Distribution Date.

R1 =  the Sub-Group I-1 Net WAC Cap Rate (stated as a monthly rate) after giving
effect to amounts to be distributed and Realized Losses to be allocated on such
Distribution Date.

a = (Y2 + Y3)/P0. The initial value of a on the Closing Date for use on the
first Distribution Date shall be 0.0001.

?0 =  the lesser of (A) the sum of (1) the sum, for all Classes of Sub-Group I-1
Certificates, of the product for each Class of (i) the monthly interest rate (as
limited by the Net Rate Cap, if applicable) for such Class applicable for
distributions to be made on such Distribution Date and (ii) the aggregate
Certificate Principal Balance for such Class after distributions and the
allocation of Realized Losses on the prior Distribution Date, (2) the sum, for
all Classes of Group I Offered Subordinate Certificates, of the product for each
Class of (i) the monthly interest rate (as limited by the Net Rate Cap, if
applicable) for such Class applicable for distributions to be made on such
Distribution Date and (ii) the aggregate Certificate Principal Balance for such
Class multiplied by a fraction whose numerator is the principal balance of the
REMIC II Regular Interest Y-I-1 and whose denominator is the sum of the
principal balances of the REMIC II Regular Interests Y-I-1 and Y-I-2 after
distributions and the allocation of Realized Losses on the prior Distribution
Date and (3) the amount, if any, by which the sum of the amounts in clauses
(A)(1), (2) and (3) of the definition of (0 exceeds S0 * Q0 and (B) R0*P0.

?1 =  the lesser of (A) the sum of (1) the sum, for all Classes of Group I-1
Certificates of the product for each Class of (i) the monthly interest rate (as
limited by the Net Rate Cap, if applicable) for such Class applicable for
distributions to be made on the next succeeding

 

42

 


--------------------------------------------------------------------------------



 

Distribution Date and (ii) the aggregate Certificate Principal Balance for such
Class after distributions and the allocation of Realized Losses to be made on
such Distribution Date, (2) the sum, for all Classes of Group I Offered
Subordinate Certificates, of the product for each Class of (i) the monthly
interest rate (as limited by the Net Rate Cap, if applicable) for such Class
applicable for distributions to be made on the next succeeding Distribution Date
and (ii) the aggregate Certificate Principal Balance for such Class multiplied
by a fraction whose numerator is the principal balance of the REMIC II Regular
Interest Y-I-1 and whose denominator is the sum of the principal balances of the
REMIC II Regular Interests Y-I-1 and Y-I-2 after distributions and the
allocation of Realized Losses to be made on such Distribution Date and (3) the
amount, if any, by which the sum of the amounts in clauses (A)(1), (2) and (3)
of the definition of (1 exceeds S1 * Q1 and (B) R1*P1.

Then, based on the foregoing definitions:

ΔY1 =ΔP - ΔY2 - ΔY3 - ΔY4;

 

 

 

 

 

ΔY2 =(α/2){( γ0R1 - γ1R0)/R0R1};

 

 

 

 

 

ΔY3 =αΔP - ΔY2; and

 

 

 

 

 

ΔY4 =ΔY3.

 

 

 

 

 

if both ?Y2 and ?Y3, as so determined, are non-negative numbers. Otherwise:

(1)         If ΔY2, as so determined, is negative, then

 

 

 

ΔY2 = 0;

 

 

 

ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

 

 

 

ΔY4 = ΔY3; and

 

 

 

ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

 

 

 

(2)         If ΔY3, as so determined, is negative, then

 

 

 

ΔY3 = 0;

 

 

 

ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 - γ1R0};

 

 

 

ΔY4 = ΔY3; and

 

 

 

ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

 

 

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

 

 

 

43

 


--------------------------------------------------------------------------------



 

 

 

Y5 =the aggregate principal balance of the REMIC III Regular Interests LT5 and
LTY-I-2 after distributions on the prior Distribution Date.

 

Y6 =the principal balance of the REMIC III Regular Interest LT6 after
distributions on the prior Distribution Date.

 

Y7 =the principal balance of the REMIC III Regular Interest LT7 after
distributions on the prior Distribution Date.

 

Y8 =the principal balance of the REMIC III Regular Interest LT8 after
distributions on the prior Distribution Date (note: Y7 = Y8).

 

ΔY5 =the aggregate of the REMIC III Regular Interest LT5 and LTY-I-2 Principal
Reduction Amounts. Such amount shall be allocated first to LT-Y2 up to the Class
Y2 Principal Reduction Amount and thereafter the remainder shall be allocated to
LT5.

 

ΔY6 =the REMIC III Regular Interest LT6 Principal Reduction Amount.

 

ΔY7 =the REMIC III Regular Interest LT7 Principal Reduction Amount.

 

ΔY8 =the REMIC III Regular Interest LT8 Principal Reduction Amount.

 

Q0 =the aggregate principal balance of the REMIC III Regular Interests LT5, LT6,
LT7, LT8 and LTY-I-2 after distributions and the allocation of Realized Losses
on the prior Distribution Date.

 

Q1 =the aggregate principal balance of the REMIC III Regular Interests LT5, LT6,
LT7, LT8, LT-Y1 and LTY-I-2 after distributions and the allocation of Realized
Losses to be made on such Distribution Date.

 

ΔQ =Q0 - Q1 = the aggregate of the REMIC II Regular Interests LT5, LT6, LT7, LT8
and LTY-I-2 Principal Reduction Amounts.

 

=the aggregate of the principal portions of Realized Losses to be allocated, and
the Principal Funds to be distributed with respect to the Sub-Group I-2 Mortgage
Loans on such Distribution Date (including distributions in respect of accrued
and unpaid interest on the Class B-IO Certificates for prior Distribution
Dates).

 

S0 =the Sub-Group I-2 Net Rate Cap (stated as a monthly rate) after giving
effect to amounts distributed and Realized Losses allocated on the prior
Distribution Date.

 

S1 =the Sub-Group I-2 Net Rate Cap (stated as a monthly rate) after giving
effect to amounts to be distributed and Realized Losses to be allocated on such
Distribution Date.

 

 

 

44

 


--------------------------------------------------------------------------------



 

 

 

β =(Y6 + Y7)/Q0. The initial value of β on the Closing Date for use on the first
Distribution Date shall be 0.0001.

 

Γ0 =the lesser of (A) the sum of (1) the sum, for all Classes of Sub-Group I-2
Certificates of the product for each Class of (i) the monthly interest rate (as
limited by the Net Rate Cap, if applicable) for such Class applicable for
distributions to be made on such Distribution Date and (ii) the aggregate
Certificate Principal Balance for such Class after distributions and the
allocation of Realized Losses on the prior Distribution Date, (2) for all
Classes of Group I Offered Subordinate Certificates of the product for each
Class of (i) the monthly interest rate (as limited by the Net Rate Cap, if
applicable) for such Class applicable for distributions to be made

 

 

 

45

 

 

 

on such Distribution Date and (ii) the aggregate Certificate Principal Balance
for such Class multiplied by a fraction whose numerator is the principal balance
of the REMIC II Regular Interest Y-I-2 and whose denominator is the sum of the
principal balances of the REMIC II Regular Interests Y-I-1 and Y-I-2 after
distributions and the allocation of Realized Losses on the prior Distribution
Date and (3) the amount, if any, by which the sum of the amounts in clauses
(A)(1), (2) and (3) of the definition of ?0 exceeds R0 * P0 and (B) S0*Q0.

G1 = the lesser of (A) the sum of (1) the sum, for all Classes of Sub-Group I-2
Certificates of the product for each Class of (i) the monthly interest rate (as
limited by the Net Rate Cap, if applicable) for such Class applicable for
distributions to be made on the next succeeding Distribution Date and (ii) the
aggregate Certificate Principal Balance for such Class after distributions and
the allocation of Realized Losses to be made on such Distribution Date, (2) for
all Classes of Group I Offered Subordinate Certificates of the product for each
Class of (i) the monthly interest rate (as limited by the Net Rate Cap, if
applicable) for such Class applicable for distributions to be made on the next
succeeding Distribution Date and (ii) the aggregate Certificate Principal
Balance for such Class multiplied by a fraction whose numerator is the principal
balance of the REMIC II Regular Interest Y-I-2 and whose denominator is the sum
of the principal balances of the REMIC II Regular Interests Y-I-1 and Y-I-2
after distributions and the allocation of Realized Losses to be made on such
Distribution Date and (3) the amount, if any, by which the sum of the amounts in
clauses (A)(1), (2) and (3) of the definition of ?1 exceeds R1 * P1 and (B)
S1*Q1.

Then, based on the foregoing definitions:

ΔY5 =ΔQ - ΔY6 - ΔY7 - ΔY8;

 

ΔY6 =(β/2){(Γ0S1 - Γ1S0)/S0S1};

 

ΔY7 =βΔQ - ΔY6; and

 

ΔY8 =ΔY7.

 

if both ΔY6 and ΔY7, as so determined, are non-negative numbers. Otherwise:

 

(1)         If ΔY6, as so determined, is negative, then

 

ΔY6 = 0;

 

ΔY7 = β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

 

ΔY8 = ΔY7; and

 

ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

 

(2)         If ΔY7, as so determined, is negative, then

 

ΔY7 = 0;

 

 

45

 


--------------------------------------------------------------------------------



 

 

 

 

ΔY6 = β{Γ1S0Q0 - Γ0S1Q1}/{2S1S0Q1 - Γ1S0};

 

ΔY8 = ΔY7; and

 

ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

 

REMIC III Realized Losses: For any Distribution Date, Realized Losses on the
Sub-Group I-1 Mortgage Loans for the related Due Period shall be allocated, as
follows: (i) the interest portion of Realized Losses, if any, shall be allocated
pro rata to accrued interest on the REMIC III Regular Interests LT1, LT2, LT3,
LT4 and LTY-I-1 to the extent of such accrued interest, and (ii) any remaining
interest portions of Realized Losses and any principal portions of Realized
Losses shall be treated as principal portions of Realized Losses and allocated
(i) to the REMIC III Regular Interest LT2, REMIC III Regular Interest LT3 and
REMIC III Regular Interest LT4, pro rata according to their respective Principal
Reduction Amounts, provided that such allocation to each of the REMIC III
Regular Interest LT2, REMIC III Regular Interest LT3 and REMIC III Regular
Interest LT4 shall not exceed their respective Principal Reduction Amounts for
such Distribution Date, and (ii) any Realized Losses not allocated to any of
REMIC III Regular Interest LT2, REMIC III Regular Interest LT3 or REMIC III
Regular Interest LT4 pursuant to the proviso of clause (i) above shall be
allocated (i) to the REMIC III Regular Interest LTY-I-1 in the amount that such
Realized Losses were allocated to the REMIC II Regular Interest Y-I-1 and (ii)
the remainder to the REMIC III Regular Interest LT1.

For any Distribution Date, Realized Losses on the Sub-Group I-2 Mortgage Loans
for the related Due Period shall be allocated, as follows: (i) the interest
portion of Realized Losses, if any, shall be allocated pro rata to accrued
interest on the REMIC III Regular Interests LT5, LT6, LT7, LT8 and LTY-I-2 to
the extent of such accrued interest, and (ii) any remaining interest portions of
Realized Losses and any principal portions of Realized Losses shall be treated
as principal portions of Realized Losses and allocated (i) to the REMIC III
Regular Interest LT6, REMIC III Regular Interest LT7 and REMIC III Regular
Interest LT8, pro rata according to their respective Principal Reduction
Amounts, provided that such allocation to each of the REMIC III Regular Interest
LT6, REMIC III Regular Interest LT7 and REMIC III Regular Interest LT8 shall not
exceed their respective Principal Reduction Amounts for such Distribution Date,
and (ii) any Realized Losses not allocated to any of REMIC III Regular Interest
LT6, REMIC III Regular Interest LT7 or REMIC III Regular Interest LT8 pursuant
to the proviso of clause (i) above shall be allocated (i) to the REMIC III
Regular Interest LTY-I-2 in the amount that such Realized Losses were allocated
to the REMIC II Regular Interest Y-I-2 and (ii) the remainder to the REMIC III
Regular Interest LT5.

For any Distribution Date, Realized Losses on the Group II Mortgage Loans for
the related Due Period shall be allocated, as follows: to each REMIC III Regular
Interest that is related to one or more Classes of Group II Certificates in
respect of Uncertificated Accrued Interest thereon and the Uncertificated
Principal Balance thereof, the amount of such Realized Losses allocated in
reduction of interest and principal on the Related Class or Classes of
Certificates (with such amounts having the same character as interest or
principal with respect to

 

46

 


--------------------------------------------------------------------------------



 

the REMIC III Regular Interest as they have with respect to the Related
Certificate or Certificates).

REMIC III Regular Interest: Any of the separate non-certificated beneficial
ownership interests in REMIC III set forth in Section 5.01(c)(iii) and issued
hereunder and designated as a “regular interest” in REMIC III. Each REMIC III
Regular Interest shall accrue interest at the Uncertificated Pass-Through Rate
specified for such REMIC III Interest in Section 5.01(c)(iii), and shall be
entitled to distributions of principal, subject to the terms and conditions
hereof, in an aggregate amount equal to its initial Uncertificated Principal
Balance as set forth in Section 5.01(c)(iii). The designations for the
respective REMIC III Regular Interests are set forth in Section 5.01(c)(iii).

REMIC III Regular Interests LT: The REMIC III Regular Interests LT1, LT2, LT3,
LT4, LT5, LT6, LT7, LT8, LTY-I-1 and LTY-I-2.

REMIC III Regular Interest LT1: A regular interest in REMIC III that is held as
an asset of REMIC IV, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC III Pass-Through Rate, and that has such other terms as are
described herein.

REMIC III Regular Interest LT1 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT1
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT1 on such Distribution Date.

REMIC III Regular Interest LT2: A regular interest in REMIC III that is held as
an asset of REMIC IV, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC III Pass-Through Rate, and that has such other terms as are
described herein.

REMIC III Regular Interest LT2 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT2
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT2 on such Distribution Date.

REMIC III Regular Interest LT3: A regular interest in REMIC III that is held as
an asset of REMIC IV, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC III Pass-Through Rate, and that has such other terms as are
described herein.

REMIC III Regular Interest LT3 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT3
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT3 on such Distribution Date.

REMIC III Regular Interest LT4: A regular interest in REMIC III that is held as
an asset of REMIC IV, that has an initial principal balance equal to the related
Uncertificated Principal

 

47

 


--------------------------------------------------------------------------------



 

Balance, that bears interest at the related Uncertificated REMIC III
Pass-Through Rate, and that has such other terms as are described herein.

REMIC III Regular Interest LT4 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT4
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT4 on such Distribution Date.

REMIC III Regular Interest LT5: A regular interest in REMIC III that is held as
an asset of REMIC IV, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC III Pass-Through Rate, and that has such other terms as are
described herein.

REMIC III Regular Interest LT5 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT5
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT5 on such Distribution Date.

REMIC III Regular Interest LT6: A regular interest in REMIC III that is held as
an asset of REMIC IV, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC III Pass-Through Rate, and that has such other terms as are
described herein.

REMIC III Regular Interest LT6 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT6
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT6 on such Distribution Date.

REMIC III Regular Interest LT7: A regular interest in REMIC III that is held as
an asset of REMIC IV, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC III Pass-Through Rate, and that has such other terms as are
described herein.

REMIC III Regular Interest LT7 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT7
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT7 on such Distribution Date.

REMIC III Regular Interest LT8: A regular interest in REMIC III that is held as
an asset of REMIC IV, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC III Pass-Through Rate, and that has such other terms as are
described herein.

REMIC III Regular Interest LT8 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT8
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT8 on such Distribution Date.

 

48

 


--------------------------------------------------------------------------------



 

 

REMIC III Regular Interest LTY-I-1: A regular interest in REMIC III that is held
as an asset of REMIC IV, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC III Pass-Through Rate, and that has such other terms as are
described herein.

REMIC III Regular Interest LTY-I-1 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LTY-I-1
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LTY-I-1 on such Distribution Date.

REMIC III Regular Interest LTY-I-2: A regular interest in REMIC III that is held
as an asset of REMIC IV, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC III Pass-Through Rate, and that has such other terms as are
described herein.

REMIC III Regular Interest LTY-I-2 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LTY-I-2
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LTY-I-2 on such Distribution Date.

REMIC IV: That group of assets contained in the Trust Fund designated as a REMIC
consisting of the REMIC III Regular Interests and any proceeds thereof.

REMIC IV Available Distribution Amount: For any Distribution Date, the amounts
deemed distributed with respect to the REMIC III Regular Interests pursuant to
Section 6.07.

REMIC IV Distribution Amount: For any Distribution Date, the REMIC IV Available
Distribution Amount shall be deemed distributed by REMIC IV to the holders of
the Certificates (other than the Class B-IO Certificates) on account of the
REMIC IV Regular Interests (other than REMIC IV Regular Interests B-IO-I and
B-IO-P), to REMIC V on account of REMIC IV Regular Interests B-IO-I and B-IO-P,
and to the Class R Certificates in respect of Component IV thereof, as follows:
to each REMIC IV Regular Interest in respect of Uncertificated Interest thereon
and the Uncertificated Principal Balance thereof, the amount distributed in
respect of interest and principal on the Related Class or Classes of
Certificates (with such amounts having the same character as interest or
principal with respect to the REMIC IV Regular Interest as they have with
respect to the Related Certificate or Certificates) with the following
exceptions: (1) No amount paid to any Certificate in respect of any Basis Risk
Shortfall Amount or Basis Risk Shortfall Carryforward Amount shall be included
in the amount paid in respect of a related REMIC IV Regular Interest; and (2)
amounts paid in respect of Basis Risk Shortfall Amounts and Basis Risk Shortfall
Carryforward Amounts to the extent not derived from any Cap Contract Payment
Amount shall be deemed paid with respect to REMIC IV Regular Interest B-IO-I in
respect of accrued and unpaid interest thereon. Any remaining amount of the
REMIC IV Available Distribution Amount shall be distributed to the holders of
the Class R Certificates in respect of Component IV thereof.

 

REMIC IV Interests: The REMIC IV Regular Interests and Component IV of the Class
R Certificates.

 

49

 


--------------------------------------------------------------------------------



 

 

REMIC IV Regular Interest: Any of the separate non-certificated beneficial
ownership interests in REMIC IV set forth in Section 5.01(c)(iv) and issued
hereunder and designated as a “regular interest” in REMIC IV. Each REMIC IV
Regular Interest shall accrue interest at the Uncertificated Pass-Through Rate
specified for such REMIC IV Interest in Section 5.01(c)(iv), and shall be
entitled to distributions of principal, subject to the terms and conditions
hereof, in an aggregate amount equal to its initial Uncertificated Principal
Balance as set forth in Section 5.01(c)(iv). The designations for the respective
REMIC IV Regular Interests are set forth in Section 5.01(c)(iv).

REMIC V: That group of assets contained in the Trust Fund designated as a REMIC
consisting of REMIC IV Regular Interests B-IO-I and B-IO-P and any proceeds
thereof.

REMIC V Available Distribution Amount: For any Distribution Date, the amounts
deemed distributed with respect to REMIC IV Regular Interests B-IO-I and B-IO-P
pursuant to Section 6.07.

REMIC V Distribution Amount: For any Distribution Date, the REMIC V Available
Distribution Amount shall be deemed distributed by REMIC V to the holder of the
Class B-IO Certificates on account of REMIC IV Regular Interests B-IO-I and
B-IO-P.

REMIC V Interests: The REMIC V Regular Interest and the Class R-X Certificates.

REMIC V Regular Interest: The separate non-certificated beneficial ownership
interest in REMIC V set forth in Section 5.01(c)(v) and issued hereunder and
designated as a “regular interest” in REMIC V. The REMIC V Regular Interest
shall accrue interest at the Uncertificated Pass-Through Rate specified for such
REMIC V Interest in Section 5.01(c)(v). The designation for the REMIC V Regular
Interest is set forth in Section 5.01(c)(v).

REO Property: A Mortgaged Property acquired in the name of the Trustee, for the
benefit of Certificateholders, by foreclosure or deed-in-lieu of foreclosure in
connection with a defaulted Mortgage Loan.

Repurchase Price: With respect to any Mortgage Loan (or any property acquired
with respect thereto) required to be repurchased by the Seller pursuant to the
Mortgage Loan Purchase Agreement or Article II of this Agreement, an amount
equal to the excess of (i) the sum of (a) 100% of the Outstanding Principal
Balance of such Mortgage Loan as of the date of repurchase (or if the related
Mortgaged Property was acquired with respect thereto, 100% of the Outstanding
Principal Balance at the date of the acquisition), (b) accrued but unpaid
interest on the Outstanding Principal Balance at the related Mortgage Interest
Rate, through and including the last day of the month of repurchase and (c) any
costs and damages (if any) incurred by the Trust in connection with any
violation of such Mortgage Loan of any predatory or abusive lending laws over
(ii) any portion of the Master Servicing Compensation, Monthly Advances and
advances payable to the purchaser of the Mortgage Loan.

Repurchase Proceeds: The Repurchase Price in connection with any repurchase of a
Mortgage Loan by the Seller and any cash deposit in connection with the
substitution of a Mortgage Loan, in each case in accordance with the Mortgage
Loan Purchase Agreement.

 

50

 


--------------------------------------------------------------------------------



 

 

Request for Release: A request for release in the form attached hereto as
Exhibit D.

Required Insurance Policy: With respect to any Mortgage Loan, any insurance
policy which is required to be maintained from time to time under this Agreement
with respect to such Mortgage Loan.

Reserve Fund: The separate trust account created and maintained by the
Securities Administrator pursuant to Section 4.06 hereof.

Residual Certificate: Any of the Class R Certificates, consisting of four
components—Component I, Component II, Component III and
Component IV—respectively representing ownership of the sole class of residual
interest in each of REMIC I, REMIC II, REMIC III and REMIC IV, and the Class R-X
Certificates.

 

Responsible Officer: Any officer assigned to the Corporate Trust Office of the
Trustee or the Securities Administrator, as the case may be (or any successor
thereto), including any Vice President, Assistant Vice President, Trust Officer,
any Assistant Secretary, any trust officer or any other officer of the Trustee
or the Securities Administrator, as the case may be, customarily performing
functions similar to those performed by any of the above designated officers and
having direct responsibility for the administration of this Agreement, and any
other officer of the Trustee or the Securities Administrator, as the case may
be, to whom a matter arising hereunder may be referred.

Rule 144A Certificate: The certificate to be furnished by each purchaser of a
Private Certificate (which is also a Physical Certificate) which is a Qualified
Institutional Buyer as defined under Rule 144A promulgated under the Securities
Act, substantially in the form set forth as Exhibit F-2 hereto.

S&P: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and its
successors in interest.

Scheduled Payment: With respect to any Mortgage Loan and any Due Period, the
scheduled payment or payments of principal and interest due during such Due
Period on such Mortgage Loan which either is payable by a Mortgagor in such Due
Period under the related Mortgage Note or, in the case of REO Property, would
otherwise have been payable under the related Mortgage Note.

Scheduled Principal: The principal portion of any Scheduled Payment.

Securities Act: The Securities Act of 1933, as amended.

Securities Administrator: Wells Fargo Bank, National Association, in its
capacity as paying agent or securities administrator (as applicable) hereunder,
or its successor in interest, or any successor securities administrator or
paying agent appointed as herein provided.

Securities Legend: “THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER
ANY STATE SECURITIES LAWS. THE HOLDER

 

51

 

 


--------------------------------------------------------------------------------



 

HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS CERTIFICATE MAY BE
REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1) PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A
“QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A
QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE,
PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN
CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR” WITHIN THE MEANING
THEREOF IN RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE ACT OR ANY
ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS PURCHASING
NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES ADMINISTRATOR OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE SECURITIES ADMINISTRATOR OF
SUCH OTHER EVIDENCE ACCEPTABLE TO THE SECURITIES ADMINISTRATOR THAT SUCH
REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. THIS
CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN
EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A “PLAN”) THAT IS SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,
AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), OR BY A PERSON USING “PLAN ASSETS” OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR
THE BENEFIT OF THE TRUSTEE, MASTER SERVICER AND THE SECURITIES ADMINISTRATOR AND
ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE SECURITIES ADMINISTRATOR
THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER APPLICABLE LAW, WILL
NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION
406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR
SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER, THE TRUSTEE
OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO
THOSE UNDERTAKEN IN THE AGREEMENT.

Security Instrument: A written instrument creating a valid first lien on a
Mortgaged Property securing a Mortgage Note, which may be any applicable form of
mortgage, deed of trust, deed to secure debt or security deed, including any
riders or addenda thereto.

Seller: EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

Senior Certificates: The Class I-1A-1, Class I-1A-2, Class I-2A-1, Class I-2A-2
and Class II-1A-1 Certificates.

 

52

 


--------------------------------------------------------------------------------



 

 

Senior Enhancement Percentage: As to each Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the sum of (i) the aggregate
of the Certificate Principal Balance of the Class I-M-1, Class I-M-2, Class
I-B-1, Class I-B-2 and Class I-B-3 Certificates and (ii) the
Overcollateralization Amount, in each case after taking into account the
distribution of the related Principal Distribution Amounts on such Distribution
Date, and the denominator of which is the aggregate Stated Principal Balance of
the Group I Mortgage Loans for such Distribution Date.

Senior Optimal Principal Amount: With respect to each Distribution Date and a
Certificate Group related to a Sub-Loan Group in Loan Group II, an amount equal
to the sum, without duplication, of the following (but in no event greater than
the Certificate Principal Balances of the Class II-1A1 Certificates immediately
prior to such Distribution Date):

(i)         the Senior Percentage of the principal portion of all Scheduled
Payments due on each Outstanding Mortgage Loan in the related Sub-Loan Group on
the related Due Date as specified in the amortization schedule at the time
applicable thereto (after adjustments for previous Principal Prepayments but
before any adjustment to such amortization schedule by reason of any bankruptcy
or similar proceeding or any moratorium or similar waiver or grace period if the
related Distribution Date occurs prior to the Cross-over Date);

(ii)        the Senior Prepayment Percentage of the Stated Principal Balance of
Mortgage Loan in the related Sub-Loan Group which was the subject of a Principal
Prepayment in full received by the Master Servicer during the related Prepayment
Period;

(iii)        the Senior Prepayment Percentage of amount of all Principal
Prepayments in part allocated to principal received by the Master Servicer
during the related Prepayment Period in respect to each Mortgage Loan in the
related Sub-Loan Group;

(iv)        the lesser of (a) the Senior Prepayment Percentage of the sum of (A)
all Net Liquidation Proceeds allocable to principal received in respect of each
Mortgage Loan in the related Sub-Loan Group that became a Liquidated Mortgage
Loan during the related Prepayment Period (other than Mortgage Loans described
in the immediately following clause (B)) and all Subsequent Recoveries received
in respect of each Liquidated Mortgage Loan in the related Sub-Loan Group during
the related Due Period and (B) the Stated Principal Balance of each such
Mortgage Loan purchased by an insurer from the Trust during the related
Prepayment Period pursuant to the related Primary Mortgage Insurance Policy, if
any, or otherwise and (b) the related Senior Percentage of the sum of (A) the
Stated Principal Balance of each Mortgage Loan in the related Sub-Loan Group
which became a Liquidated Mortgage Loan during the related Prepayment Period
(other than the Mortgage Loans described in the immediately following clause
(B)) and all Subsequent Recoveries received in respect of each Liquidated
Mortgage Loan in the related Sub-Loan Group during the related Due Period and
(B) the Stated Principal Balance of each such Mortgage Loan that was purchased
by an insurer from the Trust during the related Prepayment Period pursuant to
the related Primary Mortgage Insurance Policy, if any or otherwise;

(v)        any amount allocated to the Available Funds of the related Sub-Loan
Group pursuant to Section 6.01.2(a)(G); and

 

53

 


--------------------------------------------------------------------------------



 

 

(vi)        the Senior Prepayment Percentage of the sum of (a) the Stated
Principal Balance of each Mortgage Loan in the related Sub-Loan Group that was
repurchased by the Seller in connection with such Distribution Date and (b) the
excess, if any, of the Stated Principal Balance of a Mortgage Loan in the
related Sub-Loan Group that has been replaced by the Seller with a substitute
Mortgage Loan pursuant to the Mortgage Loan Purchase Agreement in connection
with such Distribution Date over the Stated Principal Balance of such substitute
Mortgage Loan.

Senior Percentage: With respect to Loan Group II, initially 91.75%. With respect
to any Distribution Date and the Class II-1A-1 Certificates, the lesser of
(i) 100% and (ii) the percentage obtained by dividing the Certificate Principal
Balance of the Senior Certificates in such Certificate Group immediately
preceding such Distribution Date by the aggregate Stated Principal Balance of
the Group II Mortgage Loans as of the beginning of the related Due Period.

Senior Prepayment Percentage: With respect to Loan Group II and any Distribution
Date occurring during the periods set forth below, as follows:

Period (dates inclusive)

Senior Prepayment Percentage

 

 

September 2005 – August 2012

100%

 

 

September 2012 – August 2013

Senior Percentage plus 70% of the Subordinate Percentage.

 

 

September 2013 – August 2014

Senior Percentage plus 60% of the Subordinate Percentage.

 

 

September 2014 – August 2015

Senior Percentage plus 40% of the Subordinate Percentage.

 

 

September 2015 – August 2016

Senior Percentage plus 20% of the Subordinate Percentage.

 

 

September 2016 and thereafter

Senior Percentage.

 

 

In addition, no reduction of the Senior Prepayment Percentage for the related
Certificate Group shall occur on any Distribution Date unless, as of the last
day of the month preceding such Distribution Date, (A) the aggregate Stated
Principal Balance of the Group II Mortgage Loans delinquent 60 days or more
(including for this purpose any such Group II Mortgage Loans in foreclosure and
Group II Mortgage Loans with respect to which the related Mortgaged Property has
been acquired by the Trust), averaged over the last six months, as a percentage
of the sum of the aggregate Certificate Principal Balance of the Group II
Subordinate Certificates does not exceed 50%; and (B) cumulative Realized Losses
on the Group II Mortgage Loans do not exceed (a) 30% of the Original Group II
Subordinate Principal Balance if such Distribution Date occurs between and
including September 2012 and August 2013, (b) 35% of the Original Group II
Subordinate Principal Balance if such Distribution Date occurs between and
including

 

54

 


--------------------------------------------------------------------------------



 

September 2013 and August 2014, (c) 40% of the Original Group II Subordinate
Principal Balance if such Distribution Date occurs between and including
September 2014 and August 2015, (d) 45% of the Original Group II Subordinate
Principal Balance if such Distribution Date occurs between and including
September 2015 and August 2016, and (e) 50% of the Original Group II Subordinate
Principal Balance if such Distribution Date occurs during or after September
2016.

In addition, if on any Distribution Date the Subordinate Percentage for such
Distribution Date is equal to or greater than two times the initial Subordinate
Percentage, and (a) the aggregate Stated Principal Balance of the Group II
Mortgage Loans delinquent 60 days or more (including for this purpose any such
Mortgage Loans in foreclosure and such Group II Mortgage Loans with respect to
which the related Mortgaged Property has been acquired by the Trust), averaged
over the last six months, as a percentage of the aggregate Certificate Principal
Balance of the Group II Subordinate Certificates does not exceed 50% and
(b)(i) on or prior to the Distribution Date in August 2008, cumulative Realized
Losses on the Group II Mortgage Loans as of the end of the related Prepayment
Period do not exceed 20% of the Original Group II Subordinate Principal Balance
and (ii) after the Distribution Date in August 2008 cumulative Realized Losses
on the Group II Mortgage Loans as of the end of the related Prepayment Period do
not exceed 30% of the Original Group II Subordinate Principal Balance, then, the
Senior Prepayment Percentage for such Distribution Date will equal the Senior
Percentage for the related Certificate Group; provided, however, if on such
Distribution Date the Subordinate Percentage is equal to or greater than two
times the initial Subordinate Percentage on or prior to the Distribution Date
occurring in August 2008 and the above delinquency and loss tests are met, then
the Senior Prepayment Percentage for the related Certificate Group for such
Distribution Date will equal the related Senior Percentage plus 50% of the
related Subordinate Percentage.

Notwithstanding the foregoing, if on any Distribution Date the percentage, the
numerator of which is the aggregate Certificate Principal Balance of the Group
II Senior Certificates immediately preceding such Distribution Date, and the
denominator of which is the Stated Principal Balance of the Group II Mortgage
Loans as of the beginning of the related Due Period, exceeds such percentage as
of the Cut-Off Date, the Senior Prepayment Percentage for the Senior
Certificates will equal 100%.

Servicers: Each of Countrywide, EMC, EverHome, GreenPoint, Harbourside, PHH,
SunTrust and Waterfield and their respective permitted successors and assigns.

Servicer Remittance Date: With respect to each Mortgage Loan and the applicable
Servicer, the date set forth in the related Servicing Agreement.

Servicing Agreement: Each of the Countrywide Servicing Agreement, EMC Servicing
Agreement, EverHome Servicing Agreement, GreenPoint Servicing Agreement,
Harbourside Servicing Agreement, PHH Servicing Agreements, SunTrust Servicing
Agreement, and Waterfield Servicing Agreement.

Servicing Fee: As to any Mortgage Loan and Distribution Date, an amount equal to
the product of (i) the Stated Principal Balance of such Mortgage Loan as of the
Due Date in the preceding calendar month and (ii) the related Servicing Fee
Rate.

 

55

 


--------------------------------------------------------------------------------



 

 

Servicing Fee Rate: As to any Mortgage Loan, a per annum rate as set forth in
the Mortgage Loan Schedule.

Servicing Officer: The President or a Vice President or Assistant Vice President
or other authorized officer of the Master Servicer having direct responsibility
for the administration of this Agreement, and any other authorized officer of
the Master Servicer to whom a matter arising hereunder may be referred.

Special Hazard Loss: A Realized Loss attributable to damage or a direct physical
loss suffered by a mortgaged property (including any Realized Loss due to the
presence or suspected presence of hazardous wastes or substances on a mortgaged
property) other than any such damage or loss covered by a hazard policy or a
flood insurance policy required to be maintained in respect of such mortgaged
property under the Agreement or any loss due to normal wear and tear or certain
other causes.

Startup Day:  August 31, 2005.

 

 

 

 

 

 

 

Stated Principal Balance: With respect to any Group I Mortgage Loan or related
REO Property and any Distribution Date, the Outstanding Principal Balance
thereof as of the Cut-off Date minus the sum of (i) the principal portion of the
Scheduled Payments due with respect to such Mortgage Loan during each Due Period
ending prior to such Distribution Date (and irrespective of any delinquency in
their payment), (ii) all Principal Prepayments with respect to such Mortgage
Loan received prior to or during the related Prepayment Period, and all
Liquidation Proceeds to the extent applied by the related Servicer as recoveries
of principal in accordance with this Agreement or the applicable Servicing
Agreement with respect to such Mortgage Loan, that were received by the related
Servicer as of the close of business on the last day of the Prepayment Period
related to such Distribution Date and (iii) any Realized Losses on such Mortgage
Loan incurred prior to or during the related Prepayment Period. The Stated
Principal Balance of a Liquidated Mortgage Loan equals zero. References herein
to the Stated Principal Balance of a Loan Group or Sub-Loan Group at any time
shall mean the aggregate Stated Principal Balance of all Mortgage Loans in such
Loan Group or Sub-Loan Group.

With respect to any Group II Mortgage Loan on any Distribution Date, (i) the
unpaid principal balance of such Mortgage Loan as of the close of business on
the related Due Date (taking account of the principal payment to be made on such
Due Date and irrespective of any delinquency in its payment), as specified in
the amortization schedule at the time relating thereto (before any adjustment to
such amortization schedule by reason of any bankruptcy or similar proceeding
occurring after the Cut-off Date (other than a Deficient Valuation) or any
moratorium or similar waiver or grace period) and less (ii) any Principal
Prepayments (including the principal portion of Net Liquidation Proceeds)
received during or prior to the related Prepayment Period; provided that the
Stated Principal Balance of a Liquidated Mortgage Loan is zero.

Stepdown Date: The earlier to occur of (i) the Distribution Date on which the
Certificate Principal Balance of the Class I-A Certificates has been reduced to
zero and (ii) the later to occur of (a) the Distribution Date in September 2008
and (b) the first Distribution Date on which the sum of the aggregate
Certificate Principal Balance of the Class I-M-1, Class I-M-2, Class I-B-1,
Class I-B-2, and Class I-B-3 Certificates and the Overcollateralization Amount
divided by the

 

56

 


--------------------------------------------------------------------------------



 

Stated Principal Balance of the Mortgage Loans for such Distribution Date is
greater than or equal to 18.20%.

Sub-Group I-1 Certificates: The Class I-1A-1 Certificates and Class I-1A-2
Certificates.

Sub-Group I-1 Mortgage Loans: The Mortgage Loans identified as such on the
Mortgage Loan Schedule.

Sub-Group I-1 Principal Distribution Amount: The product of the Principal
Distribution Amount and a fraction, the numerator of which is the Principal
Funds for Sub-Loan Group I-1 for such Distribution Date and the denominator of
which is the Principal Funds for both Sub-Loan Groups in Loan Group I for such
Distribution Date.

Sub-Group I-2 Certificates: The Class I-2A-1 and Class I-2A-2 Certificates.

Sub-Group I-2 Mortgage Loans: The Mortgage Loans identified as such on the
Mortgage Loan Schedule.

Sub-Group I-2 Principal Distribution Amount: The product of the Principal
Distribution Amount and a fraction, the numerator of which is the Principal
Funds for Sub-Loan Group I-2 for such Distribution Date and the denominator of
which is the Principal Funds for both Sub-Loan Groups in Loan Group I for such
Distribution Date.

Sub-Loan Group: Each of Sub-Loan Group I-1 or Sub-Loan Group I-2, as applicable.

Sub-Loan Group I-1: The group of Mortgage Loans designated as belonging to
Sub-Loan Group I-1 on the Mortgage Loan Schedule.

Sub-Loan Group I-2: The group of Mortgage Loans designated as belonging to
Sub-Loan Group I-2 on the Mortgage Loan Schedule.

Subordinate Certificate Writedown Amount: With respect to the Group II
Subordinate Certificates and as to any Distribution Date, the amount by which
(i) the sum of the Certificate Principal Balances of the Group II Certificates
(after giving effect to the distribution of principal and the allocation of
applicable Realized Losses in reduction of the Certificate Principal Balances of
the Group II Certificates on such Distribution Date) exceeds (y) the aggregate
Stated Principal Balances of the Group II Mortgage Loans on the Due Date related
to such Distribution Date.

Subordinate Certificates: The Group I Subordinate Certificates and the Group II
Subordinate Certificates.

Subordinate Optimal Principal Amount: With respect to any Distribution Date and
Loan Group II, an amount equal to the sum, without duplication, of the following
(but in no event greater than the aggregate Certificate Principal Balance of the
Group II Subordinate Certificates immediately prior to such Distribution Date):

 

57

 


--------------------------------------------------------------------------------



 

 

(i)         the Subordinate Percentage of the principal portion of all Scheduled
Payments due on each Outstanding Mortgage Loan in the related Sub-Loan Group on
the related Due Date as specified in the amortization schedule at the time
applicable thereto (after adjustment for previous Principal Prepayments but
before any adjustment to such amortization schedule by reason of any bankruptcy
or similar proceeding or any moratorium or similar waiver or grace period);

(ii)         the Subordinate Prepayment Percentage of the Stated Principal
Balance of each Mortgage Loan in the related Sub-Loan Group that was the subject
of a Principal Prepayment in full received by the Master Servicer during the
related Prepayment Period;

(iii)        the Subordinate Prepayment Percentage of the amount of all
Principal Prepayments in part received by the Master Servicer in respect to the
Mortgage Loan in the related Sub-Loan Group during the related Prepayment
Period;

(iv)        the excess, if any, of (a) all Net Liquidation Proceeds allocable to
principal received during the related Prepayment Period in respect of each
Liquidated Mortgage Loan in the related Sub-Loan Group and all Subsequent
Recoveries received in respect of each Liquidated Mortgage Loan during the
related Due Period over (b) the sum of the amounts distributable to the Senior
Certificates in the related Certificate Group pursuant to clause (iv) of the
definition of Senior Optimal Principal Amount on such Distribution Date;

(v)        the Subordinate Prepayment Percentage of the sum of (a) the Stated
Principal Balance of each Mortgage Loan in the related Sub-Loan Group that was
purchased by the Seller in connection with such Distribution Date and (b) the
difference, if any, between the Stated Principal Balance of a Mortgage Loan in
the related Sub-Loan Group that has been replaced by the Seller with a
Substitute Mortgage Loan pursuant to the Mortgage Loan Purchase Agreement in
connection with such Distribution Date over the Stated Principal Balance of such
Substitute Mortgage Loan; and

(vi)        on the Distribution Date on which the Certificate Principal Balances
of the Senior Certificates in the related Certificate Group have all been
reduced to zero, 100% of the Senior Optimal Principal Amount. After the
aggregate Certificate Principal Balance of the Subordinate Certificates has been
reduced to zero, the Subordinate Optimal Principal Amount shall be zero.

Subordinate Percentage: With respect to Loan Group II on any Distribution Date,
100% minus the Senior Prepayment Percentage for the Group II Senior
Certificates.

Subordinate Prepayment Percentage: With respect to each Loan Group or Sub-Loan
Group on any Distribution Date, 100% minus the Senior Prepayment Percentage for
the related Certificate Group.

Subsequent Recoveries: As of any Distribution Date, amounts received during the
related Due Period by the Master Servicer (net of any related expenses permitted
to be reimbursed pursuant to Section 4.03) or surplus amounts held by the Master
Servicer to cover estimated expenses (including, but not limited to, recoveries
in respect of the representations and warranties made by the Seller pursuant to
the Mortgage Loan Purchase Agreement) specifically related to a Liquidated
Mortgage Loan or the disposition of an REO Property prior to the related

 

58

 


--------------------------------------------------------------------------------



 

Prepayment Period that resulted in a Realized Loss, after liquidation or
disposition of such Mortgage Loan.

Substitute Mortgage Loan: A mortgage loan tendered to the Trustee pursuant to
the related Servicing Agreement, the Mortgage Loan Purchase Agreement or
Section 2.04 of this Agreement, as applicable, in each case, (i) which has an
Outstanding Principal Balance not greater nor materially less than the Mortgage
Loan for which it is to be substituted; (ii) which has a Mortgage Interest Rate
and Net Rate not less than, and not materially greater than, such Mortgage Loan;
(iii) which has a maturity date not materially earlier or later than such
Mortgage Loan and not later than the latest maturity date of any Mortgage Loan;
(iv) which is of the same property type and occupancy type as such Mortgage
Loan; (v) which has a Loan-to-Value Ratio not greater than the Loan-to-Value
Ratio of such Mortgage Loan; (vi) which is current in payment of principal and
interest as of the date of substitution; (vii) as to which the payment terms do
not vary in any material respect from the payment terms of the Mortgage Loan for
which it is to be substituted and (viii) which has a Gross Margin, Periodic Rate
Cap and Maximum Lifetime Mortgage Rate no less than those of such Mortgage Loan,
has the same Index and interval between Interest Adjustment Dates as such
Mortgage Loan, and a Minimum Lifetime Mortgage Rate no lower than that of such
Mortgage Loan.

Substitution Adjustment Amount: The amount, if any, required to be paid by the
Mortgage Loan Seller to the Securities Administrator for deposit in the
Distribution Account pursuant to Section 2.04 in connection with the
substitution of a Mortgage Loan.

SunTrust: SunTrust Mortgage, Inc., and any successor thereto.

SunTrust Servicing Agreement: Purchase, Warranties and Servicing Agreement,
dated as of January 1, 2002, as amended by Addendum No. 1 dated March 13, 2002,
Addendum No. 2 dated August 23, 2002, Amendment No. 3 dated January 13, 2003,
Amendment No. 4 dated October 16, 2003, and Amendment No. 5 dated January 24,
2005, between SunTrust and EMC, attached hereto as Exhibit H-6.

Tax Administration and Tax Matters Person: The Securities Administrator and any
successor thereto or assignee thereof shall serve as tax administrator hereunder
and as agent for the Tax Matters Person. The Holder of the largest percentage
interest of each Class of Residual Certificates shall be the Tax Matters Person
for the related REMIC, as more particularly set forth in Section 9.12 hereof.

Termination Purchase Price: The price, calculated as set forth in Section 10.01,
to be paid in connection with the repurchase of the Mortgage Loans pursuant to
Section 10.01.

Trigger Event: With respect to any Distribution Date, an event that exists if
(i) the percentage obtained by dividing (x) the aggregate Stated Principal
Balance of the Group I Mortgage Loans that are 60 or more days delinquent
(including for this purpose any such Mortgage Loans in bankruptcy or foreclosure
and the Group I Mortgage Loans with respect to which the related Mortgaged
Property has been acquired by the Trust) by (y) the aggregate Stated Principal
Balance of the Group I Mortgage Loans in the mortgage pool, in each case, as of
the close of business on the last day of the preceding calendar month, exceeds
40% of the

 

59

 


--------------------------------------------------------------------------------



 

Current Specified Enhancement Percentage or (ii) the aggregate amount of
Realized Losses on the Group I Mortgage Loans since the Cut-Off Date as a
percentage of the aggregate Stated Principal Balance of the Group I Mortgage
Loans as of the Cut-Off Date exceeds the applicable percentage set forth below:

 

 

 

Months

Percentage

 

 

 

 

 

 

25 – 36

0.40%

 

 

 

 

 

 

37 - 48

0.80%

 

 

 

 

 

 

49 – 60

1.15%

 

 

 

 

 

 

61 – 72

1.50%

 

 

 

 

 

 

73+

1.60%

 

 

 

Trust Fund or Trust: The corpus of the trust created by this Agreement,
consisting of the Mortgage Loans and the other assets described in
Section 2.01(a).

Trustee: JPMorgan Chase Bank, National Association, or its successor in
interest, or any successor trustee appointed as herein provided.

2005-8 REMIC: Any of REMIC I, REMIC II, REMIC III, REMIC IV and REMIC V.

Uncertificated Interest: With respect to each REMIC Regular Interest on each
Distribution Date, an amount equal to one month's interest at the related
Uncertificated Pass-Through Rate on the Uncertificated Principal Balance of such
REMIC Regular Interest. In each case, for purposes of the distributions,
Uncertificated Interest will be reduced by the interest portion of any Realized
Losses and Net Interest Shortfalls allocated, with respect to the REMIC I
Regular Interests, to such REMIC Regular Interests pursuant to the definition of
Realized Losses, with respect to the REMIC II Regular Interests, to such REMIC
Regular Interests pursuant to the definition of REMIC II Realized Losses and,
with respect to the REMIC III Regular Interests, REMIC IV Regular Interests and
REMIC V Regular Interest, to the Related Classes of Certificates.

 

Uncertificated Pass-Through Rate: With respect to any Distribution Date and
REMIC Interest, the pass-through rate of each such REMIC Interest set forth in
Section 5.01(c).

Uncertificated Principal Balance: The amount of any REMIC Regular Interest
outstanding as of any date of determination. As of the Closing Date, the
Uncertificated Principal Balance of each REMIC I Regular Interest shall equal
the amount set forth in Section 5.01(c)(i) as its Initial Uncertificated
Principal Balance. On each Distribution Date, the Uncertificated Principal
Balance of each REMIC I Regular Interest shall be reduced by the sum of (i) the
principal portion of Realized Losses allocated to the REMIC I Regular Interests
in accordance with the definition of Realized Loss and (ii) the amounts deemed
distributed on each Distribution Date in respect of principal on the REMIC I
Regular Interests pursuant to Section 6.07. As of the Closing Date, the
Uncertificated Principal Balance of each REMIC II Regular Interest shall equal
the amount set forth in the Section 5.01(c)(ii) hereto as its Initial
Uncertificated Principal Balance. On each Distribution Date, the Uncertificated
Principal Balance of each REMIC II Regular Interest shall be reduced, first, by
the portion of Realized Losses allocated in reduction of the Certificate
Principal Balances thereof on such Distribution Date pursuant to the definition

 

60

 


--------------------------------------------------------------------------------



 

of REMIC II Realized Losses and, second, the amounts deemed distributed on each
Distribution Date in respect of principal on the REMIC II Regular Interests
pursuant to Section 6.07. As of the Closing Date, the Uncertificated Principal
Balance of each REMIC III Regular Interest shall equal the amount set forth in
the Section 5.01(c)(iii) hereto as its Initial Uncertificated Principal Balance.
On each Distribution Date, the Uncertificated Principal Balance of each REMIC
III Regular Interest shall be reduced, first, by the portion of Realized Losses
allocated in reduction of the Certificate Principal Balances of the Related
Classes of Certificates on such Distribution Date and, second, by all
distributions of principal made on such Related Classes of Certificates on such
Distribution Date. As of the Closing Date, the Uncertificated Principal Balance
of each REMIC IV Regular Interest shall equal the amount set forth in the
Section 5.01(c)(iv) hereto as its Initial Uncertificated Principal Balance. On
each Distribution Date, the Uncertificated Principal Balance of each REMIC IV
Regular Interest shall be reduced, first, by the portion of Realized Losses
allocated in reduction of the Certificate Principal Balances of the Related
Classes of Certificates on such Distribution Date and, second, by all
distributions of principal made on such Related Classes of Certificates on such
Distribution Date. As of the Closing Date, the Uncertificated Principal Balance
of the REMIC V Regular Interest shall equal the amount set forth in Section
5.01(c)(v) as its Initial Uncertificated Principal Balance.

 

Undercollateralized Amount: With respect to the Class II-1A-1 Certificates and
any Distribution Date, the excess of (i) the aggregate Certificate Principal
Balance of the Class II-1A-1 Certificates over (ii) the aggregate Stated
Principal Balance of the Group II Mortgage Loans.

Uninsured Cause: Any cause of damage to a Mortgaged Property or related REO
Property such that the complete restoration of such Mortgaged Property or
related REO Property is not fully reimbursable by the hazard insurance policies
required to be maintained pursuant the Servicing Agreement, without regard to
whether or not such policy is maintained.

United States Person: A citizen or resident of the United States, a corporation
or partnership (including an entity treated as a corporation or partnership for
federal income tax purposes) created or organized in, or under the laws of, the
United States or any state thereof or the District of Columbia (except, in the
case of a partnership, to the extent provided in regulations), provided that,
for purposes solely of the Residual Certificates, no partnership or other entity
treated as a partnership for United States federal income tax purposes shall be
treated as a United States Person unless all persons that own an interest in
such partnership either directly or through any entity that is not a corporation
for United States federal income tax purposes are United States Persons, or an
estate whose income is subject to United States federal income tax regardless of
its source, or a trust if a court within the United States is able to exercise
primary supervision over the administration of the trust and one or more such
United States Persons have the authority to control all substantial decisions of
the trust. To the extent prescribed in regulations by the Secretary of the
Treasury, which have not yet been issued, a trust which was in existence on
August 20, 1996 (other than a trust treated as owned by the grantor under
subpart E of part I of subchapter J of chapter 1 of the Code), and which was
treated as a United States person on August 20, 1996 may elect to continue to be
treated as a United States person notwithstanding the previous sentence.

 

61

 


--------------------------------------------------------------------------------



 

 

Unpaid Realized Loss Amount: With respect to any Distribution Date and a Class
of Group I Certificates, is the excess of (i) Applied Realized Loss Amounts with
respect to such Class over (ii) the sum of all distributions in reduction of the
Applied Realized Loss Amounts on all previous Distribution Dates. Any amounts
distributed to a class of Group I Certificates in respect of any Unpaid Realized
Loss Amount will not be applied to reduce the Certificate Principal Balance of
such Class.

Waterfield: Union Federal Bank of Indianapolis, and any successor thereto.

Waterfield Servicing Agreement: Amended and Restated Forward Commitment Flow
Mortgage Loan Purchase and Servicing Agreement dated as of March 4, 2003,
between Waterfield and EMC, attached hereto as Exhibit H-7.

 

62

 


--------------------------------------------------------------------------------



 

 

ARTICLE II

Conveyance of Mortgage Loans;

Original Issuance of Certificates

Section 2.01     Conveyance of Mortgage Loans to Trustee. (a) The Depositor
concurrently with the execution and delivery of this Agreement, sells, transfers
and assigns to the Trust without recourse all its right, title and interest in
and to (i) the Mortgage Loans identified in the Mortgage Loan Schedule,
including all interest and principal due with respect to the Mortgage Loans
after the Cut-off Date, but excluding any payments of principal and interest due
on or prior to the Cut-off Date; (ii) such assets as shall from time to time be
credited or are required by the terms of this Agreement to be credited to the
Master Servicer Collection Account, (iii) such assets relating to the Mortgage
Loans as from time to time may be held by the Servicers in Protected Accounts,
the Master Servicer in the Master Servicer Collection Account and the Securities
Administrator in the Distribution Account in the name of the Trustee on behalf
of the Trust for the benefit of the Certificateholders and the Securities
Administrator in the Cap Reserve Account in the name of the Trustee on behalf of
the Trust for the benefit of the Group I Offered Certificateholders and the
Class I-B-3 Certificateholders, (iv) any REO Property, (v) the Required
Insurance Policies and any amounts paid or payable by the insurer under any
Insurance Policy (to the extent the mortgagee has a claim thereto), (vi) the
Mortgage Loan Purchase Agreement to the extent provided in Section 2.03(a),
(vii) the rights with respect to the Servicing Agreements as assigned to the
Trustee on behalf of the Trust for the benefit of the Certificateholders by the
Assignment Agreements, (viii) such assets as shall from time to time be credited
or are required by the terms of this Agreement to be credited to the
Distribution Account and the Cap Reserve Account and (ix) any proceeds of the
foregoing. Although it is the intent of the parties to this Agreement that the
conveyance of the Depositor’s right, title and interest in and to the Mortgage
Loans and other assets in the Trust Fund pursuant to this Agreement shall
constitute a purchase and sale and not a loan, in the event that such conveyance
is deemed to be a loan, it is the intent of the parties to this Agreement that
the Depositor shall be deemed to have granted to the Trustee a first priority
perfected security interest in all of the Depositor’s right, title and interest
in, to and under the Mortgage Loans and other assets in the Trust Fund, and that
this Agreement shall constitute a security agreement under applicable law.

(b)        In connection with the above transfer and assignment, the Seller
hereby deposits with the Trustee or the Custodian, as its agent, with respect to
each Mortgage Loan:

(i)         the original Mortgage Note, endorsed without recourse (A) to the
order of the Trustee or (B) in the case of a Mortgage Loan registered on the
MERS system, in blank, and in each case showing an unbroken chain of
endorsements from the originator thereof to the Person endorsing it to the
Trustee, or lost note affidavit together with a copy of the related Mortgage
Note,

(ii)         the original Mortgage and, if the related Mortgage Loan is a MOM
Loan, noting the presence of the MIN and language indicating that such Mortgage
Loan is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon (or if
clause (w) in the proviso below applies, shall be in recordable form),

 

63

 


--------------------------------------------------------------------------------



 

 

(iii)        unless the Mortgage Loan is a MOM Loan, a certified copy of the
assignment (which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) to “JPMorgan Chase
Bank, National Association, as Trustee”, with evidence of recording with respect
to each Mortgage Loan in the name of the Trustee thereon (or if clause (w) in
the proviso below applies or for Mortgage Loans with respect to which the
related Mortgaged Property is located in a state other than Maryland, Tennessee,
South Carolina, Mississippi and Florida, or an Opinion of Counsel has been
provided as set forth in this Section 2.01(b), shall be in recordable form),

(iv)        all intervening assignments of the Security Instrument, if
applicable and only to the extent available to the Depositor with evidence of
recording thereon,

(v)        the original or a copy of the policy or certificate of primary
mortgage guaranty insurance, to the extent available, if any,

(vi)        the original policy of title insurance or mortgagee’s certificate of
title insurance or commitment or binder for title insurance, and

(viii)         originals of all modification agreements, if applicable and
available.

 

 

provided, however, that in lieu of the foregoing, the Depositor may deliver the
following documents, under the circumstances set forth below: (w) in lieu of the
original Security Instrument, assignments to the Trustee or intervening
assignments thereof which have been delivered, are being delivered or will, upon
receipt of recording information relating to the Security Instrument required to
be included thereon, be delivered to recording offices for recording and have
not been returned to the Depositor in time to permit their delivery as specified
above, the Depositor may deliver a true copy thereof with a certification by the
Depositor, on the face of such copy, substantially as follows: “Certified to be
a true and correct copy of the original, which has been transmitted for
recording” (x) in lieu of the Security Instrument, assignment to the Trustee or
intervening assignments thereof, if the applicable jurisdiction retains the
originals of such documents (as evidenced by a certification from the Depositor
to such effect) the Depositor may deliver photocopies of such documents
containing an original certification by the judicial or other governmental
authority of the jurisdiction where such documents were recorded; and (y) the
Depositor shall not be required to deliver intervening assignments or Mortgage
Note endorsements between the Seller and the Depositor, and between the
Depositor and the Trustee; and provided, further, however, that in the case of
Mortgage Loans which have been prepaid in full after the Cut-off Date and prior
to the Closing Date, the Depositor, in lieu of delivering the above documents,
may deliver to the Trustee or the Custodian, as its agent, a certification to
such effect and shall deposit all amounts paid in respect of such Mortgage Loans
in the Master Servicer Collection Account on the Closing Date. The Depositor
shall deliver such original documents (including any original documents as to
which certified copies had previously been delivered) to the Trustee or the
Custodian, as its agent, promptly after they are received. The Depositor shall
cause the Seller, at its expense, to cause each assignment of the Security
Instrument to the Trustee to be recorded not later than 180 days after the
Closing Date, unless (a) such recordation is not required by the Rating Agencies
or an Opinion of Counsel addressed to the Trustee has been provided to the
Trustee (with a copy to the Custodian) which states that recordation of such
Security Instrument is not required to protect the

 

64

 


--------------------------------------------------------------------------------



 

interests of the Certificateholders in the related Mortgage Loans or (b) MERS is
identified on the Mortgage or on a properly recorded assignment of the Mortgage
as the mortgagee of record solely as nominee for the Seller and its successor
and assigns; provided, however, that each assignment shall be submitted for
recording by the Seller in the manner described above, at no expense to the
Trust or the Trustee or the Custodian, as its agent, upon the earliest to occur
of: (i) reasonable direction by the Holders of Certificates evidencing
Fractional Undivided Interests aggregating not less than 25% of the Trust,
(ii) the occurrence of an Event of Default, (iii) the occurrence of a
bankruptcy, insolvency or foreclosure relating to the Seller and (iv) the
occurrence of a servicing transfer as described in Section 8.02 hereof.
Notwithstanding the foregoing, if the Seller fails to pay the cost of recording
the assignments, such expense will be paid by the Trustee and the Trustee shall
be reimbursed for such expenses by the Trust in accordance with Section 9.05.

Section 2.02     Acceptance of Mortgage Loans by Trustee. (a) The Trustee
acknowledges the sale, transfer and assignment of the Trust Fund to it (or the
Custodian, as its agent) by the Depositor and receipt of, subject to further
review and the exceptions which may be noted pursuant to the procedures
described below, and declares that it holds, the documents (or certified copies
thereof) delivered to it or the Custodian, as its agent, pursuant to
Section 2.01, and declares that it (or the Custodian, as its agent) will
continue to hold those documents and any amendments, replacements or supplements
thereto and all other assets of the Trust Fund delivered to it (or the
Custodian, as its agent) as Trustee in trust for the use and benefit of all
present and future Holders of the Certificates. On the Closing Date, the
Custodian, with respect to the Mortgage Loans, shall acknowledge with respect to
each Mortgage Loan by delivery to the Depositor and the Trustee of an Initial
Certification receipt of the Mortgage File, but without review of such Mortgage
File, except to the extent necessary to confirm that such Mortgage File contains
the related Mortgage Note or lost note affidavit. No later than 90 days after
the Closing Date, the Trustee agrees, for the benefit of the Certificateholders,
to review or cause to be reviewed by the Custodian on its behalf (under the
Custodial Agreement), each Mortgage File delivered to it and to execute and
deliver, or cause to be executed and delivered, to the Depositor and the Trustee
an Interim Certification. In conducting such review, the Trustee or Custodian
will ascertain whether all required documents have been executed and received,
and based on the Mortgage Loan Schedule, whether those documents relate,
determined on the basis of the Mortgagor name, original principal balance and
loan number, to the Mortgage Loans it has received, as identified in the
Mortgage Loan Schedule. In performing any such review, the Trustee or the
Custodian, as its agent, may conclusively rely on the purported due execution
and genuineness of any such document and on the purported genuineness of any
signature thereon. If the Trustee or the Custodian, as its agent, finds any
document constituting part of the Mortgage File has not been executed or
received, or to be unrelated, determined on the basis of the Mortgagor name,
original principal balance and loan number, to the Mortgage Loans identified in
Exhibit B, or to appear defective on its face (a “Material Defect”), the Trustee
or the Custodian, as its agent, shall promptly notify the Seller. In accordance
with the Mortgage Loan Purchase Agreement, the Seller shall correct or cure any
such defect within ninety (90) days from the date of notice from the Trustee or
the Custodian, as its agent, of the defect and if the Seller fails to correct or
cure the defect within such period, and such defect materially and adversely
affects the interests of the Certificateholders in the related Mortgage Loan,
the Trustee or the Custodian, as its agent, shall enforce the Seller’s
obligation pursuant to the Mortgage Loan Purchase Agreement within 90 days from
the Trustee’s or the Custodian’s notification, to

 

65

 


--------------------------------------------------------------------------------



 

purchase such Mortgage Loan at the Repurchase Price; provided that, if such
defect would cause the Mortgage Loan to be other than a “qualified mortgage” as
defined in Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), without reliance on the
provisions of Treasury Regulation Section 1.860G-2(a)(3) or Treasury Regulation
Section 1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan
to be treated as a “qualified mortgage” notwithstanding its failure to meet the
requirements of Section 860G(a)(3)(A) of the Code and Treasury Regulation
Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), any such cure or
repurchase must occur within 90 days from the date such breach was discovered;
provided, however, that if such defect relates solely to the inability of the
Seller to deliver the original Security Instrument or intervening assignments
thereof, or a certified copy because the originals of such documents, or a
certified copy have not been returned by the applicable jurisdiction, the Seller
shall not be required to purchase such Mortgage Loan if the Seller delivers such
original documents or certified copy promptly upon receipt, but in no event
later than 360 days after the Closing Date. The foregoing repurchase obligation
shall not apply in the event that the Seller cannot deliver such original or
copy of any document submitted for recording to the appropriate recording office
in the applicable jurisdiction because such document has not been returned by
such office; provided that the Seller shall instead deliver a recording receipt
of such recording office or, if such receipt is not available, a certificate
confirming that such documents have been accepted for recording, and delivery to
the Trustee or the Custodian, as its agent, shall be effected by the Seller
within thirty days of its receipt of the original recorded document.

(b)        No later than 180 days after the Closing Date, the Trustee or the
Custodian, as its agent, will review, for the benefit of the Certificateholders,
the Mortgage Files delivered to it and will execute and deliver or cause to be
executed and delivered to the Depositor and the Trustee a Final Certification.
In conducting such review, the Trustee or the Custodian, as its agent, will
ascertain whether an original of each document required to be recorded has been
returned from the recording office with evidence of recording thereon or a
certified copy has been obtained from the recording office. If the Trustee or
the Custodian, as its agent, finds a Material Defect, the Trustee or the
Custodian, as its agent, shall promptly notify the Seller (provided, however,
that with respect to those documents described in Sections 2.01(b)(iv), (v) and
(vii), the Trustee’s and Custodian’s obligations shall extend only to the
documents actually delivered to the Trustee or the Custodian pursuant to such
Sections). In accordance with the Mortgage Loan Purchase Agreement, the Seller
shall correct or cure any such defect within 90 days from the date of notice
from the Trustee or the Custodian, as its agent, of the Material Defect and if
the Seller is unable to cure such defect within such period, and if such defect
materially and adversely affects the interests of the Certificateholders in the
related Mortgage Loan, the Trustee shall enforce the Seller’s obligation under
the Mortgage Loan Purchase Agreement to provide a Substitute Mortgage Loan (if
within two years of the Closing Date) or purchase such Mortgage Loan at the
Repurchase Price; provided, however, that if such defect would cause the
Mortgage Loan to be other than a “qualified mortgage” as defined in
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), without reliance on the
provisions of Treasury Regulation Section 1.860G-2(a)(3) or Treasury Regulation
Section 1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan
to be treated as a “qualified mortgage” notwithstanding its failure to meet the
requirements of Section 860G(a)(3)(A) of the Code and Treasury Regulation
Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), any such cure,
repurchase or substitution must occur within 90 days from the date such

 

66

 


--------------------------------------------------------------------------------



 

breach was discovered; provided, further, that if such defect relates solely to
the inability of the Seller to deliver the original Security Instrument or
intervening assignments thereof, or a certified copy, because the originals of
such documents or a certified copy, have not been returned by the applicable
jurisdiction, the Seller shall not be required to purchase such Mortgage Loan,
if the Seller delivers such original documents or certified copy promptly upon
receipt, but in no event later than 360 days after the Closing Date. The
foregoing repurchase obligation shall not apply in the event that the Seller
cannot deliver such original or copy of any document submitted for recording to
the appropriate recording office in the applicable jurisdiction because such
document has not been returned by such office; provided that the Seller shall
instead deliver a recording receipt of such recording office or, if such receipt
is not available, a certificate confirming that such documents have been
accepted for recording, and delivery to the Trustee or the Custodian, as its
agent, shall be effected by the Seller within thirty days of its receipt of the
original recorded document.

(c)        In the event that a Mortgage Loan is purchased by the Seller in
accordance with Sections 2.02(a) or (b) above, the Seller shall remit to the
Master Servicer the Repurchase Price for deposit in the Master Servicer
Collection Account and the Seller shall provide to the Securities Administrator
and the Trustee written notification detailing the components of the Repurchase
Price. Upon deposit of the Repurchase Price in the Master Servicer Collection
Account, the Depositor shall notify the Trustee and the Custodian, as agent of
the Trustee (upon receipt of a Request for Release in the form of Exhibit D
attached hereto with respect to such Mortgage Loan), shall release to the Seller
the related Mortgage File and the Trustee shall execute and deliver all
instruments of transfer or assignment, without recourse, representation or
warranty, furnished to it by the Seller, as are necessary to vest in the Seller
title to and rights under the Mortgage Loan. Such purchase shall be deemed to
have occurred on the date on which the Repurchase Price in available funds is
received by the Securities Administrator. The Master Servicer shall amend the
Mortgage Loan Schedule, which was previously delivered to it by the Depositor in
a form agreed to between the Depositor and the Master Servicer, to reflect such
repurchase and shall promptly notify the Trustee of such amendment and the
Trustee shall promptly notify the Rating Agencies of such amendment. The
obligation of the Seller to repurchase any Mortgage Loan as to which such a
defect in a constituent document exists shall be the sole remedy respecting such
defect available to the Certificateholders or to the Trustee on their behalf.

Section 2.03     Assignment of Interest in the Mortgage Loan Purchase Agreement.
(a) The Depositor hereby assigns to the Trustee, on behalf of the
Certificateholders, all of its right, title and interest in the Mortgage Loan
Purchase Agreement, including but not limited to the Depositor’s rights and
obligations pursuant to the Servicing Agreements (noting that the Seller has
retained the right in the event of breach of the representations, warranties and
covenants, if any, with respect to the related Mortgage Loans of the related
Servicer under the related Servicing Agreement to enforce the provisions thereof
and to seek all or any available remedies). The obligations of the Seller to
substitute or repurchase, as applicable, a Mortgage Loan shall be the Trustee’s
and the Certificateholders’ sole remedy for any breach thereof. At the request
of the Trustee, the Depositor shall take such actions as may be necessary to
enforce the above right, title and interest on behalf of the Trustee and the
Certificateholders or shall execute such further documents as the Trustee may
reasonably require in order to enable the Trustee to carry out such enforcement.

 

67

 


--------------------------------------------------------------------------------



 

 

(b)        If the Depositor, the Master Servicer, or the Trustee discovers a
breach of any of the representations and warranties set forth in the Mortgage
Loan Purchase Agreement, which breach materially and adversely affects the value
of the interests of Certificateholders or the Trustee in the related Mortgage
Loan, the party discovering the breach shall give prompt written notice of the
breach to the other parties. The Seller, within 90 days of its discovery or
receipt of notice that such breach has occurred (whichever occurs earlier),
shall cure the breach in all material respects or, subject to the Mortgage Loan
Purchase Agreement or Section 2.04 of this Agreement, as applicable, shall
purchase the Mortgage Loan or any property acquired with respect thereto from
the Trustee; provided, however, that if there is a breach of any representation
set forth in the Mortgage Loan Purchase Agreement or Section 2.04 of this
Agreement, as applicable, and the Mortgage Loan or the related property acquired
with respect thereto has been sold, then the Seller shall pay, in lieu of the
Repurchase Price, any excess of the Repurchase Price over the Net Liquidation
Proceeds received upon such sale. (If the Net Liquidation Proceeds exceed the
Repurchase Price, any excess shall be paid to the Seller to the extent not
required by law to be paid to the borrower.) Any such purchase by the Seller
shall be made by providing an amount equal to the Repurchase Price to the Master
Servicer for deposit in the Master Servicer Collection Account and written
notification detailing the components of such Repurchase Price. The Depositor
shall notify the Trustee and submit to the Trustee or the Custodian, as its
agent, a Request for Release, and the Trustee shall release, or the Trustee
shall cause the Custodian to release, to the Seller the related Mortgage File
and the Trustee shall execute and deliver all instruments of transfer or
assignment furnished to it by the Seller, without recourse, representation or
warranty as are necessary to vest in the Seller title to and rights under the
Mortgage Loan or any property acquired with respect thereto. Such purchase shall
be deemed to have occurred on the date on which the Repurchase Price in
available funds is received by the Securities Administrator. The Securities
Administrator shall amend the Mortgage Loan Schedule to reflect such repurchase
and shall promptly notify the Trustee and the Rating Agencies of such amendment.
Enforcement of the obligation of the Seller to purchase (or substitute a
Substitute Mortgage Loan for) any Mortgage Loan or any property acquired with
respect thereto (or pay the Repurchase Price as set forth in the above proviso)
as to which a breach has occurred and is continuing shall constitute the sole
remedy respecting such breach available to the Certificateholders or the Trustee
on their behalf.

Section 2.04     Substitution of Mortgage Loans. Notwithstanding anything to the
contrary in this Agreement, in lieu of purchasing a Mortgage Loan pursuant to
the Mortgage Loan Purchase Agreement or Sections 2.02 or 2.03 of this Agreement,
the Seller may, no later than the date by which such purchase by the Seller
would otherwise be required, tender to the Trustee a Substitute Mortgage Loan
accompanied by a certificate of an authorized officer of the Seller that such
Substitute Mortgage Loan conforms to the requirements set forth in the
definition of “Substitute Mortgage Loan” in the Mortgage Loan Purchase Agreement
or this Agreement, as applicable; provided, however, that substitution pursuant
to the Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement, as
applicable, in lieu of purchase shall not be permitted after the termination of
the two-year period beginning on the Startup Day; provided, further, that if the
breach would cause the Mortgage Loan to be other than a “qualified mortgage” as
defined in Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), without reliance on the
provisions of Treasury Regulation Section 1.860G-2(a)(3) or Treasury Regulation
Section 1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan
to be treated as a “qualified mortgage”

 

68

 


--------------------------------------------------------------------------------



 

notwithstanding its failure to meet the requirements of Section 860G(a)(3)(A) of
the Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7)
and (9), any such cure or substitution must occur within 90 days from the date
the breach was discovered. The Trustee or the Custodian, as its agent, shall
examine the Mortgage File for any Substitute Mortgage Loan in the manner set
forth in Section 2.02(a) and the Trustee or the Custodian, as its agent, shall
notify the Seller, in writing, within five Business Days after receipt, whether
or not the documents relating to the Substitute Mortgage Loan satisfy the
requirements of the fourth sentence of Section 2.02(a). Within two Business Days
after such notification, the Seller shall provide to the Securities
Administrator for deposit in the Distribution Account the amount, if any, by
which the Outstanding Principal Balance as of the next preceding Due Date of the
Mortgage Loan for which substitution is being made, after giving effect to the
Scheduled Principal due on such date, exceeds the Outstanding Principal Balance
as of such date of the Substitute Mortgage Loan, after giving effect to
Scheduled Principal due on such date, which amount shall be treated for the
purposes of this Agreement as if it were the payment by the Seller of the
Repurchase Price for the purchase of a Mortgage Loan by the Seller. After such
notification to the Seller and, if any such excess exists, upon receipt of such
deposit, the Trustee shall accept such Substitute Mortgage Loan which shall
thereafter be deemed to be a Mortgage Loan hereunder. In the event of such a
substitution, accrued interest on the Substitute Mortgage Loan for the month in
which the substitution occurs and any Principal Prepayments made thereon during
such month shall be the property of the Trust Fund and accrued interest for such
month on the Mortgage Loan for which the substitution is made and any Principal
Prepayments made thereon during such month shall be the property of the Seller.
The Scheduled Principal on a Substitute Mortgage Loan due on the Due Date in the
month of substitution shall be the property of the Seller and the Scheduled
Principal on the Mortgage Loan for which the substitution is made due on such
Due Date shall be the property of the Trust Fund. Upon acceptance of the
Substitute Mortgage Loan (and delivery to the Trustee or the Custodian as agent
of the Trustee, as applicable, of a Request for Release for such Mortgage Loan),
the Trustee or the Custodian, as agent for the Trustee, shall release to the
Seller the related Mortgage File related to any Mortgage Loan released pursuant
to the Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement, as
applicable, and shall execute and deliver all instruments of transfer or
assignment, without recourse, representation or warranty in form as provided to
it as are necessary to vest in the Seller title to and rights under any Mortgage
Loan released pursuant to the Mortgage Loan Purchase Agreement or Section 2.04
of this Agreement, as applicable. The Seller shall deliver the documents related
to the Substitute Mortgage Loan in accordance with the provisions of the
Mortgage Loan Purchase Agreement or Sections 2.01(b) and 2.02(b) of this
Agreement, as applicable, with the date of acceptance of the Substitute Mortgage
Loan deemed to be the Closing Date for purposes of the time periods set forth in
those Sections. The representations and warranties set forth in the Mortgage
Loan Purchase Agreement shall be deemed to have been made by the Seller with
respect to each Substitute Mortgage Loan as of the date of acceptance of such
Mortgage Loan by the Trustee. The Master Servicer shall amend the Mortgage Loan
Schedule to reflect such substitution and shall provide a copy of such amended
Mortgage Loan Schedule to the Trustee and the Trustee shall deliver such amended
Mortgage Loan Schedule to the Rating Agencies.

 

 

69

 

 

 

 

Section 2.05      Issuance of Certificates.

 

 

 

 

 

 

(a)        The Trustee acknowledges the assignment to it of the Mortgage Loans
and the other assets comprising the Trust Fund and, concurrently therewith, has
signed, and countersigned and delivered to the Depositor, in exchange therefor,
Certificates in such authorized denominations representing such Fractional
Undivided Interests as the Depositor has requested. The Trustee agrees that it
will hold the Mortgage Loans and such other assets as may from time to time be
delivered to it (or the Custodian, as its agent) segregated on the books of the
Trustee in trust for the benefit of the Certificateholders.

(b)        The Depositor, concurrently with the execution and delivery hereof,
does hereby transfer, assign, set over and otherwise convey in trust to the
Trustee without recourse all the right, title and interest of the Depositor in
and to (i) the REMIC I Regular Interests, and the other assets of REMIC III, for
the benefit of the holders of the REMIC III Interests, (ii) the REMIC II Regular
Interests and the REMIC III Regular Interests, and the other assets of REMIC IV,
for the benefit of the holders of the REMIC IV Interests, and (iii) the REMIC IV
Regular Interests B-IO-I and B-IO-P, and the other assets of REMIC V for the
benefit of the holders of the REMIC V Interests. The Trustee acknowledges
receipt of the REMIC I Regular Interests, REMIC II Regular Interests, REMIC III
Regular Interests and REMIC IV Regular Interests B-IO-I and B-IO-P (each of
which are uncertificated) and the other assets of REMIC III, REMIC IV and REMIC
V, and declares that it holds and will hold the same in trust for the exclusive
use and benefit of the holders of the REMIC III Interests, REMIC IV Interests
and REMIC V Interests, as applicable.

Section 2.06     Representations and Warranties Concerning the Depositor. The
Depositor hereby represents and warrants to the Trustee, the Master Servicer and
the Securities Administrator as follows:

(i)         the Depositor (a) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and (b) is
qualified and in good standing as a foreign corporation to do business in each
jurisdiction where such qualification is necessary, except where the failure so
to qualify would not reasonably be expected to have a material adverse effect on
the Depositor’s business as presently conducted or on the Depositor’s ability to
enter into this Agreement and to consummate the transactions contemplated
hereby;

(ii)         the Depositor has full corporate power to own its property, to
carry on its business as presently conducted and to enter into and perform its
obligations under this Agreement;

(iii)        the execution and delivery by the Depositor of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Depositor; and neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
articles of incorporation or by-laws of the Depositor, except those conflicts,
breaches or defaults which

 

70

 


--------------------------------------------------------------------------------



 

would not reasonably be expected to have a material adverse effect on the
Depositor’s ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

(iv)        the execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given or
made;

(v)        this Agreement has been duly executed and delivered by the Depositor
and, assuming due authorization, execution and delivery by the other parties
hereto, constitutes a valid and binding obligation of the Depositor enforceable
against it in accordance with its terms (subject to applicable bankruptcy and
insolvency laws and other similar laws affecting the enforcement of the rights
of creditors generally);

(vi)        there are no actions, suits or proceedings pending or, to the
knowledge of the Depositor, threatened against the Depositor, before or by any
court, administrative agency, arbitrator or governmental body (i) with respect
to any of the transactions contemplated by this Agreement or (ii) with respect
to any other matter which in the judgment of the Depositor will be determined
adversely to the Depositor and will if determined adversely to the Depositor
materially and adversely affect the Depositor’s ability to enter into this
Agreement or perform its obligations under this Agreement; and the Depositor is
not in default with respect to any order of any court, administrative agency,
arbitrator or governmental body so as to materially and adversely affect the
transactions contemplated by this Agreement; and

(vii)       immediately prior to the transfer and assignment to the Trustee,
each Mortgage Note and each Mortgage were not subject to an assignment or
pledge, and the Depositor had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell such Mortgage Loan to the
Trustee free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest.

ARTICLE III

Administration and Servicing of Mortgage Loans

Section 3.01     Master Servicer. The Master Servicer shall supervise, monitor
and oversee the obligation of the Servicers to service and administer their
respective Mortgage Loans in accordance with the terms of the applicable
Servicing Agreements and shall have full power and authority to do any and all
things which it may deem necessary or desirable in connection with such master
servicing and administration. In performing its obligations hereunder, the
Master Servicer shall act in a manner consistent with Accepted Master Servicing
Practices. Furthermore, the Master Servicer shall oversee and consult with each
Servicer as necessary from time-to-time to carry out the Master Servicer’s
obligations hereunder, shall receive, review and evaluate all reports,
information and other data provided to the Master Servicer by each Servicer and
shall cause each Servicer to perform and observe the covenants, obligations and
conditions to be performed or observed by such Servicer under its applicable
Servicing Agreement. The Master Servicer shall independently and separately
monitor each Servicer’s servicing activities

 

71

 


--------------------------------------------------------------------------------



 

with respect to each related Mortgage Loan, reconcile the results of such
monitoring with such information provided in the previous sentence on a monthly
basis and coordinate corrective adjustments to the Servicers’ and Master
Servicer’s records, and based on such reconciled and corrected information, the
Master Servicer shall provide such information to the Securities Administrator
as shall be necessary in order for it to prepare the statements specified in
Section 6.04, and prepare any other information and statements required to be
forwarded by the Master Servicer hereunder. The Master Servicer shall reconcile
the results of its Mortgage Loan monitoring with the actual remittances of the
Servicers as reported to the Master Servicer.

The Trustee shall furnish the Servicers and the Master Servicer with any powers
of attorney, in substantially the form attached hereto as Exhibit K, and other
documents in form as provided to it necessary or appropriate to enable the
Servicers and the Master Servicer to service and administer the related Mortgage
Loans and REO Property.

The Trustee shall provide access to the records and documentation in possession
of the Trustee regarding the related Mortgage Loans and REO Property and the
servicing thereof to the Certificateholders, the FDIC, and the supervisory
agents and examiners of the FDIC, such access being afforded only upon
reasonable prior written request and during normal business hours at the office
of the Trustee; provided, however, that, unless otherwise required by law, the
Trustee shall not be required to provide access to such records and
documentation if the provision thereof would violate the legal right to privacy
of any Mortgagor. The Trustee shall allow representatives of the above entities
to photocopy any of the records and documentation and shall provide equipment
for that purpose at a charge that covers the Trustee’s actual costs.

The Trustee shall execute and deliver to the Servicer and the Master Servicer
any court pleadings, requests for trustee’s sale or other documents necessary or
desirable to (i) the foreclosure or trustee’s sale with respect to a Mortgaged
Property; (ii) any legal action brought to obtain judgment against any Mortgagor
on the Mortgage Note or Security Instrument; (iii) obtain a deficiency judgment
against the Mortgagor; or (iv) enforce any other rights or remedies provided by
the Mortgage Note or Security Instrument or otherwise available at law or
equity.

Section 3.02     REMIC-Related Covenants. For as long as each 2005-8 REMIC shall
exist, the Trustee and the Securities Administrator shall act in accordance
herewith to assure continuing treatment of such 2005-8 REMIC as a REMIC, and the
Trustee and the Securities Administrator shall comply with any directions of the
Depositor, the related Servicer or the Master Servicer to assure such continuing
treatment. In particular, the Trustee shall not (a) sell or permit the sale of
all or any portion of the Mortgage Loans or of any investment of deposits in an
Account unless such sale is as a result of a repurchase of the Mortgage Loans
pursuant to this Agreement or the Trustee has received a REMIC Opinion addressed
to the Trustee prepared at the expense of the Trust Fund; and (b) other than
with respect to a substitution pursuant to the Mortgage Loan Purchase Agreement
or Section 2.04 of this Agreement, as applicable, accept any contribution to any
2005-8 REMIC after the Startup Day without receipt of a REMIC Opinion addressed
to the Trustee.

Section 3.03     Monitoring of Servicers. (a) The Master Servicer shall be
responsible for reporting to the Trustee and the Depositor the compliance by
each Servicer with its duties under the related Servicing Agreement. In the
review of each Servicer’s activities, the Master Servicer

 

72

 


--------------------------------------------------------------------------------



 

may rely upon an officer’s certificate of the Servicer (or similar document
signed by an officer of the Servicer) with regard to such Servicer’s compliance
with the terms of its Servicing Agreement. In the event that the Master
Servicer, in its judgment, determines that a Servicer should be terminated in
accordance with its Servicing Agreement, or that a notice should be sent
pursuant to such Servicing Agreement with respect to the occurrence of an event
that, unless cured, would constitute grounds for such termination, the Master
Servicer shall notify the Depositor and the Trustee thereof and the Master
Servicer shall issue such notice or take such other action as it deems
appropriate.

(b)        The Master Servicer, for the benefit of the Trustee and the
Certificateholders, shall enforce the obligations of each Servicer under the
related Servicing Agreement, and shall, in the event that a Servicer fails to
perform its obligations in accordance with the related Servicing Agreement,
subject to the preceding paragraph, terminate the rights and obligations of such
Servicer thereunder and act as servicer of the related Mortgage Loans or cause
the Trustee to enter in to a new Servicing Agreement with a successor Servicer
selected by the Master Servicer; provided, however, it is understood and
acknowledged by the parties hereto that there will be a period of transition
(not to exceed 90 days) before the actual servicing functions can be fully
transferred to such successor Servicer. Such enforcement, including, without
limitation, the legal prosecution of claims, termination of Servicing Agreements
and the pursuit of other appropriate remedies, shall be in such form and carried
out to such an extent and at such time as the Master Servicer, in its good faith
business judgment, would require were it the owner of the related Mortgage
Loans. The Master Servicer shall pay the costs of such enforcement at its own
expense, provided that the Master Servicer shall not be required to prosecute or
defend any legal action except to the extent that the Master Servicer shall have
received reasonable indemnity for its costs and expenses in pursuing such
action.

(c)        To the extent that the costs and expenses of the Master Servicer
related to any termination of a Servicer, appointment of a successor Servicer or
the transfer and assumption of servicing by the Master Servicer with respect to
any Servicing Agreement (including, without limitation, (i) all legal costs and
expenses and all due diligence costs and expenses associated with an evaluation
of the potential termination of the Servicer as a result of an event of default
by such Servicer and (ii) all costs and expenses associated with the complete
transfer of servicing, including, but not limited to, all servicing files and
all servicing data and the completion, correction or manipulation of such
servicing data as may be required by the successor servicer to correct any
errors or insufficiencies in the servicing data or otherwise to enable the
successor service to service the Mortgage Loans in accordance with the related
Servicing Agreement) are not fully and timely reimbursed by the terminated
Servicer, the Master Servicer shall be entitled to reimbursement of such costs
and expenses from the Master Servicer Collection Account.

(d)        The Master Servicer shall require each Servicer to comply with the
remittance requirements and other obligations set forth in the related Servicing
Agreement.

(e)        If the Master Servicer acts as Servicer, it will not assume liability
for the representations and warranties of the Servicer, if any, that it
replaces.

Section 3.04     Fidelity Bond. The Master Servicer, at its expense, shall
maintain in effect a blanket fidelity bond and an errors and omissions insurance
policy, affording coverage

 

73

 


--------------------------------------------------------------------------------



 

with respect to all directors, officers, employees and other Persons acting on
such Master Servicer’s behalf, and covering errors and omissions in the
performance of the Master Servicer’s obligations hereunder. The errors and
omissions insurance policy and the fidelity bond shall be in such form and
amount generally acceptable for entities serving as master servicers or
trustees.

Section 3.05     Power to Act; Procedures. The Master Servicer shall master
service the Mortgage Loans and shall have full power and authority, subject to
the REMIC Provisions and the provisions of Article X hereof, to do any and all
things that it may deem necessary or desirable in connection with the master
servicing and administration of the Mortgage Loans, including but not limited to
the power and authority (i) to execute and deliver, on behalf of the
Certificateholders and the Trustee, customary consents or waivers and other
instruments and documents, (ii) to consent to transfers of any Mortgaged
Property and assumptions of the Mortgage Notes and related Mortgages, (iii) to
collect any Insurance Proceeds and Liquidation Proceeds, and (iv) to effectuate
foreclosure or other conversion of the ownership of the Mortgaged Property
securing any Mortgage Loan, in each case, in accordance with the provisions of
this Agreement and the Servicing Agreement, as applicable; provided, however,
that the Master Servicer shall not (and, consistent with its responsibilities
under Section 3.03, shall not permit any Servicer to) knowingly or intentionally
take any action, or fail to take (or fail to cause to be taken) any action
reasonably within its control and the scope of duties more specifically set
forth herein, that, under the REMIC Provisions, if taken or not taken, as the
case may be, would cause any 2005-8 REMIC to fail to qualify as a REMIC or
result in the imposition of a tax upon the Trust Fund (including but not limited
to the tax on prohibited transactions as defined in Section 860F(a)(2) of the
Code and the tax on contributions to a REMIC set forth in Section 860G(d) of the
Code) unless the Master Servicer has received an Opinion of Counsel (but not at
the expense of the Master Servicer) to the effect that the contemplated action
would not cause any 2005-8 REMIC to fail to qualify as a REMIC or result in the
imposition of a tax upon any 2005-8 REMIC. The Trustee shall furnish the Master
Servicer, upon written request from a Servicing Officer, with any powers of
attorney empowering the Master Servicer or any Servicer to execute and deliver
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and to foreclose upon or otherwise liquidate Mortgaged Property, and
to appeal, prosecute or defend in any court action relating to the Mortgage
Loans or the Mortgaged Property, in accordance with the applicable Servicing
Agreement and this Agreement, and the Trustee shall execute and deliver such
other documents, as the Master Servicer may request, to enable the Master
Servicer to master service and administer the Mortgage Loans and carry out its
duties hereunder, in each case in accordance with Accepted Master Servicing
Practices (and the Trustee shall have no liability for misuse of any such powers
of attorney by the Master Servicer or any Servicer). If the Master Servicer or
the Trustee has been advised that it is likely that the laws of the state in
which action is to be taken prohibit such action if taken in the name of the
Trustee or that the Trustee would be adversely affected under the “doing
business” or tax laws of such state if such action is taken in its name, the
Master Servicer shall join with the Trustee in the appointment of a co-trustee
pursuant to Section 9.11 hereof. In the performance of its duties hereunder, the
Master Servicer shall be an independent contractor and shall not, except in
those instances where it is taking action in the name of the Trustee, be deemed
to be the agent of the Trustee.

Section 3.06     Due-on-Sale Clauses; Assumption Agreements. To the extent
provided in the applicable Servicing Agreement, to the extent Mortgage Loans
contain enforceable

 

74

 


--------------------------------------------------------------------------------



 

due-on-sale clauses, the Master Servicer shall cause the Servicers to enforce
such clauses in accordance with the applicable Servicing Agreement. If
applicable law prohibits the enforcement of a due-on-sale clause or such clause
is otherwise not enforced in accordance with the applicable Servicing Agreement,
and, as a consequence, a Mortgage Loan is assumed, the original Mortgagor may be
released from liability in accordance with the applicable Servicing Agreement.

Section 3.07     Release of Mortgage Files. (a) Upon becoming aware of the
payment in full of any Mortgage Loan, or the receipt by any Servicer of a
notification that payment in full has been escrowed in a manner customary for
such purposes for payment to Certificateholders on the next Distribution Date,
the Servicer will, if required under the applicable Servicing Agreement (or if
the Servicer does not, the Master Servicer may), promptly furnish to the
Custodian, on behalf of the Trustee, two copies of a certification substantially
in the form of Exhibit D hereto signed by a Servicing Officer or in a mutually
agreeable electronic format which will, in lieu of a signature on its face,
originate from a Servicing Officer (which certification shall include a
statement to the effect that all amounts received in connection with such
payment that are required to be deposited in the Protected Account maintained by
the applicable Servicer pursuant to Section 4.01, or by the applicable Servicer
pursuant to its Servicing Agreement, have been or will be so deposited) and
shall request that the Custodian, on behalf of the Trustee, deliver to the
applicable Servicer the related Mortgage File. Upon receipt of such
certification and request, the Custodian, on behalf of the Trustee, shall
promptly release the related Mortgage File to the applicable Servicer and the
Trustee and Custodian shall have no further responsibility with regard to such
Mortgage File. Upon any such payment in full, each Servicer is authorized, to
give, as agent for the Trustee, as the mortgagee under the Mortgage that secured
the Mortgage Loan, an instrument of satisfaction (or assignment of mortgage
without recourse) regarding the Mortgaged Property subject to the Mortgage,
which instrument of satisfaction or assignment, as the case may be, shall be
delivered to the Person or Persons entitled thereto against receipt therefor of
such payment, it being understood and agreed that no expenses incurred in
connection with such instrument of satisfaction or assignment, as the case may
be, shall be chargeable to the Protected Account.

(b)        From time to time and as appropriate for the servicing or foreclosure
of any Mortgage Loan and in accordance with the applicable Servicing Agreement,
the Trustee shall execute such documents as shall be prepared and furnished to
the Trustee by a Servicer or the Master Servicer (in form reasonably acceptable
to the Trustee) and as are necessary to the prosecution of any such proceedings.
The Custodian, on behalf of the Trustee, shall, upon the request of a Servicer
or the Master Servicer, and delivery to the Custodian, on behalf of the Trustee,
of two copies of a request for release signed by a Servicing Officer
substantially in the form of Exhibit D (or in a mutually agreeable electronic
format which will, in lieu of a signature on its face, originate from a
Servicing Officer), release the related Mortgage File held in its possession or
control to the Servicer or the Master Servicer, as applicable. Such trust
receipt shall obligate the Servicer or the Master Servicer to return the
Mortgage File to the Custodian on behalf of the Trustee, when the need therefor
by the Servicer or the Master Servicer no longer exists unless the Mortgage Loan
shall be liquidated, in which case, upon receipt of a certificate of a Servicing
Officer similar to that hereinabove specified, the Mortgage File shall be
released by the Custodian, on behalf of the Trustee, to the Servicer or the
Master Servicer.

 

75

 


--------------------------------------------------------------------------------



 

 

Section 3.08     Documents, Records and Funds in Possession of Master Servicer
To Be Held for Trustee.

(a)        The Master Servicer shall transmit and each Servicer (to the extent
required by the related Servicing Agreement) shall transmit to the Trustee or
Custodian such documents and instruments coming into the possession of the
Master Servicer or such Servicer from time to time as are required by the terms
hereof, or in the case of the Servicers, the applicable Servicing Agreement, to
be delivered to the Trustee or Custodian. Any funds received by the Master
Servicer or by a Servicer in respect of any Mortgage Loan or which otherwise are
collected by the Master Servicer or by a Servicer as Liquidation Proceeds or
Insurance Proceeds in respect of any Mortgage Loan shall be held for the benefit
of the Trustee and the Certificateholders subject to the Master Servicer’s right
to retain or withdraw from the Master Servicer Collection Account the Master
Servicing Compensation and other amounts provided in this Agreement, and to the
right of each Servicer to retain its Servicing Fee and other amounts as provided
in the applicable Servicing Agreement. The Master Servicer shall, and (to the
extent provided in the applicable Servicing Agreement) shall cause each Servicer
to, provide access to information and documentation regarding the Mortgage Loans
to the Trustee, its agents and accountants at any time upon reasonable request
and during normal business hours, and to Certificateholders that are savings and
loan associations, banks or insurance companies, the Office of Thrift
Supervision, the FDIC and the supervisory agents and examiners of such Office
and Corporation or examiners of any other federal or state banking or insurance
regulatory authority if so required by applicable regulations of the Office of
Thrift Supervision or other regulatory authority, such access to be afforded
without charge but only upon reasonable request in writing and during normal
business hours at the offices of the Master Servicer designated by it. In
fulfilling such a request the Master Servicer shall not be responsible for
determining the sufficiency of such information.

(b)        All Mortgage Files and funds collected or held by, or under the
control of, the Master Servicer, in respect of any Mortgage Loans, whether from
the collection of principal and interest payments or from Liquidation Proceeds
or Insurance Proceeds, shall be held by the Master Servicer for and on behalf of
the Trustee and the Certificateholders and shall be and remain the sole and
exclusive property of the Trustee; provided, however, that the Master Servicer
and each Servicer shall be entitled to setoff against, and deduct from, any such
funds any amounts that are properly due and payable to the Master Servicer or
such Servicer under this Agreement or the applicable Servicing Agreement.

Section 3.09       Standard Hazard Insurance and Flood Insurance Policies.

 

 

 

(a)        For each Mortgage Loan, the Master Servicer shall enforce any
obligation of the Servicers under the related Servicing Agreements to maintain
or cause to be maintained standard fire and casualty insurance and, where
applicable, flood insurance, all in accordance with the provisions of the
related Servicing Agreements. It is understood and agreed that such insurance
shall be with insurers meeting the eligibility requirements set forth in the
applicable Servicing Agreement and that no earthquake or other additional
insurance is to be required of any Mortgagor or to be maintained on property
acquired in respect of a defaulted loan, other than pursuant to such applicable
laws and regulations as shall at any time be in force and as shall require such
additional insurance.

 

76

 


--------------------------------------------------------------------------------



 

 

(b)        Pursuant to Section 4.01 and 4.02, any amounts collected by the
Servicers or the Master Servicer, under any insurance policies (other than
amounts to be applied to the restoration or repair of the property subject to
the related Mortgage or released to the Mortgagor in accordance with the
applicable Servicing Agreement) shall be deposited into the Master Servicer
Collection Account, subject to withdrawal pursuant to Section 4.02 and 4.03. Any
cost incurred by the Master Servicer or any Servicer in maintaining any such
insurance if the Mortgagor defaults in its obligation to do so shall be added to
the amount owing under the Mortgage Loan where the terms of the Mortgage Loan so
permit; provided, however, that the addition of any such cost shall not be taken
into account for purposes of calculating the distributions to be made to
Certificateholders and shall be recoverable by the Master Servicer or such
Servicer pursuant to Section 4.02 and 4.03.

Section 3.10    Presentment of Claims and Collection of Proceeds. The Master
Servicer shall (to the extent provided in the applicable Servicing Agreement)
cause the related Servicer to, prepare and present on behalf of the Trustee and
the Certificateholders all claims under the Insurance Policies and take such
actions (including the negotiation, settlement, compromise or enforcement of the
insured’s claim) as shall be necessary to realize recovery under such policies.
Any proceeds disbursed to the Master Servicer (or disbursed to a Servicer and
remitted to the Master Servicer) in respect of such policies, bonds or contracts
shall be promptly deposited in the Master Servicer Collection Account upon
receipt, except that any amounts realized that are to be applied to the repair
or restoration of the related Mortgaged Property as a condition precedent to the
presentation of claims on the related Mortgage Loan to the insurer under any
applicable Insurance Policy need not be so deposited (or remitted).

Section 3.11       Maintenance of the Primary Mortgage Insurance Policies.

 

 

 

(a)        The Master Servicer shall not take, or permit any Servicer (to the
extent such action is prohibited under the applicable Servicing Agreement) to
take, any action that would result in noncoverage under any applicable Primary
Mortgage Insurance Policy of any loss which, but for the actions of the Master
Servicer or such Servicer, would have been covered thereunder. The Master
Servicer shall use its best reasonable efforts to cause each Servicer (to the
extent required under the related Servicing Agreement) to keep in force and
effect (to the extent that the Mortgage Loan requires the Mortgagor to maintain
such insurance), primary mortgage insurance applicable to each Mortgage Loan in
accordance with the provisions of this Agreement and the related Servicing
Agreement, as applicable. The Master Servicer shall not, and shall not permit
any Servicer (to the extent required under the related Servicing Agreement) to,
cancel or refuse to renew any such Primary Mortgage Insurance Policy that is in
effect at the date of the initial issuance of the Mortgage Note and is required
to be kept in force hereunder except in accordance with the provisions of this
Agreement and the related Servicing Agreement, as applicable.

(b)        The Master Servicer agrees to present, or to cause each Servicer (to
the extent required under the related Servicing Agreement) to present, on behalf
of the Trustee and the Certificateholders, claims to the insurer under any
Primary Mortgage Insurance Policies and, in this regard, to take such reasonable
action as shall be necessary to permit recovery under any Primary Mortgage
Insurance Policies respecting defaulted Mortgage Loans. Pursuant to Section 4.01
and 4.02, any amounts collected by the Master Servicer or any Servicer under any

 

77

 


--------------------------------------------------------------------------------



 

Primary Mortgage Insurance Policies shall be deposited in the Master Servicer
Collection Account, subject to withdrawal pursuant to Section 4.03.

Section 3.12     Trustee to Retain Possession of Certain Insurance Policies and
Documents.

The Trustee (or the Custodian, as directed by the Trustee), shall retain
possession and custody of the originals (to the extent available) of any Primary
Mortgage Insurance Policies, or certificate of insurance if applicable, and any
certificates of renewal as to the foregoing as may be issued from time to time
as contemplated by this Agreement. Until all amounts distributable in respect of
the Certificates have been distributed in full and the Master Servicer otherwise
has fulfilled its obligations under this Agreement, the Trustee (or its
Custodian, if any, as directed by the Trustee) shall also retain possession and
custody of each Mortgage File in accordance with and subject to the terms and
conditions of this Agreement. The Master Servicer shall promptly deliver or
cause to be delivered to the Trustee (or the Custodian, as directed by the
Trustee), upon the execution or receipt thereof the originals of any Primary
Mortgage Insurance Policies, any certificates of renewal, and such other
documents or instruments that constitute portions of the Mortgage File that come
into the possession of the Master Servicer from time to time.

Section 3.13     Realization Upon Defaulted Mortgage Loans. The Master Servicer
shall cause each Servicer (to the extent required under the related Servicing
Agreement) to foreclose upon, repossess or otherwise comparably convert the
ownership of Mortgaged Properties securing such of the Mortgage Loans as come
into and continue in default and as to which no satisfactory arrangements can be
made for collection of delinquent payments, all in accordance with the
applicable Servicing Agreement.

 

Section 3.14   Compensation for the Master Servicer.

 

 

 

 

 

 

 

 

The Master Servicer will be entitled to all income and gain realized from any
investment of funds in the Distribution Account and the Master Servicer
Collection Account, pursuant to Article IV, for the performance of its
activities hereunder. Servicing compensation in the form of assumption fees, if
any, late payment charges, as collected, if any, or otherwise (but not including
any Prepayment Charge) shall be retained by the applicable Servicer and shall
not be deposited in the Protected Account. The Master Servicer will be entitled
to retain, as additional compensation, any interest remitted by a Servicer in
connection with a Principal Prepayment in full or otherwise in excess of amounts
required to be remitted to the Distribution Account (such amounts together with
the amounts specified in the first sentence of this Section 3.14, the “Master
Servicing Compensation”). The Master Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder and shall
not be entitled to reimbursement therefor except as provided in this Agreement.

Section 3.15       REO Property.

 

 

 

 

 

(a)        In the event the Trust Fund acquires ownership of any REO Property in
respect of any related Mortgage Loan, the deed or certificate of sale shall be
issued to the Trustee, or to its nominee, on behalf of the related
Certificateholders. The Master Servicer shall, to the extent provided in the
applicable Servicing Agreement, cause the applicable Servicer to sell, any REO

 

78

 


--------------------------------------------------------------------------------



 

Property as expeditiously as possible and in accordance with the provisions of
this Agreement and the related Servicing Agreement, as applicable. Pursuant to
its efforts to sell such REO Property, the Master Servicer shall cause the
applicable Servicer to protect and conserve, such REO Property in the manner and
to the extent required by the applicable Servicing Agreement, in accordance with
the REMIC Provisions and in a manner that does not result in a tax on “net
income from foreclosure property” (unless such result would maximize the Trust
Fund’s after-tax return on such property) or cause such REO Property to fail to
qualify as “foreclosure property” within the meaning of Section 860G(a)(8) of
the Code.

(b)        The Master Servicer shall, to the extent required by the related
Servicing Agreement, cause the applicable Servicer to deposit all funds
collected and received in connection with the operation of any REO Property in
the Protected Account.

(c)        The Master Servicer and the applicable Servicer, upon the final
disposition of any REO Property, shall be entitled to reimbursement for any
related unreimbursed Monthly Advances and other unreimbursed advances as well as
any unpaid Servicing Fees from Liquidation Proceeds received in connection with
the final disposition of such REO Property; provided, that any such unreimbursed
Monthly Advances as well as any unpaid Servicing Fees may be reimbursed or paid,
as the case may be, prior to final disposition, out of any net rental income or
other net amounts derived from such REO Property.

(d)        To the extent provided in the related Servicing Agreement, the
Liquidation Proceeds from the final disposition of the REO Property, net of any
payment to the Master Servicer and the applicable Servicer as provided above
shall be deposited in the Protected Account on or prior to the Determination
Date in the month following receipt thereof and be remitted by wire transfer in
immediately available funds to the Master Servicer for deposit into the related
Master Servicer Collection Account on the next succeeding Servicer Remittance
Date.

Section 3.16      Annual Officer’s Certificate as to Compliance.

 

 

 

(a)        The Master Servicer shall deliver to the Trustee and the Rating
Agencies on or before March 1 of each year, commencing with March 1, 2006, an
Officer’s Certificate, certifying that with respect to the period ending
December 31 of the prior year: (i) such Servicing Officer has reviewed the
activities of such Master Servicer during the preceding calendar year or portion
thereof and its performance under this Agreement, (ii) to the best of such
Servicing Officer’s knowledge, based on such review, such Master Servicer has
performed and fulfilled its duties, responsibilities and obligations under this
Agreement in all material respects throughout such year, or, if there has been a
default in the fulfillment of any such duties, responsibilities or obligations,
specifying each such default known to such Servicing Officer and the nature and
status thereof, (iii) nothing has come to the attention of such Servicing
Officer to lead such Servicing Officer to believe that any Servicer has failed
to perform any of its duties, responsibilities and obligations under its
Servicing Agreement in all material respects throughout such year, or, if there
has been a material default in the performance or fulfillment of any such
duties, responsibilities or obligations, specifying each such default known to
such Servicing Officer and the nature and status thereof.

 

79

 


--------------------------------------------------------------------------------



 

 

(b)        Copies of such statements shall be provided to any Certificateholder
upon request, by the Master Servicer or by the Trustee at the Master Servicer’s
expense if the Master Servicer failed to provide such copies (unless (i) the
Master Servicer shall have failed to provide the Trustee with such statement or
(ii) the Trustee shall be unaware of the Master Servicer’s failure to provide
such statement).

Section 3.17     Annual Independent Accountant’s Servicing Report. If the Master
Servicer has, during the course of any fiscal year, directly serviced any of the
Mortgage Loans, then the Master Servicer at its expense shall cause a nationally
recognized firm of independent certified public accountants to furnish a
statement to the Trustee, the Rating Agencies and the Depositor on or before
March 1 of each year, commencing with March 1, 2006 to the effect that, with
respect to the most recently ended calendar year, such firm has examined certain
records and documents relating to the Master Servicer’s performance of its
servicing obligations under this Agreement and pooling and servicing and trust
agreements in material respects similar to this Agreement and to each other and
that, on the basis of such examination conducted substantially in compliance
with the audit program for mortgages serviced for Freddie Mac or the Uniform
Single Attestation Program for Mortgage Bankers, such firm is of the opinion
that the Master Servicer’s activities have been conducted in compliance with
this Agreement, or that such examination has disclosed no material items of
noncompliance except for (i) such exceptions as such firm believes to be
immaterial, (ii) such other exceptions as are set forth in such statement and
(iii) such exceptions that the Uniform Single Attestation Program for Mortgage
Bankers or the Audit Program for Mortgages Serviced by Freddie Mac requires it
to report. Copies of such statements shall be provided to any Certificateholder
upon request by the Master Servicer, or by the Trustee at the expense of the
Master Servicer if the Master Servicer shall fail to provide such copies. If
such report discloses exceptions that are material, the Master Servicer shall
advise the Trustee whether such exceptions have been or are susceptible of cure,
and will take prompt action to do so.

Section 3.18     Reports Filed with Securities and Exchange Commission. Within
15 days after each Distribution Date, the Securities Administrator shall, in
accordance with industry standards, file with the Commission via the Electronic
Data Gathering and Retrieval System (“EDGAR”), a Form 8-K (or other comparable
form containing the same or comparable information or other information mutually
agreed upon) with a copy of the statement to the Trustee who shall (to the
extent received from the Securities Administrator) make available (via the
Trustee’s internet website) a copy of the monthly statement to the
Certificateholders for such Distribution Date as an exhibit thereto. Prior to
January 30 in each year, the Securities Administrator shall, in accordance with
industry standards, file a Form 15 Suspension Notice with respect to the Trust
Fund, if applicable. Prior to (i) March 15, 2006 and (ii) unless and until a
Form 15 Suspension Notice shall have been filed, prior to March 15 of each year
thereafter, the Master Servicer shall provide the Securities Administrator with
a Master Servicer Certification, together with a copy of the annual independent
accountant's servicing report and annual statement of compliance of each
Servicer, in each case, required to be delivered pursuant to the related
Servicing Agreement, and, if applicable, the annual independent accountant's
servicing report and annual statement of compliance to be delivered by the
Master Servicer pursuant to Sections 3.16 and 3.17. Prior to (i) March 31, 2006,
or such earlier filing date as may be required by the Commission, and (ii)
unless and until a Form 15 Suspension Notice shall have been filed, March 31 of
each year thereafter, or such earlier filing date as may be required by the

 

80

 


--------------------------------------------------------------------------------



 

Commission, the Securities Administrator shall prepare and file a Form 10-K, in
substance conforming to industry standards, with respect to the Trust. Such Form
10-K shall include the Master Servicer Certification and other documentation
provided by the Master Servicer pursuant to the second preceding sentence. The
Depositor hereby grants to the Securities Administrator a limited power of
attorney to execute and file each such document on behalf of the Depositor. Such
power of attorney shall continue until either the earlier of (i) receipt by the
Securities Administrator from the Depositor of written termination of such power
of attorney and (ii) the termination of the Trust Fund. The Depositor agrees to
promptly furnish to the Securities Administrator, from time to time upon
request, such further information, reports and financial statements within its
control related to this Agreement and the Mortgage Loans as the Securities
Administrator reasonably deems appropriate to prepare and file all necessary
reports with the Commission. The Securities Administrator shall have no
responsibility to file any items other than those specified in this Section
3.18; provided, however, the Securities Administrator will cooperate with the
Depositor in connection with any additional filings with respect to the Trust
Fund as the Depositor deems necessary under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”). Fees and expenses incurred by the Securities
Administrator in connection with this Section 3.18 shall not be reimbursable
from the Trust Fund.

Section 3.19     The Company. On the Closing Date, the Company will receive from
the Depositor a payment of $5,000.

Section 3.20     UCC. The Depositor shall inform the Trustee in writing of any
Uniform Commercial Code financing statements that were filed on the Closing Date
in connection with the Trust with stamped recorded copies of such financing
statements to be delivered to the Trustee promptly upon receipt by the
Depositor. The Trustee agrees to monitor and notify the Depositor if any
continuation statements for such Uniform Commercial Code financing statements
need to be filed. If directed by the Depositor in writing, the Trustee will file
any such continuation statements solely at the expense of the Depositor. The
Depositor shall file any financing statements or amendments thereto required by
any change in the Uniform Commercial Code.

Section 3.21      Optional Purchase of Defaulted Mortgage Loans.

 

 

 

(a)        With respect to any Mortgage Loan which as of the first day of a
Fiscal Quarter is delinquent in payment by 90 days or more or is an REO
Property, the Company shall have the right to purchase such Mortgage Loan from
the Trust at a price equal to the Repurchase Price; provided, however, (i) that
such Mortgage Loan is still 90 days or more delinquent or is an REO Property as
of the date of such purchase and (ii) this purchase option, if not theretofore
exercised, shall terminate on the date prior to the last day of the related
Fiscal Quarter. This purchase option, if not exercised, shall not be thereafter
reinstated unless the delinquency is cured and the Mortgage Loan thereafter
again becomes 90 days or more delinquent or becomes an REO Property, in which
case the option shall again become exercisable as of the first day of the
related Fiscal Quarter.

(b)        If at any time the Company remits to the Master Servicer a payment
for deposit in the Master Servicer Collection Account covering the amount of the
Repurchase Price for such a Mortgage Loan, and the Company provides to the
Trustee a certification signed by a Servicing

 

81

 


--------------------------------------------------------------------------------



 

Officer stating that the amount of such payment has been deposited in the Master
Servicer Collection Account, then the Trustee shall execute the assignment of
such Mortgage Loan to the Company at the request of the Company without
recourse, representation or warranty and the Company shall succeed to all of the
Trustee’s right, title and interest in and to such Mortgage Loan, and all
security and documents relative thereto. Such assignment shall be an assignment
outright and not for security. The Company will thereupon own such Mortgage, and
all such security and documents, free of any further obligation to the Trustee
or the Certificateholders with respect thereto.



 

82

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

Accounts

Section 4.01     Protected Accounts. (a) The Master Servicer shall enforce the
obligation of each Servicer to establish and maintain a Protected Account in
accordance with the applicable Servicing Agreement, with records to be kept with
respect thereto on a Mortgage Loan by Mortgage Loan basis, into which accounts
shall be deposited within 48 hours (or as of such other time specified in the
related Servicing Agreement) of receipt, all collections of principal and
interest on any Mortgage Loan and with respect to any REO Property received by a
Servicer, including Principal Prepayments, Insurance Proceeds, Liquidation
Proceeds and advances made from the Servicer’s own funds (less servicing
compensation as permitted by the applicable Servicing Agreement in the case of
any Servicer) and all other amounts to be deposited in the Protected Account.
The Servicer is hereby authorized to make withdrawals from and deposits to the
related Protected Account for purposes required or permitted by this Agreement.
To the extent provided in the related Servicing Agreement, the Protected Account
shall be held by a Designated Depository Institution and segregated on the books
of such institution in the name of the Trustee for the benefit of
Certificateholders.

(b)        To the extent provided in the related Servicing Agreement, amounts on
deposit in a Protected Account may be invested in Permitted Investments in the
name of the Trustee for the benefit of Certificateholders and, except as
provided in the preceding paragraph, not commingled with any other funds. Such
Permitted Investments shall mature, or shall be subject to redemption or
withdrawal, no later than the date on which such funds are required to be
withdrawn for deposit in the Master Servicer Collection Account, and shall be
held until required for such deposit. The income earned from Permitted
Investments made pursuant to this Section 4.01 shall be paid to the related
Servicer under the applicable Servicing Agreement, and the risk of loss of
moneys required to be distributed to the Certificateholders resulting from such
investments shall be borne by and be the risk of the related Servicer. The
related Servicer (to the extent provided in the Servicing Agreement) shall
deposit the amount of any such loss in the Protected Account within two Business
Days of receipt of notification of such loss but not later than the second
Business Day prior to the Distribution Date on which the moneys so invested are
required to be distributed to the Certificateholders.

(c)        To the extent provided in the related Servicing Agreement and subject
to this Article IV, on or before each Servicer Remittance Date, the related
Servicer shall withdraw or shall cause to be withdrawn from its Protected
Accounts and shall immediately deposit or cause to be deposited in the Master
Servicer Collection Account amounts representing the following collections and
payments with respect to each Loan Group or Sub-Loan Group, as applicable:

(i)         Scheduled Payments on the Mortgage Loans received or any related
portion thereof advanced by such Servicer pursuant to its Servicing Agreement
which were due during or before the related Due Period, net of the amount
thereof comprising its Servicing Fee or any fees with respect to any lender-paid
primary mortgage insurance policy;

(ii)         Full Principal Prepayments and any Liquidation Proceeds received by
such Servicer with respect to the Mortgage Loans in the related Prepayment
Period (or, in the

 

83

 


--------------------------------------------------------------------------------



 

case of Subsequent Recoveries, during the related Due Period), with interest to
the date of prepayment or liquidation, net of the amount thereof comprising its
Servicing Fee;

(iii)        Partial Principal Prepayments received by such Servicer for the
Mortgage Loans in the related Prepayment Period; and

(iv)           Any amount to be used as a Monthly Advance.

 

 

 

(d)        Withdrawals may be made from an Account only to make remittances as
provided in Section 4.01(c), 4.02 and 4.03; to reimburse the Master Servicer or
a Servicer for Monthly Advances which have been recovered by subsequent
collections from the related Mortgagor; to remove amounts deposited in error; to
remove fees, charges or other such amounts deposited on a temporary basis; or to
clear and terminate the account at the termination of this Agreement in
accordance with Section 10.01. As provided in Sections 4.01(c) and 4.02(b)
certain amounts otherwise due to the Servicers may be retained by them and need
not be deposited in the Master Servicer Collection Account.

(e)        The Master Servicer shall not waive (or permit a Servicer to waive)
any Prepayment Charge unless: (i) the enforceability thereof shall have been
limited by bankruptcy, insolvency, moratorium, receivership and other similar
laws relating to creditors’ rights generally, (ii) the enforcement thereof is
illegal, or any local, state or federal agency has threatened legal action if
the prepayment penalty is enforced, (iii) the mortgage debt has been accelerated
in connection with a foreclosure or other involuntary payment or (iv) such
waiver is standard and customary in servicing similar Mortgage Loans and relates
to a default or a reasonably foreseeable default and would, in the reasonable
judgment of the Master Servicer, maximize recovery of total proceeds taking into
account the value of such Prepayment Charge and the related Mortgage Loan. In no
event will the Master Servicer waive a Prepayment Charge in connection with a
refinancing of a Mortgage Loan that is not related to a default or a reasonably
foreseeable default. If a Prepayment Charge is waived, but does not meet the
standards described above, then the Master Servicer is required to pay the
amount of such waived Prepayment Charge, for the benefit of the Class R
Certificates, by depositing such amount into the Master Servicer Collection
Account by the immediately succeeding Distribution Account Deposit Date.

Section 4.02     Master Servicer Collection Account. (a) The Master Servicer
shall establish and maintain in the name of the Trustee, for the benefit of the
Certificateholders, the Master Servicer Collection Account as a segregated trust
account or accounts. The Master Servicer Collection Account shall be an Eligible
Account. The Master Servicer will deposit in the Master Servicer Collection
Account as identified by the Master Servicer and as received by the Master
Servicer, the following amounts:

(i)           Any amounts withdrawn from a Protected Account;

 

 

 

(ii)         Any Monthly Advance and any Compensating Interest Payments;

 

 

 

 

 

84

 


--------------------------------------------------------------------------------



 

 

(iii)        Any Insurance Proceeds or Net Liquidation Proceeds received by or
on behalf of the Master Servicer or which were not deposited in a Protected
Account;

(iv)        The Repurchase Price with respect to any Mortgage Loans purchased by
the Seller pursuant to the Mortgage Loan Purchase Agreement or Sections 2.02 or
2.03 hereof, any amounts which are to be treated pursuant to Section 2.04 of
this Agreement as the payment of a Repurchase Price in connection with the
tender of a Substitute Mortgage Loan by the Seller, the Repurchase Price with
respect to any Mortgage Loans purchased by the Company pursuant to Section 3.21,
and all proceeds of any Mortgage Loans or property acquired with respect thereto
repurchased by the Depositor or its designee pursuant to Section 10.01;

(v)        Any amounts required to be deposited with respect to losses on
investments of deposits in an Account;

(vi)         Any amounts received by the Master Servicer in connection with any
Prepayment Charge on the Prepayment Charge Loans; and

(vii)       Any other amounts received by or on behalf of the Master Servicer
and required to be deposited in the Master Servicer Collection Account pursuant
to this Agreement.

(b)        All amounts deposited to the Master Servicer Collection Account shall
be held by the Master Servicer in the name of the Trustee in trust for the
benefit of the Certificateholders in accordance with the terms and provisions of
this Agreement. The requirements for crediting the Master Servicer Collection
Account or the Distribution Account shall be exclusive, it being understood and
agreed that, without limiting the generality of the foregoing, payments in the
nature of (i) late payment charges or assumption, tax service, statement account
or payoff, substitution, satisfaction, release and other like fees and charges
and (ii) the items enumerated in Sections 4.05(a)(i) through (iv) and (vi)
through (xii) with respect to the Securities Administrator and the Master
Servicer, need not be credited by the Master Servicer or the Servicer to the
Distribution Account or the Master Servicer Collection Account, as applicable.
Amounts received by the Master Servicer in connection with Prepayment Charges on
the Prepayment Charge Loans shall be remitted by the Master Servicer to the
Securities Administrator and deposited by the Securities Administrator into the
Class XP Reserve Account upon receipt thereof. In the event that the Master
Servicer shall deposit or cause to be deposited to the Distribution Account any
amount not required to be credited thereto, the Securities Administrator, upon
receipt of a written request therefor signed by a Servicing Officer of the
Master Servicer, shall promptly transfer such amount to the Master Servicer, any
provision herein to the contrary notwithstanding.

(c)        The amount at any time credited to the Master Servicer Collection
Account may be invested, in the name of the Trustee, or its nominee, for the
benefit of the Certificateholders, in Permitted Investments as directed by
Master Servicer. All Permitted Investments shall mature or be subject to
redemption or withdrawal on or before, and shall be held until, the next
succeeding Distribution Account Deposit Date. Any and all investment earnings on
amounts on deposit in the Master Servicer Collection Account from time to time
shall be for the account of the Master Servicer. The Master Servicer from time
to time shall be permitted to withdraw or receive distribution of any and all
investment earnings from the Master Servicer Collection

 

85

 


--------------------------------------------------------------------------------



 

Account. The risk of loss of moneys required to be distributed to the
Certificateholders resulting from such investments shall be borne by and be the
risk of the Master Servicer. The Master Servicer shall deposit the amount of any
such loss in the Master Servicer Collection Account within two Business Days of
receipt of notification of such loss but not later than the second Business Day
prior to the Distribution Date on which the moneys so invested are required to
be distributed to the Certificateholders.

Section 4.03     Permitted Withdrawals and Transfers from the Master Servicer
Collection Account. (a) The Master Servicer will, from time to time on demand of
a Servicer or the Securities Administrator, make or cause to be made such
withdrawals or transfers from the Master Servicer Collection Account as the
Master Servicer has designated for such transfer or withdrawal pursuant to this
Agreement and the related Servicing Agreement. The Master Servicer may clear and
terminate the Master Servicer Collection Account pursuant to Section 10.01 and
remove amounts from time to time deposited in error.

(b)        On an ongoing basis, the Master Servicer shall withdraw from the
Master Servicer Collection Account (i) any expenses recoverable by the Trustee,
the Master Servicer or the Securities Administrator or the Custodian pursuant to
Sections 3.03, 7.04 and 9.05 and (ii) any amounts payable to the Master Servicer
as set forth in Section 3.14.

(c)        In addition, on or before each Distribution Account Deposit Date, the
Master Servicer shall deposit in the Distribution Account (or remit to the
Securities Administrator for deposit therein) any Monthly Advances required to
be made by the Master Servicer with respect to the Mortgage Loans.

(d)        No later than 3:00 p.m. New York time on each Distribution Account
Deposit Date, the Master Servicer will transfer all Available Funds on deposit
in the Master Servicer Collection Account with respect to the related
Distribution Date to the Securities Administrator for deposit in the
Distribution Account.

Section 4.04     Distribution Account. (a) The Securities Administrator shall
establish and maintain in the name of the Trustee, for the benefit of the
Certificateholders, the Distribution Account as a segregated trust account or
accounts.

(b)        All amounts deposited to the Distribution Account shall be held by
the Securities Administrator in the name of the Trustee in trust for the benefit
of the Certificateholders in accordance with the terms and provisions of this
Agreement.

(c)        The Distribution Account shall constitute a trust account of the
Trust Fund segregated on the books of the Securities Administrator and held by
the Securities Administrator in trust in its Corporate Trust Office, and the
Distribution Account and the funds deposited therein shall not be subject to,
and shall be protected from, all claims, liens, and encumbrances of any
creditors or depositors of the Securities Administrator or the Master Servicer
(whether made directly, or indirectly through a liquidator or receiver of the
Securities Administrator or the Master Servicer). The Distribution Account shall
be an Eligible Account. The amount at any time credited to the Distribution
Account shall be (i) held in cash and fully insured by the FDIC to the maximum
coverage provided thereby or (ii) invested in the name of the Trustee, in such

 

86

 


--------------------------------------------------------------------------------



 

Permitted Investments selected by the Master Servicer or deposited in demand
deposits with such depository institutions as selected by the Master Servicer,
provided that time deposits of such depository institutions would be a Permitted
Investment. All Permitted Investments shall mature or be subject to redemption
or withdrawal on or before, and shall be held until, the next succeeding
Distribution Date if the obligor for such Permitted Investment is the Securities
Administrator or, if such obligor is any other Person, the Business Day
preceding such Distribution Date. All investment earnings on amounts on deposit
in the Distribution Account or benefit from funds uninvested therein from time
to time shall be for the account of the Depositor. The Depositor shall be
permitted to withdraw or receive distribution of any and all investment earnings
from the Distribution Account on each Distribution Date. If there is any loss on
a Permitted Investment or demand deposit, the Depositor shall remit the amount
of such loss to the Securities Administrator for deposit in the Distribution
Account. With respect to the Distribution Account and the funds deposited
therein, the Securities Administrator shall take such action as may be necessary
to ensure that the Certificateholders shall be entitled to the priorities
afforded to such a trust account (in addition to a claim against the estate of
the Trustee) as provided by 12 U.S.C. § 92a(e), and applicable regulations
pursuant thereto, if applicable, or any applicable comparable state statute
applicable to state chartered banking corporations.

Section 4.05     Permitted Withdrawals and Transfers from the Distribution
Account. (a) The Securities Administrator will, from time to time on demand of
the Master Servicer, make or cause to be made such withdrawals or transfers from
the Distribution Account as the Master Servicer has designated for such transfer
or withdrawal pursuant to this Agreement and the Servicing Agreements or as the
Securities Administrator deems necessary for the following purposes (limited in
the case of amounts due the Master Servicer to those not withdrawn from the
Master Servicer Collection Account in accordance with the terms of this
Agreement):

(i)         to reimburse the Master Servicer or any Servicer for any Monthly
Advance of its own funds, the right of the Master Servicer or a Servicer to
reimbursement pursuant to this subclause (i) being limited to amounts received
on a particular Mortgage Loan (including, for this purpose, the Repurchase Price
therefor, Insurance Proceeds and Liquidation Proceeds) which represent late
payments or recoveries of the principal of or interest on such Mortgage Loan
with respect to which such Monthly Advance was made;

(ii)         to reimburse the Master Servicer or any Servicer from Insurance
Proceeds or Liquidation Proceeds relating to a particular Mortgage Loan for
amounts expended by the Master Servicer or such Servicer in good faith in
connection with the restoration of the related Mortgaged Property which was
damaged by an Uninsured Cause or in connection with the liquidation of such
Mortgage Loan;

(iii)        to reimburse the Master Servicer or any Servicer from Insurance
Proceeds relating to a particular Mortgage Loan for insured expenses incurred
with respect to such Mortgage Loan and to reimburse the Master Servicer or such
Servicer from Liquidation Proceeds from a particular Mortgage Loan for
Liquidation Expenses incurred with respect to such Mortgage Loan; provided that
the Master Servicer shall not be entitled to reimbursement for Liquidation
Expenses with respect to a Mortgage Loan to the extent that (i) any amounts with
respect to such Mortgage Loan were paid as Excess Liquidation Proceeds pursuant
to clause

 

87

 


--------------------------------------------------------------------------------



 

(xi) of this Section 4.05(a) to the Master Servicer; and (ii) such Liquidation
Expenses were not included in the computation of such Excess Liquidation
Proceeds;

(iv)        to pay the Master Servicer or any Servicer, as appropriate, from
Liquidation Proceeds or Insurance Proceeds received in connection with the
liquidation of any Mortgage Loan, the amount which the Master Servicer or such
Servicer would have been entitled to receive under clause (ix) of this Section
4.05(a) as servicing compensation on account of each defaulted scheduled payment
on such Mortgage Loan if paid in a timely manner by the related Mortgagor;

(v)        to pay the Master Servicer or any Servicer from the Repurchase Price
for any Mortgage Loan, the amount which the Master Servicer or such Servicer
would have been entitled to receive under clause (ix) of this Section 4.05(a) as
servicing compensation;

(vi)        to reimburse the Master Servicer or any Servicer for advances of
funds (other than Monthly Advances) made with respect to the Mortgage Loans, and
the right to reimbursement pursuant to this clause being limited to amounts
received on the related Mortgage Loan (including, for this purpose, the
Repurchase Price therefor, Insurance Proceeds and Liquidation Proceeds) which
represent late recoveries of the payments for which such advances were made;

(vii)       to reimburse the Master Servicer or any Servicer for any
Nonrecoverable Advance that has not been reimbursed pursuant to clauses (i) and
(vi);

(viii)        to pay the Master Servicer as set forth in Section 3.14;

 

 

 

(ix)        to reimburse the Master Servicer for expenses, costs and liabilities
incurred by and reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

(x)        to pay to the Master Servicer, as additional servicing compensation,
any Excess Liquidation Proceeds to the extent not retained by the related
Servicer;

(xi)        to reimburse or pay any Servicer any such amounts as are due thereto
under the applicable Servicing Agreement and have not been retained by or paid
to the Servicer, to the extent provided in the related Servicing Agreement;

(xii)       to reimburse the Trustee, the Securities Administrator or the
Custodian for expenses, costs and liabilities incurred by or reimbursable to it
pursuant to this Agreement;

(xiii)        to remove amounts deposited in error; and

 

 

 

(xiv)        to clear and terminate the Distribution Account pursuant to
Section 10.01.

 

 

 

(b)        The Master Servicer shall keep and maintain separate accounting, on a
Mortgage Loan by Mortgage Loan basis and shall provide a copy to the Securities
Administrator, for the purpose of accounting for any reimbursement from the
Distribution Account pursuant to clauses (i) through (vi) and (viii) or with
respect to any such amounts which would have been covered by

 

88

 


--------------------------------------------------------------------------------



 

such clauses had the amounts not been retained by the Master Servicer without
being deposited in the Distribution Account under Section 4.02(b).
Reimbursements made pursuant to clauses (vii), (ix), (xi) and (xii) will be
allocated between the Loan Groups or Sub-Loan Groups, as applicable, pro rata
based on the aggregate Stated Principal Balances of the Mortgage Loans in each
Loan Group or Sub-Loan Group, as applicable.

(c)        On each Distribution Date, the Securities Administrator shall
distribute the Interest Funds, Principal Funds and Available Funds to the extent
on deposit in the Distribution Account for each Loan Group or Sub-Loan Group, as
applicable, to the Holders of the related Certificates in accordance with
Section 6.01.

Section 4.06 Reserve Fund. (a) On or before the Closing Date, the Securities
Administrator shall establish a Reserve Fund in the name of the Trustee on
behalf of the Holders of the Group I Certificates. The Reserve Fund must be an
Eligible Account. The Reserve Fund shall be entitled “Reserve Fund, JPMorgan
Chase Bank, National Association as Trustee for the benefit of holders of
Structured Asset Mortgage Investments II Inc., Bear Stearns ALT-A Trust 2005-8,
Mortgage Pass-Through Certificates, Series 2005-8, Class I-1A-1, Class I-1A-2,
Class I-2A-1, Class I-2A-2, Class I-M-1, Class I-M-2, Class I-B-1, Class I-B-2
and Class I-B-3”. The Securities Administrator shall demand payment of all money
payable by the Counterparty under the Cap Contracts. The Securities
Administrator shall deposit in the Reserve Fund all payments received by it from
the Counterparty pursuant to the Cap Contracts and, prior to distribution of
such amounts pursuant to Section 6.01.1(a), all payments described under the
eighth and ninth clauses of Section 6.01.1(a). On each Distribution Date, the
Securities Administrator shall remit amounts received by it from the
Counterparty to the Holders of the applicable Group I Certificates in the manner
provided in Section 6.01.1(b).

(b)        The Reserve Fund is an “outside reserve fund” within the meaning of
Treasury Regulation '1.860G-2(h) and shall be an asset of the Trust Fund but not
an asset of any 2005-8 REMIC. The Securities Administrator on behalf of the
Trust shall be the nominal owner of the Reserve Fund. For federal income tax
purposes, the Class B-IO Certificateholder shall be the beneficial owner of the
Reserve Fund, subject to the power of the Securities Administrator to distribute
amounts under Section 6.01.1(b) and the eighth and ninth clauses of Section
6.01.1(a) and shall report items of income, deduction, gain or loss arising
therefrom. For federal income tax purposes, amounts distributed to
Certificateholders pursuant to the eighth and ninth clauses of Section 6.01.1(a)
will be treated as first distributed to the Class B-IO Certificates and then
paid from the Class B-IO Certificateholders to the applicable holders of the
Group I Certificates. Amounts in the Reserve Fund shall, at the written
direction of the Class B-IO Certificateholder, be held either uninvested in a
trust or deposit account of the Securities Administrator with no liability for
interest or other compensation thereon or invested in Permitted Investments that
mature no later than the Business Day prior to the next succeeding Distribution
Date. To the extent that the Class B-IO Certificateholders have provided the
Securities Administrator with such written direction to invest such funds in
Permitted Investments, on each Distribution Date the Securities Administrator
shall distribute all net income and gain from such Permitted Investments in the
Reserve Fund to the Class B-IO Certificateholder, not as a distribution in
respect of any interest in any 2005-8 REMIC. All amounts earned on amounts on
deposit in the Reserve Fund shall be taxable to the Class B-IO
Certificateholder. Any losses on such Permitted Investments shall not in any
case be a liability of the Securities Administrator but an amount

 

89

 


--------------------------------------------------------------------------------



 

equal to such losses shall be given by the Class B-IO Certificateholder to the
Securities Administrator out of the Class B-IO Certificateholders’ own funds
immediately as realized, for deposit by the Securities Administrator into the
Reserve Fund.

Section 4.07 Class XP Reserve Account. (a) The Master Servicer shall establish
and maintain with itself a separate, segregated trust account, which shall be an
Eligible Account, titled “Reserve Account, Wells Fargo Bank, National
Association, as Master Servicer f/b/o Bear Stearns ALT-A Trust 2005-8, Mortgage
Pass-Through Certificates, Series 2005-8, Class XP”. On the Closing Date, the
Depositor shall deposit $100 into the Class XP Reserve Account. Funds on deposit
in the Class XP Reserve Account shall be held in trust by the Master Servicer
for the holder of the Class XP Certificates. The Class XP Reserve Account will
not represent an interest in any REMIC.

(b)        Any amount on deposit in the Class XP Reserve Account shall be held
uninvested. On the Business Day prior to each Distribution Date, the Securities
Administrator shall withdraw the amount then on deposit in the Class XP Reserve
Account and deposit such amount into the Distribution Account to be distributed
to the Holders of the Class XP Certificates in accordance with Section
6.01.1(c). In addition, on the earlier of (x) the Business Day prior to the
Distribution Date on which all the assets of the Trust Fund are repurchased as
described in Section 10.01(a) and (y) the Business Day prior to the Distribution
Date occurring in August 2011, the Master Servicer shall withdraw the amount on
deposit in the Class XP Reserve Account deposit such amount into the
Distribution Account and remit such amount to the Securities Administrator and
provide written instruction to the Securities Administrator to pay such amount
to the Class XP Certificates in accordance with Section 6.01.1(c), and following
such withdrawal the Class XP Reserve Account shall be closed.

Section 4.08 Cap Reserve Account. (a) The Securities Administrator shall
establish and maintain in the name of the Trustee on behalf of the Trust, for
the benefit of the Certificateholders, the Cap Reserve Account as a segregated
trust account or accounts.

(b)        All amounts deposited to the Cap Reserve Account pursuant to Section
6.01.1(b) shall be held by the Securities Administrator in the name of the
Trustee on behalf of the Trust, in trust for the benefit of the Group I Offered
Certificateholders and the Class I-B-3 Certificateholders in accordance with the
terms and provisions of this Agreement.

(c)        The Cap Reserve Account is an “outside reserve fund” within the
meaning of Treasury Regulation '1.860G-2(h) and shall be an asset of the Trust
Fund but not an asset of any 2005-1 REMIC. The Securities Administrator on
behalf of the Trust shall be the nominal owner of the Cap Reserve Account. The
Class B-IO Certificateholder shall be the beneficial owner of the Cap Reserve
Account, subject to the power of the Securities Administrator to distribute
amounts under Section 6.01.1. Amounts in the Cap Reserve Account shall, at the
direction of the Class B-IO Certificateholder, be held either uninvested in a
trust or deposit account of the Securities Administrator with no liability for
interest or other compensation thereon or invested in Permitted Investments in
the name of the Trustee as selected by the Class B-IO Certificateholder that
mature no later than the Business Day prior to the next succeeding Distribution
Date. Any losses on such investments shall be deposited in the Cap Reserve
Account by the Class B-IO Certificateholder out of its own funds immediately as
realized.

 

90

 


--------------------------------------------------------------------------------



 

 

(d)        On each Distribution Date, the Securities Administrator shall
distribute amounts on deposit in the Cap Reserve Account to the Holders of the
Group I Certificates in accordance with Section 6.01.1(b).

 

 

91

 


--------------------------------------------------------------------------------



 

 

ARTICLE V

Certificates

Section 5.01     Certificates. (a) The Depository, the Depositor and the
Securities Administrator have entered into a Depository Agreement dated as of
the Closing Date (the “Depository Agreement”). Except for the Residual
Certificates, the Private Certificates and the Individual Certificates and as
provided in Section 5.01(b), the Certificates shall at all times remain
registered in the name of the Depository or its nominee and at all times:
(i) registration of such Certificates may not be transferred by the Securities
Administrator except to a successor to the Depository; (ii) ownership and
transfers of registration of such Certificates on the books of the Depository
shall be governed by applicable rules established by the Depository; (iii) the
Depository may collect its usual and customary fees, charges and expenses from
its Depository Participants; (iv) the Securities Administrator shall deal with
the Depository as representative of such Certificate Owners of the respective
Class of Certificates for purposes of exercising the rights of
Certificateholders under this Agreement, and requests and directions for and
votes of such representative shall not be deemed to be inconsistent if they are
made with respect to different Certificate Owners; and (v) the Trustee and the
Securities Administrator may rely and shall be fully protected in relying upon
information furnished by the Depository with respect to its Depository
Participants.

The Residual Certificates and the Private Certificates are initially Physical
Certificates. If at any time the Holders of all of the Certificates of one or
more such Classes request that the Securities Administrator cause such Class to
become Global Certificates, the Securities Administrator and the Depositor will
take such action as may be reasonably required to cause the Depository to accept
such Class or Classes for trading if it may legally be so traded.

All transfers by Certificate Owners of such respective Classes of Book-Entry
Certificates and any Global Certificates shall be made in accordance with the
procedures established by the Depository Participant or brokerage firm
representing such Certificate Owners. Each Depository Participant shall only
transfer Book-Entry Certificates of Certificate Owners it represents or of
brokerage firms for which it acts as agent in accordance with the Depository’s
normal procedures.

(b)        If (i)(A) the Depositor advises the Securities Administrator in
writing that the Depository is no longer willing or able to properly discharge
its responsibilities as Depository and (B) the Depositor is unable to locate a
qualified successor within 30 days or (ii) the Depositor at its option advises
the Securities Administrator in writing that it elects to terminate the
book-entry system through the Depository, the Securities Administrator shall
request that the Depository notify all Certificate Owners of the occurrence of
any such event and of the availability of definitive, fully registered
Certificates to Certificate Owners requesting the same. Upon surrender to the
Securities Administrator of the Certificates by the Depository, accompanied by
registration instructions from the Depository for registration, the Securities
Administrator shall issue the definitive Certificates.

In addition, if an Event of Default has occurred and is continuing, each
Certificate Owner materially adversely affected thereby may at its option
request a definitive Certificate evidencing such Certificate Owner’s interest in
the related Class of Certificates. In order to make such

 

92

 


--------------------------------------------------------------------------------



 

request, such Certificate Owner shall, subject to the rules and procedures of
the Depository, provide the Depository or the related Depository Participant
with directions for the Securities Administrator to exchange or cause the
exchange of the Certificate Owner’s interest in such Class of Certificates for
an equivalent interest in fully registered definitive form. Upon receipt by the
Securities Administrator of instructions from the Depository directing the
Securities Administrator to effect such exchange (such instructions to contain
information regarding the Class of Certificates and the Certificate Principal
Balance being exchanged, the Depository Participant account to be debited with
the decrease, the registered holder of and delivery instructions for the
definitive Certificate, and any other information reasonably required by the
Securities Administrator), (i) the Securities Administrator shall instruct the
Depository to reduce the related Depository Participant’s account by the
aggregate Certificate Principal Balance of the definitive Certificate, (ii) the
Securities Administrator shall execute and deliver, in accordance with the
registration and delivery instructions provided by the Depository, a Definitive
Certificate evidencing such Certificate Owner’s interest in such Class of
Certificates and (iii) the Securities Administrator shall execute a new
Book-Entry Certificate reflecting the reduction in the aggregate Certificate
Principal Balance of such Class of Certificates by the amount of the definitive
Certificates.

Neither the Depositor nor the Securities Administrator shall be liable for any
delay in the delivery of any instructions required pursuant to this Section
5.01(b) and may conclusively rely on, and shall be protected in relying on, such
instructions.

(c)        (i)  As provided herein, the REMIC Administrator will make an
election to treat the segregated pool of assets consisting of the Group II
Mortgage Loans and certain other related assets subject to this Agreement as a
REMIC for federal income tax purposes, and such segregated pool of assets will
be designated as “REMIC I.” Component I of the Class R Certificates will
represent the sole Class of “residual interests” in REMIC I for purposes of the
REMIC Provisions (as defined herein) under federal income tax law. The following
table irrevocably sets forth the designation, Uncertificated Pass-Through Rate
and initial Uncertificated Principal Balance for each of the “regular interests”
in REMIC I and the designation and Certificate Principal Balance of the Class R
Certificates allocable to Component I of the Class R Certificates. None of the
REMIC I Regular Interests will be certificated.

 

 

93

 


--------------------------------------------------------------------------------



 

 

 

Class Designation for each REMIC I Interest

Type of Interest

Uncertificated Pass-Through Rate

Initial Uncertificated

Principal Balance

Final Maturity Date*

 

Class Y-1

Regular

Variable(1)

$348,714.69

September 2035

 

Class Z-1

Regular

Variable(1)

$697,084,352.30

September 2035

 

Component I of the Class R Certificates

Residual

(2)

$100

 

September 2035

 

 

 

 

 

 

 

*     The Distribution Date in the specified month, which is the month following
the month the latest maturing Mortgage Loan in the related Sub-Loan Group
matures. For federal income tax purposes, for each Class of REMIC I Interests,
the “latest possible maturity date” shall be the Final Maturity Date.

(1)   Interest distributed to the REMIC I Regular Interests Y-1 and Z-1 on each
Distribution Date will have accrued at the weighted average of the Net Rates for
the Group II Mortgage Loans on the applicable Uncertificated Principal Balance
outstanding immediately before such Distribution Date.

(2) Component I of the Class R Certificates will not bear interest.

 

 



 

94

 


--------------------------------------------------------------------------------



 

 

 

 

95

 

 

 

(ii)           As provided herein, the REMIC Administrator will make an election
to treat the segregated pool of assets consisting of the Group I Loans and
certain other related assets subject to this Agreement as a REMIC for federal
income tax purposes, and such segregated pool of assets will be designated as
“REMIC II.” Component II of the Class R Certificates will represent the sole
Class of “residual interests” in REMIC II for purposes of the REMIC Provisions
under federal income tax law. The following table irrevocably sets forth the
designation, Uncertificated Pass-Through Rate and initial Uncertificated
Principal Balance for each of the “regular interests” in REMIC II and the
designation and Certificate Principal Balance of the Class R Certificates
allocable to Component II of the Class R Certificates. None of the REMIC II
Regular Interests will be certificated.

Class Designation for each REMIC II Interest

Type of Interest

Uncertificated Pass-Through Rate

Initial Uncertificated

Principal Balance

Final Maturity Date*

Y-I-1

Regular

Variable(1)

$348,714.69

September 2035

Y-I-2

Regular

Variable(1)

$189,211.52

September 2035

Z-I-1

Regular

Variable(2)

$697,084,352.30

September 2035

Z-I-2

Regular

Variable(2)

$378,233,823.48

 

September 2035

Component II of the Class R Certificates

Residual

(3)

$0

 

September 2035

_______________

*

The Distribution Date in the specified month, which is the month following the
month the latest maturing Mortgage Loan in the related Loan Group matures. For
federal income tax purposes, for each Class of REMIC II Interests, the “latest
possible maturity date” shall be the Final Maturity Date.

(1)

The Class Y-I-1 and Z-I-1 REMIC II Regular Interests will bear interest at a
variable rate equal to the weighted average of the Net Rates on the Sub-Group
I-1 Mortgage Loans.

(2)

Class Y-I-2 and Z-I-2 REMIC II Regular Interests will bear interest at a
variable rate equal to the weighted average of the Net Rates on the Sub-Group
I-2 Mortgage Loans

(3) Component II of the Class R Certificates will not bear interest.

 



 

95

 


--------------------------------------------------------------------------------



 

 

(iii) As provided herein, the REMIC Administrator will make an election to treat
the segregated pool of assets consisting of the REMIC I Regular Interests and
any proceeds thereof as a REMIC for federal income tax purposes, and such
segregated pool of assets will be designated as “REMIC III.” Component III of
the Class R Certificates will represent the sole Class of “residual interests”
in REMIC III for purposes of the REMIC Provisions under federal income tax law.
The following table irrevocably sets forth the designation, Uncertificated
Pass-Through Rate and initial Uncertificated Principal Balance for each of the
“regular interests” in REMIC III and the designation and Certificate Principal
Balance of the Class R Certificates allocable to Component III of the Class R
Certificates.

Class Designation for each REMIC III Interest

 

Type of Interest

Initial Uncertificated

Principal Balance

Uncertificated Pass-Through Rate

II-1A-1

Regular

$716,778,200

(1)

II-B-1

Regular

$16,796,400

(2)

II-B-2

Regular

$10,937,200

(2)

II-B-3

Regular

$11,718,500

(2)

II-B-4

Regular

$7,812,200

(2)

II-B-5

Regular

$7,421,700

(2)

II-B-6

Regular

$5,859,300

(2)

II-B-7

Regular

$3,906,236

(2)

LT1

Regular

$696,964,299.28

(3)

LT2

Regular

$19,433.59

(3)

LTY-I-1

Regular

$348,714.69

(3)

LTY-I-2

Regular

$189,211.52

(4)

Component III of the Class R Certificates

Residual

$0

(5)

——————————

(1)

The Class II-1A-1 REMIC III Regular Interests will bear interest at a variable
rate equal to the weighted average of the Net Rates of the Group II Mortgage
Loans.

 

 

(2)

The Group II Subordinate REMIC III Regular Interests will bear interest at a
variable rate equal to the weighted average of the Net Rate of the Mortgage
Loans in each Mortgage Loan Group weighted in proportion to the results of
subtracting from the aggregate principal balance of each Mortgage Loan Group,
the Certificate Principal Balance of the related Classes of Senior REMIC III
Regular Interests.

 

 

(3)

The Class LT1, LT2, and LTY-I-1 REMIC III Regular Interests will bear interest
at a variable rate equal to the weighted average of the Net Rates on the
Sub-Group I-1 Mortgage Loans.

 

 

(4)

The LTY-I-2 REMIC III Regular Interests will bear interest at a variable rate
equal to the weighted average of the Net Rates on the Sub-Group I-1 Mortgage
Loans.

 

 

(5)

Component III of the Class R Certificates will not bear interest.

 

 

(iv)        As provided herein, the REMIC Administrator will make an election to
treat the segregated pool of assets consisting of the REMIC II Regular Interests
and the REMIC III Regular Interests and any proceeds thereof as a REMIC for
federal income tax purposes, and such segregated pool of assets will be
designated as “REMIC IV.” Component IV of the Class R Certificates will
represent the sole Class of “residual interests” in REMIC IV for purposes of the
REMIC Provisions under federal income tax law. The following table irrevocably
sets forth the designation, Uncertificated Pass-Through Rate (which is also the
Pass-Through Rate for the Related Certificates) and initial Uncertificated
Principal Balance for each of the “regular

 

96

 


--------------------------------------------------------------------------------



 

interests” in REMIC IV, and the designation and Certificate Principal Balance of
the Class R Certificates allocable to Component IV of the Class R Certificates.

Class Designation for each REMIC IV Interest

Type of Interest

Initial Uncertificated

Principal Balance

Uncertificated Pass-Through Rate

I-1A-1

Regular

$564,223,000

(1)

I-1A-2

Regular

$69,74300

(1)

I-2A-1

Regular

$306,144,000

(2)

I-2A-2

Regular

$37,842,000

(2)

II-1A-1

Regular

$716,778,200

(3)

II-B-1

Regular

$16,796,400

(4)

II-B-2

Regular

$10,937,200

(4)

II-B-3

Regular

$11,718,500

(4)

II-B-4

Regular

$7,812,200

(4)

II-B-5

Regular

$7,421,700

(4)

II-B-6

Regular

$5,859,300

(4)

II-B-7

Regular

$3,906,236

(4)

I-M-1

Regular

$38,193,000

(5)

I-M-2

Regular

$23,696,000

(5)

I-B-1

Regular

$13,986,00

(6)

I-B-2

Regular

$5,379,000

(6)

I-B-3

Regular

$5,917,000

(7)

XP

Regular

$0

(8)

B-IO-I and B-IO-P

Regular

$5,379,281

(9)

Component IV of the Class R Certificates

Residual

$0

(10)

——————————

(1)

The Class I-1A-1 REMIC IV Regular Interests and the Class I-1A-2 REMIC IV
Regular Interests will bear interest at a variable rate equal to the least of
(i) One-Month LIBOR plus the related Margin, (ii) 11.50% and (iii) the related
Net Rate Cap.

(2)

The Class I-2A-1 REMIC IV Regular Interests and the Class I-2A-2 REMIC IV
Regular Interests will bear interest at a variable rate equal to the least of
(i) One-Month LIBOR plus the related Margin, (ii) 11.50% and (iii) the related
Net Rate Cap.

(3)

The Class II-1A-1 REMIC IV Regular Interests will bear interest at a variable
rate equal to the weighted average of the Net Rates of the Group II Mortgage
Loans.

(4)

The Group II Subordinate REMIC IV Regular Interests will bear interest at a
variable rate equal to the weighted average of the Net Rate of the Mortgage
Loans in each Mortgage Loan Group weighted in proportion to the results of
subtracting from the aggregate principal balance of each Mortgage Loan Group,
the Certificate Principal Balance of the related Classes of Senior Certificates.
For federal income tax purposes, the interest rate on the Group II Subordinate
REMIC IV Regular Interests is equal to the interest rate on REMIC III Regular
Interest bearing the same alphanumeric class designation.

(5)

The Class I-M-1 REMIC IV Regular Interests and the Class I-M-2 REMIC IV Regular
Interests will bear interest at a rate equal to the least of (i) One-Month LIBOR
plus the related Margin, (ii) 11.50% and (iii) the related Net Rate Cap.

(6)

The Class I-B-1 REMIC IV Regular Interests and the Class I-B-2 REMIC IV Regular
Interests will bear interest at a rate equal to the least of (i) One-Month LIBOR
plus the related Margin, (ii) 11.50% and (iii) the related Net Rate Cap.

(7)

The Class I-B-3 REMIC IV Regular Interests will bear interest at a rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 11.50% and (iii)
the related Net Rate Cap.

(8)

The Class XP Certificates will not bear any interest. The Class XP Certificates
will be entitled to receive Prepayment Charges collected with respect to the
Prepayment Charge Loans. The Class XP Certificates will

 

97

 


--------------------------------------------------------------------------------



 

not represent an interest in any REMIC, they will instead represent an interest
in the Trust constituted by this Agreement that is a strip of Prepayment Charges
associated with the Prepayment Charge Loans.

(9)

The Class B-IO Certificates will bear interest at a per annum rate equal to the
Class B-IO Pass-Through Rate on its Notional Amount. Amounts paid, or deemed
paid, to the Class B-IO Certificates shall be deemed to first be paid to the
REMIC IV Regular Interest B-IO-I in reduction of accrued and unpaid interest
thereon until such accrued and unpaid interest shall have been reduced to zero
and shall then be deemed paid to the REMIC IV Regular Interest B-IO-P in
reduction of the principal balance thereof.

(10) Component IV of the Class R Certificates will not bear interest.

(v)        As provided herein, the REMIC Administrator will make an election to
treat the segregated pool of assets consisting of REMIC IV Regular Interests
B-IO-I and B-IO-P and any proceeds thereof as a REMIC for federal income tax
purposes, and such segregated pool of assets will be designated as “REMIC V.”
The Class R-X Certificates will represent the sole Class of “residual interests”
in REMIC V for purposes of the REMIC Provisions under federal income tax law.
The following table irrevocably sets forth the designation, Uncertificated
Pass-Through Rate and initial Uncertificated Principal Balance for the single
“regular interest” in REMIC V and the designation and Certificate Principal
Balance of the Class R-X Certificates.

Class Designation for each REMIC V Interest

Type of Interest

Initial Uncertificated

Principal Balance

Uncertificated Pass-Through Rate

B-IO

Regular

$5,379,281

(1)

Class R-X Certificates

Residual

$0

(2)

 

(1)

The Class B-IO Certificates will bear interest at a per annum rate equal to the
Class B-IO Pass-Through Rate on its Notional Amount. The REMIC V Regular
Interest will not have an Uncertificated Pass-Through Rate, but will be entitled
to 100% of all amounts distributed or deemed distributed on the REMIC IV Regular
Interests B-IO-I and B-IO-P.

(2) The Class R-X Certificates will not bear interest.

(d)        Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
regulations, the Distribution Date immediately following the maturity date for
the Mortgage Loan with the latest maturity date in the Trust Fund has been
designated as the “latest possible maturity date” for the REMIC I Regular
Interests, REMIC II Regular Interests, REMIC III Regular Interests, REMIC IV
Regular Interests, REMIC V Regular Interest and the Certificates.

(e)        With respect to each Distribution Date, each Class of Certificates
shall accrue interest during the related Interest Accrual Period. With respect
to each Distribution Date and each such Class of Certificates (other than the
Residual Certificates or the Class B-IO Certificates), interest shall be
calculated, on the basis of a 360-day year and the actual number of days elapsed
in the related Interest Accrual Period, based upon the respective Pass-Through
Rate set forth, or determined as provided, above and the Certificate Principal
Balance of such Class applicable to such Distribution Date. With respect to each
Distribution Date and the Class B-IO Certificates, interest shall be calculated,
on the basis of a 360-day year consisting of twelve 30-day months, based upon
the Pass-Through Rate set forth, or determined as provided, above and the
Notional Amount of such Class applicable to such Distribution Date.

(f)         The Certificates shall be substantially in the forms set forth in
Exhibits A-1, A-2, A-3, A-4-1, A-4-2, A-5, A-6, A-7, A-8 and A-9. On original
issuance, the Securities Administrator shall sign, countersign and shall deliver
them at the direction of the Depositor.

 

98

 


--------------------------------------------------------------------------------



 

Pending the preparation of definitive Certificates of any Class, the Securities
Administrator may sign and countersign temporary Certificates that are printed,
lithographed or typewritten, in authorized denominations for Certificates of
such Class, substantially of the tenor of the definitive Certificates in lieu of
which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the officers or authorized signatories
executing such Certificates may determine, as evidenced by their execution of
such Certificates. If temporary Certificates are issued, the Depositor will
cause definitive Certificates to be prepared without unreasonable delay. After
the preparation of definitive Certificates, the temporary Certificates shall be
exchangeable for definitive Certificates upon surrender of the temporary
Certificates at the office of the Securities Administrator, without charge to
the Holder. Upon surrender for cancellation of any one or more temporary
Certificates, the Securities Administrator shall sign and countersign and
deliver in exchange therefor a like aggregate principal amount, in authorized
denominations for such Class, of definitive Certificates of the same Class.
Until so exchanged, such temporary Certificates shall in all respects be
entitled to the same benefits as definitive Certificates.

(g)        Each Class of Book-Entry Certificates will be registered as a single
Certificate of such Class held by a nominee of the Depository or the DTC
Custodian, and beneficial interests will be held by investors through the
book-entry facilities of the Depository in minimum denominations of (i) in the
case of the Senior Certificates, $1,000 and in each case increments of $1.00 in
excess thereof, and (ii) in the case of the Offered Subordinate Certificates,
$25,000 and increments of $1.00 in excess thereof, except that one Certificate
of each such Class may be issued in a different amount so that the sum of the
denominations of all outstanding Certificates of such Class shall equal the
Certificate Principal Balance of such Class on the Closing Date. On the Closing
Date, the Securities Administrator shall execute and countersign Physical
Certificates all in an aggregate principal amount that shall equal the
Certificate Principal Balance of such Class on the Closing Date. The Group II
Non-offered Subordinate Certificates shall be issued in certificated
fully-registered form in minimum dollar denominations of $25,000 and integral
multiples of $1.00 in excess thereof, except that one Group II Non-offered
Subordinate Certificate of each Class may be issued in a different amount so
that the sum of the denominations of all outstanding Private Certificates of
such Class shall equal the Certificate Principal Balance of such Class on the
Closing Date. The Class R Certificates shall each be issued in certificated
fully-registered form in the denomination of $100. The Class R-X Certificates
shall each be issued in certificated fully-registered form with no denomination.
Each Class of Global Certificates, if any, shall be issued in fully registered
form in minimum dollar denominations of $50,000 and integral multiples of $1.00
in excess thereof, except that one Certificate of each Class may be in a
different denomination so that the sum of the denominations of all outstanding
Certificates of such Class shall equal the Certificate Principal Balance of such
Class on the Closing Date. On the Closing Date, the Securities Administrator
shall execute and countersign (i) in the case of each Class of Offered
Certificates, the Certificate in the entire Certificate Principal Balance of the
respective Class and (ii) in the case of each Class of Private Certificates,
Individual Certificates all in an aggregate principal amount that shall equal
the Certificate Principal Balance of each such respective Class on the Closing
Date. The Certificates referred to in clause (i) and if at any time there are to
be Global Certificates, the Global Certificates shall be delivered by the
Depositor to the Depository or pursuant to the Depository’s instructions, shall
be delivered by the Depositor on behalf of the Depository to and deposited with
the DTC Custodian. The Securities Administrator shall sign the Certificates by

 

99

 


--------------------------------------------------------------------------------



 

facsimile or manual signature and countersign them by manual signature on behalf
of the Securities Administrator by one or more authorized signatories, each of
whom shall be Responsible Officers of the Securities Administrator or its agent.
A Certificate bearing the manual and facsimile signatures of individuals who
were the authorized signatories of the Securities Administrator or its agent at
the time of issuance shall bind the Securities Administrator, notwithstanding
that such individuals or any of them have ceased to hold such positions prior to
the delivery of such Certificate.

(h)        No Certificate shall be entitled to any benefit under this Agreement,
or be valid for any purpose, unless there appears on such Certificate the
manually executed countersignature of the Securities Administrator or its agent,
and such countersignature upon any Certificate shall be conclusive evidence, and
the only evidence, that such Certificate has been duly executed and delivered
hereunder. All Certificates issued on the Closing Date shall be dated the
Closing Date. All Certificates issued thereafter shall be dated the date of
their countersignature.

(i)         The Closing Date is hereby designated as the “startup” day of each
2005-8 REMIC within the meaning of Section 860G(a)(9) of the Code.

(j)         For federal income tax purposes, each 2005-8 REMIC shall have a tax
year that is a calendar year and shall report income on an accrual basis.

(k)        The Trustee on behalf of the Trust shall cause each 2005-8 REMIC to
timely elect to be treated as a REMIC under Section 860D of the Code. Any
inconsistencies or ambiguities in this Agreement or in the administration of any
Trust established hereby shall be resolved in a manner that preserves the
validity of such elections.

(l)         The following legend shall be placed on the Residual Certificates,
whether upon original issuance or upon issuance of any other Certificate of any
such Class in exchange therefor or upon transfer thereof:

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE MASTER SERVICER
AND THE SECURITIES ADMINISTRATOR THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED
STATES, ANY STATE OR POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED
STATES, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN
INSTRUMENTALITY WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO
TAX AND EXCEPT FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT
SELECTED BY SUCH GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL
ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C)
ANY ORGANIZATION (OTHER THAN CERTAIN FARMERS’ COOPERATIVES DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON

 

100

 


--------------------------------------------------------------------------------



 

UNRELATED BUSINESS TAXABLE INCOME), (D) RURAL ELECTRIC AND TELEPHONE
COOPERATIVES DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (E) AN ELECTING
LARGE PARTNERSHIP UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN
THE FOREGOING CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN REFERRED TO AS A
“DISQUALIFIED ORGANIZATION”), OR (F) AN AGENT OF A DISQUALIFIED ORGANIZATION,
(2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX
AND (3) SUCH TRANSFEREE SATISFIES CERTAIN ADDITIONAL CONDITIONS RELATING TO THE
FINANCIAL CONDITION OF THE PROPOSED TRANSFEREE. NOTWITHSTANDING THE REGISTRATION
IN THE CERTIFICATE REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED
ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER
FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THIS CERTIFICATE BY ACCEPTANCE
OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS
PARAGRAPH.

Section 5.02     Registration of Transfer and Exchange of Certificates. (a) The
Securities Administrator shall maintain at its Corporate Trust Office a
Certificate Register in which, subject to such reasonable regulations as it may
prescribe, the Securities Administrator shall provide for the registration of
Certificates and of transfers and exchanges of Certificates as herein provided.

(b)        Subject to Section 5.01(a) and, in the case of any Global Certificate
or Physical Certificate upon the satisfaction of the conditions set forth below,
upon surrender for registration of transfer of any Certificate at any office or
agency of the Securities Administrator maintained for such purpose, the
Securities Administrator shall sign, countersign and shall deliver, in the name
of the designated transferee or transferees, a new Certificate of a like Class
and aggregate Fractional Undivided Interest, but bearing a different number.

(c)        By acceptance of a Private Certificate or a Residual Certificate,
whether upon original issuance or subsequent transfer, each holder of such
Certificate acknowledges the restrictions on the transfer of such Certificate
set forth in the Securities Legend and agrees that it will transfer such a
Certificate only as provided herein. In addition to the provisions of Section
5.02(h), the following restrictions shall apply with respect to the transfer and
registration of transfer of an Private Certificate or a Residual Certificate to
a transferee that takes delivery in the form of an Individual Certificate:

(i)         The Securities Administrator shall register the transfer of an
Individual Certificate if the requested transfer is being made to a transferee
who has provided the Securities Administrator with a Rule 144A Certificate or
comparable evidence as to its QIB status.

(ii)         The Securities Administrator shall register the transfer of any
Individual Certificate if (x) the transferor has advised the Securities
Administrator in writing that the Certificate is being transferred to an
Institutional Accredited Investor along with facts

 

101

 


--------------------------------------------------------------------------------



 

surrounding the transfer as set forth in Exhibit F-3 hereto; and (y) prior to
the transfer the transferee furnishes to the Securities Administrator an
Investment Letter (and the Securities Administrator shall be fully protected in
so doing), provided that, if based upon an Opinion of Counsel addressed to the
Securities Administrator to the effect that the delivery of (x) and (y) above
are not sufficient to confirm that the proposed transfer is being made pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and other applicable laws, the Securities
Administrator shall as a condition of the registration of any such transfer
require the transferor to furnish such other certifications, legal opinions or
other information prior to registering the transfer of an Individual Certificate
as shall be set forth in such Opinion of Counsel.

(d)        So long as a Global Certificate of such Class is outstanding and is
held by or on behalf of the Depository, transfers of beneficial interests in
such Global Certificate, or transfers by holders of Individual Certificates of
such Class to transferees that take delivery in the form of beneficial interests
in the Global Certificate, may be made only in accordance with Section 5.02(h),
the rules of the Depository and the following:

(i)         In the case of a beneficial interest in the Global Certificate being
transferred to an Institutional Accredited Investor, such transferee shall be
required to take delivery in the form of an Individual Certificate or
Certificates and the Securities Administrator shall register such transfer only
upon compliance with the provisions of Section 5.02(c)(ii).

(ii)         In the case of a beneficial interest in a Class of Global
Certificates being transferred to a transferee that takes delivery in the form
of an Individual Certificate or Certificates of such Class, except as set forth
in clause (i) above, the Securities Administrator shall register such transfer
only upon compliance with the provisions of Section 5.02(c)(i).

(iii)        In the case of an Individual Certificate of a Class being
transferred to a transferee that takes delivery in the form of a beneficial
interest in a Global Certificate of such Class, the Securities Administrator
shall register such transfer if the transferee has provided the Securities
Administrator with a Rule 144A Certificate or comparable evidence as to its QIB
status.

(iv)        No restrictions shall apply with respect to the transfer or
registration of transfer of a beneficial interest in the Global Certificate of a
Class to a transferee that takes delivery in the form of a beneficial interest
in the Global Certificate of such Class; provided that each such transferee
shall be deemed to have made such representations and warranties contained in
the Rule 144A Certificate as are sufficient to establish that it is a QIB.

(e)        Subject to Section 5.02(h), an exchange of a beneficial interest in a
Global Certificate of a Class for an Individual Certificate or Certificates of
such Class, an exchange of an Individual Certificate or Certificates of a
Class for a beneficial interest in the Global Certificate of such Class and an
exchange of an Individual Certificate or Certificates of a Class for another
Individual Certificate or Certificates of such Class (in each case, whether or
not such exchange is made in anticipation of subsequent transfer, and, in the
case of the Global Certificate of such Class, so long as such Certificate is
outstanding and is held by or on behalf of

 

102

 


--------------------------------------------------------------------------------



 

the Depository) may be made only in accordance with Section 5.02(h), the rules
of the Depository and the following:

(i)         A holder of a beneficial interest in a Global Certificate of a
Class may at any time exchange such beneficial interest for an Individual
Certificate or Certificates of such Class.

(ii)         A holder of an Individual Certificate or Certificates of a
Class may exchange such Certificate or Certificates for a beneficial interest in
the Global Certificate of such Class if such holder furnishes to the Securities
Administrator a Rule 144A Certificate or comparable evidence as to its QIB
status.

(iii)        A holder of an Individual Certificate of a Class may exchange such
Certificate for an equal aggregate principal amount of Individual Certificates
of such Class in different authorized denominations without any certification.

(f)         (i)  Upon acceptance for exchange or transfer of an Individual
Certificate of a Class for a beneficial interest in a Global Certificate of such
Class as provided herein, the Securities Administrator shall cancel such
Individual Certificate and shall (or shall request the Depository to) endorse on
the schedule affixed to the applicable Global Certificate (or on a continuation
of such schedule affixed to the Global Certificate and made a part thereof) or
otherwise make in its books and records an appropriate notation evidencing the
date of such exchange or transfer and an increase in the certificate balance of
the Global Certificate equal to the certificate balance of such Individual
Certificate exchanged or transferred therefor.

(ii)         Upon acceptance for exchange or transfer of a beneficial interest
in a Global Certificate of a Class for an Individual Certificate of such Class
as provided herein, the Securities Administrator shall (or shall request the
Depository to) endorse on the schedule affixed to such Global Certificate (or on
a continuation of such schedule affixed to such Global Certificate and made a
part thereof) or otherwise make in its books and records an appropriate notation
evidencing the date of such exchange or transfer and a decrease in the
certificate balance of such Global Certificate equal to the certificate balance
of such Individual Certificate issued in exchange therefor or upon transfer
thereof.

(g)        The Securities Legend shall be placed on any Individual Certificate
issued in exchange for or upon transfer of another Individual Certificate or of
a beneficial interest in a Global Certificate.

(h)        Subject to the restrictions on transfer and exchange set forth in
this Section 5.02, the holder of any Individual Certificate may transfer or
exchange the same in whole or in part (in an initial certificate balance equal
to the minimum authorized denomination set forth in Section 5.01(g) or any
integral multiple of $1.00 in excess thereof) by surrendering such Certificate
at the Corporate Trust Office of the Securities Administrator, or at the office
of any transfer agent, together with an executed instrument of assignment and
transfer satisfactory in form and substance to the Securities Administrator in
the case of transfer and a written request for exchange in the case of exchange.
The holder of a beneficial interest in a Global Certificate may, subject to the
rules and procedures of the Depository, cause the Depository (or its nominee)

 

103

 


--------------------------------------------------------------------------------



 

to notify the Securities Administrator in writing of a request for transfer or
exchange of such beneficial interest for an Individual Certificate or
Certificates. Following a proper request for transfer or exchange, the
Securities Administrator shall, within five Business Days of such request made
at the Corporate Trust Office of the Securities Administrator, sign, countersign
and deliver at the Corporate Trust Office of the Securities Administrator, to
the transferee (in the case of transfer) or holder (in the case of exchange) or
send by first class mail at the risk of the transferee (in the case of transfer)
or holder (in the case of exchange) to such address as the transferee or holder,
as applicable, may request, an Individual Certificate or Certificates, as the
case may require, for a like aggregate Fractional Undivided Interest and in such
authorized denomination or denominations as may be requested. The presentation
for transfer or exchange of any Individual Certificate shall not be valid unless
made at the Corporate Trust Office of the Securities Administrator by the
registered holder in person, or by a duly authorized attorney-in-fact.

(i)         At the option of the Certificateholders, Certificates may be
exchanged for other Certificates of authorized denominations of a like Class and
aggregate Fractional Undivided Interest, upon surrender of the Certificates to
be exchanged at the Corporate Trust Office of the Securities Administrator;
provided, however, that no Certificate may be exchanged for new Certificates
unless the original Fractional Undivided Interest represented by each such new
Certificate (i) is at least equal to the minimum authorized denomination or
(ii) is acceptable to the Depositor as indicated to the Securities Administrator
in writing. Whenever any Certificates are so surrendered for exchange, the
Securities Administrator shall sign and countersign and the Securities
Administrator shall deliver the Certificates which the Certificateholder making
the exchange is entitled to receive.

(j)         If the Securities Administrator so requires, every Certificate
presented or surrendered for transfer or exchange shall be duly endorsed by, or
be accompanied by a written instrument of transfer, with a signature guarantee,
in form satisfactory to the Securities Administrator, duly executed by the
holder thereof or his or her attorney duly authorized in writing.

(k)        No service charge shall be made for any transfer or exchange of
Certificates, but the Securities Administrator may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Certificates.

(l)         The Securities Administrator shall cancel all Certificates
surrendered for transfer or exchange but shall retain such Certificates in
accordance with its standard retention policy or for such further time as is
required by the record retention requirements of the Securities Exchange Act of
1934, as amended, and thereafter may destroy such Certificates.

Section 5.03     Mutilated, Destroyed, Lost or Stolen Certificates. (a) If
(i) any mutilated Certificate is surrendered to the Securities Administrator, or
the Securities Administrator receives evidence to its satisfaction of the
destruction, loss or theft of any Certificate, and (ii) there is delivered to
the Securities Administrator such security or indemnity as it may require to
save it harmless, and (iii) the Securities Administrator has not received notice
that such Certificate has been acquired by a third Person, the Securities
Administrator shall sign,

 

104

 


--------------------------------------------------------------------------------



 

countersign and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Certificate, a new Certificate of like tenor and
Fractional Undivided Interest but in each case bearing a different number. The
mutilated, destroyed, lost or stolen Certificate shall thereupon be canceled of
record by the Securities Administrator and shall be of no further effect and
evidence no rights.

(b)        Upon the issuance of any new Certificate under this Section 5.03, the
Securities Administrator may require the payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other expenses (including the fees and expenses of the Securities
Administrator) connected therewith. Any duplicate Certificate issued pursuant to
this Section 5.03 shall constitute complete and indefeasible evidence of
ownership in the Trust Fund, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

Section 5.04     Persons Deemed Owners. Prior to due presentation of a
Certificate for registration of transfer, the Depositor, the Securities
Administrator and any agent of the Depositor or the Securities Administrator may
treat the Person in whose name any Certificate is registered as the owner of
such Certificate for the purpose of receiving distributions pursuant to
Section 6.01 and for all other purposes whatsoever. Neither the Depositor, the
Securities Administrator nor any agent of the Depositor or the Securities
Administrator shall be affected by notice to the contrary. No Certificate shall
be deemed duly presented for a transfer effective on any Record Date unless the
Certificate to be transferred is presented no later than the close of business
on the third Business Day preceding such Record Date.

Section 5.05     Transfer Restrictions on Residual Certificates. (a) Residual
Certificates, or interests therein, may not be transferred without the prior
express written consent of the Tax Matters Person and the Seller, which cannot
be unreasonably withheld. As a prerequisite to such consent, the proposed
transferee must provide the Tax Matters Person, the Seller and the Securities
Administrator with an affidavit that the proposed transferee is a Permitted
Transferee (and an affidavit that it is a U.S. Person, unless, in the case of a
Class R Certificate only, the Tax Matters Person and the Seller consent to the
transfer to a person who is not a U.S. Person) as provided in Section 5.05(b).

(b)        No transfer, sale or other disposition of a Residual Certificate
(including a beneficial interest therein) may be made unless, prior to the
transfer, sale or other disposition of a Residual Certificate, the proposed
transferee (including the initial purchasers thereof) delivers to the Tax
Matters Person, the Securities Administrator and the Depositor an affidavit in
the form attached hereto as Exhibit E stating, among other things, that as of
the date of such transfer (i) such transferee is a Permitted Transferee and that
(ii) such transferee is not acquiring such Residual Certificate for the account
of any person who is not a Permitted Transferee. The Tax Matters Person shall
not consent to a transfer of a Residual Certificate if it has actual knowledge
that any statement made in the affidavit issued pursuant to the preceding
sentence is not true. Notwithstanding any transfer, sale or other disposition of
a Residual Certificate to any Person who is not a Permitted Transferee, such
transfer, sale or other disposition shall be deemed to be of no legal force or
effect whatsoever and such Person shall not be deemed to be a Holder of a
Residual Certificate for any purpose hereunder, including, but not limited to,
the receipt of distributions thereon. If any purported transfer shall be in
violation of the provisions of this

 

105

 


--------------------------------------------------------------------------------



 

Section 5.05(b), then the prior Holder thereof shall, upon discovery that the
transfer of such Residual Certificate was not in fact permitted by this Section
5.05(b), be restored to all rights as a Holder thereof retroactive to the date
of the purported transfer. None of the Securities Administrator, the Tax Matters
Person or the Depositor shall be under any liability to any Person for any
registration or transfer of a Residual Certificate that is not permitted by this
Section 5.05(b) or for making payments due on such Residual Certificate to the
purported Holder thereof or taking any other action with respect to such
purported Holder under the provisions of this Agreement so long as the written
affidavit referred to above was received with respect to such transfer, and the
Tax Matters Person, the Securities Administrator and the Depositor, as
applicable, had no knowledge that it was untrue. The prior Holder shall be
entitled to recover from any purported Holder of a Residual Certificate that was
in fact not a permitted transferee under this Section 5.05(b) at the time it
became a Holder all payments made on such Residual Certificate. Each Holder of a
Residual Certificate, by acceptance thereof, shall be deemed for all purposes to
have consented to the provisions of this Section 5.05(b) and to any amendment of
this Agreement deemed necessary (whether as a result of new legislation or
otherwise) by counsel of the Tax Matters Person or the Depositor to ensure that
the Residual Certificates are not transferred to any Person who is not a
Permitted Transferee and that any transfer of such Residual Certificates will
not cause the imposition of a tax upon the Trust or cause any REMIC to fail to
qualify as a REMIC.

(c)        The Class R-X Certificates (including a beneficial interest therein)
and, unless the Tax Matters Person shall have consented in writing (which
consent may be withheld in the Tax Matters Person’s sole discretion), the Class
R Certificates (including a beneficial interest therein), may not be purchased
by or transferred to any person who is not a United States Person.

(d)        By accepting a Residual Certificate, the purchaser thereof agrees to
be a Tax Matters Person if it is the Holder of the largest percentage interest
of such Certificate, and appoints the Securities Administrator to act as its
agent with respect to all matters concerning the tax obligations of the Trust.

Section 5.06     Restrictions on Transferability of Certificates. (a) No offer,
sale, transfer or other disposition (including pledge) of any Certificate shall
be made by any Holder thereof unless registered under the Securities Act, or an
exemption from the registration requirements of the Securities Act and any
applicable state securities or “Blue Sky” laws is available and the prospective
transferee (other than the Depositor) of such Certificate signs and delivers to
the Securities Administrator an Investment Letter, if the transferee is an
Institutional Accredited Investor, in the form set forth as Exhibit F-l hereto,
or a Rule 144A Certificate, if the transferee is a QIB, in the form set forth as
Exhibit F-2 hereto. Notwithstanding the provisions of the immediately preceding
sentence, no restrictions shall apply with respect to the transfer or
registration of transfer of a beneficial interest in any Certificate that is a
Global Certificate of a Class to a transferee that takes delivery in the form of
a beneficial interest in the Global Certificate of such Class provided that each
such transferee shall be deemed to have made such representations and warranties
contained in the Rule 144A Certificate as are sufficient to establish that it is
a QIB. In the case of a proposed transfer of any Certificate to a transferee
other than a QIB, the Securities Administrator may require an Opinion of Counsel
addressed to the Securities Administrator that such transaction is exempt from
the registration requirements of

 

106

 


--------------------------------------------------------------------------------



 

the Securities Act. The cost of such opinion shall not be an expense of the
Securities Administrator or the Trust Fund.

(b)            The Private Certificates shall each bear a Securities Legend.

 

 

 

Section 5.07     ERISA Restrictions. (a) Subject to the provisions of subsection
(b), no Residual Certificates or Private Certificates may be acquired directly
or indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement (a “Plan”) that is subject to Title I of ERISA or Section 4975 of
the Code, or by a person using “plan assets” of a Plan, unless the proposed
transferee provides the Securities Administrator, with an Opinion of Counsel
addressed to the Master Servicer and the Securities Administrator (upon which
they may rely) that is satisfactory to the Securities Administrator, which
opinion will not be at the expense of the Master Servicer or the Securities
Administrator, that the purchase of such Certificates by or on behalf of such
Plan is permissible under applicable law, will not constitute or result in a
nonexempt prohibited transaction under ERISA or Section 4975 of the Code and
will not subject the Depositor, the Master Servicer or the Securities
Administrator to any obligation in addition to those undertaken in the
Agreement.

(b)        Unless such Person has provided an Opinion of Counsel in accordance
with Section 5.07(a), any Person acquiring an interest in a Global Certificate
which is a Private Certificate, by acquisition of such Certificate, shall be
deemed to have represented to the Securities Administrator, and any Person
acquiring an interest in a Private Certificate in definitive form shall
represent in writing to the Securities Administrator, that it is not acquiring
an interest in such Certificate directly or indirectly by, or on behalf of, or
with “plan assets” of, an employee benefit plan or other retirement arrangement
which is subject to Title I of ERISA and/or Section 4975 of the Code.

(c)        Each beneficial owner of a Class I-M-1, Class I-M-2, Class I-B-1,
Class I-B-2, Class II-B-1, Class II-B-2, Class II-B-3 or Class II-B-4
Certificate or any interest therein shall be deemed to have represented, by
virtue of its acquisition or holding of that certificate or any interest therein
shall be deemed to have represented, by virtue of its acquisition or holding of
that certificate or interest therein, that either (i) such Certificate is rated
at least “BBB-” or its equivalent by Fitch, S&P or Moody’s, (ii) such beneficial
owner is not a Plan or investing with “plan assets” of any Plan, or (iii) (1) it
is an insurance company, (2) the source of funds used to acquire or hold the
certificate or interest therein is an “insurance company general account,” as
such term is defined in Prohibited Transaction Class Exemption (“PTCE”) 95-60,
and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

(d)        Neither the Master Servicer nor the Securities Administrator will be
required to monitor, determine or inquire as to compliance with the transfer
restrictions with respect to the Global Certificates. Any attempted or purported
transfer of any Certificate in violation of the provisions of Sections (a), (b)
or (c) above shall be void ab initio and such Certificate shall be considered to
have been held continuously by the prior permitted Certificateholder. Any
transferor of any Certificate in violation of such provisions, shall indemnify
and hold harmless the Securities Administrator and the Master Servicer from and
against any and all liabilities, claims, costs or expenses incurred by the
Securities Administrator or the Master Servicer as a result of such attempted or
purported transfer. The Securities Administrator shall have no

 

107

 


--------------------------------------------------------------------------------



 

liability for transfer of any such Global Certificates in or through book-entry
facilities of any Depository or between or among Depository Participants or
Certificate Owners made in violation of the transfer restrictions set forth
herein.

Section 5.08     Rule 144A Information. For so long as any Private Certificates
are outstanding, (1) the Seller will provide or cause to be provided to any
holder of such Private Certificates and any prospective purchaser thereof
designated by such a holder, upon the request of such holder or prospective
purchaser, the information required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4) under the Securities Act; and (2) the Seller shall
update such information from time to time in order to prevent such information
from becoming false and misleading and will take such other actions as are
necessary to ensure that the safe harbor exemption from the registration
requirements of the Securities Act under Rule 144A is and will be available for
resales of such Private Certificates conducted in accordance with Rule 144A.



 

108

 


--------------------------------------------------------------------------------



 

 

ARTICLE VI

Payments to Certificateholders

Section 6.01.1  Distributions on the Group I Certificates. (a)On each
Distribution Date, with respect to each Sub-Loan Group in Loan Group I, an
amount equal to the Interest Funds and Principal Funds for such Distribution
Date shall be withdrawn by the Securities Administrator from the Distribution
Account in respect of each Sub-Loan Group in Loan Group I to the extent of funds
on deposit therein and distributed in the following order of priority:

First, Interest Funds will be distributed, in the following manner and order of
priority:

1.

From Interest Funds in respect of

 

 

 

 

             (a)    Sub-Loan Group I-1, to the Class I-1A-1 Certificates and
Class I-1A-2 Certificates, the Current Interest and then any Interest Carry
Forward Amount for each such Class, pro rata, based on the Current Interest and
Interest Carry Forward Amount due each such Class;

(b)    Sub-Loan Group I-2, to the Class I-2A-1 Certificates and Class I-2A-2
Certificates, the Current Interest and then any Interest Carry Forward Amount
for each such Class, pro rata, based on the Current Interest and Interest Carry
Forward Amount due each such Class;

2.

From remaining Interest Funds in respect of

 

 

 

 

             (a)    Sub-Loan Group I-1, to the Class I-2A-1 Certificates and the
Class I-2A-2 Certificates, the Current Interest and then any Interest Carry
Forward Amount for each such class to the extent not paid in clause 1(b) above,
on a pro rata basis based on the remaining amounts owed to each such Class;

(b)    Sub-Loan Group I-2, to the Class I-1A-1 Certificates and Class I-1A-2
Certificates, the Current Interest and then any Interest Carry Forward Amount
for each such class to the extent not paid in clause 1(a) above, on a pro rata
basis based on the remaining amounts owed to each such Class;

3.          From remaining Interest Funds, to the Class I-M-1, Class I-M-2,
Class I-B-1, Class I-B-2 and Class I-B-3 Certificates, sequentially, in that
order, the Current Interest for each such Class;

4.          Any Excess Spread, to the extent necessary to cause the
Overcollateralization Amount to equal to the Overcollateralization Target
Amount, will be the Extra Principal Distribution Amount and will be included as
part of the Principal Distribution Amount and distributed in accordance with
second (A) and (B) below; and

 

109

 


--------------------------------------------------------------------------------



 

 

5.          Any Remaining Excess Spread will be applied, together with the
Overcollateralization Release Amount, as Excess Cashflow pursuant to clauses
Third through Thirteenth below.

On any Distribution Date, any shortfalls resulting from the application of the
Relief Act and any Prepayment Interest Shortfalls to the extent not covered by
Compensating Interest Payments will be allocated as set forth in the definition
of Current Interest herein.

Second, to pay as principal on the Certificates entitled to payments of
principal, in the following order of priority:

(A)    For each Distribution Date (i) prior to the Stepdown Date or (ii) on
which a Trigger Event is in effect, from Principal Funds and the Extra Principal
Distribution Amount for such Distribution Date:

1.

Concurrently to the Class I-A Certificates as follows:

 

 

 

 

             (a)    To the Class I-1A-1 Certificates and Class I-1A-2
Certificates, an amount equal to the Sub-Group I-1 Principal Distribution Amount
will be distributed pro rata between the Class I-1A-1 Certificates and the Class
I-1A-2 Certificates, in accordance with their respective Certificate Principal
Balances, until the Certificate Principal Balance of each such Class is reduced
to zero;

(b)    To the Class I-2A-1 Certificates and Class I-2A-2 Certificates, an amount
equal to the Sub-Group I-2 Principal Distribution Amount will be distributed pro
rata between the Class I-2A-1 Certificates and the Class I-2A-2 Certificates, in
accordance with their respective Certificate Principal Balances, until the
Certificate Principal Balance of each such Class is reduced to zero;

2.          To the Class I-M-1 Certificates, any remaining Principal
Distribution Amount until the Certificate Principal Balance thereof is reduced
to zero;

3.          To the Class I-M-2 Certificates, any remaining Principal
Distribution Amount until the Certificate Principal Balance thereof is reduced
to zero;

4.          To the Class I-B-1 Certificates, any remaining Principal
Distribution Amount until the Certificate Principal Balance thereof is reduced
to zero;

5.          To the Class I-B-2 Certificates, any remaining Principal
Distribution Amount until the Certificate Principal Balance thereof is reduced
to zero; and

6.          To the Class I-B-3 Certificates, any remaining Principal
Distribution Amount until the Certificate Principal Balance thereof is reduced
to zero.

(B)    For each Distribution Date on or after the Stepdown Date, so long as a
Trigger Event is not in effect, from Principal Funds and the Extra Principal
Distribution Amount for such Distribution Date:

 

110

 


--------------------------------------------------------------------------------



 

 

1.          (a)    To the Class I-1A-1 Certificates and Class I-1A-2
Certificates, from the Sub-Group I-1 Principal Distribution Amount, an amount
equal to the Class I-1 Principal Distribution Amount will be distributed pro
rata between the Class I-1A-1 Certificates and the Class I-1A-2 Certificates in
accordance with their respective Certificate Principal Balances until the
Certificate Principal Balance of each such Class is reduced to zero;

(b)    To the Class I-2A-1 Certificates and Class I-2A-2 Certificates, from the
Sub-Group I-2 Principal Distribution Amount, an amount equal to the Class I-2
Principal Distribution Amount will be distributed pro rata between the Class
I-2A-1 Certificates and the Class I-2A-2 Certificates in accordance with their
respective Certificate Principal Balances until the Certificate Principal
Balance of each such Class is reduced to zero;

2.          To the Class I-M-1 Certificates, from any remaining Principal
Distribution Amount, the Class I-M-1 Principal Distribution Amount, until the
Certificate Principal Balance thereof is reduced to zero;

3.          To the Class I-M-2 Certificates, from any remaining Principal
Distribution Amount, the Class I-M-2 Principal Distribution Amount, until the
Certificate Principal Balance thereof is reduced to zero;

4.          To the Class I-B-1 Certificates, from any remaining Principal
Distribution Amount, the Class I-B-1 Principal Distribution Amount, until the
Certificate Principal Balance thereof is reduced to zero;

5.          To the Class I-B-2 Certificates, from any remaining Principal
Distribution Amount, the Class I-B-2 Principal Distribution Amount, until the
Certificate Principal Balance thereof is reduced to zero; and

6.          To the Class I-B-3 Certificates, from any remaining Principal
Distribution Amount, the Class I-B-3 Principal Distribution Amount, until the
Certificate Principal Balance thereof is reduced to zero.

(C)   Notwithstanding the provisions of clauses Second (A) and (B) above, if on
any Distribution Date the Certificates in a Certificate Group are no longer
outstanding, the portion of the Principal Distribution Amount or the Class I-1
Principal Distribution Amount or Class I-2 Principal Distribution Amount, as
applicable, otherwise allocable to such Certificate Group will be allocated to
the other Certificate Group and will be distributed among the certificates in
such Certificate Group in the manner set forth in clauses Second (A) or (B)
above, as applicable, until the Certificate Principal Balance of each such Class
is reduced to zero.

Third, from any remaining Excess Cashflow, the following amounts to each Class
of Class I-A Certificates, on a pro rata basis in accordance with the respective
amounts owed to each such Class: (a) any Interest Carry Forward Amount to the
extent not paid pursuant to clause First 1 and 2 above and then (b) any Unpaid
Realized Loss Amount, in each case for each such Class for such Distribution
Date;

 

111

 


--------------------------------------------------------------------------------



 

 

Fourth, from any remaining Excess Cashflow, the following amounts to the Class
I-M-1 Certificates: (a) any Interest Carry Forward Amount and then (b) any
Unpaid Realized Loss Amount, in each case for such Class for such Distribution
Date;

Fifth, from any remaining Excess Cashflow, the following amounts to the Class
I-M-2 Certificates: (a) any Interest Carry Forward Amount and then (b) any
Unpaid Realized Loss Amount, in each case for such Class for such Distribution
Date;

Sixth, from any remaining Excess Cashflow, the following amounts to the Class
I-B-1 Certificates: (a) any Interest Carry Forward Amount and then (b) any
Unpaid Realized Loss Amount, in each case for such Class for such Distribution
Date;

Seventh, from any remaining Excess Cashflow, the following amounts to the Class
I-B-2 Certificates: (a) any Interest Carry Forward Amount and then (b) any
Unpaid Realized Loss Amount, in each case for such Class for such Distribution
Date;

Eighth, from any remaining Excess Cashflow, the following amounts to the Class
I-B-3 Certificates: (a) any Interest Carry Forward Amount and then (b) any
Unpaid Realized Loss Amount, in each case for such Class for such Distribution
Date;

Ninth, from any remaining Excess Cashflow, to each Class of Class I-A
Certificates, any Basis Risk Shortfall and any Basis Risk Shortfall Carryforward
Amount (remaining unpaid after payments are made under the related Cap
Contracts) for each such Class for such Distribution Date, pro rata, based on
the Basis Risk Shortfall and Basis Risk Shortfall Carry Forward Amount owed to
each such Class;

Tenth, from any remaining Excess Cashflow, to the Class I-M-1, Class I-M-2,
Class I-B-1, Class I-B-2 and Class I-B-3 Certificates, in that order, any Basis
Risk Shortfall and any Basis Risk Shortfall Carryforward Amount (remaining
unpaid after payments are made under the related Cap Contracts), in each case
for such Class for such Distribution Date;

Eleventh, from any remaining Excess Cashflow, to the Class B-IO Certificates,
the Class B-IO Distribution Amount for such Distribution Date;

Twelfth, from any remaining Excess Cashflow, to the Class B-IO Certificates, any
unreimbursed Class B-IO Advanced Amounts; and

Thirteenth, any remaining amounts to the Class R Certificates.

All payments of amounts in respect of Basis Risk Shortfall or Basis Risk
Shortfall Carryforward Amount made pursuant to the provisions of this paragraph
(a) shall, for federal income tax purposes, be deemed to have been distributed
from REMIC V to the holder of the Class B-IO Certificates, and then paid outside
of any 2005-8 REMIC to the recipients thereof pursuant to an interest rate cap
contract. By accepting their Certificates the holders of the Certificates agree
so to treat such payments for purposes of filing their income tax returns.

 

112

 


--------------------------------------------------------------------------------



 

 

(b)        On each Distribution Date, the related Cap Contract Payment Amount
with respect to such Payment Date shall be distributed in the following order of
priority, in each case to the extent of amounts available:

(i)           first, to the holders of the related Class or Classes of
Certificates, the payment of any Basis Risk Shortfall or Basis Risk Shortfall
Carry Forward Amount for such Distribution Date to the extent not covered by
Excess Cashflow for such Distribution Date;

 

 

(ii)         second, from any remaining amounts, the payment of an amount equal
to any Current Interest and Interest Carry Forward Amount for the related Class
or Classes of Certificates to the extent not covered by Interest Funds or Excess
Cashflow on such Distribution Date;

 

 

(iii)       third, from any remaining amounts, available from the Cap Contracts
relating to the Class I-A Certificates, to the Class I-M-1, Class I-M-2, Class
I-B-1, Class I-B-2 and Class I-B-3 Certificates, in that order, to the extent
not paid pursuant to clauses (i) or (ii) above; and

 

 

(iv)        fourth, for deposit into the Cap Reserve Account, any remaining
amount.

 

 

On each Distribution Date, amounts on deposit in the Cap Reserve Account will be
allocated first to the Class I-A Certificates, pro rata, based on the current
Realized Losses and any Unpaid Realized Loss Amount for each such Class for such
Distribution Date, and then to the Class I-M-1, Class I-M-2, Class I-B-1, Class
I-B-2 and Class I-B-3 Certificates, in that order, to pay any current Realized
Losses and any Unpaid Realized Loss Amount, in each case, for such Class and for
such Distribution Date to the extent not covered by Excess Cashflow on such
Distribution Date.

All Cap Contract Payment Amounts made with respect to Current Interest and
Interest Carry Forward Amounts will be treated, for federal income tax purposes,
as reimburseable advances (“Class B-IO Advances”) made from the holder of the
Class B-IO Certificates. Such Class B-IO Advances will be paid back to the
holder of the Class B-IO Certificate pursuant to Section 6.01.1(a).

(c)        On each Distribution Date, all amounts transferred from the Class XP
Reserve Account representing Prepayment Charges in respect of the Prepayment
Charge Loans received during the related Prepayment Period will be withdrawn
from the Distribution Account and distributed by the Securities Administrator to
the Holders of the Class XP Certificates and shall not be available for
distribution to the Holders of any other Class of Certificates.

(d)        The expenses and fees of the Trust shall be paid by each of the
2005-8 REMICs, to the extent that such expenses relate to the assets of each of
such respective 2005-8 REMICs, and all other expenses and fees of the Trust
shall be paid pro rata by each of the 2005-8 REMICs.

Section 6.01.2 Distributions on the Group II Certificates. (a) Interest and
principal (as applicable) on the Group II Certificates will be distributed by
the Securities Administrator

 

113

 


--------------------------------------------------------------------------------



 

monthly on each Distribution Date, commencing in September 2005, in an amount
equal to the Available Funds on deposit in the Distribution Account in respect
of Loan Group II for such Distribution Date. On each Distribution Date, the
Available Funds for Loan Group II on deposit in the Distribution Account shall
be distributed as follows:

(A)   on each Distribution Date, the Available Funds Loan Group II will be
distributed to the Class II-1A-1 Certificates as follows:

first, to the Class II-1A-1 Certificates, the Accrued Certificate Interest on
such Class for such Distribution Date;

second, to the Class II-1A-1 Certificates, any Accrued Certificate Interest
thereon remaining undistributed from previous Distribution Dates, to the extent
of remaining Available Funds for Loan Group II; and

third, to the Class II-1A-1 Certificates, in reduction of the Certificate
Principal Balance thereof, the Senior Optimal Principal Amount for such
Distribution Date to the extent of remaining Available Funds for Loan Group II,
until the Certificate Principal Balance of such Class has been reduced to zero.

(B)    On each Distribution Date on or prior to the Cross-Over Date, an amount
equal to the sum of any remaining Available Funds for Loan Group II after the
distributions in clause (A) above will be distributed sequentially, in the
following order, to the Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4,
Class II-B-5, Class II-B-6 and Class II-B-7 Certificates, in each case up to an
amount equal to and in the following order: (a) the Accrued Certificate Interest
thereon for such Distribution Date, (b) any Accrued Certificate Interest thereon
remaining undistributed from previous Distribution Dates and (c) such Class’s
Allocable Share for such Distribution Date, in each case, to the extent of
remaining Available Funds for Loan Group II.

(C)   If , after distributions have been made pursuant to priorities first and
second of paragraph (A) above, on any distribution date, the remaining Available
Funds is less than the Senior Optimal Principal Amount, the Senior Optimal
Principal Amount shall be reduced by that amount, and the remaining Available
Funds will be distributed as principal to the Class II-1A-1 Certificates.

(D)   On each Distribution Date, any Available Funds remaining after payment of
interest and principal to the Classes of Certificates entitled thereto, will be
distributed to the Class R Certificates.

(b)        No Accrued Certificate Interest will be payable with respect to any
Class of Certificates after the Distribution Date on which the Certificate
Principal Balance of such Certificate has been reduced to zero.

 

114

 


--------------------------------------------------------------------------------



 

 

(c)        If on any Distribution Date the Available Funds for the Group II
Senior Certificates is less than the Accrued Certificate Interest on the Senior
Certificates for such Distribution Date prior to reduction for Net Interest
Shortfalls and the interest portion of Realized Losses, the shortfall will be
allocated to the holders of the Class of Senior Certificates. In addition, the
amount of any interest shortfalls will constitute unpaid Accrued Certificate
Interest and will be distributable to holders of the Group II Senior
Certificates on subsequent Distribution Dates, to the extent of the applicable
Available Funds after current interest distributions as required herein. Any
such amounts so carried forward will not bear interest. Shortfalls in interest
payments will not be offset by a reduction in the servicing compensation of the
Master Servicer or otherwise, except to the extent of applicable Compensating
Interest Payments.

(d)        The expenses and fees of the Trust shall be paid by each of the
2005-8 REMICs, to the extent that such expenses relate to the assets of each of
such respective 2005-8 REMICs, and all other expenses and fees of the Trust
shall be paid pro rata by each of the 2005-8 REMICs.

Section 6.02.1  Allocation of Losses and Subsequent Recoveries on the Group I
Certificates. (a) On or prior to each Determination Date, the Master Servicer
shall determine the amount of any Realized Loss in respect of each Group I
Mortgage Loan that occurred during the immediately preceding calendar month,
based on information provided by the related Servicer. Any Realized Losses with
respect to the Group I Mortgage Loans shall be applied on each Distribution Date
after the distributions provided for in Section 6.01, in reduction of the
Certificate Principal Balance of the Class or Classes of Group I Certificates to
the extent provided in the definition of Applied Realized Loss Amount.

(b)        In addition, in the event that the Master Servicer receives any
Subsequent Recoveries from a Servicer, the Master Servicer shall deposit such
funds into the Master Servicer Collection Account pursuant to Section
4.01(c)(ii). If, after taking into account such Subsequent Recoveries, the
amount of a Realized Loss is reduced, the amount of such Subsequent Recoveries
will be applied to increase the Certificate Principal Balance of the Class of
Group I Subordinate Certificates with the highest payment priority to which
Applied Realized Loss Amounts have been allocated, but not by more than the
amount of Applied Realized Loss Amounts previously allocated to that Class of
Group I Subordinate Certificates. The amount of any remaining Subsequent
Recoveries will be applied to sequentially increase the Certificate Principal
Balance of the Group I Certificates, beginning with the Class of Group I
Certificates with the next highest payment priority, up to the amount of such
Applied Realized Loss Amounts previously allocated to such Class or Classes of
Group I Certificates. In the case that any Applied Realized Loss Amounts have
been allocated to the Group I Senior Certificates, any Subsequent Recoveries
with respect to the Sub-Loan Group I-1, will be allocated first to the Class
I-1A-1 Certificates and then the Class I-1A-2 Certificates, and in the case of
the Sub-Loan Group I-2, first to the Class I-2A-1 Certificates and then the
Class I-2A-2 Certificates. Notwithstanding the forgoing, any Subsequent
Recoveries will be allocated to the Group I Senior Certificates to the extent of
any Applied Realized Loss Amounts before being applied to the Group I
Subordinate Certificates. Holders of such Group I Certificates will not be
entitled to any payments in respect of Current Interest on the amount of such
increases for any Interest Accrual Period preceding the Distribution Date on
which such increase occurs. Any such increases shall be applied to the
Certificate Principal Balance of each Group I Certificate of such Class in

 

115

 


--------------------------------------------------------------------------------



 

accordance with its respective Fractional Undivided Interest.

Section 6.02.2 Allocation of Losses and Subsequent Recoveries on the Group II
Certificates. (a) On or prior to each Determination Date, the Master Servicer
shall determine the amount of any Realized Loss in respect of each Group II
Mortgage Loan that occurred during the immediately preceding calendar month,
based on information provided by the related Servicer.

(b)        With respect to any Group II Certificates on any Distribution Date,
the principal portion of each Realized Loss on a Group II Mortgage Loan shall be
allocated as follows:

first, to the Class II-B-7 Certificates until the Certificate Principal Balance
thereof has been reduced to zero;

second, to the Class II-B-6 Certificates until the Certificate Principal Balance
thereof has been reduced to zero;

third, to the Class II-B-5 Certificates until the Certificate Principal Balance
thereof has been reduced to zero;

fourth, to the Class II-B-4 Certificates until the Certificate Principal Balance
thereof has been reduced to zero;

fifth, to the Class II-B-3 Certificates until the Certificate Principal Balance
thereof has been reduced to zero;

sixth, to the Class II-B-2 Certificates until the Certificate Principal Balance
thereof has been reduced to zero; and

seventh, to the Class II-B-1 Certificates until the Certificate Principal
Balance thereof has been reduced to zero.

(c)        Notwithstanding the foregoing clause (b), no such allocation of any
Realized Loss shall be made on a Distribution Date to any Class of (i) Group II
Subordinated Certificates to the extent that such allocation would result in the
reduction of the aggregate Certificate Principal Balances of all Group II
Certificates in as of such Distribution Date, after giving effect to all
distributions and prior allocations of Realized Losses on the Group II Mortgage
Loans on such date, to an amount less than the aggregate Stated Principal
Balance of all of the Group II Mortgage Loans as of the first day of the month
of such Distribution Date and (ii) Group II Senior Certificates to the extent
that such allocation would result in the reduction of the aggregate Certificate
Principal Balances of all the Group II Senior Certificates as of such
Distribution Date, after giving effect to all distributions and prior
allocations of Realized Losses on the Group II Mortgage Loans on such date, to
an amount less than the aggregate Stated Principal Balance of all of the Group
II Mortgage Loans as of the first day of the month of such Distribution Date
(each such limitation in clause (i) and (ii), the “Loss Allocation Limitation”).

(d)        The principal portion of any Realized Losses allocated to a Class of
Certificates shall be allocated among the Certificates of such Class in
proportion to their respective Certificate Principal Balances. The principal
portion of any allocation of Realized Losses shall

 

116

 


--------------------------------------------------------------------------------



 

be accomplished by reducing the Certificate Principal Balance of the related
Group II Certificates on the related Distribution Date.

(e)        Realized Losses shall be allocated on the Distribution Date in the
month following the month in which such loss was incurred and, in the case of
the principal portion thereof, after giving effect to distributions made on such
Distribution Date.

(f)         On each Distribution Date, the Securities Administrator shall
determine the Subordinate Certificate Writedown Amount. Any Subordinate
Certificate Writedown Amount shall effect a corresponding reduction in the
Certificate Principal Balance of the Class II-B Certificates in the reverse
order of their numerical Class designations.

(g)        The Senior Percentage of Net Interest Shortfalls will be allocated to
the Group II Senior Certificates. The applicable Subordinate Percentage of Net
Interest Shortfall will be allocated among the Group II Subordinate Certificates
in proportion to the amount of Accrued Certificate Interest that would have been
allocated thereto in the absence of such shortfalls. The interest portion of any
Realized Losses with respect to the Group II Mortgage Loans occurring on or
prior to the Cross-Over Date will be allocated to the Class II-B Certificates in
inverse order of their numerical Class designations. Following the Cross-Over
Date, the interest portion of Realized Losses on the Group II Mortgage Loans
will be allocated to the Group II Senior Certificates.

(h)         In addition, in the event that the Master Servicer receives any
Subsequent Recoveries from a Servicer, the Master Servicer shall deposit such
funds into the Master Servicer Collection Account pursuant to Section
4.01(c)(ii). If, after taking into account such Subsequent Recoveries, the
amount of a Realized Loss is reduced, the amount of such Subsequent Recoveries
will be applied to increase the Certificate Principal Balance of the Class of
Group II Subordinate Certificates with the highest payment priority to which
Realized Losses have been allocated, but not by more than the amount of Realized
Losses previously allocated to that Class of Group II Subordinate Certificates
pursuant to this Section 6.02.2. The amount of any remaining Subsequent
Recoveries will be applied to sequentially increase the Certificate Principal
Balance of the Group II Subordinate Certificates, beginning with the Class of
Group II Subordinate Certificates with the next highest payment priority, up to
the amount of such Realized Losses previously allocated to such Class or Classes
of Group II Certificates pursuant to this Section 6.02.2. Holders of such
Certificates will not be entitled to any payments in respect of current interest
on the amount of such increases for any Interest Accrual Period preceding the
Distribution Date on which such increase occurs. Any such increases shall be
applied to the Certificate Principal Balance of each Group II Subordinate
Certificate of such Class in accordance with its respective Fractional Undivided
Interest.

Section 6.02.3  Cross-Collateralization. Notwithstanding the foregoing, on any
Distribution Date on which the Certificate Principal Balance of the Group I
Subordinate Certificates or the Group II Subordinate Certificates have been
reduced to zero and a Realized Loss that is a Special Hazard Loss is to be
allocated to the related Senior Certificates, such loss will be allocated among
such Senior Certificates and the most subordinate outstanding class of
non-related Subordinate Certificates on a pro rata basis, based on the
Certificate Principal Balance thereof.

 

117

 


--------------------------------------------------------------------------------



 

 

Section 6.03  Payments. (a) On each Distribution Date, other than the final
Distribution Date, the Securities Administrator shall distribute to each
Certificateholder of record as of the immediately preceding Record Date the
Certificateholder’s pro rata share of its Class (based on the aggregate
Fractional Undivided Interest represented by such Holder’s Certificates) of all
amounts required to be distributed on such Distribution Date to such Class. The
Securities Administrator shall calculate the amount to be distributed to each
Class and, based on such amounts, the Securities Administrator shall determine
the amount to be distributed to each Certificateholder. The Securities
Administrator’s calculations of payments shall be based solely on information
provided to the Securities Administrator by the Master Servicer. The Securities
Administrator shall not be required to confirm, verify or recompute any such
information but shall be entitled to rely conclusively on such information.

(b)        Payment of the above amounts to each Certificateholder shall be made
(i) by check mailed to each Certificateholder entitled thereto at the address
appearing in the Certificate Register or (ii) upon receipt by the Securities
Administrator on or before the fifth Business Day preceding the Record Date of
written instructions from a Certificateholder by wire transfer to a United
States dollar account maintained by the payee at any United States depository
institution with appropriate facilities for receiving such a wire transfer;
provided, however, that the final payment in respect of each Class of
Certificates will be made only upon presentation and surrender of such
respective Certificates at the office or agency of the Securities Administrator
specified in the notice to Certificateholders of such final payment.

Section 6.04  Statements to Certificateholders. (a) On each Distribution Date,
concurrently with each distribution to Certificateholders, the Securities
Administrator shall make available to the parties hereto and each
Certificateholder via the Securities Administrator’s internet website as set
forth below, the following information, expressed with respect to clauses
(i) through (vii) in the aggregate and as a Fractional Undivided Interest
representing an initial Certificate Principal Balance of $1,000, or in the case
of the Class B-IO Certificates, an initial Notional Amount of $1,000:

(i)         the Certificate Principal Balance of each Class of Certificates
immediately prior to such Distribution Date;

(ii)         the amount of the distribution allocable to principal on each
applicable Class of Certificates;

(iii)        the aggregate amount of interest accrued at the related
Pass-Through Rate with respect to each Class during the related Interest Accrual
Period;

(iv)        the Net Interest Shortfall and any other adjustments to interest at
the related Pass-Through Rate necessary to account for any difference between
interest accrued and aggregate interest distributed with respect to each
Class of Certificates;

(v)        the amount of the distribution allocable to interest on each Class of
Certificates;

(vi)        the Pass-Through Rates for each Class of Certificates with respect
to such Distribution Date;

 

118

 


--------------------------------------------------------------------------------



 

 

(vii)       the Certificate Principal Balance of each Class of Certificates
after such Distribution Date;

(viii)      the amount of any Monthly Advances, Compensating Interest Payments
and outstanding unreimbursed advances by the Master Servicer or the Servicer
included in such distribution separately stated for each Loan Group;

(ix)        the aggregate amount of any Realized Losses (listed separately for
each category of Realized Loss and for each Loan Group) during the related
Prepayment Period and cumulatively since the Cut-off Date and the amount and
source (separately identified) of any distribution in respect thereof included
in such distribution;

(x)        with respect to each Mortgage Loan which incurred a Realized Loss
during the related Prepayment Period, (i) the loan number, (ii) the Stated
Principal Balance of such Mortgage Loan as of the Cut-off Date, (iii) the Stated
Principal Balance of such Mortgage Loan for such Distribution Date, (iv) the Net
Liquidation Proceeds with respect to such Mortgage Loan and (v) the amount of
the Realized Loss with respect to such Mortgage Loan;

(xi)        with respect to each Loan Group, the amount of Scheduled Principal
and Principal Prepayments, (including but separately identifying the principal
amount of Principal Prepayments, Insurance Proceeds, the purchase price in
connection with the purchase of Mortgage Loans, cash deposits in connection with
substitutions of Mortgage Loans and Net Liquidation Proceeds) and the number and
principal balance of Mortgage Loans purchased or substituted for during the
relevant period and cumulatively since the Cut-off Date;

(xii)       the number of Mortgage Loans (excluding REO Property) in each Loan
Group remaining in the Trust Fund as of the end of the related Prepayment
Period;

(xiii)      information for each Loan Group and in the aggregate regarding any
Mortgage Loan delinquencies as of the end of the related Prepayment Period,
including the aggregate number and aggregate Outstanding Principal Balance of
Mortgage Loans (a) delinquent 30 to 59 days on a contractual basis, (b)
delinquent 60 to 89 days on a contractual basis, and (c) delinquent 90 or more
days on a contractual basis, in each case as of the close of business on the
last Business Day of the immediately preceding month;

(xiv)      for each Loan Group, the number of Mortgage Loans in the foreclosure
process as of the end of the related Due Period and the aggregate Outstanding
Principal Balance of such Mortgage Loans;

(xv)       for each Loan Group, the number and aggregate Outstanding Principal
Balance of all Mortgage Loans as to which the Mortgaged Property was REO
Property as of the end of the related Due Period;

(xvi) the book value (the sum of (A) the Outstanding Principal Balance of the
Mortgage Loan, (B) accrued interest through the date of foreclosure and (C)
foreclosure expenses) of any REO Property in each Loan Group; provided that, in
the event that such information is not available to the Securities Administrator
on the Distribution Date, such information shall be furnished promptly after it
becomes available;

 

119

 

 

 

(xvii)     the amount of Realized Losses allocated to each Class of Certificates
since the prior Distribution Date and in the aggregate for all prior
Distribution Dates;

(xviii)      the Average Loss Severity Percentage for each Loan Group;

 

 

 

(xix)      the Senior Percentage, Senior Prepayment Percentage, Subordinate
Percentage and Subordinate Prepayment Percentage, in each case, for such
Distribution Date;

(xx)       the Interest Carry Forward Amount and any Basis Risk Shortfall Carry
Forward Amount for each Class of Certificates;

(xxi)      the amount of the distribution made on such Distribution Date to
Holders of each Class allocable to interest and the portion thereof, if any,
provided by the Cap Contracts;

 

(xxii)         the cumulative amount of Applied Realized Loss Amounts to date;
and

 

 

 

(xxiii)        whether a Trigger Event exists.

 

 

The information set forth above shall be calculated or reported, as the case may
be, by the Securities Administrator, based solely on, and to the extent of,
information provided to the Securities Administrator by the Master Servicer. The
Securities Administrator may conclusively rely on such information and shall not
be required to confirm, verify or recalculate any such information.

The Securities Administrator may make available each month, to any interested
party, the monthly statement to Certificateholders via the Securities
Administrator’s website initially located at “www.ctslink.com.” Assistance in
using the website can be obtained by calling the Securities Administrator’s
customer service desk at (301) 815-6600. Parties that are unable to use the
above distribution option are entitled to have a paper copy mailed to them via
first class mail by calling the Securities Administrator’s customer service desk
and indicating such. The Securities Administrator shall have the right to change
the way such reports are distributed in order to make such distribution more
convenient and/or more accessible to the parties, and the Securities
Administrator shall provide timely and adequate notification to all parties
regarding any such change.

To the extent timely received from the Securities Administrator, the Trustee
will also make monthly statements available each month to Certificateholders via
the Trustee’s internet website. The Trustee’s internet website will initially be
located at www.jpmorgan.com/sfr. Assistance in using the Trustee’s website
service can be obtained by calling the Trustee’s customer service desk at (877)
722-1095.

(b)        Within a reasonable period of time after the end of the preceding
calendar year beginning in 2006, the Securities Administrator will furnish a
report to each Holder of the Certificates of record at any time during the prior
calendar year as to the aggregate of amounts reported pursuant to subclauses
(a)(ii) and (a)(v) above with respect to the Certificates, plus information with
respect to the amount of servicing compensation and such other customary
information as the Securities Administrator may determine to be necessary and/or
to be required

 

120

 


--------------------------------------------------------------------------------



 

by the Internal Revenue Service or by a federal or state law or rules or
regulations to enable such Holders to prepare their tax returns for such
calendar year. Such obligations shall be deemed to have been satisfied to the
extent that substantially comparable information shall be provided by the
Securities Administrator or the Trustee pursuant to the requirements of the
Code.

Section 6.05 Monthly Advances. If the Scheduled Payment on a Mortgage Loan that
was due on a related Due Date is delinquent, other than as a result of
application of the Relief Act, and for which the related Servicer was required
to make an advance pursuant to the related Servicing Agreement exceeds the
amount deposited in the Master Servicer Collection Account which will be used
for an advance with respect to such Mortgage Loan, the Master Servicer will
deposit in the Master Servicer Collection Account not later than the
Distribution Account Deposit Date immediately preceding the related Distribution
Date an amount equal to such deficiency, net of the Servicing Fee for such
Mortgage Loan except to the extent the Master Servicer determines any such
advance to be a Nonrecoverable Advance. Subject to the foregoing, the Master
Servicer shall continue to make such advances through the date that the related
Servicer is required to do so under its Servicing Agreement. If the Master
Servicer deems an advance to be a Nonrecoverable Advance, on the Distribution
Account Deposit Date, the Master Servicer shall present an Officer’s Certificate
to the Trustee (i) stating that the Master Servicer elects not to make a Monthly
Advance in a stated amount and (ii) detailing the reason it deems the advance to
be a Nonrecoverable Advance.

Section 6.06 Compensating Interest Payments. The Master Servicer shall deposit
in the Master Servicer Collection Account not later than each Distribution
Account Deposit Date an amount equal to the lesser of (i) the sum of the
aggregate amounts required to be paid by the Servicers under the Servicing
Agreements with respect to subclauses (a) and (b) of the definition of Interest
Shortfall with respect to the Mortgage Loans for the related Distribution Date,
and not so paid by the related Servicers and (ii) the Master Servicer
Compensation for such Distribution Date (such amount, the “Compensating Interest
Payment”). The Master Servicer shall not be entitled to any reimbursement of any
Compensating Interest Payment.

Section 6.07 Distributions on REMIC Regular Interests.

(a)        On each Distribution Date, the Securities Administrator shall be
deemed to distribute to the Trustee on behalf of REMIC III as the holder of the
REMIC I Regular Interests and REMIC II Regular Interests, those portions of the
REMIC I Distribution Amount not designated to Component I of the Class R
Certificate, in the amounts and in accordance with the priorities set forth in
the definition of REMIC I Distribution Amount and those portions of the REMIC II
Distribution Amount not designated to Component II of the Class R Certificate,
in the amounts and in accordance with the priorities set forth in the definition
of REMIC II Distribution Amount.

(b)        On each Distribution Date, the Securities Administrator shall be
deemed to distribute to the Trustee on behalf of REMIC IV as the holder of the
REMIC III Regular Interests, those portions of the REMIC III Distribution Amount
not designated to Component III of the Class R Certificate, in the amounts and
in accordance with the priorities set forth in the definition of REMIC III
Distribution Amount.

 

121

 


--------------------------------------------------------------------------------



 

 

(c)        On each Distribution Date, the Securities Administrator shall be
deemed to distribute the REMIC IV Distribution Amount to: (i) the holders of the
Certificates (other than the Class B-IO Certificates), as the holders of the
REMIC IV Interests (other than REMIC IV Regular Interests B-IO-I and B-IO-P) and
(ii) itself on behalf of REMIC V, as the holder of REMIC IV Regular Interests
B-IO-I and B-IO-P, in the amounts and in accordance with the priorities set
forth in the definition of REMIC IV Distribution Amount.

(d)        On each Distribution Date, the Securities Administrator shall be
deemed to distribute to the holder of the Class B-IO Certificates, as the holder
of REMIC V Regular Interest, the amounts set forth in the definition of REMIC V
Distribution Amount.

(e) Notwithstanding the deemed distributions on the REMIC Regular Interests
described in this Section 6.07, distributions of funds from the Distribution
Account shall be made only in accordance with Sections 6.01.1 and 6.01.2.



 

122

 


--------------------------------------------------------------------------------



 

 

ARTICLE VII

The Master Servicer

Section 7.01     Liabilities of the Master Servicer. The Master Servicer shall
be liable in accordance herewith only to the extent of the obligations
specifically imposed upon and undertaken by it herein.

Section 7.02      Merger or Consolidation of the Master Servicer.

 

 

 

(a)        The Master Servicer will keep in full force and effect its existence,
rights and franchises as a corporation under the laws of the state of its
incorporation, and will obtain and preserve its qualification to do business as
a foreign corporation in each jurisdiction in which such qualification is or
shall be necessary to protect the validity and enforceability of this Agreement,
the Certificates or any of the Mortgage Loans and to perform its duties under
this Agreement.

(b)        Any Person into which the Master Servicer may be merged or
consolidated, or any corporation resulting from any merger or consolidation to
which the Master Servicer shall be a party, or any Person succeeding to the
business of the Master Servicer, shall be the successor of the Master Servicer
hereunder, without the execution or filing of any paper or further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.

Section 7.03     Indemnification of the Trustee, the Master Servicer and the
Securities Administrator. (a) The Master Servicer agrees to indemnify the
Indemnified Persons for, and to hold them harmless against, any loss, liability
or expense (including reasonable legal fees and disbursements of counsel)
incurred on their part that may be sustained in connection with, arising out of,
or relating to, any claim or legal action (including any pending or threatened
claim or legal action) relating to this Agreement, the Servicing Agreements, the
Assignment Agreements or the Certificates or the powers of attorney delivered by
the Trustee hereunder (i) related to the Master Servicer’s failure to perform
its duties in compliance with this Agreement (except as any such loss, liability
or expense shall be otherwise reimbursable pursuant to this Agreement) or
(ii) incurred by reason of the Master Servicer’s willful misfeasance, bad faith
or gross negligence in the performance of duties hereunder or by reason of
reckless disregard of obligations and duties hereunder, provided, in each case,
that with respect to any such claim or legal action (or pending or threatened
claim or legal action), the Trustee shall have given the Master Servicer and the
Depositor written notice thereof promptly after the Trustee shall have with
respect to such claim or legal action knowledge thereof. The Trustee’s failure
to give any such notice shall not affect the Trustee’s right to indemnification
hereunder, except to the extent the Master Servicer is materially prejudiced by
such failure to give notice. This indemnity shall survive the resignation or
removal of the Trustee, Master Servicer or the Securities Administrator and the
termination of this Agreement.

(a)        The Depositor will indemnify any Indemnified Person for any loss,
liability or expense of any Indemnified Person not otherwise covered by the
Master Servicer’s indemnification pursuant to Section 7.03(a).

 

123

 


--------------------------------------------------------------------------------



 

 

Section 7.04     Limitations on Liability of the Master Servicer and Others.
Subject to the obligation of the Master Servicer to indemnify the Indemnified
Persons pursuant to Section 7.03:

(a)        Neither the Master Servicer nor any of the directors, officers,
employees or agents of the Master Servicer shall be under any liability to the
Indemnified Persons, the Depositor, the Trust Fund or the Certificateholders for
taking any action or for refraining from taking any action in good faith
pursuant to this Agreement, or for errors in judgment; provided, however, that
this provision shall not protect the Master Servicer or any such Person against
any breach of warranties or representations made herein or any liability which
would otherwise be imposed by reason of such Person’s willful misfeasance, bad
faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder.

(b)        The Master Servicer and any director, officer, employee or agent of
the Master Servicer may rely in good faith on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder.

(c)        The Master Servicer, the Custodian and any director, officer,
employee or agent of the Master Servicer or the Custodian shall be indemnified
by the Trust and held harmless thereby against any loss, liability or expense
(including reasonable legal fees and disbursements of counsel) incurred on their
part that may be sustained in connection with, arising out of, or related to,
any claim or legal action (including any pending or threatened claim or legal
action) relating to this Agreement, the Certificates or any Servicing Agreement
(except to the extent that the Master Servicer is indemnified by the Servicer
thereunder), other than (i) any such loss, liability or expense related to the
Master Servicer’s failure to perform its duties in compliance with this
Agreement (except as any such loss, liability or expense shall be otherwise
reimbursable pursuant to this Agreement), or to the Custodian’s failure to
perform its duties under the Custodial Agreement, respectively, or (ii) any such
loss, liability or expense incurred by reason of the Master Servicer’s or the
Custodian’s willful misfeasance, bad faith or gross negligence in the
performance of duties hereunder or under the Custodial Agreement, as applicable,
or by reason of reckless disregard of obligations and duties hereunder or under
the Custodial Agreement, as applicable.

(d)        The Master Servicer shall not be under any obligation to appear in,
prosecute or defend any legal action that is not incidental to its duties under
this Agreement and that in its opinion may involve it in any expense or
liability; provided, however, the Master Servicer may in its discretion, with
the consent of the Trustee (which consent shall not be unreasonably withheld),
undertake any such action which it may deem necessary or desirable with respect
to this Agreement and the rights and duties of the parties hereto and the
interests of the Certificateholders hereunder. In such event, the legal expenses
and costs of such action and any liability resulting therefrom shall be
expenses, costs and liabilities of the Trust Fund, and the Master Servicer shall
be entitled to be reimbursed therefor out of the Master Servicer Collection
Account as provided by Section 4.03. Nothing in this Section 7.04(d) shall
affect the Master Servicer’s obligation to supervise, or to take such actions as
are necessary to ensure, the servicing and administration of the Mortgage Loans
pursuant to Section 3.01(a).

(e)        In taking or recommending any course of action pursuant to this
Agreement, unless specifically required to do so pursuant to this Agreement, the
Master Servicer shall not be

 

124

 


--------------------------------------------------------------------------------



 

required to investigate or make recommendations concerning potential liabilities
which the Trust might incur as a result of such course of action by reason of
the condition of the Mortgaged Properties but shall give notice to the Trustee
if it has notice of such potential liabilities.

(f)         The Master Servicer shall not be liable for any acts or omissions of
any Servicer, except as otherwise expressly provided herein.

Section 7.05     Master Servicer Not to Resign. Except as provided in
Section 7.07, the Master Servicer shall not resign from the obligations and
duties hereby imposed on it except upon a determination that any such duties
hereunder are no longer permissible under applicable law and such
impermissibility cannot be cured. Any such determination permitting the
resignation of the Master Servicer shall be evidenced by an Opinion of
Independent Counsel addressed to the Trustee to such effect delivered to the
Trustee. No such resignation by the Master Servicer shall become effective until
the Company or the Trustee or a successor to the Master Servicer reasonably
satisfactory to the Trustee shall have assumed the responsibilities and
obligations of the Master Servicer in accordance with Section 8.02 hereof. The
Trustee shall notify the Rating Agencies upon its receipt of written notice of
the resignation of the Master Servicer.

Section 7.06     Successor Master Servicer. In connection with the appointment
of any successor master servicer or the assumption of the duties of the Master
Servicer, the Company or the Trustee may make such arrangements for the
compensation of such successor master servicer out of payments on the Mortgage
Loans as the Company or the Trustee and such successor master servicer shall
agree. If the successor master servicer does not agree that such market value is
a fair price, such successor master servicer shall obtain two quotations of
market value from third parties actively engaged in the servicing of
single-family mortgage loans. Notwithstanding the foregoing, the compensation
payable to a successor master servicer may not exceed the compensation which the
Master Servicer would have been entitled to retain if the Master Servicer had
continued to act as Master Servicer hereunder.

Section 7.07     Sale and Assignment of Master Servicing. The Master Servicer
may sell and assign its rights and delegate its duties and obligations in its
entirety as Master Servicer under this Agreement and the Company may terminate
the Master Servicer without cause and select a new Master Servicer; provided,
however, that: (i) the purchaser or transferee accepting such assignment and
delegation (a) shall be a Person which shall be qualified to service mortgage
loans for Fannie Mae or Freddie Mac; (b) shall have a net worth of not less than
$10,000,000 (unless otherwise approved by each Rating Agency pursuant to clause
(ii) below); (c) shall be reasonably satisfactory to the Trustee (as evidenced
in a writing signed by the Trustee); and (d) shall execute and deliver to the
Trustee an agreement, in form and substance reasonably satisfactory to the
Trustee, which contains an assumption by such Person of the due and punctual
performance and observance of each covenant and condition to be performed or
observed by it as master servicer under this Agreement, any custodial agreement
from and after the effective date of such agreement; (ii) each Rating Agency
shall be given prior written notice of the identity of the proposed successor to
the Master Servicer and each Rating Agency’s rating of the Certificates in
effect immediately prior to such assignment, sale and delegation will not be
downgraded, qualified or withdrawn as a result of such assignment, sale and
delegation, as evidenced by a letter to such effect delivered to the Master
Servicer and the Trustee; (iii) the

 

125

 


--------------------------------------------------------------------------------



 

Master Servicer assigning and selling the master servicing shall deliver to the
Trustee an Officer’s Certificate and an Opinion of Independent Counsel addressed
to the Trustee, each stating that all conditions precedent to such action under
this Agreement have been completed and such action is permitted by and complies
with the terms of this Agreement; and (iv) in the event the Master Servicer is
terminated without cause by the Company, the Company shall pay the terminated
Master Servicer a termination fee equal to 0.25% of the aggregate Stated
Principal Balance of the Mortgage Loans at the time the master servicing of the
Mortgage Loans is transferred to the successor Master Servicer. No such
assignment or delegation shall affect any rights or liability of the Master
Servicer arising prior to the effective date thereof.

ARTICLE VIII

Default

Section 8.01     Events of Default. “Event of Default,” wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) and
only with respect to the defaulting Master Servicer:

(i)         The Master Servicer fails to cause to be deposited in the
Distribution Account any amount so required to be deposited pursuant to this
Agreement (other than a Monthly Advance), and such failure continues unremedied
for a period of three Business Days after the date upon which written notice of
such failure, requiring the same to be remedied, shall have been given to the
Master Servicer; or

(ii)         The Master Servicer fails to observe or perform in any material
respect any other material covenants and agreements set forth in this Agreement
to be performed by it, which covenants and agreements materially affect the
rights of Certificateholders, and such failure continues unremedied for a period
of 60 days after the date on which written notice of such failure, properly
requiring the same to be remedied, shall have been given to the Master Servicer
by the Trustee or to the Master Servicer and the Trustee by the Holders of
Certificates evidencing Fractional Undivided Interests aggregating not less than
25% of the Trust Fund; or

(iii)        There is entered against the Master Servicer a decree or order by a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a conservator, receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings, or for the winding up or liquidation of its affairs, and the
continuance of any such decree or order is unstayed and in effect for a period
of 60 consecutive days, or an involuntary case is commenced against the Master
Servicer under any applicable insolvency or reorganization statute and the
petition is not dismissed within 60 days after the commencement of the case; or

(iv)        The Master Servicer consents to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to the Master
Servicer or substantially all of its property; or the Master Servicer admits in
writing its inability to pay its debts generally as they become due,

 

126

 


--------------------------------------------------------------------------------



 

files a petition to take advantage of any applicable insolvency or
reorganization statute, makes an assignment for the benefit of its creditors, or
voluntarily suspends payment of its obligations;

(v)        The Master Servicer assigns or delegates its duties or rights under
this Agreement in contravention of the provisions permitting such assignment or
delegation under Sections 7.05 or 7.07; or

(vi)        The Master Servicer fails to cause to be deposited, in the
Distribution Account any Monthly Advance (other than a Nonrecoverable Advance)
by 5:00 p.m. New York City time on the Distribution Account Deposit Date.

In each and every such case, so long as such Event of Default with respect to
the Master Servicer shall not have been remedied, either the Trustee or the
Holders of Certificates evidencing Fractional Undivided Interests aggregating
not less than 51% of the principal of the Trust Fund, by notice in writing to
the Master Servicer (and to the Trustee if given by such Certificateholders),
with a copy to the Rating Agencies, and with the consent of the Company, may
terminate all of the rights and obligations (but not the liabilities) of the
Master Servicer under this Agreement and in and to the Mortgage Loans and/or the
REO Property serviced by the Master Servicer and the proceeds thereof. Upon the
receipt by the Master Servicer of the written notice, all authority and power of
the Master Servicer under this Agreement, whether with respect to the
Certificates, the Mortgage Loans, REO Property or under any other related
agreements (but only to the extent that such other agreements relate to the
Mortgage Loans or related REO Property) shall, subject to Section 8.02,
automatically and without further action pass to and be vested in the Trustee
pursuant to this Section 8.01; and, without limitation, the Trustee is hereby
authorized and empowered to execute and deliver, on behalf of the Master
Servicer as attorney-in-fact or otherwise, any and all documents and other
instruments and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement or assignment of the Mortgage Loans and
related documents, or otherwise. The Master Servicer agrees to cooperate with
the Trustee in effecting the termination of the Master Servicer’s rights and
obligations hereunder, including, without limitation, the transfer to the
Trustee of (i) the property and amounts which are then or should be part of the
Trust or which thereafter become part of the Trust; and (ii) originals or copies
of all documents of the Master Servicer reasonably requested by the Trustee to
enable it to assume the Master Servicer’s duties thereunder. In addition to any
other amounts which are then, or, notwithstanding the termination of its
activities under this Agreement, may become payable to the Master Servicer under
this Agreement, the Master Servicer shall be entitled to receive, out of any
amount received on account of a Mortgage Loan or related REO Property, that
portion of such payments which it would have received as reimbursement under
this Agreement if notice of termination had not been given. The termination of
the rights and obligations of the Master Servicer shall not affect any
obligations incurred by the Master Servicer prior to such termination.

Notwithstanding the foregoing, if an Event of Default described in clause
(vi) of this Section 8.01 shall occur, the Trustee shall, by notice in writing
to the Master Servicer, which may be delivered by telecopy, immediately
terminate all of the rights and obligations of the Master Servicer thereafter
arising under this Agreement, but without prejudice to any rights it may have as
a Certificateholder or to reimbursement of Monthly Advances and other advances
of

 

127

 


--------------------------------------------------------------------------------



 

its own funds, and the Trustee shall act as provided in Section 8.02 to carry
out the duties of the Master Servicer, including the obligation to make any
Monthly Advance the nonpayment of which was an Event of Default described in
clause (vi) of this Section 8.01. Any such action taken by the Trustee must be
prior to the distribution on the relevant Distribution Date.

Section 8.02     Trustee to Act; Appointment of Successor. (a) Upon the receipt
by the Master Servicer of a notice of termination pursuant to Section 8.01 or an
Opinion of Independent Counsel pursuant to Section 7.05 to the effect that the
Master Servicer is legally unable to act or to delegate its duties to a Person
which is legally able to act, the Trustee shall automatically become the
successor in all respects to the Master Servicer in its capacity under this
Agreement and the transactions set forth or provided for herein and shall
thereafter be subject to all the responsibilities, duties, liabilities and
limitations on liabilities relating thereto placed on the Master Servicer by the
terms and provisions hereof; provided, however, that the Company shall have the
right to either (a) immediately assume the duties of the Master Servicer or (b)
select a successor Master Servicer; provided further, however, that the Trustee
shall have no obligation whatsoever with respect to any liability (other than
advances deemed recoverable and not previously made) incurred by the Master
Servicer at or prior to the time of termination. As compensation therefor, but
subject to Section 7.06, the Trustee shall be entitled to compensation which the
Master Servicer would have been entitled to retain if the Master Servicer had
continued to act hereunder, except for those amounts due the Master Servicer as
reimbursement permitted under this Agreement for advances previously made or
expenses previously incurred. Notwithstanding the above, the Trustee may, if it
shall be unwilling so to act, or shall, if it is legally unable so to act,
appoint or petition a court of competent jurisdiction to appoint, any
established housing and home finance institution which is a Fannie Mae- or
Freddie Mac-approved servicer, and with respect to a successor to the Master
Servicer only, having a net worth of not less than $10,000,000, as the successor
to the Master Servicer hereunder in the assumption of all or any part of the
responsibilities, duties or liabilities of the Master Servicer hereunder;
provided, that the Trustee shall obtain a letter from each Rating Agency that
the ratings, if any, on each of the Certificates will not be lowered as a result
of the selection of the successor to the Master Servicer. Pending appointment of
a successor to the Master Servicer hereunder, the Trustee shall act in such
capacity as hereinabove provided. In connection with such appointment and
assumption, the Trustee may make such arrangements for the compensation of such
successor out of payments on the Mortgage Loans as it and such successor shall
agree; provided, however, that the provisions of Section 7.06 shall apply, the
compensation shall not be in excess of that which the Master Servicer would have
been entitled to if the Master Servicer had continued to act hereunder, and that
such successor shall undertake and assume the obligations of the Trustee to pay
compensation to any third Person acting as an agent or independent contractor in
the performance of master servicing responsibilities hereunder. The Trustee and
such successor shall take such action, consistent with this Agreement, as shall
be necessary to effectuate any such succession.

(b)        If the Trustee shall succeed to any duties of the Master Servicer
respecting the Mortgage Loans as provided herein, it shall do so in a separate
capacity and not in its capacity as Trustee and, accordingly, the provisions of
Article IX shall be inapplicable to the Trustee in its duties as the successor
to the Master Servicer in the servicing of the Mortgage Loans (although such
provisions shall continue to apply to the Trustee in its capacity as Trustee);
the provisions of Article VII, however, shall apply to it in its capacity as
successor master servicer.

 

128

 


--------------------------------------------------------------------------------



 

 

Section 8.03     Notification to Certificateholders. Upon any termination or
appointment of a successor to the Master Servicer, the Trustee shall give prompt
written notice thereof to the Rating Agencies and the Securities Administrator,
and the Securities Administrator shall give prompt written notice thereof to the
Certificateholders at their respective addresses appearing in the Certificate
Register.

Section 8.04     Waiver of Defaults. The Trustee shall transmit by mail to the
Securities Administrator, who shall give prompt written notice thereof to all
Certificateholders, within 60 days after the occurrence of any Event of Default
actually known to a Responsible Officer of the Trustee, unless such Event of
Default shall have been cured, notice of each such Event of Default. The Holders
of Certificates evidencing Fractional Undivided Interests aggregating not less
than 51% of the Trust Fund may, on behalf of all Certificateholders, waive any
default by the Master Servicer in the performance of its obligations hereunder
and the consequences thereof, except a default in the making of or the causing
to be made any required distribution on the Certificates, which default may only
be waived by Holders of Certificates evidencing Fractional Undivided Interests
aggregating 100% of the Trust Fund. Upon any such waiver of a past default, such
default shall be deemed to cease to exist, and any Event of Default arising
therefrom shall be deemed to have been timely remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived.
The Securities Administrator shall give notice of any such waiver to the
Trustee, who shall then give such notice to the Rating Agencies.

Section 8.05     List of Certificateholders. Upon written request of three or
more Certificateholders of record, for purposes of communicating with other
Certificateholders with respect to their rights under this Agreement, the
Securities Administrator will afford such Certificateholders access during
business hours to the most recent list of Certificateholders held by the
Securities Administrator.



 

129

 


--------------------------------------------------------------------------------



 

 

ARTICLE IX

Concerning the Trustee and the Securities Administrator

Section 9.01      Duties of Trustee.

 

 

 

 

 

(a)        The Trustee, prior to the occurrence of an Event of Default and after
the curing or waiver of all Events of Default which may have occurred, and the
Securities Administrator each undertake to perform such duties and only such
duties as are specifically set forth in this Agreement as duties of the Trustee
and the Securities Administrator, respectively. If an Event of Default has
occurred and has not been cured or waived, the Trustee shall exercise such of
the rights and powers vested in it by this Agreement, and subject to
Section 8.02(b) use the same degree of care and skill in their exercise, as a
prudent person would exercise under the circumstances in the conduct of his own
affairs.

(b)        Upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders or other instruments which are specifically required
to be furnished to the Trustee and the Securities Administrator pursuant to any
provision of this Agreement, the Trustee and the Securities Administrator,
respectively, shall examine them to determine whether they are in the form
required by this Agreement; provided, however, that neither the Trustee nor the
Securities Administrator shall be responsible for the accuracy or content of any
resolution, certificate, statement, opinion, report, document, order or other
instrument furnished hereunder; provided, further, that neither the Trustee nor
the Securities Administrator shall be responsible for the accuracy or
verification of any calculation provided to it pursuant to this Agreement.

(c)        On each Distribution Date, the Securities Administrator shall make
monthly distributions and the final distribution to the Certificateholders from
funds in the Distribution Account as provided in Sections 6.01 and 10.01 herein
based solely on the report of the Securities Administrator.

(d)        No provision of this Agreement shall be construed to relieve the
Trustee or the Securities Administrator from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct;
provided, however, that:

(i)         Prior to the occurrence of an Event of Default, and after the curing
or waiver of all such Events of Default which may have occurred, the duties and
obligations of the Trustee and the Securities Administrator shall be determined
solely by the express provisions of this Agreement, neither the Trustee nor the
Securities Administrator shall be liable except for the performance of their
respective duties and obligations as are specifically set forth in this
Agreement, no implied covenants or obligations shall be read into this Agreement
against the Trustee or the Securities Administrator and, in the absence of bad
faith on the part of the Trustee or the Securities Administrator, respectively,
the Trustee or the Securities Administrator, respectively, may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon any certificates or opinions furnished to the Trustee or
the Securities Administrator, respectively, and conforming to the requirements
of this Agreement;

 

130

 


--------------------------------------------------------------------------------



 

 

(ii)         Neither the Trustee nor the Securities Administrator shall be
liable in its individual capacity for an error of judgment made in good faith by
a Responsible Officer or Responsible Officers of the Trustee or an officer of
the Securities Administrator, respectively, unless it shall be proved that the
Trustee or the Securities Administrator, respectively, was negligent in
ascertaining the pertinent facts;

(iii)        Neither the Trustee nor the Securities Administrator shall be
liable with respect to any action taken, suffered or omitted to be taken by it
in good faith in accordance with the directions of the Holders of Certificates
evidencing Fractional Undivided Interests aggregating not less than 25% of the
Trust Fund, if such action or non-action relates to the time, method and place
of conducting any proceeding for any remedy available to the Trustee or the
Securities Administrator, respectively, or exercising any trust or other power
conferred upon the Trustee or the Securities Administrator, respectively, under
this Agreement;

(iv)        The Trustee shall not be required to take notice or be deemed to
have notice or knowledge of any default or Event of Default unless a Responsible
Officer of the Trustee’s Corporate Trust Office shall have actual knowledge
thereof. In the absence of such notice, the Trustee may conclusively assume
there is no such default or Event of Default;

(v)        The Trustee shall not in any way be liable by reason of any
insufficiency in any Account held by or in the name of Trustee unless it is
determined by a court of competent jurisdiction that the Trustee’s gross
negligence or willful misconduct was the primary cause of such insufficiency
(except to the extent that the Trustee is obligor and has defaulted thereon);

(vi)        The Securities Administrator shall not in any way be liable by
reason of any insufficiency in any Account held by the Securities Administrator
hereunder or any Account held by the Securities Administrator in the name of the
Trustee unless it is determined by a court of competent jurisdiction that the
Securities Administrator’s gross negligence or willful misconduct was the
primary cause of such insufficiency (except to the extent that the Securities
Administrator is obligor and has defaulted thereon);

(vii)       Anything in this Agreement to the contrary notwithstanding, in no
event shall the Trustee or the Securities Administrator be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Trustee or the Securities
Administrator, respectively, has been advised of the likelihood of such loss or
damage and regardless of the form of action;

(viii)      None of the Securities Administrator, the Master Servicer, the
Depositor, the Company, the Custodian, the Counterparty or the Trustee shall be
responsible for the acts or omissions of the other, it being understood that
this Agreement shall not be construed to render them partners, joint venturers
or agents of one another and

(ix)        Neither the Trustee nor the Securities Administrator shall be
required to expend or risk its own funds or otherwise incur financial liability
in the performance of any of its duties hereunder, or in the exercise of any of
its rights or powers, if there is reasonable ground for believing that the
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it, and none of the provisions contained in this
Agreement

 

131

 


--------------------------------------------------------------------------------



 

shall in any event require the Trustee or the Securities Administrator to
perform, or be responsible for the manner of performance of, any of the
obligations of the Master Servicer under this Agreement, except during such
time, if any, as the Trustee shall be the successor to, and be vested with the
rights, duties, powers and privileges of, the Master Servicer in accordance with
the terms of this Agreement.

(e)        All funds received by the Master Servicer and the Securities
Administrator and required to be deposited in the Master Servicer Collection
Account or the Distribution Account, as the case may be, pursuant to this
Agreement will be promptly so deposited by the Master Servicer or the Securities
Administrator, as applicable.

(f)         Except for those actions that the Trustee or the Securities
Administrator is required to take hereunder, neither the Trustee nor the
Securities Administrator shall have any obligation or liability to take any
action or to refrain from taking any action hereunder in the absence of written
direction as provided hereunder.

Section 9.02     Certain Matters Affecting the Trustee and the Securities
Administrator. Except as otherwise provided in Section 9.01:

(a)        The Trustee and the Securities Administrator may rely and shall be
protected in acting or refraining from acting in reliance on any resolution,
certificate of the Securities Administrator (with respect to the Trustee only),
the Depositor, the Master Servicer or a Servicer, certificate of auditors or any
other certificate, statement, instrument, opinion, report, notice, request,
consent, order, appraisal, bond or other paper or document believed by it to be
genuine and to have been signed or presented by the proper party or parties;

(b)        The Trustee and the Securities Administrator may consult with counsel
and any advice of such counsel or any Opinion of Counsel shall be full and
complete authorization and protection with respect to any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel;

(c)        Neither the Trustee nor the Securities Administrator shall be under
any obligation to exercise any of the trusts or powers vested in it by this
Agreement, other than its obligation to give notices pursuant to this Agreement,
or to institute, conduct or defend any litigation hereunder or in relation
hereto at the request, order or direction of any of the Certificateholders
pursuant to the provisions of this Agreement, unless such Certificateholders
shall have offered to the Trustee reasonable security or indemnity against the
costs, expenses and liabilities which may be incurred therein or thereby.
Nothing contained herein shall, however, relieve the Trustee of the obligation,
upon the occurrence of an Event of Default of which a Responsible Officer of the
Trustee has actual knowledge (which has not been cured or waived), to exercise
such of the rights and powers vested in it by this Agreement, and to use the
same degree of care and skill in their exercise, as a prudent person would
exercise under the circumstances in the conduct of his own affairs;

(d)        Prior to the occurrence of an Event of Default hereunder and after
the curing or waiver of all Events of Default which may have occurred, neither
the Trustee nor the Securities Administrator shall be liable in its individual
capacity for any action taken, suffered or omitted

 

132

 


--------------------------------------------------------------------------------



 

by it in good faith and believed by it to be authorized or within the discretion
or rights or powers conferred upon it by this Agreement;

(e)        Neither the Trustee nor the Securities Administrator shall be bound
to make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, approval, bond or other paper or document, unless requested in writing to
do so by Holders of Certificates evidencing Fractional Undivided Interests
aggregating not less than 25% of the Trust Fund and provided that the payment
within a reasonable time to the Trustee or the Securities Administrator, as
applicable, of the costs, expenses or liabilities likely to be incurred by it in
the making of such investigation is, in the opinion of the Trustee or the
Securities Administrator, as applicable, reasonably assured to the Trustee or
the Securities Administrator, as applicable, by the security afforded to it by
the terms of this Agreement. The Trustee or the Securities Administrator may
require reasonable indemnity against such expense or liability as a condition to
taking any such action. The reasonable expense of every such examination shall
be paid by the Certificateholders requesting the investigation;

(f)         The Trustee and the Securities Administrator may execute any of the
trusts or powers hereunder or perform any duties hereunder either directly or
through Affiliates, agents or attorneys; provided, however, that the Trustee may
not appoint any agent (other than the Custodian) to perform its custodial
functions with respect to the Mortgage Files or paying agent functions under
this Agreement without the express written consent of the Master Servicer, which
consent will not be unreasonably withheld. Neither the Trustee nor the
Securities Administrator shall be liable or responsible for the misconduct or
negligence of any of the Trustee’s or the Securities Administrator’s agents or
attorneys or a custodian or paying agent appointed hereunder by the Trustee or
the Securities Administrator with due care and, when required, with the consent
of the Master Servicer;

(g)        Should the Trustee or the Securities Administrator deem the nature of
any action required on its part, other than a payment or transfer by the
Securities Administrator under Section 4.01(b) or Section 4.02, to be unclear,
the Trustee or the Securities Administrator, respectively, may require prior to
such action that it be provided by the Depositor with reasonable further
instructions;

(h)        The right of the Trustee or the Securities Administrator to perform
any discretionary act enumerated in this Agreement shall not be construed as a
duty, and neither the Trustee nor the Securities Administrator shall be
accountable for other than its negligence or willful misconduct in the
performance of any such act;

(i)         Neither the Trustee nor the Securities Administrator shall be
required to give any bond or surety with respect to the execution of the trust
created hereby or the powers granted hereunder, except as provided in Section
9.07; and

(j)         Neither the Trustee nor the Securities Administrator shall have any
duty to conduct any affirmative investigation as to the occurrence of any
condition requiring the repurchase of any Mortgage Loan by the Seller pursuant
to this Agreement, the Mortgage Loan Purchase Agreement, or the eligibility of
any Mortgage Loan for purposes of this Agreement.

 

133

 


--------------------------------------------------------------------------------



 

 

Section 9.03     Trustee and Securities Administrator Not Liable for
Certificates or Mortgage Loans. The recitals contained herein and in the
Certificates (other than the signature and countersignature of the Securities
Administrator on the Certificates) shall be taken as the statements of the
Depositor, and neither the Trustee nor the Securities Administrator shall have
any responsibility for their correctness. Neither the Trustee nor the Securities
Administrator makes any representation as to the validity or sufficiency of the
Certificates (other than the signature and countersignature of the Securities
Administrator on the Certificates) or of any Mortgage Loan except as expressly
provided in Sections 2.02 and 2.05 hereof; provided, however, that the foregoing
shall not relieve the Trustee of the obligation to review the Mortgage Files
pursuant to Sections 2.02 and 2.04. The Securities Administrator’s signature and
countersignature (or countersignature of its agent) on the Certificates shall be
solely in its capacity as Securities Administrator and shall not constitute the
Certificates an obligation of the Securities Administrator in any other
capacity. Neither the Trustee nor the Securities Administrator shall be
accountable for the use or application by the Depositor of any of the
Certificates or of the proceeds of such Certificates, or for the use or
application of any funds paid to the Depositor with respect to the Mortgage
Loans. Subject to the provisions of Section 2.05, neither the Trustee nor the
Securities Administrator shall be responsible for the legality or validity of
this Agreement or any document or instrument relating to this Agreement, the
validity of the execution of this Agreement or of any supplement hereto or
instrument of further assurance, or the validity, priority, perfection or
sufficiency of the security for the Certificates issued hereunder or intended to
be issued hereunder. Neither the Trustee nor the Securities Administrator shall
at any time have any responsibility or liability for or with respect to the
legality, validity and enforceability of any Mortgage or any Mortgage Loan, or
the perfection and priority of any Mortgage or the maintenance of any such
perfection and priority, or for or with respect to the sufficiency of the Trust
Fund or its ability to generate the payments to be distributed to
Certificateholders, under this Agreement. Neither the Trustee nor the Securities
Administrator shall have any responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it
hereunder or to record this Agreement other than any continuation statements
filed by the Trustee pursuant to Section 3.20.

Section 9.04     Trustee and Securities Administrator May Own Certificates. The
Trustee and the Securities Administrator in their individual capacities or in
any capacity other than as Trustee or Securities Administrator, hereunder may
become the owner or pledgee of any Certificates with the same rights it would
have if it were not the Trustee or the Securities Administrator, as applicable,
and may otherwise deal with the parties hereto.

Section 9.05     Trustee’s and Securities Administrator’s Fees and Expenses. The
fees and expenses of the Trustee and the Securities Administrator shall be paid
in accordance with a side letter agreement between the Trustee and the Master
Servicer. In addition, the Trustee and the Securities Administrator will be
entitled to recover from the Master Servicer Collection Account pursuant to
Section 4.03(b) all reasonable out-of-pocket expenses, disbursements and
advances and the expenses of the Trustee and the Securities Administrator,
respectively, in connection with any Event of Default, any breach of this
Agreement or any claim or legal action (including any pending or threatened
claim or legal action) incurred or made by or against the Trustee or the
Securities Administrator, respectively, in the administration of the trusts
hereunder (including the reasonable compensation, expenses and disbursements of
its counsel) except any such expense,

 

134

 


--------------------------------------------------------------------------------



 

disbursement or advance as may arise from its negligence or intentional
misconduct or which is the responsibility of the Certificateholders. If funds in
the Master Servicer Collection Account are insufficient therefor, the Trustee
and the Securities Administrator shall recover such expenses from the Depositor.
Such compensation and reimbursement obligation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express trust.

Section 9.06     Eligibility Requirements for Trustee and Securities
Administrator. The Trustee and any successor Trustee and the Securities
Administrator and any successor Securities Administrator shall during the entire
duration of this Agreement be a state bank or trust company or a national
banking association organized and doing business under the laws of such state or
the United States of America, authorized under such laws to exercise corporate
trust powers, having a combined capital and surplus and undivided profits of at
least $40,000,000 or, in the case of a successor Trustee, $50,000,000, subject
to supervision or examination by federal or state authority and, in the case of
the Trustee, rated “BBB” or higher by S&P with respect to their long-term rating
and rated “BBB” or higher by S&P and “Baa2” or higher by Moody’s with respect to
any outstanding long-term unsecured unsubordinated debt, and, in the case of a
successor Trustee or successor Securities Administrator other than pursuant to
Section 9.10, rated in one of the two highest long-term debt categories of, or
otherwise acceptable to, each of the Rating Agencies. If the Trustee publishes
reports of condition at least annually, pursuant to law or to the requirements
of the aforesaid supervising or examining authority, then for the purposes of
this Section 9.06 the combined capital and surplus of such corporation shall be
deemed to be its total equity capital (combined capital and surplus) as set
forth in its most recent report of condition so published. In case at any time
the Trustee or the Securities Administrator shall cease to be eligible in
accordance with the provisions of this Section 9.06, the Trustee or the
Securities Administrator shall resign immediately in the manner and with the
effect specified in Section 9.08.

Section 9.07     Insurance. The Trustee and the Securities Administrator, at
their own expense, shall at all times maintain and keep in full force and
effect: (i) fidelity insurance, (ii) theft of documents insurance and
(iii) forgery insurance (which may be collectively satisfied by a “Financial
Institution Bond” and/or a “Bankers’ Blanket Bond”). All such insurance shall be
in amounts, with standard coverage and subject to deductibles, as are customary
for insurance typically maintained by banks or their affiliates which act as
custodians for investor-owned mortgage pools. A certificate of an officer of the
Trustee or the Securities Administrator as to the Trustee’s or the Securities
Administrator’s, respectively, compliance with this Section 9.07 shall be
furnished to any Certificateholder upon reasonable written request.

Section 9.08     Resignation and Removal of the Trustee and Securities
Administrator.

 

(a)        The Trustee and the Securities Administrator may at any time resign
and be discharged from the Trust hereby created by giving written notice thereof
to the Depositor and the Master Servicer, with a copy to the Rating Agencies.
Upon receiving such notice of resignation, the Depositor shall promptly appoint
a successor Trustee or successor Securities Administrator, as applicable, by
written instrument, in triplicate, one copy of which instrument shall be
delivered to each of the resigning Trustee or Securities Administrator, as
applicable, the successor Trustee or Securities Administrator, as applicable. If
no successor Trustee or Securities Administrator shall have been so appointed
and have accepted appointment within 30

 

135

 


--------------------------------------------------------------------------------



 

days after the giving of such notice of resignation, the resigning Trustee or
Securities Administrator may petition any court of competent jurisdiction for
the appointment of a successor Trustee or Securities Administrator.

(b)        If at any time the Trustee or the Securities Administrator shall
cease to be eligible in accordance with the provisions of Section 9.06 and shall
fail to resign after written request therefor by the Depositor or if at any time
the Trustee or the Securities Administrator shall become incapable of acting, or
shall be adjudged a bankrupt or insolvent, or a receiver of the Trustee or the
Securities Administrator, as applicable, or of its property shall be appointed,
or any public officer shall take charge or control of the Trustee or the
Securities Administrator, as applicable, or of its property or affairs for the
purpose of rehabilitation, conservation or liquidation, then the Depositor shall
promptly remove the Trustee, or shall be entitled to remove the Securities
Administrator, as applicable, and appoint a successor Trustee or Securities
Administrator, as applicable, by written instrument, in triplicate, one copy of
which instrument shall be delivered to each of the Trustee or Securities
Administrator, as applicable, so removed, and the successor Trustee or
Securities Administrator, as applicable.

(c)        The Holders of Certificates evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund may at any time remove the
Trustee or the Securities Administrator and appoint a successor Trustee or
Securities Administrator by written instrument or instruments, in quintuplicate,
signed by such Holders or their attorneys-in-fact duly authorized, one complete
set of which instruments shall be delivered to the Depositor, the Master
Servicer, the Securities Administrator (if the Trustee is removed), the Trustee
(if the Securities Administrator is removed), and the Trustee or Securities
Administrator so removed and the successor so appointed. In the event that the
Trustee or Securities Administrator is removed by the Holders of Certificates in
accordance with this Section 9.08(c), the Holders of such Certificates shall be
responsible for paying any compensation payable hereunder to a successor Trustee
or successor Securities Administrator, in excess of the amount paid hereunder to
the predecessor Trustee or predecessor Securities Administrator, as applicable.

(d)        No resignation or removal of the Trustee or the Securities
Administrator and appointment of a successor Trustee or Securities Administrator
pursuant to any of the provisions of this Section 9.08 shall become effective
except upon appointment of and acceptance of such appointment by the successor
Trustee or Securities Administrator as provided in Section 9.09.

 

Section 9.09     Successor Trustee and Successor Securities Administrator.

 

 

(a)        Any successor Trustee or Securities Administrator appointed as
provided in Section 9.08 shall execute, acknowledge and deliver to the Depositor
and to its predecessor Trustee or Securities Administrator an instrument
accepting such appointment hereunder. The resignation or removal of the
predecessor Trustee or Securities Administrator shall then become effective and
such successor Trustee or Securities Administrator, without any further act,
deed or conveyance, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor hereunder, with like effect as if
originally named as Trustee or Securities Administrator herein. The predecessor
Trustee or Securities Administrator shall, after its receipt of payment in full
of its outstanding fees and expenses promptly deliver to the successor Trustee
or Securities Administrator, as applicable, all assets and records of the Trust
held by it hereunder,

 

136

 


--------------------------------------------------------------------------------



 

and the Depositor and the predecessor Trustee or Securities Administrator, as
applicable, shall execute and deliver such instruments and do such other things
as may reasonably be required for more fully and certainly vesting and
confirming in the successor Trustee or Securities Administrator, as applicable,
all such rights, powers, duties and obligations.

(b)        No successor Trustee or Securities Administrator shall accept
appointment as provided in this Section 9.09 unless at the time of such
acceptance such successor Trustee or Securities Administrator shall be eligible
under the provisions of Section 9.06.

(c)        Upon acceptance of appointment by a successor Trustee or Securities
Administrator as provided in this Section 9.09, the successor Trustee or
Securities Administrator shall mail notice of the succession of such Trustee or
Securities Administrator hereunder to all Certificateholders at their addresses
as shown in the Certificate Register and to the Rating Agencies. The Company
shall pay the cost of any mailing by the successor Trustee or Securities
Administrator.

Section 9.10     Merger or Consolidation of Trustee or Securities Administrator.
Any state bank or trust company or national banking association into which the
Trustee or the Securities Administrator may be merged or converted or with which
it may be consolidated or any state bank or trust company or national banking
association resulting from any merger, conversion or consolidation to which the
Trustee or the Securities Administrator, respectively, shall be a party, or any
state bank or trust company or national banking association succeeding to all or
substantially all of the corporate trust business of the Trustee or the
Securities Administrator, respectively, shall be the successor of the Trustee or
the Securities Administrator, respectively, hereunder, provided such state bank
or trust company or national banking association shall be eligible under the
provisions of Section 9.06. Such succession shall be valid without the
execution, delivery of notice or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.

Section 9.11        Appointment of Co-Trustee or Separate Trustee.

 

 

 

(a)        Notwithstanding any other provisions hereof, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust or property constituting the same may at the time be located, the
Depositor and the Trustee acting jointly shall have the power and shall execute
and deliver all instruments to appoint one or more Persons approved by the
Trustee and the Depositor to act as co-trustee or co-trustees, jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the
Trust, and to vest in such Person or Persons, in such capacity, such title to
the Trust, or any part thereof, and, subject to the other provisions of this
Section 9.11, such powers, duties, obligations, rights and trusts as the
Depositor and the Trustee may consider necessary or desirable.

(b)        If the Depositor shall not have joined in such appointment within 15
days after the receipt by it of a written request so to do, the Trustee shall
have the power to make such appointment without the Depositor.

(c)        No co-trustee or separate trustee hereunder shall be required to meet
the terms of eligibility as a successor Trustee under Section 9.06 hereunder and
no notice to

 

137

 


--------------------------------------------------------------------------------



 

Certificateholders of the appointment of co-trustee(s) or separate trustee(s)
shall be required under Section 9.08 hereof.

(d)        In the case of any appointment of a co-trustee or separate trustee
pursuant to this Section 9.11, all rights, powers, duties and obligations
conferred or imposed upon the Trustee and required to be conferred on such
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly, except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed (whether as Trustee hereunder or as successor to the Master
Servicer hereunder), the Trustee shall be incompetent or unqualified to perform
such act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Trust or any portion thereof in any such
jurisdiction) shall be exercised and performed by such separate trustee or
co-trustee at the direction of the Trustee.

(e)        Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article IX. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee.

(f)         To the extent not prohibited by law, any separate trustee or
co-trustee may, at any time, request the Trustee, its agent or attorney-in-fact,
with full power and authority, to do any lawful act under or with respect to
this Agreement on its behalf and in its name. If any separate trustee or
co-trustee shall die, become incapable of acting, resign or be removed, all of
its estates, properties rights, remedies and trusts shall vest in and be
exercised by the Trustee, to the extent permitted by law, without the
appointment of a new or successor Trustee.

(g)        No trustee under this Agreement shall be personally liable by reason
of any act or omission of another trustee under this Agreement. The Depositor
and the Trustee acting jointly may at any time accept the resignation of or
remove any separate trustee or co-trustee.

Section 9.12     Federal Information Returns and Reports to Certificateholders;
REMIC Administration.

(a)        For federal income tax purposes, the taxable year of each 2005-8
REMIC shall be a calendar year and the Securities Administrator shall maintain
or cause the maintenance of the books of each such 2005-8 REMIC on the accrual
method of accounting.

(b)        The Securities Administrator shall prepare and file or cause to be
filed with the Internal Revenue Service, and the Trustee shall upon the written
instruction of the Securities Administrator sign, Federal tax information
returns or elections required to be made hereunder with respect to each 2005-8
REMIC, the Trust Fund, if applicable, and the Certificates containing such
information and at the times and in the manner as may be required by the Code

 

138

 


--------------------------------------------------------------------------------



 

or applicable Treasury regulations, and the Securities Administrator shall
furnish to each Holder of Certificates at any time during the calendar year for
which such returns or reports are made such statements or information at the
times and in the manner as may be required thereby, including, without
limitation, reports relating to mortgaged property that is abandoned or
foreclosed, receipt of mortgage interests in kind in a trade or business, a
cancellation of indebtedness, interest, original issue discount and market
discount or premium (using a constant prepayment assumption of 30% CPR for the
Group I Mortgage Loans and 25% CPR for the Group II Mortgage Loans). The
Securities Administrator will apply for an Employee Identification Number from
the IRS under Form SS-4 or any other acceptable method for all tax entities. In
connection with the foregoing, the Securities Administrator shall timely prepare
and file, and the Trustee shall upon the written instruction of the Securities
Administrator sign, IRS Form 8811, which shall provide the name and address of
the person who can be contacted to obtain information required to be reported to
the holders of regular interests in each 2005-8 REMIC (the “REMIC Reporting
Agent”). The Trustee shall make elections to treat each 2005-8 REMIC as a REMIC
(which elections shall apply to the taxable period ending December 31, 2005 and
each calendar year thereafter) in such manner as the Code or applicable Treasury
regulations may prescribe, and as described by the Securities Administrator. The
Trustee shall upon the written instruction of the Securities Administrator sign
all tax information returns filed pursuant to this Section and any other returns
as may be required by the Code. The Holder of the largest percentage interest in
the Residual Certificates is hereby designated as the “Tax Matters Person”
(within the meaning of Treas. Reg. §§1.860F-4(d)) for each 2005-8 REMIC. The
Securities Administrator is hereby designated and appointed as the agent of each
such Tax Matters Person. Any Holder of a Residual Certificate will by acceptance
thereof appoint the Securities Administrator as agent and attorney-in-fact for
the purpose of acting as Tax Matters Person for each 2005-8 REMIC during such
time as the Securities Administrator does not own any such Residual Certificate.
In the event that the Code or applicable Treasury regulations prohibit the
Trustee from signing tax or information returns or other statements, or the
Securities Administrator from acting as agent for the Tax Matters Person, the
Trustee and the Securities Administrator shall take whatever action that in
their sole good faith judgment is necessary for the proper filing of such
information returns or for the provision of a tax matters person, including
designation of the Holder of the largest percentage interest in a Residual
Certificate to sign such returns or act as tax matters person. Each Holder of a
Residual Certificate shall be bound by this Section.

(c)        The Securities Administrator shall provide upon request and receipt
of reasonable compensation, such information as required in
Section 860D(a)(6)(B) of the Code to the Internal Revenue Service, to any Person
purporting to transfer a Residual Certificate to a Person other than a
transferee permitted by Section 5.05(b), and to any regulated investment
company, real estate investment trust, common trust fund, partnership, trust,
estate, organization described in Section 1381 of the Code, or nominee holding
an interest in a pass-through entity described in Section 860E(e)(6) of the
Code, any record holder of which is not a transferee permitted by
Section 5.05(b) (or which is deemed by statute to be an entity with a
disqualified member).

(d)        The Securities Administrator shall prepare and file or cause to be
filed, and the Trustee shall upon the written instruction of the Securities
Administrator sign, any state income tax returns required under Applicable State
Law with respect to each REMIC or the Trust Fund.

 

139

 


--------------------------------------------------------------------------------



 

 

(e)        Notwithstanding any other provision of this Agreement, the Securities
Administrator shall comply with all federal withholding requirements respecting
payments to Certificateholders of interest or original issue discount on the
Mortgage Loans, that the Securities Administrator reasonably believes are
applicable under the Code. The consent of Certificateholders shall not be
required for such withholding. In the event the Securities Administrator
withholds any amount from interest or original issue discount payments or
advances thereof to any Certificateholder pursuant to federal withholding
requirements, the Securities Administrator shall, together with its monthly
report to such Certificateholders, indicate such amount withheld.

(f)         The Trustee and the Securities Administrator agree to indemnify the
Trust Fund and the Depositor for any taxes and costs including, without
limitation, any reasonable attorneys fees imposed on or incurred by the Trust
Fund, the Depositor or the Master Servicer, as a result of a breach of the
Trustee’s covenants and the Securities Administrator’s covenants, respectively,
set forth in this Section 9.12; provided, however, such liability and obligation
to indemnify in this paragraph shall be several and not joint and neither the
Trustee nor the Securities Administrator shall be liable or be obligated to
indemnify the Trust Fund for the failure by the other to perform any duty under
this Agreement or the breach by the other of any covenant in this Agreement.

 



 

140

 


--------------------------------------------------------------------------------



 

 

ARTICLE X

Termination

Section 10.01   Termination Upon Repurchase by EMC or its Designee or
Liquidation of the Mortgage Loans.

(a)        Subject to Section 10.02, the respective obligations and
responsibilities of the Depositor, the Trustee, the Master Servicer and the
Securities Administrator created hereby, other than the obligation of the
Securities Administrator to make payments to Certificateholders as set forth in
this Section 10.01 shall terminate:

(i)         in accordance with Section 10.01(c), the repurchase by or at the
direction of EMC or its designee of all of the Mortgage Loans in each of Loan
Group I and Loan Group II (which repurchase of the Group I Mortgage Loans and
the Group II Mortgage Loans may occur on separate dates) and all related REO
Property remaining in the Trust at a price (the “Termination Purchase Price”)
equal to the sum of (a) 100% of the Outstanding Principal Balance of each
Mortgage Loan in such Loan Group (other than a Mortgage Loan related to REO
Property) as of the date of repurchase, net of the principal portion of any
unreimbursed Monthly Advances on the Mortgage Loans relating to the Mortgage
Loans made by the purchaser, plus accrued but unpaid interest thereon at the
applicable Mortgage Interest Rate to, but not including, the first day of the
month of repurchase, (b) the appraised value of any related REO Property, less
the good faith estimate of the Depositor of liquidation expenses to be incurred
in connection with its disposal thereof (but not more than the Outstanding
Principal Balance of the related Mortgage Loan, together with interest at the
applicable Mortgage Interest Rate accrued on that balance but unpaid to, but not
including, the first day of the month of repurchase), such appraisal to be
calculated by an appraiser mutually agreed upon by the Depositor and the Trustee
at the expense of the Depositor, (c) unreimbursed out-of pocket costs of the
Master Servicer, including unreimbursed servicing advances and the principal
portion of any unreimbursed Monthly Advances, made on the Mortgage Loans in such
Loan Group prior to the exercise of such repurchase right, (d) any costs and
damages incurred by the Trust in connection with any violation of any predatory
or abusive lending laws with respect to a Mortgage Loan, and (e) any
unreimbursed costs and expenses of the Trustee and the Securities Administrator
payable pursuant to Section 9.05;

(ii)         the later of the making of the final payment or other liquidation,
or any advance with respect thereto, of the last Mortgage Loan, remaining in the
Trust Fund or the disposition of all property acquired with respect to any
Mortgage Loan; provided, however, that in the event that an advance has been
made, but not yet recovered, at the time of such termination, the Person having
made such advance shall be entitled to receive, notwithstanding such
termination, any payments received subsequent thereto with respect to which such
advance was made; or

(iii)        the payment to the Certificateholders of all amounts required to be
paid to them pursuant to this Agreement.

 

141

 


--------------------------------------------------------------------------------



 

 

(b)        In no event, however, shall the Trust created hereby continue beyond
the expiration of 21 years from the death of the last survivor of the
descendants of Joseph P. Kennedy, the late Ambassador of the United States to
the Court of St. James’s, living on the date of this Agreement.

(c)        (i)         The right of EMC or its designee to repurchase Group I
Mortgage Loans and related assets described in Section 10.01(a)(i) above shall
be exercisable only if the aggregate Stated Principal Balance of the Mortgage
Loans at the time of any such repurchase is less than 20% of the sum of the
Cut-off Date Balance.

(ii) The right of EMC or its designee to repurchase Group II Mortgage Loans and
related assets described in Section 10.01(a)(i) above shall be exercisable only
if the aggregate Stated Principal Balance of the Mortgage Loans at the time of
any such repurchase is less than 10% of the sum of the Cut-off Date Balance.

(iii) The right of EMC or its designee to repurchase all the assets of the Trust
Fund described in Section 10.01(a)(i) above shall also be exercisable if the
Depositor, based upon an Opinion of Counsel addressed to the Depositor, the
Trustee and the Securities Administrator has determined that the REMIC status of
any 2005-8 REMIC has been lost or that a substantial risk exists that such REMIC
status will be lost for the then-current taxable year.

(iv)   At any time thereafter, in the case of (i) and (ii) or (iii) above, EMC
may elect to terminate any 2005-8 REMIC at any time, and upon such election, the
Depositor or its designee, shall purchase in accordance with Section 10.01(a)(i)
above all the assets of the Trust Fund.

(d)        The Securities Administrator shall give notice of any termination to
the Certificateholders, with a copy to the Master Servicer and the Trustee (who
shall then give such copy of notice to the Rating Agencies) upon which the
Certificateholders shall surrender their Certificates to the Securities
Administrator for payment of the final distribution and cancellation. Such
notice shall be given by letter, mailed not earlier than the l5th day and not
later than the 25th day of the month next preceding the month of such final
distribution, and shall specify (i) the Distribution Date upon which final
payment of the Certificates will be made upon presentation and surrender of the
Certificates at the Corporate Trust Office of the Securities Administrator
therein designated, (ii) the amount of any such final payment and (iii) that the
Record Date otherwise applicable to such Distribution Date is not applicable,
payments being made only upon presentation and surrender of the Certificates at
the Corporate Trust Office of the Securities Administrator therein specified.

(e)        If the option of EMC to repurchase or cause the repurchase of all
Group I Mortgage Loans or the Group II Mortgage Loans and the related assets
described in Section 10.01(c) above is exercised, EMC and/or its designee shall
deliver to the Securities Administrator for deposit in the Distribution Account,
by the Business Day prior to the applicable Distribution Date, an amount equal
to the Termination Purchase Price of the Mortgage Loans being repurchased on
such Distribution Date. Upon presentation and surrender of the related
Certificates by the related Certificateholders, the Securities Administrator
shall distribute to such Certificateholders from amounts then on deposit in the
Distribution Account an amount

 

142

 


--------------------------------------------------------------------------------



 

determined as follows: with respect to each such Certificate (other than the
Residual Certificates and the Class XP Certificates), the outstanding
Certificate Principal Balance, plus with respect to each such Certificate (other
than the Residual Certificates and the Class XP Certificates), one month’s
interest thereon at the applicable Pass-Through Rate; and with respect to the
Class R Certificates and the Class XP Certificates, the percentage interest
evidenced thereby multiplied by the difference, if any, between the above
described repurchase price and the aggregate amount to be distributed to the
Holders of the related Certificates (other than the Residual Certificates and
the Class XP Certificates). If the amounts then on deposit in the Distribution
Account are not sufficient to pay all of the related Certificates in full (other
than the Residual Certificates and the Class XP Certificates), any such
deficiency will be allocated in the case of a repurchase of the Group I Mortgage
Loans, first, to the Class I-B Certificates, in inverse order of their numerical
designation, second, to the Class I-M Certificates, in inverse order of their
numerical designation, and then to the related Senior Certificates, on a pro
rata basis and in the case of a repurchase of the Group II Mortgage Loans,
first, to the Class II-B Certificates, in inverse order of their numerical
designation, and then to the related Senior Certificates, on a pro rata basis.
Upon deposit of the required repurchase price and following such final
Distribution Date for the related Certificates, the Trustee shall release
promptly (or cause the Custodian to release) to EMC and/or its designee the
Mortgage Files for the remaining applicable Mortgage Loans, and the Accounts
with respect thereto shall terminate, subject to the Securities Administrator’s
obligation to hold any amounts payable to the related Certificateholders in
trust without interest pending final distributions pursuant to Section 10.01(g).
After final distributions pursuant to Section 10.01(g) to all
Certificateholders, any other amounts remaining in the Accounts will belong to
the Depositor.

(f)         In the event that this Agreement is terminated by reason of the
payment or liquidation of all Mortgage Loans or the disposition of all property
acquired with respect to all Mortgage Loans under Section 10.01(a)(ii) above,
the Master Servicer shall deliver to the Securities Administrator for deposit in
the Distribution Account all distributable amounts remaining in the Master
Servicer Collection Account. Upon the presentation and surrender of the
Certificates, the Securities Administrator shall distribute to the remaining
Certificateholders, in accordance with their respective interests, all
distributable amounts remaining in the Distribution Account. Upon deposit by the
Master Servicer of such distributable amounts, and following such final
Distribution Date, the Trustee shall release (or shall instruct the Custodian,
as its agent, to release) promptly to the Depositor or its designee the Mortgage
Files for the remaining Mortgage Loans, and the Master Servicer Collection
Account and the Distribution Account shall terminate, subject to the Securities
Administrator’s obligation to hold any amounts payable to the Certificateholders
in trust without interest pending final distributions pursuant to this Section
10.01(f).

(g) If not all of the Certificateholders shall surrender their Certificates for
cancellation within six months after the time specified in the above-mentioned
written notice, the Securities Administrator shall give a second written notice
to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto. If within
six months after the second notice, not all the Certificates shall have been
surrendered for cancellation, the Securities Administrator may take appropriate
steps, or appoint any agent to take appropriate steps, to contact the remaining
Certificateholders concerning surrender of their

 

143

 

 

 

Certificates, and the cost thereof shall be paid out of the funds and other
assets which remain subject to this Agreement.

Section 10.02   Additional Termination Requirements. (a) If the option of the
Depositor to repurchase all the Mortgage Loans under Section 10.01(a)(i) above
is exercised, the Trust Fund and each 2005-8 REMIC shall be terminated in
accordance with the following additional requirements, unless the Trustee has
been furnished with an Opinion of Counsel addressed to the Trustee to the effect
that the failure of the Trust to comply with the requirements of this Section
10.02 will not (i) result in the imposition of taxes on “prohibited
transactions” as defined in Section 860F of the Code on each 2005-8 REMIC or
(ii) cause any 2005-8 REMIC to fail to qualify as a 2005-8 REMIC at any time
that any Regular Certificates are outstanding:

(i)         within 90 days prior to the final Distribution Date, at the written
direction of Depositor, the Securities Administrator, as agent for the
respective Tax Matters Persons, shall adopt a plan of complete liquidation of
each 2005-8 REMIC in the case of a termination under Section 10.01(a)(i). Such
plan, which shall be provided to the Securities Administrator by the Depositor,
shall meet the requirements of a “qualified liquidation” under Section 860F of
the Code and any regulations thereunder.

(ii)         the Depositor shall notify the Trustee and the Securities
Administrator at the commencement of such 90-day liquidation period and, at or
prior to the time of making of the final payment on the Certificates, the
Securities Administrator shall sell or otherwise dispose of all of the remaining
assets of the Trust Fund in accordance with the terms hereof; and

(iii)        at or after the time of adoption of such a plan of complete
liquidation of any 2005-8 REMIC and at or prior to the final Distribution Date,
the Securities Administrator shall sell for cash all of the assets of the Trust
to or at the direction of the Depositor, and each 2005-8 REMIC, shall terminate
at such time.

(b)        By their acceptance of the Residual Certificates, the Holders thereof
hereby (i) agree to adopt such a plan of complete liquidation of the related
2005-8 REMIC upon the written request of the Depositor, and to take such action
in connection therewith as may be reasonably requested by the Depositor and
(ii) appoint the Depositor as their attorney-in-fact, with full power of
substitution, for purposes of adopting such a plan of complete liquidation. The
Trustee shall adopt such plan of liquidation by filing the appropriate statement
on the final tax return of each 2005-8 REMIC. Upon complete liquidation or final
distribution of all of the assets of the Trust Fund, the Trust Fund and each
2005-8 REMIC shall terminate.



 

145

 


--------------------------------------------------------------------------------



 

 

ARTICLE XI

Miscellaneous Provisions

Section 11.01   Intent of Parties. The parties intend that each 2005-8 REMIC
shall be treated as a REMIC for federal income tax purposes and that the
provisions of this Agreement should be construed in furtherance of this intent.
Notwithstanding any other express or implied agreement to the contrary, the
Seller, the Master Servicer, the Securities Administrator, the Depositor, the
Trustee, each recipient of the related Prospectus Supplement and, by its
acceptance thereof, each holder of a Certificate, agrees and acknowledges that
each party hereto has agreed that each of them and their employees,
representatives and other agents may disclose, immediately upon commencement of
discussions, to any and all persons the tax treatment and tax structure of the
Certificates and the 2005-8 REMICs, the transactions described herein and all
materials of any kind (including opinions and other tax analyses) that are
provided to any of them relating to such tax treatment and tax structure except
where confidentiality is reasonably necessary to comply with the securities laws
of any applicable jurisdiction. For purposes of this paragraph, the terms “tax
treatment” and “tax structure” have the meanings set forth in Treasury
Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

Section 11.02  Amendment.

 

 

 

(a)        This Agreement may be amended from time to time by the Company, the
Depositor, the Master Servicer, the Securities Administrator and the Trustee,
without notice to or the consent of any of the Certificateholders, to (i) cure
any ambiguity, (ii) correct or supplement any provisions herein that may be
defective or inconsistent with any other provisions herein, (iii) conform any
provisions herein to the provisions in the Prospectus, (iv) comply with any
changes in the Code or (v) make any other provisions with respect to matters or
questions arising under this Agreement which shall not be inconsistent with the
provisions of this Agreement; provided, however, that with respect to clauses
(iv) and (v) of this Section 11.02(a), such action shall not, as evidenced by an
Opinion of Independent Counsel, addressed to the Trustee, adversely affect in
any material respect the interests of any Certificateholder.

(b)        This Agreement may also be amended from time to time by the Company,
the Master Servicer, the Depositor, the Securities Administrator and the
Trustee, with the consent of the Holders of Certificates evidencing Fractional
Undivided Interests aggregating not less than 51% of the Trust Fund or of the
applicable Class or Classes, if such amendment affects only such Class or
Classes, for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Certificateholders; provided, however, that no such
amendment shall (i) reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be distributed on any
Certificate without the consent of the Holder of such Certificate, (ii) reduce
the aforesaid percentage of Certificates the Holders of which are required to
consent to any such amendment, without the consent of the Holders of all
Certificates then outstanding, or (iii) cause any 2005-8 REMIC to fail to
qualify as a REMIC for federal income tax purposes, as evidenced by an Opinion
of Independent Counsel addressed to the Trustee which shall be provided to the
Trustee other than at the Trustee’s expense. Notwithstanding any other provision
of this Agreement, for purposes of the giving or withholding of consents

 

146

 


--------------------------------------------------------------------------------



 

pursuant to this Section 11.02(b), Certificates registered in the name of or
held for the benefit of the Depositor, the Securities Administrator, the Master
Servicer, or the Trustee or any Affiliate thereof shall be entitled to vote
their Fractional Undivided Interests with respect to matters affecting such
Certificates.

(c)        Promptly after the execution of any such amendment, the Securities
Administrator shall furnish a copy of such amendment or written notification of
the substance of such amendment to each Certificateholder and the Trustee, and
the Trustee shall then provide a copy of such amendment or notice to the Rating
Agencies.

(d)        In the case of an amendment under Section 11.02(b) above, it shall
not be necessary for the Certificateholders to approve the particular form of
such an amendment. Rather, it shall be sufficient if the Certificateholders
approve the substance of the amendment. The manner of obtaining such consents
and of evidencing the authorization of the execution thereof by
Certificateholders shall be subject to such reasonable regulations as the
Securities Administrator may prescribe.

(e)        Prior to the execution of any amendment to this Agreement, the
Trustee and the Securities Administrator shall be entitled to receive and rely
upon an Opinion of Counsel addressed to the Trustee and the Securities
Administrator stating that the execution of such amendment is authorized or
permitted by this Agreement. The Trustee and the Securities Administrator may,
but shall not be obligated to, enter into any such amendment which affects the
Trustee’s or the Securities Administrator’s own respective rights, duties or
immunities under this Agreement.

Section 11.03   Recordation of Agreement. To the extent permitted by applicable
law, this Agreement is subject to recordation in all appropriate public offices
for real property records in all the counties or other comparable jurisdictions
in which any or all of the Mortgaged Properties are situated, and in any other
appropriate public recording office or elsewhere. The Depositor shall effect
such recordation, at the expense of the Trust upon the request in writing of a
Certificateholder, but only if such direction is accompanied by an Opinion of
Counsel (provided at the expense of the Certificateholder requesting
recordation) to the effect that such recordation would materially and
beneficially affect the interests of the Certificateholders or is required by
law.

 

Section 11.04          Limitation on Rights of Certificateholders.

 

 

 

 

(a)        The death or incapacity of any Certificateholder shall not terminate
this Agreement or the Trust, nor entitle such Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Trust, nor
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.

(b)        Except as expressly provided in this Agreement, no Certificateholders
shall have any right to vote or in any manner otherwise control the operation
and management of the Trust, or the obligations of the parties hereto, nor shall
anything herein set forth, or contained in the terms of the Certificates, be
construed so as to establish the Certificateholders from time to time

 

147

 


--------------------------------------------------------------------------------



 

as partners or members of an association; nor shall any Certificateholders be
under any liability to any third Person by reason of any action taken by the
parties to this Agreement pursuant to any provision hereof.

(c)        No Certificateholder shall have any right by virtue of any provision
of this Agreement to institute any suit, action or proceeding in equity or at
law upon, under or with respect to this Agreement against the Depositor, the
Securities Administrator, the Master Servicer or any successor to any such
parties unless (i) such Certificateholder previously shall have given to the
Securities Administrator a written notice of a continuing default, as herein
provided, (ii) the Holders of Certificates evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund shall have made
written request upon the Trustee to institute such action, suit or proceeding in
its own name as Trustee hereunder and shall have offered to the Trustee such
reasonable indemnity as it may require against the costs and expenses and
liabilities to be incurred therein or thereby, and (iii) the Trustee, for 60
days after its receipt of such notice, request and offer of indemnity, shall
have neglected or refused to institute any such action, suit or proceeding.

(d)        No one or more Certificateholders shall have any right by virtue of
any provision of this Agreement to affect the rights of any other
Certificateholders or to obtain or seek to obtain priority or preference over
any other such Certificateholder, or to enforce any right under this Agreement,
except in the manner herein provided and for the equal, ratable and common
benefit of all Certificateholders. For the protection and enforcement of the
provisions of this Section 11.04, each and every Certificateholder and the
Trustee shall be entitled to such relief as can be given either at law or in
equity.

 

Section 11.05   Acts of Certificateholders.

 

 

 

 

(a)        Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Certificateholders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Certificateholders in person or by
an agent duly appointed in writing. Except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Securities Administrator and, where it is expressly
required, to the Depositor. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Agreement and conclusive in favor of the Securities Administrator and the
Depositor, if made in the manner provided in this Section 11.05.

(b)        The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his or her individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his or her authority. The fact and date of the execution of any such
instrument or writing, or the authority of the individual executing the same,
may also be proved in any other manner which the Securities Administrator deems
sufficient.

 

148

 


--------------------------------------------------------------------------------



 

 

(c)        The ownership of Certificates (notwithstanding any notation of
ownership or other writing on such Certificates, except an endorsement in
accordance with Section 5.02 made on a Certificate presented in accordance with
Section 5.04) shall be proved by the Certificate Register, and neither the
Trustee, the Securities Administrator, the Depositor, the Master Servicer nor
any successor to any such parties shall be affected by any notice to the
contrary.

(d)        Any request, demand, authorization, direction, notice, consent,
waiver or other action of the holder of any Certificate shall bind every future
holder of the same Certificate and the holder of every Certificate issued upon
the registration of transfer or exchange thereof, if applicable, or in lieu
thereof with respect to anything done, omitted or suffered to be done by the
Trustee, the Securities Administrator, the Depositor, the Master Servicer or any
successor to any such party in reliance thereon, whether or not notation of such
action is made upon such Certificates.

(e)        In determining whether the Holders of the requisite percentage of
Certificates evidencing Fractional Undivided Interests have given any request,
demand, authorization, direction, notice, consent or waiver hereunder,
Certificates owned by the Trustee, the Securities Administrator, the Depositor,
the Master Servicer or any Affiliate thereof shall be disregarded, except as
otherwise provided in Section 11.02(b) and except that, in determining whether
the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Certificates which a
Responsible Officer of the Trustee actually knows to be so owned shall be so
disregarded. Certificates which have been pledged in good faith to the Trustee,
the Securities Administrator, the Depositor, the Master Servicer or any
Affiliate thereof may be regarded as outstanding if the pledgor establishes to
the satisfaction of the Trustee the pledgor’s right to act with respect to such
Certificates and that the pledgor is not an Affiliate of the Trustee, the
Securities Administrator, the Depositor, or the Master Servicer, as the case may
be.

Section 11.06   Governing Law. THIS AGREEMENT AND THE CERTIFICATES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO ITS CONFLICT OF LAWS RULES (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW, WHICH THE PARTIES HERETO EXPRESSLY RELY UPON IN THE CHOICE OF
SUCH LAW AS THE GOVERNING LAW HEREUNDER) AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

Section 11.07   Notices. All demands and notices hereunder shall be in writing
and shall be deemed given when delivered at (including delivery by facsimile) or
mailed by registered mail, return receipt requested, postage prepaid, or by
recognized overnight courier, to (i) in the case of the Depositor, 383 Madison
Avenue, New York, New York 10179, Attention: Vice President-Servicing,
telecopier number: (212) 272-5591, or to such other address as may hereafter be
furnished to the other parties hereto in writing; (ii) in the case of the
Trustee, at its Corporate Trust Office, or such other address as may hereafter
be furnished to the other parties hereto in writing; (iii) in the case of the
Company, 383 Madison Avenue, New York, New York 10179, Attention: Vice
President-Servicing, telecopier number: (212) 272-5591, or to such other address
as may hereafter be furnished to the other parties hereto in writing; (iv) in
the case

 

149

 


--------------------------------------------------------------------------------



 

of the Master Servicer or Securities Administrator, Wells Fargo Bank, National
Association, P.O. Box 98, Columbia Maryland 21046 (or, in the case of overnight
deliveries, 9062 Old Annapolis Road, Columbia, Maryland 21045) (Attention:
Corporate Trust Services – BSALTA 2005-8), facsimile no.: (410) 715-2380, or
such other address as may hereafter be furnished to the other parties hereto in
writing; or (v) in the case of the Rating Agencies, Moody’s Investors Service,
Inc., 99 Church Street, New York, New York 10007 and Standard & Poor’s, a
division of The McGraw-Hill Companies, Inc., 55 Water Street, New York, New York
10041. Any notice delivered to the Depositor, the Master Servicer, the
Securities Administrator or the Trustee under this Agreement shall be effective
only upon receipt. Any notice required or permitted to be mailed to a
Certificateholder, unless otherwise provided herein, shall be given by
first-class mail, postage prepaid, at the address of such Certificateholder as
shown in the Certificate Register. Any notice so mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given when mailed, whether or not the Certificateholder receives such notice.

Section 11.08   Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severed from the remaining covenants, agreements, provisions or
terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the holders thereof.

Section 11.09   Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the respective successors and
assigns of the parties hereto.

Section 11.10   Article and Section Headings. The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

Section 11.11   Counterparts. This Agreement may be executed in two or more
counterparts each of which when so executed and delivered shall be an original
but all of which together shall constitute one and the same instrument.

Section 11.12   Notice to Rating Agencies. The article and section headings
herein are for convenience of reference only, and shall not limited or otherwise
affect the meaning hereof. The Trustee shall promptly provide notice to each
Rating Agency with respect to each of the following of which a Responsible
Officer of the Trustee has actual knowledge:

1.            Any material change or amendment to this Agreement or the
Servicing Agreements;

 

2.            The occurrence of any Event of Default that has not been cured;

 

3.            The resignation or termination of the Master Servicer, the Trustee
or the Securities Administrator;

 

4.            The repurchase or substitution of any Mortgage Loans;

 

5.            The final payment to Certificateholders; and

 

 

150

 


--------------------------------------------------------------------------------



 

 

 

 

6.            Any change in the location of the Master Servicer Collection
Account or the Distribution Account.

 

151

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Depositor, the Trustee, the Master Servicer and the
Securities Administrator have caused their names to be signed hereto by their
respective officers thereunto duly authorized as of the day and year first above
written.

 

 

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as Depositor

 

 

 

 

 

By:  /s/ Baron Silverstein               

 

Name: Baron Silverstein

 

Title: Senior Managing Director

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

By:   Peggy Remy               

 

Name: Peggy Remy

 

Title: Assistant Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer

 

 

 

 

 

By:  /s/ Darron Woodus               

 

Name: Darron Woodus

 

Title: Assistant Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities Administrator

 

 

 

 

 

By:  /s/ Darron Woodus               

 

Name: Darron Woodus

 

Title: Assistant Vice President

 

 



 

[PSA]

 


--------------------------------------------------------------------------------



 

 

 

 

EMC MORTGAGE CORPORATION

 

 

 

 

 

 

 

 

By:  /s/ Dana Dillard               

 

 

Name: Dana Dillard

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed as to

 

Sections 2.01, 2.02, 2.03, 2.04 and 9.09(c)

 

in its capacity as Seller

 

 

 

 

 

EMC MORTGAGE CORPORATION

 

 

 

 

 

By:  /s/ Jenna Kemp               

 

Name: Jenna Kemp

 

Title:

 



 

[PSA]

 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

 

 

 

) ss.:

 

 

 

COUNTY OF NEW YORK

)

 

 

 

 

 

 

 

 

On the 31st day of August, 2005, before me, a notary public in and for said
State, personally appeared Baron Silverstein, known to me to be a Vice President
of Structured Asset Mortgage Investments II Inc., the corporation that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

 

  /s/ Michelle Sterling               

 

Notary Public

 

 

 

 

[Notarial Seal]

 

 

 


--------------------------------------------------------------------------------



STATE OF NEW YORK

)

 

 

 

 

) ss.:

 

 

 

COUNTY OF NEW YORK

)

 

 

 

 

 

 

 

 

On the 31st day of August, 2005, before me, a notary public in and for said
State, personally appeared Peggy Remy, known to me to be an Assistant Vice
President of JPMorgan Chase Bank, National Association, the entity that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the

day and year in this certificate first above written.

 

 

 

  /s/ Rosita Walters               

 

Notary Public

 

 

 

 

[Notarial Seal]

 

 



 

[PSA]

 


--------------------------------------------------------------------------------



 

 

 

STATE OF MARYLAND

)

 

 

 

 

) ss.:

 

 

 

COUNTY OF BALTIMORE

)

 

 

 

 

 

 

 

 

On the 31st day of August, 2005, before me, a notary public in and for said
State, personally appeared Darron C. Woodus, known to me to be an Assistant Vice
President of Wells Fargo Bank, National Association, the entity that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the

day and year in this certificate first above written.

 

 

 

  /s/ Graham Oglesby               

 

Notary Public

 

 

 

 

[Notarial Seal]

 

 



 

[PSA]

 


--------------------------------------------------------------------------------



 

 

 

STATE OF MARYLAND

)

 

 

 

 

) ss.:

 

 

 

COUNTY OF BALTIMORE

)

 

 

 

 

 

 

 

 

On the 31st day of August, 2005, before me, a notary public in and for said
State, personally appeared Darron C. Woodus, known to me to be an Assistant Vice
President of Wells Fargo Bank, National Association, the entity that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

 

  /s/ Graham Oglesby               

 

Notary Public

 

 

 

 

[Notarial Seal]

 

 



 

[PSA]

 


--------------------------------------------------------------------------------



 

 

 

STATE OF TEXAS

)

 

 

 

 

) ss.:

 

 

 

COUNTY OF DALLAS

)

 

 

 

 

 

 

 

 

On the 31st day of August, 2005, before me, a notary public in and for said
State, personally appeared Dana Dillard, known to me to be Vice President of EMC
Mortgage Corporation, the corporation that executed the within instrument, and
also known to me to be the person who executed it on behalf of said corporation,
and acknowledged to me that such corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

 

  /s/ Louella Savage               

 

Notary Public

 

 

 

 

[Notarial Seal]

 

 



 

[PSA]

 


--------------------------------------------------------------------------------



 

 

 

STATE OF TEXAS

)

 

 

 

 

) ss.:

 

 

 

COUNTY OF DALLAS

)

 

 

 

 

 

 

 

 

On the 31st day of August, 2005, before me, a notary public in and for said
State, personally appeared Jenna Kemp, known to me to be Vice President of EMC
Mortgage Corporation, the corporation that executed the within instrument, and
also known to me to be the person who executed it on behalf of said corporation,
and acknowledged to me that such corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

 

  /s/ Louella Savage               

 

Notary Public

 

 

 

 

[Notarial Seal]

 

 

 

[PSA]

 


--------------------------------------------------------------------------------



 

 

APPENDIX 1

 

Class Y-I Principal Reduction Amounts: For any Distribution Date the amounts by
which the Uncertificated Principal Balances of the Class Y-I-1 Regular Interest
and Class Y-I-2 Regular Interest respectively will be reduced on such
distribution date by the allocation of Realized Losses and the distribution of
principal, determined as follows:

First for each of Loan Group I-1 and Loan Group I-2 determine the related Group
Net Rate Cap for distributions of interest that will be made on the next
succeeding Distribution Date (the “Group Interest Rate”). The REMIC II Principal
Reduction Amount for each of the Class Y-I Regular Interests will be determined
pursuant to the “Generic solution for the Class Y-I Regular Interests” set forth
below (the “Generic Solution”) by making the following identifications among the
Loan Groups and their related Class Y-I Regular Interests and Class Z-I Regular
Interests:

 

A. Determine which Loan Group has the lower Group Net Rate Cap. That Loan Group
will be identified with Loan Group AA and the Class Y-I Regular Interests and
Class Z-I Regular Interests related to that Loan Group will be respectively
identified with the Class Y-IAA and Class Z-IAA Regular Interests. The Group
Interest Rate for that Loan Group will be identified with J%. If the two Loan
Groups have the same Group Interest Rate pick one for this purpose, subject to
the restriction that each Loan Group may be picked only once in the course of
any such selections pursuant to paragraphs A and B of this definition.

 

B. Determine which Loan Group has the higher Group Net Rate Cap. That Loan Group
will be identified with Loan Group BB and the Class Y-I Regular Interests and
Class Z-I Regular Interests related to that Group will be respectively
identified with the Class Y-IBB and Class Z-IBB Regular Interests. The Group
Interest Rate for that Loan Group will be identified with K%. If the two Loan
Groups have the same Group Interest Rate the Loan Group not selected pursuant to
paragraph A, above, will be selected for purposes of this paragraph B.

 

Second, apply the Generic Solution set forth below to determine the Class Y-I
Principal Reduction Amounts for the Distribution Date using the identifications
made above.

 

Generic Solution for the Class Y-I Principal Reduction Amounts: For any
Distribution Date, the amounts by which the Uncertificated Principal Balances of
Class Y-IAA and Class Z-IAA Regular Interests respectively will be reduced on
such Distribution Date by the allocation of Realized Losses and the distribution
of principal, determined as follows:

 

J% and K% represent the interest rates on Loan Group AA and Loan Group BB
respectively. J%<K%.

 

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

 

 

I-1

 


--------------------------------------------------------------------------------



 

 

 

PJB = the Loan Group AA Subordinate Balance after the allocation of Realized
Losses and distributions of principal on such Distribution Date.

 

 

PKB = the Loan Group BB Subordinate Balance after the allocation of Realized
Losses and distributions of principal on such Distribution Date.

 

 

R = the Class II-B Pass Through Rate = (J%PJB + K%PKB)/(PJB + PKB)

 

 

Yj = the Class Y-IAA Principal Balance after distributions on the prior
Distribution Date.

 

 

Yk = the Class Y-IBB Principal Balance after distributions on the prior
Distribution Date.

 

 

DYj = the Class Y-IAA Principal Reduction Amount.

 

 

DYk = the Class Y-IBB Principal Reduction Amount.

 

 

Zj = the Class Z-IAA Principal Balance after distributions on the prior
Distribution Date.

 

 

Zk = the Class Z-IBB Principal Balance after distributions on the prior
Distribution Date.

 

 

DZj = the Class Z-IAA Principal Reduction Amount.

 

 

DZk = the Class Z-IBB Principal Reduction Amount.

 

 

Pj =  the aggregate Uncertificated Principal Balance of the Class Y-IAA and
Class Z-IAA Regular Interests after distributions on the prior Distribution
Date, which is equal to the aggregate principal balance of the Group AA Loans.

 

Pk =  the aggregate Uncertificated Principal Balance of the Class Y-IBB and
Class Z-IBB Regular Interests after distributions on the prior Distribution
Date, which is equal to the aggregate principal balance of the Loan Group BB
Mortgage Loans.

 

(Pj = the aggregate principal reduction resulting on such Distribution Date on
the Loan Group AA Mortgage Loans as a result of principal distributions
(exclusive of any amounts distributed pursuant to clauses (c)(i) or (c)(ii) of
the definition of REMIC II Distribution Amount) to be made and Realized Losses
to be allocated on such Distribution Date, if applicable, which is equal to the
aggregate of the Class Y-IAA and Class Z-IAA Principal Reduction Amounts.

 

(Pk= the aggregate principal reduction resulting on such Distribution Date on
the Loan Group BB Mortgage Loans as a result of principal distributions
(exclusive of any amounts distributed pursuant to clauses (c)(i) or (c)(ii) of
the definition of REMIC II Distribution Amount) to be made and realized losses
to be allocated on such Distribution Date, which is equal to the aggregate of
the Class Y-IBB and Class Z-IBB Principal Reduction Amounts.

 

a = .0005

 

 

 

 

 

 

 

 

I-2

 


--------------------------------------------------------------------------------



 

 

( = (R – J%)/(K% - R). ( is a non-negative number unless its denominator is
zero, in which event it is undefined.

 

If ( is zero, (Yk = Yk and (Yj = (Yj/Pj)(Pj.

 

If ( is undefined, (Yj = Yj, (Yk = (Yk/Pk)(Pk. if denominator

 

In the remaining situations, (Yk and (Yj shall be defined as follows:

 

1.

If Yk - a(Pk - DPk) ³ 0, Yj- a(Pj - DPj) ³ 0, and g (Pj - DPj) < (Pk - DPk), DYk
= Yk - a g (Pj - DPj) and DYj = Yj - a(Pj - DPj).

 

 

2.

If Yk - a(Pk - DPk) ³ 0, Yj - a(Pj - DPj) ³ 0, and g (Pj - DPj) ³ (Pk - DPk),
DYk = Yk - a(Pk - DPk) and DYj = Yj - (a/g)(Pk - DPk).

 

 

3.

If Yk - a(Pk - DPk) < 0, Yj - a(Pj - DPj) ³ 0, and Yj - a(Pj - DPj) ³ Yj -
(Yk/g), DYk = Yk - a g (Pj - DPj) and DYj = Yj - a(Pj - DPj).

 

 

4.

If Yk - a(Pk - DPk) < 0, Yj - (Yk/g) ³ 0, and Yj - a(Pj - DPj) o Yj - (Yk/g),
DYk = 0 and DYj = Yj - (Yk/g).

 

 

5.

If Yj - a(Pj - DPj) < 0, Yj - (Yk/g) < 0, and Yk - a(Pk - DPk) o Yk - (gYj), DYk
= Yk - (gYj) and DYj = 0.

 

 

6.

If Yj - a(Pj - DPj) < 0, Yk - a(Pk - DPk) ³ 0, and Yk - a(Pk - DPk) ³ Yk -
(gYj), DYk = Yk - a(Pk - DPk) and DYj = Yj - (a/g)(Pk - DPk).

 

The purpose of the foregoing definitional provisions together with the related
provisions allocating Realized Losses and defining the Class Y-I and Class Z-I
Principal Distribution Amounts is to accomplish the following goals in the
following order of priority:

 

1.

Making the ratio of Yk to Yj equal to ( after taking account of the allocation
Realized Losses and the distributions that will be made through end of the
Distribution Date to which such provisions relate and assuring that the
Principal Reduction Amount for each of the Class Y-IAA, Class Y-IBB, Class Z-IAA
and Class Z-IBB Regular Interests is greater than or equal to zero for such
Distribution Date;

 

2.

Making (i) the Class Y-IAA Principal Balance less than or equal to 0.0005 of the
sum of the Class Y-IAA and Class Z-IAA principal balances and (ii) the Class
Y-IBB principal balances less than or equal to 0.0005 of the sum of the Class
Y-IBB and Class Z-IBB Principal Balances in each case after giving effect to
allocations of Realized Losses and distributions to be made through the end of
the Distribution Date to which such provisions relate; and

 

 

I-3

 


--------------------------------------------------------------------------------



 

 

3.

Making the larger of (a) the fraction whose numerator is Yk and whose
denominator is the sum of Yk and Zk and (b) the fraction whose numerator is Yj
and whose denominator is the sum of Yj, and Zj as large as possible while
remaining less than or equal to 0.0005.

 

In the event of a failure of the foregoing portion of the definition of Class
Y-I Principal Reduction Amount to accomplish both of goals 1 and 2 above, the
amounts thereof should be adjusted to so as to accomplish such goals within the
requirement that each Class Y-I Principal Reduction Amount must be less than or
equal to the sum of (a) the principal Realized Losses to be allocated on the
related Distribution Date for the related Pool and (b) the remainder of the
Available Distribution Amount for the related Pool or after reduction thereof by
the distributions to be made on such Distribution in respect of interest on the
related Class Y-I and Class Z-I Regular Interests, or, if both of such goals
cannot be accomplished within such requirement, such adjustment as is necessary
shall be made to accomplish goal 1 within such requirement. In the event of any
conflict among the provisions of the definition of the Class Y-I Principal
Reduction Amounts, such conflict shall be resolved on the basis of the goals and
their priorities set forth above within the requirement set forth in the
preceding sentence.

 

NOTES:

 

1.      Classes YAA and ZAA are related to the Group AA loans. The sum of the
Class Principal Balances for the Class YAA and Class ZAA Certificates is equal
to the aggregate stated principal balance of the Group AA Loans [minus the Class
Principal Balance of the Class AA-P Certificates, it any]. Classes YBB and ZBB
are related to the Group BB loans. The sum of the Class Principal Balances for
the Class YBB and Class ZBB Certificates is equal to the aggregate stated
principal balance of the Group BB Loans [minus the Class Principal Balance of
the Class BB-P Certificates, if any]. Classes YCC and ZCC are related to the
Group CC loans. The sum of the Class Principal Balances for the Class YCC and
Class ZCC Certificates is equal to the aggregate stated principal balance of the
Group CC Loans [minus the Class Principal Balance of the Class CC-P
Certificates, if any]. Classes YDD and ZDD are related to the Group DD loans.
The sum of the Class Principal Balances for the Class YDD and Class ZDD
Certificates is equal to the aggregate stated principal balance of the Group DD
Loans [minus the Class Principal Balance of the Class DD-P Certificates, if
any]. Classes YEE and ZEE are related to the Group EE loans. The sum of the
Class Principal Balances for the Class YEE and Class ZEE Certificates is equal
to the aggregate stated principal balance of the Group EE Loans [minus the Class
Principal Balance of the Class EE-P Certificates, if any]. Classes YFF and ZFF
are related to the Group FF loans. The sum of the Class Principal Balances for
the Class YFF and Class ZFF Certificates is equal to the aggregate stated
principal balance of the Group FF Loans [minus the Class Principal Balance of
the Class FF-P Certificates, if any]. The Y and Z classes will be principal and
interest classes bearing interest at the pass-through rate for the related loan
group.

 

2.      The Class II-B pass-through rate is the weighted average of the
pass-through rates on the Class YAA, Class YBB, Class YCC, Class YDD Class YEE
and Class YFF Certificates.

 

 

I-4

 

 

 

EXHIBIT A-1

FORM OF CLASS I-A CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CERTIFICATES, THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE
DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES
ADMINISTRATOR NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE SELLER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.



 


--------------------------------------------------------------------------------



 

 

 




Certificate No. 1

Adjustable Pass-Through Rate

 

 

Class I-A Senior

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

August 1, 2005

Aggregate Initial Certificate Principal Balance of this Certificate as of the
Cut-off Date:

$____________

 

 

First Distribution Date:

September 25, 2005

 

Initial Certificate Principal Balance of this Certificate as of the Cut-off
Date: $__________

 

 

Master Servicer:

Wells Fargo Bank, National Association

CUSIP: __________

 

 

Assumed Final Distribution Date:

October 25, 2035

 

 

 

BEAR STEARNS ALT-A TRUST 2005-8

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-8

evidencing a fractional undivided interest in the distributions allocable to the
Class I-A Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator or the Trustee referred to below or any of their affiliates or any
other person. Neither this Certificate nor the underlying Mortgage Loans are
guaranteed or insured by any governmental entity or by SAMI II, the Master
Servicer or the Trustee or any of their affiliates or any other person. None of
SAMI II, the Master Servicer or any of their affiliates will have any obligation
with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of conventional adjustable rate mortgage loans secured by
first liens on one- to four- family residential properties (collectively, the
“Mortgage Loans”) sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage
Corporation (“EMC”) to SAMI II. Wells Fargo Bank, National Association (“Wells
Fargo”) will act as master servicer of the Mortgage Loans (the “Master
Servicer,” which term includes any successors thereto under the Agreement
referred to below). The Trust Fund was created pursuant

 


--------------------------------------------------------------------------------



 

to the Pooling and Servicing Agreement dated as of the Cut-off Date specified
above (the “Agreement”), among SAMI II, as depositor (the “Seller”), the Master
Servicer, Wells Fargo, as securities administrator (the “Securities
Administrator”), EMC Mortgage Corporation and JPMorgan Chase Bank, National
Association, as trustee (the “Trustee”), a summary of certain of the pertinent
provisions of which is set forth hereafter. To the extent not defined herein,
capitalized terms used herein shall have the meaning ascribed to them in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of its acceptance hereof assents and by which such
Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Certificate Principal Balance hereof at
a per annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Securities Administrator will distribute on the 25th day of each month, or, if
such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the Business Day immediately preceding the related
Distribution Date so long as such Certificate remains in book-entry form (and
otherwise, the close of business on the last Business Day of the month
immediately preceding the month of such Distribution Date), an amount equal to
the product of the Fractional Undivided Interest evidenced by this Certificate
and the amount (of interest, if any) required to be distributed to the Holders
of Certificates of the same Class as this Certificate. The Assumed Final
Distribution Date is the Distribution Date in the month following the latest
scheduled maturity date of any Mortgage Loan and is not likely to be the date on
which the Certificate Principal Balance of this Class of Certificates will be
reduced to zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. The
initial Certificate Principal Balance of this Certificate is set forth above.
The Certificate Principal Balance hereof will be reduced to the extent of
distributions allocable to principal hereon.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

 

 


--------------------------------------------------------------------------------



 

 

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreements and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by EMC, the Seller, the Master Servicer, the
Securities Administrator and the Trustee, and (ii) the amendment thereof and of
the Servicing Agreements by the Master Servicer and the Trustee with the consent
of the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreements in certain limited circumstances, without the consent of
the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the

 


--------------------------------------------------------------------------------



 

optional repurchase by the party named in the Agreement of all the Mortgage
Loans and other assets of the Trust Fund in accordance with the terms of the
Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 20% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: August 31, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Securities Administrator

 

 

 

 

 

By:__________________________________

 

Authorized Signatory

 

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class I-A Certificates referred to in the within-mentioned
Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

 

 

 

 

 

By:__________________________________

 

Authorized Signatory

 



 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-2

FORM OF CLASS I-M CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES
AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCABLE HERETO AS DESCRIBED IN
THE AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES,
THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED
HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE SELLER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

EACH BENEFICIAL OWNER OF A CLASS I-M CERTIFICATE OR ANY INTEREST THEREIN SHALL
BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT
CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH CERTIFICATE IS RATED AT
LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND MOODY'S, (II) IT IS NOT A PLAN
OR INVESTING WITH “PLAN ASSETS”?OF ANY PLAN, (III) (1) IT IS AN INSURANCE
COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Adjustable Pass-Through Rate

 

 

Class I-M Subordinate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

August 1, 2005

Aggregate Initial Certificate Principal Balance of this Certificate as of the
Cut-off Date:

$__________

 

 

First Distribution Date:

September 25, 2005

 

Initial Certificate Principal Balance of this Certificate as of the Cut-off
Date: $__________

 

 

Master Servicer:

Wells Fargo Bank, National Association

CUSIP: __________

 

 

Assumed Final Distribution Date:

October 25, 2035

 

 

 

BEAR STEARNS ALT-A TRUST 2005-8

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-8

evidencing a fractional undivided interest in the distributions allocable to the
Class I-M Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator or the Trustee referred to below or any of their affiliates or any
other person. Neither this Certificate nor the underlying Mortgage Loans are
guaranteed or insured by any governmental entity or by SAMI II, the Master
Servicer or the Trustee or any of their affiliates or any other person. None of
SAMI II, the Master Servicer or any of their affiliates will have any obligation
with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of conventional adjustable rate mortgage loans secured by
first liens on one- to four- family residential properties (collectively, the
“Mortgage Loans”) sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage
Corporation (“EMC”) to SAMI II. Wells Fargo Bank, National Association (“Wells
Fargo”) will act as master servicer of the Mortgage Loans (the “Master
Servicer,” which term includes any successors thereto under the Agreement
referred to below). The Trust Fund was

 


--------------------------------------------------------------------------------



 

created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among SAMI II, as depositor (the
“Seller”), the Master Servicer, Wells Fargo, as securities administrator (the
“Securities Administrator”), EMC Mortgage Corporation and JPMorgan Chase Bank,
National Association, as trustee (the “Trustee”), a summary of certain of the
pertinent provisions of which is set forth hereafter. To the extent not defined
herein, capitalized terms used herein shall have the meaning ascribed to them in
the Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of its acceptance hereof assents and by which such
Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Certificate Principal Balance hereof at
a per annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Securities Administrator will distribute on the 25th day of each month, or, if
such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the Business Day immediately preceding the related
Distribution Date so long as such Certificate remains in book-entry form (and
otherwise, the close of business on the last Business Day of the month
immediately preceding the month of such Distribution Date), an amount equal to
the product of the Fractional Undivided Interest evidenced by this Certificate
and the amount (of interest, if any) required to be distributed to the Holders
of Certificates of the same Class as this Certificate. The Assumed Final
Distribution Date is the Distribution Date in the month following the latest
scheduled maturity date of any Mortgage Loan and is not likely to be the date on
which the Certificate Principal Balance of this Class of Certificates will be
reduced to zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. The
initial Certificate Principal Balance of this Certificate is set forth above.
The Certificate Principal Balance hereof will be reduced to the extent of
distributions allocable to principal hereon and any Realized Losses allocable
hereto.

Each beneficial owner of a Class I-M Certificate or any interest therein shall
be deemed to have represented, by virtue of its acquisition or holding of that
Certificate or interest therein, that either (i) such Certificate is rated at
least "BBB-" or its equivalent by Fitch, S&P and Moody's, (ii) it is not a Plan
or investing with "plan assets" of any Plan ,(iii)(1) it is an insurance
company, (2) the source of funds used to acquire or hold the Certificate or
interest therein is an “insurance company general account,” as such term is
defined in Prohibited Transaction Class Exemption (“PTCE”) 95-60, and (3) the
conditions in Sections I and III of PTCE 95-60 have been satisfied.

 

 


--------------------------------------------------------------------------------



 

 

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreements and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by EMC, the Seller, the Master Servicer, the
Securities Administrator and the Trustee, and (ii) the amendment thereof and of
the Servicing Agreements by the Master Servicer and the Trustee with the consent
of the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreements in certain limited circumstances, without the consent of
the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the

 


--------------------------------------------------------------------------------



 

Person in whose name this Certificate is registered as the owner hereof for all
purposes, and none of the Seller, the Master Servicer, the Trustee, the
Securities Administrator or any such agent shall be affected by notice to the
contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 20% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: August 31, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Securities Administrator

 

 

 

 

 

By:__________________________________

 

Authorized Signatory

 

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class I-M Certificates referred to in the within-mentioned
Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

 

 

 

 

 

By:__________________________________

 

Authorized Signatory

 



 


--------------------------------------------------------------------------------



 

 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-3

FORM OF CLASS I-B-[1][2] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES
AND THE CLASS M CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCABLE HERETO AS DESCRIBED IN
THE AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES,
THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED
HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE SELLER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

EACH BENEFICIAL OWNER OF A CLASS I-B-[1][2] CERTIFICATE OR ANY INTEREST THEREIN
SHALL BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR HOLDING OF
THAT CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH CERTIFICATE IS RATED
AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND MOODY'S, (II) IT IS NOT A
PLAN OR INVESTING WITH “PLAN ASSETS”? OF ANY PLAN, (III) (1) IT IS AN INSURANCE
COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Adjustable Pass-Through Rate

 

 

Class I-B-[1][2] Subordinate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

August 1, 2005

Aggregate Initial Certificate Principal Balance of this Certificate as of the
Cut-off Date:

$__________

 

 

First Distribution Date:

September 25, 2005

 

Initial Certificate Principal Balance of this Certificate as of the Cut-off
Date: $__________

 

 

Master Servicer:

Wells Fargo Bank, National Association

CUSIP: __________

 

 

Assumed Final Distribution Date:

October 25, 2035

 

 

 

BEAR STEARNS ALT-A TRUST 2005-8

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-8

evidencing a fractional undivided interest in the distributions allocable to the
Class I-B-[1][2] Certificates with respect to a Trust Fund consisting primarily
of a pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator or the Trustee referred to below or any of their affiliates or any
other person. Neither this Certificate nor the underlying Mortgage Loans are
guaranteed or insured by any governmental entity or by SAMI II, the Master
Servicer or the Trustee or any of their affiliates or any other person. None of
SAMI II, the Master Servicer or any of their affiliates will have any obligation
with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of conventional adjustable rate mortgage loans secured by
first liens on one- to four- family residential properties (collectively, the
“Mortgage Loans”) sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage
Corporation (“EMC”) to SAMI II. Wells Fargo Bank, National Association (“Wells
Fargo”) will act as master servicer of the Mortgage Loans (the “Master
Servicer,” which term includes any successors thereto under the Agreement
referred to below). The Trust Fund was created pursuant to the Pooling and
Servicing Agreement dated as of the Cut-off Date specified

 


--------------------------------------------------------------------------------



 

above (the “Agreement”), among SAMI II, as depositor (the “Seller”), the Master
Servicer, Wells Fargo, as securities administrator (the “Securities
Administrator”), EMC Mortgage Corporation and JPMorgan Chase Bank, National
Association, as trustee (the “Trustee”), a summary of certain of the pertinent
provisions of which is set forth hereafter. To the extent not defined herein,
capitalized terms used herein shall have the meaning ascribed to them in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of its acceptance hereof assents and by which such
Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Certificate Principal Balance hereof at
a per annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Securities Administrator will distribute on the 25th day of each month, or, if
such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the Business Day immediately preceding the related
Distribution Date so long as such Certificate remains in book-entry form (and
otherwise, the close of business on the last Business Day of the month
immediately preceding the month of such Distribution Date), an amount equal to
the product of the Fractional Undivided Interest evidenced by this Certificate
and the amount (of interest, if any) required to be distributed to the Holders
of Certificates of the same Class as this Certificate. The Assumed Final
Distribution Date is the Distribution Date in the month following the latest
scheduled maturity date of any Mortgage Loan and is not likely to be the date on
which the Certificate Principal Balance of this Class of Certificates will be
reduced to zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. The
initial Certificate Principal Balance of this Certificate is set forth above.
The Certificate Principal Balance hereof will be reduced to the extent of
distributions allocable to principal hereon and any Realized Losses allocable
hereto.

Each beneficial owner of a Class I-B-[1][2] Certificate or any interest therein
shall be deemed to have represented, by virtue of its acquisition or holding of
that Certificate or interest therein, that either (i) such Certificate is rated
at least "BBB-" or its equivalent by Fitch, S&P and Moody's, (ii) it is not a
Plan or investing with "plan assets" of any Plan ,(iii)(1) it is an insurance
company, (2) the source of funds used to acquire or hold the Certificate or
interest therein is an “insurance company general account,” as such term is
defined in Prohibited Transaction Class Exemption (“PTCE”) 95-60, and (3) the
conditions in Sections I and III of PTCE 95-60 have been satisfied.

 

 


--------------------------------------------------------------------------------



 

 

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreements and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by EMC, the Seller, the Master Servicer, the
Securities Administrator and the Trustee, and (ii) the amendment thereof and of
the Servicing Agreements by the Master Servicer and the Trustee with the consent
of the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreements in certain limited circumstances, without the consent of
the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the

 


--------------------------------------------------------------------------------



 

Person in whose name this Certificate is registered as the owner hereof for all
purposes, and none of the Seller, the Master Servicer, the Trustee, the
Securities Administrator or any such agent shall be affected by notice to the
contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 20% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: August 31, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Securities Administrator

 

 

 

 

 

By:__________________________________

 

Authorized Signatory

 

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class I-B-[1][2] Certificates referred to in the
within-mentioned Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

 

 

 

 

 

By:__________________________________

 

Authorized Signatory

 

 



 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-4

FORM OF CLASS I-B-[3] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A, CLASS M,
CLASS I-B-1 AND CLASS I-B-2 CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS
DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).

THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CERTIFICATES, THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE
DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES
ADMINISTRATOR NAMED HEREIN.

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES ADMINISTRATOR OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE
SECURITIES ADMINISTRATOR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE

 


--------------------------------------------------------------------------------



 

WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR
THE BENEFIT OF THE TRUSTEE, MASTER SERVICER AND THE SECURITIES ADMINISTRATOR AND
ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE SECURITIES ADMINISTRATOR
THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER APPLICABLE LAW, WILL
NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION
406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR
SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER, THE TRUSTEE
OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO
THOSE UNDERTAKEN IN THE AGREEMENT.



 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Adjustable Pass-Through Rate

 

 

Class I-B-[3] Senior

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

August 1, 2005

Aggregate Initial Certificate Principal Balance of this Certificate as of the
Cut-off Date:

$__________

 

 

First Distribution Date:

September 25, 2005

 

Initial Certificate Principal Balance of this Certificate as of the Cut-off
Date:

$__________

 

 

Master Servicer:

Wells Fargo Bank, National Association

CUSIP: __________

 

 

Assumed Final Distribution Date:

October 25, 2035

 

 

 

BEAR STEARNS ALT-A TRUST 2005-8

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-8

evidencing a fractional undivided interest in the distributions allocable to the
Class I-B-[3] Certificates with respect to a Trust Fund consisting primarily of
a pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE
II INVESTMENTS INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator or the Trustee referred to below or any of their affiliates or any
other person. Neither this Certificate nor the underlying Mortgage Loans are
guaranteed or insured by any governmental entity or by SAMI II, the Master
Servicer or the Trustee or any of their affiliates or any other person. None of
SAMI II, the Master Servicer or any of their affiliates will have any obligation
with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of conventional adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties
(collectively, the “Mortgage Loans”) sold by SAMI II. The Mortgage Loans were
sold by EMC Mortgage Corporation (“EMC”) to SAMI II. Wells Fargo Bank, National
Association (“Wells Fargo”) will act as master servicer of the Mortgage Loans
(the “Master Servicer,” which term includes any successors thereto under the
Agreement referred

 


--------------------------------------------------------------------------------



 

to below). The Trust Fund was created pursuant to the Pooling and Servicing
Agreement dated as of the Cut-off Date specified above (the “Agreement”), among
SAMI II, as depositor (the “Seller”), the Master Servicer, Wells Fargo, as
securities administrator (the “Securities Administrator”), EMC Mortgage
Corporation and JPMorgan Chase Bank, National Association, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

The Securities Administrator will distribute on the 25th day of each month, or,
if such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the last Business Day of the month immediately
preceding the month of the related Distribution Date, an amount equal to the
product of the Fractional Undivided Interest evidenced by this Certificate and
the amount required to be distributed to the Holders of Certificates of the same
Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Certificate
Principal Balance of this Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. The
initial Certificate Principal Balance of this Certificate is set forth above.
The Certificate Principal Balance hereof will be reduced to the extent of
distributions allocable to principal hereon.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the 1933
Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such Holder’s prospective transferee,
substantially in the forms attached to the Agreement as Exhibit F-1 or F-2, as
applicable, and (ii) if requested by the Securities Administrator, an Opinion of
Counsel satisfactory to it that such transfer may be made without such
registration or qualification (which Opinion of Counsel shall not be an expense
of the Trust Fund or of the Seller, the Trustee, the Securities Administrator or
the Master Servicer in their respective capacities as such), together with
copies of the written certification(s) of the Holder of the

 


--------------------------------------------------------------------------------



 

Certificate desiring to effect the transfer and/or such Holder’s prospective
transferee upon which such Opinion of Counsel is based. None of the Seller, the
Securities Administrator or the Trustee is obligated to register or qualify the
Class of Certificates specified on the face hereof under the 1933 Act or any
other securities law or to take any action not otherwise required under the
Agreement to permit the transfer of such Certificates without registration or
qualification. Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify the Trustee, the Securities Administrator, the
Seller, the Seller and the Master Servicer against any liability that may result
if the transfer is not so exempt or is not made in accordance with such federal
and state laws.

No transfer of this Class I-B-[3] Certificate will be made unless the Trustee
and the Securities Administrator have received either (i) opinion of counsel for
the benefit of the Trustee, Master Servicer and the Securities Administrator and
which they may rely which is satisfactory to the Securities Administrator that
the purchase of this certificate is permissible under local law, will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Master Servicer, the Trustee or the Securities Administrator to any
obligation or liability in addition to those undertaken in the Agreement or (ii)
a representation letter stating that the transferee is not acquiring directly or
indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement (a "Plan") that is subject to Title I of ERISA, and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

 

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreement and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by EMC, the Seller, the Master Servicer, the
Securities Administrator and the Trustee, and (ii) the amendment thereof and of
the Servicing Agreement by the Master Servicer and the Trustee with the consent
of the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not

 


--------------------------------------------------------------------------------



 

notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof and of the Servicing Agreement in certain limited
circumstances, without the consent of the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 20% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: August 31, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Not in its individual capacity but solely as Securities Administrator

 

 

 

 

 

By:__________________________________

 

Authorized Signatory

 

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class I-B-[3] Certificates referred to in the
within-mentioned Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Authorized signatory of JPMorgan Chase Bank, not in its individual capacity but
solely as Securities Administrator

 

 

 

 

 

By:__________________________________

 

Authorized Signatory

 



 


--------------------------------------------------------------------------------



 

 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-5-1

FORM OF CLASS R CERTIFICATE

THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED STATES PERSON
OR A DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES ADMINISTRATOR OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE
SECURITIES ADMINISTRATOR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,

 


--------------------------------------------------------------------------------



 

UNLESS THE PROPOSED TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH AN
OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE, MASTER SERVICER AND THE
SECURITIES ADMINISTRATOR AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE
SECURITIES ADMINISTRATOR THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE
UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER
SERVICER, THE TRUSTEE OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR
LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE MASTER SERVICER
AND THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES, ANY STATE
OR POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT
FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH
GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR
ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C) ANY ORGANIZATION
(OTHER THAN CERTAIN FARMERS’ COOPERATIVES DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING
THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS TAXABLE
INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER SECTION
775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B),
(C), (D) OR (E) BEING HEREIN REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR
(F) AN AGENT OF A DISQUALIFIED ORGANIZATION, (2) NO PURPOSE OF SUCH TRANSFER IS
TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE SATISFIES
CERTAIN ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL CONDITION OF THE
PROPOSED TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A
DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH
REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE
HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS
CERTIFICATE.

 



 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Percentage Interest: 100%

 

 

Class R

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

August 1, 2005

Aggregate Initial Certificate Principal Balance of this Certificate as of the
Cut-off Date:

$0.00

 

 

First Distribution Date:

September 25, 2005

 

Initial Certificate Principal Balance of this Certificate as of the Cut-off
Date:

$0.00

 

 

Master Servicer:

Wells Fargo Bank, National Association

CUSIP: __________

 

 

Assumed Final Distribution Date:

October 25, 2035

 

 

 

BEAR STEARNS ALT-A TRUST 2005-8

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-8

evidencing a fractional undivided interest in the distributions allocable to the
Class R Certificates with respect to a Trust Fund consisting primarily of a pool
of adjustable interest rate mortgage loans secured by first liens on one-to-four
family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS
II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator or the Trustee referred to below or any of their affiliates or any
other person. Neither this Certificate nor the underlying Mortgage Loans are
guaranteed or insured by any governmental entity or by SAMI II, the Master
Servicer or the Trustee or any of their affiliates or any other person. None of
SAMI II, the Master Servicer or any of their affiliates will have any obligation
with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of conventional adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties
(collectively, the “Mortgage Loans”) sold by SAMI II. The Mortgage Loans were
sold by EMC Mortgage Corporation (“EMC”) to SAMI II. Wells Fargo Bank, National
Association (“Wells Fargo”) will act as master servicer of the Mortgage Loans
(the “Master Servicer,” which term includes any successors thereto under the
Agreement referred to below). The Trust Fund was created pursuant to the Pooling
and Servicing Agreement dated as

 


--------------------------------------------------------------------------------



 

of the Cut-off Date specified above (the “Agreement”), among SAMI II, as
depositor (the “Seller”), the Master Servicer, Wells Fargo, as securities
administrator (the “Securities Administrator”), EMC Mortgage Corporation and
JPMorgan Chase Bank, National Association, as trustee (the “Trustee”), a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, capitalized terms used herein shall have the meaning
ascribed to them in the Agreement. This Certificate is issued under and is
subject to the terms, provisions and conditions of the Agreement, to which
Agreement the Holder of this Certificate by virtue of its acceptance hereof
assents and by which such Holder is bound.

Each Holder of this Certificate will be deemed to have agreed to be bound by the
restrictions set forth in the Agreement to the effect that (i) each person
holding or acquiring any ownership interest in this Certificate must be a United
States Person and a Permitted Transferee, (ii) the transfer of any ownership
interest in this Certificate will be conditioned upon the delivery to the
Securities Administrator of, among other things, an affidavit to the effect that
it is a United States Person and Permitted Transferee, (iii) any attempted or
purported transfer of any ownership interest in this Certificate in violation of
such restrictions will be absolutely null and void and will vest no rights in
the purported transferee, and (iv) if any person other than a United States
Person and a Permitted Transferee acquires any ownership interest in this
Certificate in violation of such restrictions, then the Seller will have the
right, in its sole discretion and without notice to the Holder of this
Certificate, to sell this Certificate to a purchaser selected by the Seller,
which purchaser may be the Seller, or any affiliate of the Seller, on such terms
and conditions as the Seller may choose.

The Securities Administrator will distribute on the 25th day of each month, or,
if such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the last Business Day of the month immediately
preceding the month of the related Distribution Date, an amount equal to the
product of the Fractional Undivided Interest evidenced by this Certificate and
the amounts required to be distributed to the Holders of Certificates of the
same Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule

 


--------------------------------------------------------------------------------



 

144A under the 1933 Act or (b) to a transferee that is an “Institutional
Accredited Investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the 1933 Act, written certifications from the Holder of the
Certificate desiring to effect the transfer, and from such Holder’s prospective
transferee, substantially in the forms attached to the Agreement as Exhibit F-1
or F-2, as applicable, and (ii) if requested by the Securities Administrator, an
Opinion of Counsel satisfactory to it that such transfer may be made without
such registration or qualification (which Opinion of Counsel shall not be an
expense of the Trust Fund or of the Seller, the Trustee, the Securities
Administrator or the Master Servicer in their respective capacities as such),
together with copies of the written certification(s) of the Holder of the
Certificate desiring to effect the transfer and/or such Holder’s prospective
transferee upon which such Opinion of Counsel is based. None of the Seller, the
Securities Administrator or the Trustee is obligated to register or qualify the
Class of Certificates specified on the face hereof under the 1933 Act or any
other securities law or to take any action not otherwise required under the
Agreement to permit the transfer of such Certificates without registration or
qualification. Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify the Trustee, the Securities Administrator, the
Seller, the Seller and the Master Servicer against any liability that may result
if the transfer is not so exempt or is not made in accordance with such federal
and state laws.

No transfer of this Class R Certificate will be made unless the Trustee and the
Securities Administrator have received either (i) opinion of counsel for the
benefit of the Trustee, Master Servicer and the Securities Administrator and
which they may rely which is satisfactory to the Securities Administrator that
the purchase of this certificate is permissible under local law, will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Master Servicer, the Trustee or the Securities Administrator to any
obligation or liability in addition to those undertaken in the Agreement or (ii)
a representation letter stating that the transferee is not acquiring directly or
indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement (a "Plan") that is subject to Title I of ERISA, and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreements and the modification of the
rights and

 


--------------------------------------------------------------------------------



 

obligations of the Seller, the Master Servicer, the Securities Administrator and
the Trustee and the rights of the Certificateholders under the Agreement from
time to time by EMC, the Seller, the Master Servicer, the Securities
Administrator and the Trustee, and (ii) the amendment thereof and of the
Servicing Agreements by the Master Servicer and the Trustee with the consent of
the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreements in certain limited circumstances, without the consent of
the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

 

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 20% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has

 


--------------------------------------------------------------------------------



 

determined that the REMIC status of any REMIC under the Agreement has been lost
or that a substantial risk exists that such REMIC status will be lost for the
then-current taxable year. The exercise of such right will effect the early
retirement of the Certificates. In no event, however, will the Trust Fund
created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: August 31, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Securities Administrator

 

 

 

 

 

By:__________________________________

 

Authorized Signatory

 

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class R Certificates referred to in the within-mentioned
Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

 

 

 

 

 

By:__________________________________

 

Authorized Signatory

 



 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-5-2

FORM OF CLASS R-X CERTIFICATE

THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED STATES PERSON
OR A DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES ADMINISTRATOR OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE
SECURITIES ADMINISTRATOR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,

 


--------------------------------------------------------------------------------



 

UNLESS THE PROPOSED TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH AN
OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE, MASTER SERVICER AND THE
SECURITIES ADMINISTRATOR AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE
SECURITIES ADMINISTRATOR THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE
UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER
SERVICER, THE TRUSTEE OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR
LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE MASTER SERVICER
AND THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES, ANY STATE
OR POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT
FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH
GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR
ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C) ANY ORGANIZATION
(OTHER THAN CERTAIN FARMERS’ COOPERATIVES DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING
THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS TAXABLE
INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER SECTION
775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B),
(C), (D) OR (E) BEING HEREIN REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR
(F) AN AGENT OF A DISQUALIFIED ORGANIZATION, (2) NO PURPOSE OF SUCH TRANSFER IS
TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE SATISFIES
CERTAIN ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL CONDITION OF THE
PROPOSED TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A
DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH
REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE
HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS
CERTIFICATE.



 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Percentage Interest: 100%

 

 

Class R-X

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

August 1, 2005

Aggregate Initial Certificate Principal Balance of this Certificate as of the
Cut-off Date:

$0.00

 

 

First Distribution Date:

September 25, 2005

 

Initial Certificate Principal Balance of this Certificate as of the Cut-off
Date:

$0.00

 

 

Master Servicer:

Wells Fargo Bank, National Association

CUSIP: ____________

 

 

Assumed Final Distribution Date:

October 25, 2035

 

 

 

BEAR STEARNS ALT-A TRUST 2005-8

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-8

evidencing a fractional undivided interest in the distributions allocable to the
Class R-X Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator or the Trustee referred to below or any of their affiliates or any
other person. Neither this Certificate nor the underlying Mortgage Loans are
guaranteed or insured by any governmental entity or by SAMI II, the Master
Servicer or the Trustee or any of their affiliates or any other person. None of
SAMI II, the Master Servicer or any of their affiliates will have any obligation
with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of conventional adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties
(collectively, the “Mortgage Loans”) sold by SAMI II. The Mortgage Loans were
sold by EMC Mortgage Corporation (“EMC”) to SAMI II. Wells Fargo Bank, National
Association (“Wells Fargo”) will act as master servicer of the Mortgage Loans
(the “Master Servicer,” which term includes any successors thereto under the
Agreement referred to below). The Trust Fund was created pursuant to the Pooling
and Servicing Agreement dated as

 


--------------------------------------------------------------------------------



 

of the Cut-off Date specified above (the “Agreement”), among SAMI II, as
depositor (the “Seller”), the Master Servicer, Wells Fargo, as securities
administrator (the “Securities Administrator”), EMC Mortgage Corporation and
JPMorgan Chase Bank, National Association, as trustee (the “Trustee”), a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, capitalized terms used herein shall have the meaning
ascribed to them in the Agreement. This Certificate is issued under and is
subject to the terms, provisions and conditions of the Agreement, to which
Agreement the Holder of this Certificate by virtue of its acceptance hereof
assents and by which such Holder is bound.

Each Holder of this Certificate will be deemed to have agreed to be bound by the
restrictions set forth in the Agreement to the effect that (i) each person
holding or acquiring any ownership interest in this Certificate must be a United
States Person and a Permitted Transferee, (ii) the transfer of any ownership
interest in this Certificate will be conditioned upon the delivery to the
Securities Administrator of, among other things, an affidavit to the effect that
it is a United States Person and Permitted Transferee, (iii) any attempted or
purported transfer of any ownership interest in this Certificate in violation of
such restrictions will be absolutely null and void and will vest no rights in
the purported transferee, and (iv) if any person other than a United States
Person and a Permitted Transferee acquires any ownership interest in this
Certificate in violation of such restrictions, then the Seller will have the
right, in its sole discretion and without notice to the Holder of this
Certificate, to sell this Certificate to a purchaser selected by the Seller,
which purchaser may be the Seller, or any affiliate of the Seller, on such terms
and conditions as the Seller may choose.

The Securities Administrator will distribute on the 25th day of each month, or,
if such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the last Business Day of the month immediately
preceding the month of the related Distribution Date, an amount equal to the
product of the Fractional Undivided Interest evidenced by this Certificate and
the amounts required to be distributed to the Holders of Certificates of the
same Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule

 


--------------------------------------------------------------------------------



 

144A under the 1933 Act or (b) to a transferee that is an “Institutional
Accredited Investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the 1933 Act, written certifications from the Holder of the
Certificate desiring to effect the transfer, and from such Holder’s prospective
transferee, substantially in the forms attached to the Agreement as Exhibit F-1
or F-2, as applicable, and (ii) if requested by the Securities Administrator, an
Opinion of Counsel satisfactory to it that such transfer may be made without
such registration or qualification (which Opinion of Counsel shall not be an
expense of the Trust Fund or of the Seller, the Trustee, the Securities
Administrator or the Master Servicer in their respective capacities as such),
together with copies of the written certification(s) of the Holder of the
Certificate desiring to effect the transfer and/or such Holder’s prospective
transferee upon which such Opinion of Counsel is based. None of the Seller, the
Securities Administrator or the Trustee is obligated to register or qualify the
Class of Certificates specified on the face hereof under the 1933 Act or any
other securities law or to take any action not otherwise required under the
Agreement to permit the transfer of such Certificates without registration or
qualification. Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify the Trustee, the Securities Administrator, the
Seller, the Seller and the Master Servicer against any liability that may result
if the transfer is not so exempt or is not made in accordance with such federal
and state laws.

No transfer of this Class R-X Certificate will be made unless the Trustee and
the Securities Administrator have received either (i) opinion of counsel for the
benefit of the Trustee, Master Servicer and the Securities Administrator and
which they may rely which is satisfactory to the Securities Administrator that
the purchase of this certificate is permissible under local law, will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Master Servicer, the Trustee or the Securities Administrator to any
obligation or liability in addition to those undertaken in the Agreement or (ii)
a representation letter stating that the transferee is not acquiring directly or
indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement (a "Plan") that is subject to Title I of ERISA, and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreements and the modification of the
rights and

 


--------------------------------------------------------------------------------



 

obligations of the Seller, the Master Servicer, the Securities Administrator and
the Trustee and the rights of the Certificateholders under the Agreement from
time to time by EMC, the Seller, the Master Servicer, the Securities
Administrator and the Trustee, and (ii) the amendment thereof and of the
Servicing Agreements by the Master Servicer and the Trustee with the consent of
the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreements in certain limited circumstances, without the consent of
the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

 

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 20% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has

 


--------------------------------------------------------------------------------



 

determined that the REMIC status of any REMIC under the Agreement has been lost
or that a substantial risk exists that such REMIC status will be lost for the
then-current taxable year. The exercise of such right will effect the early
retirement of the Certificates. In no event, however, will the Trust Fund
created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: August 31, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Securities Administrator

 

 

 

 

 

By:__________________________________

 

Authorized Signatory

 

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class R-X Certificates referred to in the within-mentioned
Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

 

 

 

 

 

By:__________________________________

 

Authorized Signatory

 



 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.



 


--------------------------------------------------------------------------------



 

 

 

 

 

 

EXHIBIT A-6

FORM OF CLASS B-IO CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A, THE CLASS M
AND THE CLASS B CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES ADMINISTRATOR OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE
SECURITIES ADMINISTRATOR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,

 


--------------------------------------------------------------------------------



 

UNLESS THE PROPOSED TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH AN
OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE, MASTER SERVICER AND THE
SECURITIES ADMINISTRATOR AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE
SECURITIES ADMINISTRATOR THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE
UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER
SERVICER, THE TRUSTEE OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR
LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Variable Pass-Through Rate

 

 

 

 

Class B-IO Subordinate

 

 

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:
August 1, 2005

Aggregate Initial Notional Amount of this Certificate as of the Cut-off Date:
$_____________

 

 

 

 

First Distribution Date:
September 25, 2005

Initial Notional Amount of this Certificate as of the Cut-off Date:
$______________

 

 

 

 

Master Servicer:
Wells Fargo Bank, National Association

 

 

 

 

 

Assumed Final Distribution Date:

 

October 25, 2035

CUSIP: ____________

 

 

 

BEAR STEARNS ALT-A TRUST 2005-8

 

MORTGAGE PASS-THROUGH CERTIFICATE

 

 

SERIES 2005-8

evidencing a fractional undivided interest in the distributions allocable to the
Class B-IO Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator or the Trustee referred to below or any of their affiliates or any
other person. Neither this Certificate nor the underlying Mortgage Loans are
guaranteed or insured by any governmental entity or by SAMI II, the Master
Servicer or the Trustee or any of their affiliates or any other person. None of
SAMI II, the Master Servicer or any of their affiliates will have any obligation
with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily

 


--------------------------------------------------------------------------------



 

consisting of conventional adjustable rate mortgage loans secured by first liens
on one- to four- family residential properties (collectively, the “Mortgage
Loans”) sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage
Corporation (“EMC”) to SAMI II. Wells Fargo Bank, National Association (“Wells
Fargo”) will act as master servicer of the Mortgage Loans (the “Master
Servicer,” which term includes any successors thereto under the Agreement
referred to below). The Trust Fund was created pursuant to the Pooling and
Servicing Agreement dated as of the Cut-off Date specified above (the
“Agreement”), among SAMI II, as depositor (the “Seller”), the Master Servicer,
Wells Fargo, as securities administrator (the “Securities Administrator”), EMC
Mortgage Corporation and JPMorgan Chase Bank, National Association, as trustee
(the “Trustee”), a summary of certain of the pertinent provisions of which is
set forth hereafter. To the extent not defined herein, capitalized terms used
herein shall have the meaning ascribed to them in the Agreement. This
Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate
by virtue of its acceptance hereof assents and by which such Holder is bound.

Interest on this Certificate will accrue during the calendar month immediately
preceding such Distribution Date (as hereinafter defined) on the Notional Amount
hereof at a per annum rate equal to the Pass-Through Rate as set forth in the
Agreement. The Securities Administrator will distribute on the 25th day of each
month, or, if such 25th day is not a Business Day, the immediately following
Business Day (each, a “Distribution Date”), commencing on the first Distribution
Date specified above, to the Person in whose name this Certificate is registered
at the close of business on the last Business Day of the month immediately
preceding the month of the related Distribution Date, an amount equal to the
product of the Fractional Undivided Interest evidenced by this Certificate and
the amount of interest required to be distributed to the Holders of Certificates
of the same Class as this Certificate. The Assumed Final Distribution Date is
the Distribution Date in the month following the latest scheduled maturity date
of any Mortgage Loan.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. The
Class B-IO Certificates have no Certificate Principal Balance. The Initial
Notional Amount of this Certificate is set forth above.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the 1933
Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such

 


--------------------------------------------------------------------------------



 

Holder’s prospective transferee, substantially in the forms attached to the
Agreement as Exhibit F-1 or F-2, as applicable, and (ii) if requested by the
Securities Administrator, an Opinion of Counsel satisfactory to it that such
transfer may be made without such registration or qualification (which Opinion
of Counsel shall not be an expense of the Trust Fund or of the Seller, the
Trustee, the Securities Administrator or the Master Servicer in their respective
capacities as such), together with copies of the written certification(s) of the
Holder of the Certificate desiring to effect the transfer and/or such Holder’s
prospective transferee upon which such Opinion of Counsel is based. None of the
Seller, the Securities Administrator or the Trustee is obligated to register or
qualify the Class of Certificates specified on the face hereof under the 1933
Act or any other securities law or to take any action not otherwise required
under the Agreement to permit the transfer of such Certificates without
registration or qualification. Any Holder desiring to effect a transfer of this
Certificate shall be required to indemnify the Trustee, the Securities
Administrator, the Seller, the Seller and the Master Servicer against any
liability that may result if the transfer is not so exempt or is not made in
accordance with such federal and state laws.

No transfer of this Class B-IO Certificate will be made unless the Trustee and
the Securities Administrator have received either (i) opinion of counsel for the
benefit of the Trustee, Master Servicer and the Securities Administrator and
which they may rely which is satisfactory to the Securities Administrator that
the purchase of this certificate is permissible under local law, will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Master Servicer, the Trustee or the Securities Administrator to any
obligation or liability in addition to those undertaken in the Agreement or (ii)
a representation letter stating that the transferee is not acquiring directly or
indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement (a "Plan") that is subject to Title I of ERISA, and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreements and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by EMC, the Seller, the Master Servicer, the
Securities Administrator and the Trustee, and (ii) the amendment thereof

 


--------------------------------------------------------------------------------



 

and of the Servicing Agreements by the Master Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreements in certain limited circumstances, without the consent of
the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 20% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however,

 


--------------------------------------------------------------------------------



 

will the Trust Fund created by the Agreement continue beyond the expiration of
21 years after the death of certain persons identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: August 31, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

Not in its individual capacity but solely as Securities Administrator

By:                                                      

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class B-IO Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

By:                                                       

Authorized Signatory

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-7

FORM OF CLASS XP CERTIFICATE

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES ADMINISTRATOR OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE
SECURITIES ADMINISTRATOR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.

 


--------------------------------------------------------------------------------



 

 

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR
THE BENEFIT OF THE TRUSTEE, MASTER SERVICER AND THE SECURITIES ADMINISTRATOR AND
ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE SECURITIES ADMINISTRATOR
THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER APPLICABLE LAW, WILL
NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION
406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR
SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER, THE TRUSTEE
OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO
THOSE UNDERTAKEN IN THE AGREEMENT.

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Percentage Interest: 100%

 

 

 

 

Class XP Senior

 

 

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:
August 1, 2005

Aggregate Initial Certificate Principal Balance of this Certificate as of the
Cut-off Date:
$0

 

 

 

 

First Distribution Date:
September 25, 2005

Initial Certificate Principal Balance of this Certificate as of the Cut-off
Date:
$0

 

 

 

 

Master Servicer:
Wells Fargo Bank, National Association

CUSIP: ___________

 

 

 

 

Assumed Final Distribution Date:
April 25, 2035

 

 

 

 

 

 

BEAR STEARNS ALT-A TRUST 2005-8

 

MORTGAGE PASS-THROUGH CERTIFICATE

 

 

SERIES 2005-8

evidencing a fractional undivided interest in the distributions allocable to the
Class XP Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator or the Trustee referred to below or any of their affiliates or any
other person. Neither this Certificate nor the underlying Mortgage Loans are
guaranteed or insured by any governmental entity or by SAMI II, the Master
Servicer or the Trustee or any of their affiliates or any other person. None of
SAMI II, the Master Servicer or any of their affiliates will have any obligation
with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

 


--------------------------------------------------------------------------------



 

 

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of conventional adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties
(collectively, the “Mortgage Loans”) sold by SAMI II. The Mortgage Loans were
sold by EMC Mortgage Corporation (“EMC”) to SAMI II. Wells Fargo Bank, National
Association (“Wells Fargo”) will act as master servicer of the Mortgage Loans
(the “Master Servicer,” which term includes any successors thereto under the
Agreement referred to below). The Trust Fund was created pursuant to the Pooling
and Servicing Agreement dated as of the Cut-off Date specified above (the
“Agreement”), among SAMI II, as depositor (the “Seller”), the Master Servicer,
Wells Fargo, as securities administrator (the “Securities Administrator”), EMC
Mortgage Corporation and JPMorgan Chase Bank, National Association, as trustee
(the “Trustee”), a summary of certain of the pertinent provisions of which is
set forth hereafter. To the extent not defined herein, capitalized terms used
herein shall have the meaning ascribed to them in the Agreement. This
Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate
by virtue of its acceptance hereof assents and by which such Holder is bound.

The Securities Administrator will distribute on the 25th day of each month, or,
if such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the last Business Day of the month immediately
preceding the month of the related Distribution Date, an amount equal to the
product of the Fractional Undivided Interest evidenced by this Certificate and
the amount required to be distributed to the Holders of Certificates of the same
Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Certificate
Principal Balance of this Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. The
initial Certificate Principal Balance of this Certificate is set forth above.
The Certificate Principal Balance hereof will be reduced to the extent of
distributions allocable to principal hereon.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor”

 

DOCSNY1:1150948.2

 


--------------------------------------------------------------------------------



 

within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
1933 Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such Holder’s prospective transferee,
substantially in the forms attached to the Agreement as Exhibit F-1 or F-2, as
applicable, and (ii) if requested by the Securities Administrator, an Opinion of
Counsel satisfactory to it that such transfer may be made without such
registration or qualification (which Opinion of Counsel shall not be an expense
of the Trust Fund or of the Seller, the Trustee, the Securities Administrator or
the Master Servicer in their respective capacities as such), together with
copies of the written certification(s) of the Holder of the Certificate desiring
to effect the transfer and/or such Holder’s prospective transferee upon which
such Opinion of Counsel is based. None of the Seller, the Securities
Administrator or the Trustee is obligated to register or qualify the Class of
Certificates specified on the face hereof under the 1933 Act or any other
securities law or to take any action not otherwise required under the Agreement
to permit the transfer of such Certificates without registration or
qualification. Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify the Trustee, the Securities Administrator, the
Seller, the Seller and the Master Servicer against any liability that may result
if the transfer is not so exempt or is not made in accordance with such federal
and state laws.

No transfer of this Class XP Certificate will be made unless the Trustee and the
Securities Administrator have received either (i) opinion of counsel for the
benefit of the Trustee, Master Servicer and the Securities Administrator and
which they may rely which is satisfactory to the Securities Administrator that
the purchase of this certificate is permissible under local law, will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Master Servicer, the Trustee or the Securities Administrator to any
obligation or liability in addition to those undertaken in the Agreement or (ii)
a representation letter stating that the transferee is not acquiring directly or
indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement (a "Plan") that is subject to Title I of ERISA, and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreements and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and

 


--------------------------------------------------------------------------------



 

the rights of the Certificateholders under the Agreement from time to time by
EMC, the Seller, the Master Servicer, the Securities Administrator and the
Trustee, and (ii) the amendment thereof and of the Servicing Agreements by the
Master Servicer and the Trustee with the consent of the Holders of Certificates,
evidencing Fractional Undivided Interests aggregating not less than 51% of the
Trust Fund (or in certain cases, Holders of Certificates of affected Classes
evidencing such percentage of the Fractional Undivided Interests thereof). Any
such consent by the Holder of this Certificate shall be conclusive and binding
on such Holder and upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in lieu hereof whether or not
notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof and of the Servicing Agreements in certain limited
circumstances, without the consent of the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 20% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The

 


--------------------------------------------------------------------------------



 

exercise of such right will effect the early retirement of the Certificates. In
no event, however, will the Trust Fund created by the Agreement continue beyond
the expiration of 21 years after the death of certain persons identified in the
Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: August 31, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

Not in its individual capacity but solely as Securities Administrator

By:                                                      

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class XP Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

By:                                                       

Authorized Signatory

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-8

FORM OF CLASS II-A CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CERTIFICATES, THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE
DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES
ADMINISTRATOR NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE SELLER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 


--------------------------------------------------------------------------------



 

 

 

Certificate No. 1

Adjustable Pass-Through Rate

 

 

 

 

Class II-A Senior

 

 

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:
August 1, 2005

Aggregate Initial Certificate Principal Balance of this Certificate as of the
Cut-off Date: $____________

 

 

 

 

First Distribution Date:
September 25, 2005

Initial Certificate Principal Balance of this Certificate as of the Cut-off
Date: $__________

 

 

 

 

Master Servicer:

 

Wells Fargo Bank, National Association

CUSIP: __________

 

 

 

 

Assumed Final Distribution Date:

 

October 25, 2035

 

 

 

 

BEAR STEARNS ALT-A TRUST 2005-8

 

MORTGAGE PASS-THROUGH CERTIFICATE

 

 

SERIES 2005-8

evidencing a fractional undivided interest in the distributions allocable to the
Class II-A Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator or the Trustee referred to below or any of their affiliates or any
other person. Neither this Certificate nor the underlying Mortgage Loans are
guaranteed or insured by any governmental entity or by SAMI II, the Master
Servicer or the Trustee or any of their affiliates or any other person. None of
SAMI II, the Master Servicer or any of their affiliates will have any obligation
with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of conventional adjustable rate

 


--------------------------------------------------------------------------------



 

mortgage loans secured by first liens on one- to four- family residential
properties (collectively, the “Mortgage Loans”) sold by SAMI II. The Mortgage
Loans were sold by EMC Mortgage Corporation (“EMC”) to SAMI II. Wells Fargo
Bank, National Association (“Wells Fargo”) will act as master servicer of the
Mortgage Loans (the “Master Servicer,” which term includes any successors
thereto under the Agreement referred to below). The Trust Fund was created
pursuant to the Pooling and Servicing Agreement dated as of the Cut-off Date
specified above (the “Agreement”), among SAMI II, as depositor (the “Seller”),
the Master Servicer, Wells Fargo, as securities administrator (the “Securities
Administrator”), EMC Mortgage Corporation and JPMorgan Chase Bank, National
Association, as trustee (the “Trustee”), a summary of certain of the pertinent
provisions of which is set forth hereafter. To the extent not defined herein,
capitalized terms used herein shall have the meaning ascribed to them in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of its acceptance hereof assents and by which such
Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Certificate Principal Balance hereof at
a per annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Securities Administrator will distribute on the 25th day of each month, or, if
such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the Business Day immediately preceding the related
Distribution Date so long as such Certificate remains in book-entry form (and
otherwise, the close of business on the last Business Day of the month
immediately preceding the month of such Distribution Date), an amount equal to
the product of the Fractional Undivided Interest evidenced by this Certificate
and the amount (of interest, if any) required to be distributed to the Holders
of Certificates of the same Class as this Certificate. The Assumed Final
Distribution Date is the Distribution Date in the month following the latest
scheduled maturity date of any Mortgage Loan and is not likely to be the date on
which the Certificate Principal Balance of this Class of Certificates will be
reduced to zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. The
initial Certificate Principal Balance of this Certificate is set forth above.
The Certificate Principal Balance hereof will be reduced to the extent of
distributions allocable to principal hereon.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

 


--------------------------------------------------------------------------------



 

 

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreements and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by EMC, the Seller, the Master Servicer, the
Securities Administrator and the Trustee, and (ii) the amendment thereof and of
the Servicing Agreements by the Master Servicer and the Trustee with the consent
of the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreements in certain limited circumstances, without the consent of
the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

 

 


--------------------------------------------------------------------------------



 

 

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: August 31, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

Not in its individual capacity but solely as Securities Administrator

By:                                                      

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class II-A Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

By:                                                       

Authorized Signatory

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-9

FORM OF CLASS II-B-[1][2][3][4] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS II-A
CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCABLE HERETO AS DESCRIBED IN
THE AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES,
THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED
HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE SELLER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

EACH BENEFICIAL OWNER OF A CLASS II-B-[1][2][3][4] CERTIFICATE OR ANY INTEREST
THEREIN SHALL BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR
HOLDING OF THAT CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH
CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND
MOODY'S, (II) IT IS NOT A PLAN OR INVESTING WITH “PLAN ASSETS”? OF ANY PLAN,
(III) (1) IT IS AN INSURANCE COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR
HOLD THE CERTIFICATE OR INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL
ACCOUNT," AS SUCH TERM IS DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE
BEEN SATISFIED.

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Adjustable Pass-Through Rate

 

 

 

 

Class II-B-[1][2][3][4] Subordinate

 

 

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:
August 1, 2005

Aggregate Initial Certificate Principal Balance of this Certificate as of the
Cut-off Date: $__________

 

 

 

 

First Distribution Date:
September 25, 2005

Initial Certificate Principal Balance of this Certificate as of the Cut-off
Date: $__________

 

 

 

 

Master Servicer:
Wells Fargo Bank, National Association

CUSIP: ___________

 

 

 

 

Assumed Final Distribution Date:
October 25, 2035

 

 

 

 

 

 

BEAR STEARNS ALT-A TRUST 2005-8

 

MORTGAGE PASS-THROUGH CERTIFICATE

 

 

SERIES 2005-8

evidencing a fractional undivided interest in the distributions allocable to the
Class II-B-[1][2][3][4] Certificates with respect to a Trust Fund consisting
primarily of a pool of adjustable interest rate mortgage loans secured by first
liens on one-to-four family residential properties and sold by STRUCTURED ASSET
MORTGAGE INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator or the Trustee referred to below or any of their affiliates or any
other person. Neither this Certificate nor the underlying Mortgage Loans are
guaranteed or insured by any governmental entity or by SAMI II, the Master
Servicer or the Trustee or any of their affiliates or any other person. None of
SAMI II, the Master Servicer or any of their affiliates will have any obligation
with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class

 


--------------------------------------------------------------------------------



 

as this Certificate in a trust (the “Trust Fund”) primarily consisting of
conventional adjustable rate mortgage loans secured by first liens on one- to
four- family residential properties (collectively, the “Mortgage Loans”) sold by
SAMI II. The Mortgage Loans were sold by EMC Mortgage Corporation (“EMC”) to
SAMI II. Wells Fargo Bank, National Association (“Wells Fargo”) will act as
master servicer of the Mortgage Loans (the “Master Servicer,” which term
includes any successors thereto under the Agreement referred to below). The
Trust Fund was created pursuant to the Pooling and Servicing Agreement dated as
of the Cut-off Date specified above (the “Agreement”), among SAMI II, as
depositor (the “Seller”), the Master Servicer, Wells Fargo, as securities
administrator (the “Securities Administrator”), EMC Mortgage Corporation and
JPMorgan Chase Bank, National Association, as trustee (the “Trustee”), a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, capitalized terms used herein shall have the meaning
ascribed to them in the Agreement. This Certificate is issued under and is
subject to the terms, provisions and conditions of the Agreement, to which
Agreement the Holder of this Certificate by virtue of its acceptance hereof
assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Certificate Principal Balance hereof at
a per annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Securities Administrator will distribute on the 25th day of each month, or, if
such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the Business Day immediately preceding the related
Distribution Date so long as such Certificate remains in book-entry form (and
otherwise, the close of business on the last Business Day of the month
immediately preceding the month of such Distribution Date), an amount equal to
the product of the Fractional Undivided Interest evidenced by this Certificate
and the amount (of interest, if any) required to be distributed to the Holders
of Certificates of the same Class as this Certificate. The Assumed Final
Distribution Date is the Distribution Date in the month following the latest
scheduled maturity date of any Mortgage Loan and is not likely to be the date on
which the Certificate Principal Balance of this Class of Certificates will be
reduced to zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. The
initial Certificate Principal Balance of this Certificate is set forth above.
The Certificate Principal Balance hereof will be reduced to the extent of
distributions allocable to principal hereon and any Realized Losses allocable
hereto.

Each beneficial owner of a Class II-B-[1][2][3][4] Certificate or any interest
therein shall be deemed to have represented, by virtue of its acquisition or
holding of that Certificate or interest therein, that either (i) such
Certificate is rated at least "BBB-" or its equivalent by Fitch,

 


--------------------------------------------------------------------------------



 

S&P and Moody's, (ii) it is not a Plan or investing with "plan assets" of any
Plan ,(iii)(1) it is an insurance company, (2) the source of funds used to
acquire or hold the Certificate or interest therein is an “insurance company
general account,” as such term is defined in Prohibited Transaction Class
Exemption (“PTCE”) 95-60, and (3) the conditions in Sections I and III of PTCE
95-60 have been satisfied.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreements and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by EMC, the Seller, the Master Servicer, the
Securities Administrator and the Trustee, and (ii) the amendment thereof and of
the Servicing Agreements by the Master Servicer and the Trustee with the consent
of the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreements in certain limited circumstances, without the consent of
the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more

 


--------------------------------------------------------------------------------



 

new Certificates evidencing the same Class and in the same aggregate Fractional
Undivided Interest, as requested by the Holder surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: August 31, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

Not in its individual capacity but solely as Securities Administrator

By:                                                      

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class II-B-[1][2][3][4] Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

By:                                                        

Authorized Signatory

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-10

FORM OF CLASS II-B-[5][6][7] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS II-A, CLASS
II-B-1, CLASS II-B-2, CLASS II-B-3 AND CLASS II-B-4 CERTIFICATES AS DESCRIBED IN
THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).

THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CERTIFICATES, THE CERTIFICATE PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE
DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES
ADMINISTRATOR NAMED HEREIN.

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES ADMINISTRATOR OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE
SECURITIES ADMINISTRATOR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE

 


--------------------------------------------------------------------------------



 

WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.

 

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR
THE BENEFIT OF THE TRUSTEE, MASTER SERVICER AND THE SECURITIES ADMINISTRATOR AND
ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE SECURITIES ADMINISTRATOR
THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER APPLICABLE LAW, WILL
NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION
406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR
SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER, THE TRUSTEE
OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO
THOSE UNDERTAKEN IN THE AGREEMENT.

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Adjustable Pass-Through Rate

 

 

 

 

Class II-B-[5][6][7] Senior

 

 

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:
August 1, 2005

Aggregate Initial Certificate Principal Balance of this Certificate as of the
Cut-off Date: $__________

 

 

 

 

First Distribution Date:
September 25, 2005

Initial Certificate Principal Balance of this Certificate as of the Cut-off
Date: $__________

 

 

 

 

Master Servicer:
Wells Fargo Bank, National Association

CUSIP: ____________

 

 

 

 

Assumed Final Distribution Date:
October 25, 2035

 

 

 

 

 

 

BEAR STEARNS ALT-A TRUST 2005-8

 

MORTGAGE PASS-THROUGH CERTIFICATE

 

 

SERIES 2005-8

evidencing a fractional undivided interest in the distributions allocable to the
Class II-B-[5][6][7] Certificates with respect to a Trust Fund consisting
primarily of a pool of adjustable interest rate mortgage loans secured by first
liens on one-to-four family residential properties and sold by STRUCTURED ASSET
MORTGAGE II INVESTMENTS INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator or the Trustee referred to below or any of their affiliates or any
other person. Neither this Certificate nor the underlying Mortgage Loans are
guaranteed or insured by any governmental entity or by SAMI II, the Master
Servicer or the Trustee or any of their affiliates or any other person. None of
SAMI II, the Master Servicer or any of their affiliates will have any obligation
with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

 


--------------------------------------------------------------------------------



 

 

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of conventional adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties
(collectively, the “Mortgage Loans”) sold by SAMI II. The Mortgage Loans were
sold by EMC Mortgage Corporation (“EMC”) to SAMI II. Wells Fargo Bank, National
Association (“Wells Fargo”) will act as master servicer of the Mortgage Loans
(the “Master Servicer,” which term includes any successors thereto under the
Agreement referred to below). The Trust Fund was created pursuant to the Pooling
and Servicing Agreement dated as of the Cut-off Date specified above (the
“Agreement”), among SAMI II, as depositor (the “Seller”), the Master Servicer,
Wells Fargo, as securities administrator (the “Securities Administrator”), EMC
Mortgage Corporation and JPMorgan Chase Bank, National Association, as trustee
(the “Trustee”), a summary of certain of the pertinent provisions of which is
set forth hereafter. To the extent not defined herein, capitalized terms used
herein shall have the meaning ascribed to them in the Agreement. This
Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate
by virtue of its acceptance hereof assents and by which such Holder is bound.

The Securities Administrator will distribute on the 25th day of each month, or,
if such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the last Business Day of the month immediately
preceding the month of the related Distribution Date, an amount equal to the
product of the Fractional Undivided Interest evidenced by this Certificate and
the amount required to be distributed to the Holders of Certificates of the same
Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Certificate
Principal Balance of this Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. The
initial Certificate Principal Balance of this Certificate is set forth above.
The Certificate Principal Balance hereof will be reduced to the extent of
distributions allocable to principal hereon.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor”

 

DOCSNY1:1150948.2

 


--------------------------------------------------------------------------------



 

within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
1933 Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such Holder’s prospective transferee,
substantially in the forms attached to the Agreement as Exhibit F-1 or F-2, as
applicable, and (ii) if requested by the Securities Administrator, an Opinion of
Counsel satisfactory to it that such transfer may be made without such
registration or qualification (which Opinion of Counsel shall not be an expense
of the Trust Fund or of the Seller, the Trustee, the Securities Administrator or
the Master Servicer in their respective capacities as such), together with
copies of the written certification(s) of the Holder of the Certificate desiring
to effect the transfer and/or such Holder’s prospective transferee upon which
such Opinion of Counsel is based. None of the Seller, the Securities
Administrator or the Trustee is obligated to register or qualify the Class of
Certificates specified on the face hereof under the 1933 Act or any other
securities law or to take any action not otherwise required under the Agreement
to permit the transfer of such Certificates without registration or
qualification. Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify the Trustee, the Securities Administrator, the
Seller, the Seller and the Master Servicer against any liability that may result
if the transfer is not so exempt or is not made in accordance with such federal
and state laws.

No transfer of this Class II-B-[5][6][7] Certificate will be made unless the
Trustee and the Securities Administrator have received either (i) opinion of
counsel for the benefit of the Trustee, Master Servicer and the Securities
Administrator and which they may rely which is satisfactory to the Securities
Administrator that the purchase of this certificate is permissible under local
law, will not constitute or result in a non-exempt prohibited transaction under
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and Section 4975 of the Internal Revenue Code, as amended (the
“Code”) and will not subject the Master Servicer, the Trustee or the Securities
Administrator to any obligation or liability in addition to those undertaken in
the Agreement or (ii) a representation letter stating that the transferee is not
acquiring directly or indirectly by, or on behalf of, an employee benefit plan
or other retirement arrangement (a "Plan") that is subject to Title I of ERISA,
and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreement and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and

 


--------------------------------------------------------------------------------



 

the rights of the Certificateholders under the Agreement from time to time by
EMC, the Seller, the Master Servicer, the Securities Administrator and the
Trustee, and (ii) the amendment thereof and of the Servicing Agreement by the
Master Servicer and the Trustee with the consent of the Holders of Certificates,
evidencing Fractional Undivided Interests aggregating not less than 51% of the
Trust Fund (or in certain cases, Holders of Certificates of affected Classes
evidencing such percentage of the Fractional Undivided Interests thereof). Any
such consent by the Holder of this Certificate shall be conclusive and binding
on such Holder and upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in lieu hereof whether or not
notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof and of the Servicing Agreement in certain limited
circumstances, without the consent of the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The

 


--------------------------------------------------------------------------------



 

exercise of such right will effect the early retirement of the Certificates. In
no event, however, will the Trust Fund created by the Agreement continue beyond
the expiration of 21 years after the death of certain persons identified in the
Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: August 31, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

Not in its individual capacity but solely as Securities Administrator

By:                                                      

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class II-B-[5][6][7] Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

By:                                                       

Authorized Signatory

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

MORTGAGE LOAN SCHEDULE

The Preliminary and Final Mortgage Loan Schedules shall set forth the following
information with respect to each Mortgage Loan:

 

(a)

the loan number;

 

(b)

the Mortgagor's name;

 

(c)

the city, state and zip code of the Mortgaged Property;

 

(d)

the property type;

 

(e)

the Mortgage Interest Rate;

 

(f)

the Servicing Fee Rate;

 

(g)

the Net Rate;

 

(h)

the original term;

 

(i)

the maturity date;

 

(j)

the stated remaining term to maturity;

 

(k)

the original Principal Balance;

 

(1)

the first payment date;

 

(m)

the principal and interest payment in effect as of the Cut-off Date;

 

(n)

the unpaid Principal Balance as of the Cut-off Date;

 

(o)

the Loan-to-Value Ratio at origination;

 

(p)

the paid-through date;

 

(q)

the insurer of any Primary Mortgage Insurance Policy;

 

(r)

the Gross Margin, if applicable;

 

(s)

the Maximum Lifetime Mortgage Rate, if applicable;

 

(t)                the Minimum Lifetime Mortgage Rate, if applicable;

 

 


--------------------------------------------------------------------------------



 

 

 

(u)

the Periodic Rate Cap, if applicable;

 

(v)

the number of days delinquent, if any;

 

(w)

a code indicating whether the Mortgage Loan is negatively amortizing; and

 

(x)

which Mortgage Loans adjust after an initial fixed-rate period of one, two,
three, five, seven or ten years.

 

Such schedule also shall set forth for all of the Mortgage Loans, the total
number of Mortgage Loans, the total of each of the amounts described under (k)
and (n) above, the weighted average by principal balance as of the Cut-off Date
of each of the rates described under (e), (f) and (g) above, and the weighted
average remaining term to maturity by unpaid principal balance as of the Cut-off
Date.



 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

                                                                   [RESERVED]

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

REQUEST FOR RELEASE OF DOCUMENTS

 

To:           JPMorgan Chase Bank, National Association

4 New York Plaza, 6th Floor

New York, New York 10004

RE:

Pooling and Servicing Agreement, dated as of August 1, 2005 among Structured
Asset Mortgage Investments II Inc., as depositor, Wells Fargo Bank, National
Association as master servicer and securities administrator, EMC Mortgage
Corporation and JPMorgan Chase Bank, National Association, as trustee, issuing
Bear Stearns Alt-A Trust 2005-8, Mortgage Pass-Through Certificates, Series
2005-8

In connection with the administration of the Mortgage Loans held by you pursuant
to the above-captioned Pooling and Servicing Agreement, we request the release,
and hereby acknowledge receipt, of the Mortgage File for the Mortgage Loan
described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

          

 

1.

Mortgage Paid in Full and proceeds have been deposited into the Custodial
Account

          

 

2.

Foreclosure

 

 

 

          

 

3.

Substitution

 

 

 

          

 

4.

Other Liquidation

 

 

 

          

 

5.

Nonliquidation

Reason:

 

 

          

 

6.

California Mortgage Loan paid in full

 

 

 

By:                                      

(authorized signer)

Issuer:

Address:

Date:

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

FORM OF TRANSFER AFFIDAVIT

Affidavit pursuant to Section 860E(e)(4) of the Internal Revenue Code of 1986,
as amended, and for other purposes

STATE OF

 

)

 

 

 

)

ss:

COUNTY OF

 

)

 

[NAME OF OFFICER], being first duly sworn, deposes and says:

1.          That he is [Title of Officer] of [Name of Investor] (record or
beneficial owner of the Bear Stearns ALT-A Trust 2005-8, Mortgage Pass-Through
Certificates, Series 2005-8, Class R-__ Certificates) (the “Class R
Certificates”) (the A Owner@), a [savings institution] [corporation] duly
organized and existing under the laws of [the State of _____] [the United
States], on behalf of which he makes this affidavit.

 

2.          That the Owner (i) is not and will not be as of [Closing Date][date
of purchase] a “disqualified organization” within the meaning of Section
860E(e)(5) of the Internal Revenue Code of 1986, as amended (the “Code”) or an
“electing large partnership” within the meaning of Section 775 of the Code, (ii)
will endeavor to remain other than a disqualified organization and an electing
large partnership for so long as it retains its ownership in the Class R
Certificates and (iii) is acquiring the Class R Certificates for its own account
or for the account of another Owner from which it has received an affidavit and
agreement in substantially the same form as this affidavit and agreement. (For
this purpose, a “disqualified organization” means an electing large partnership
under Section 775 of the Code, the United States, any state or political
subdivision thereof, any agency or instrumentality of any of the foregoing
(other than an instrumentality all of the activities of which are subject to tax
and, except for the Federal Home Loan Mortgage Corporation, a majority of whose
board of directors is not selected by any such governmental entity) or any
foreign government, international organization or any agency or instrumentality
of such foreign government or organization, any rural electric or telephone
cooperative, or any organization (other than certain farmers’ cooperatives) that
is generally exempt from federal income tax unless such organization is subject
to the tax on unrelated business taxable income).

 

3.          That the Owner is aware (i) of the tax that would be imposed on
transfers of Class R Certificates to disqualified organizations or electing
large partnerships under the Code, that applies to all transfers of Class R
Certificates after March 31, 1988; (ii) that such tax would be on the transferor
(or, with respect to transfers to electing large partnerships, on each such
partnership), or, if such transfer is through an agent (which person includes a
broker, nominee or middleman) for a disqualified organization, on the agent;
(iii) that the person (other than with respect to transfers to electing large
partnerships) otherwise liable for the tax shall be relieved of liability for
the tax if the transferee furnishes to such person an affidavit that the
transferee is not a disqualified organization and, at the time of transfer, such
person does not have actual knowledge that the affidavit is false; and (iv) that
the Class R Certificates may be “noneconomic

 


--------------------------------------------------------------------------------



 

residual interests” within the meaning of Treasury regulations promulgated
pursuant to the Code and that the transferor of a noneconomic residual interest
will remain liable for any taxes due with respect to the income on such residual
interest, unless no significant purpose of the transfer was to impede the
assessment or collection of tax.

 

4.          That the Owner is aware of the tax imposed on a “pass-through
entity” holding Class R Certificates if either the pass-through entity is an
electing large partnership under Section 775 of the Code or if at any time
during the taxable year of the pass-through entity a disqualified organization
is the record holder of an interest in such entity. (For this purpose, a “pass
through entity” includes a regulated investment company, a real estate
investment trust or common trust fund, a partnership, trust or estate, and
certain cooperatives.)

5.          That the Owner is aware that the Trustee will not register the
transfer of any Class R Certificates unless the transferee, or the transferee’s
agent, delivers to it an affidavit and agreement, among other things, in
substantially the same form as this affidavit and agreement. The Owner expressly
agrees that it will not consummate any such transfer if it knows or believes
that any of the representations contained in such affidavit and agreement are
false.

6.          That the Owner has reviewed the restrictions set forth on the face
of the Class R Certificates and the provisions of Section 5.05 of the Pooling
and Servicing Agreement under which the Class R Certificates were issued. The
Owner expressly agrees to be bound by and to comply with such restrictions and
provisions.

7.          That the Owner consents to any additional restrictions or
arrangements that shall be deemed necessary upon advice of counsel to constitute
a reasonable arrangement to ensure that the Class R Certificates will only be
owned, directly or indirectly, by an Owner that is not a disqualified
organization.

8.          The Owner’s Taxpayer Identification Number is # _______________.

9.          This affidavit and agreement relates only to the Class R
Certificates held by the Owner and not to any other holder of the Class R
Certificates. The Owner understands that the liabilities described herein relate
only to the Class R Certificates.

10.        That no purpose of the Owner relating to the transfer of any of the
Class R Certificates by the Owner is or will be to impede the assessment or
collection of any tax; in making this representation, the Owner warrants that
the Owner is familiar with (i) Treasury Regulation Section 1.860E-1 (c) and
recent amendments thereto, effective as of August 19, 2002, and (ii) the
preamble describing the adoption of the amendments to such regulation, which is
attached hereto as Exhibit 1.

11.        That the Owner has no present knowledge or expectation that it will
be unable to pay any United States taxes owed by it so long as any of the
Certificates remain outstanding. In this regard, the Owner hereby represents to
and for the benefit of the person from whom it acquired the Class R Certificates
that the Owner intends to pay taxes associated with holding such Class R
Certificates as they become due, fully understanding that it may incur tax
liabilities in excess of any cash flows generated by the Class R Certificates.

 

 


--------------------------------------------------------------------------------



 

 

12.        That the Owner has no present knowledge or expectation that it will
become insolvent or subject to a bankruptcy proceeding for so long as any of the
Class R Certificates remain outstanding.

13.        The Owner is a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in, or under the
laws of, the United States or any political subdivision thereof, or an estate or
trust whose income from sources without the United States is includable in gross
income for United States federal income tax purposes regardless of its
connection with the conduct of a trade or business within the United States.

14.        The Owner hereby agrees that it will not cause income from the Class
R Certificates to be attributable to a foreign permanent establishment or fixed
base (within the meaning of an applicable income tax treaty) of the Owner or
another United States taxpayer.

15.        (a)       The Purchaser hereby certifies, represents and warrants to,
and covenants with the Company, the Trustee and the Master Servicer that the
following statements in (1) or (2) are accurate:

(1)       The Certificates (i) are not being acquired by, and will not be
transferred to, any employee benefit plan within the meaning of section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or
other retirement arrangement, including individual retirement accounts and
annuities, Keogh plans and bank collective investment funds and insurance
company general or separate accounts in which such plans, accounts or
arrangements are invested, that is subject to Section 406 of ERISA or
Section 4975 of the Internal Revenue Code of 1986 (the “Code”) (any of the
foregoing, a “Plan”), (ii) are not being acquired with “plan assets” of a Plan
within the meaning of the Department of Labor (“DOL”) regulation, 29 C.F.R. ?
2510.3-101 or otherwise under ERISA, and (iii) will not be transferred to any
entity that is deemed to be investing plan assets within the meaning of the DOL
regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

(2)        The purchase of Certificates is permissible under applicable law,
will not constitute or result in any prohibited transaction under ERISA or
Section 4975 of the Code, will not subject the Company, the Trustee or the
Master Servicer to any obligation in addition to those undertaken in the Pooling
and Servicing Agreement and, with respect to each source of funds (“Source”)
being used by the Purchaser to acquire the Certificates, each of the following
statements is accurate: (a) the Purchaser is an insurance company; (b) the
Source is assets of the Purchaser’s “general account;” (c) the conditions set
forth in Prohibited Transaction Class Exemption (“PTCE”) 95-60 issued by the DOL
have been satisfied and the purchase, holding and transfer of Certificates by or
on behalf of the Purchaser are exempt under PTCE 95-60; and (d) the amount of
reserves and liabilities for such general account contracts held by or on behalf
of any Plan does not exceed 10% of the total reserves and liabilities of such
general account plus surplus as of the date hereof (for purposes of this clause,
all Plans maintained by the same employer (or affiliate thereof) or employee
organization are deemed to be a single Plan) in connection with its purchase and
holding of such Certificates; or

(b)        The Owner will provide the Trustee, the Company and the Master
Servicer with an opinion of counsel acceptable to and in form and substance
satisfactory to the Trustee, the Company and the Master Servicer to the effect
that the purchase of Certificates is permissible

 


--------------------------------------------------------------------------------



 

under applicable law, will not constitute or result in any non-exempt prohibited
transaction under ERISA or Section 4975 of the Code and will not subject the
Trustee, the Company or the Master Servicer to any obligation or liability
(including obligations or liabilities under ERISA or Section 4975 of the Code)
in addition to those undertaken in the Pooling and Servicing Agreement.

In addition, the Owner hereby certifies, represents and warrants to, and
covenants with, the Company, the Trustee and the Master Servicer that the Owner
will not transfer such Certificates to any Plan or person unless either such
Plan or person meets the requirements set forth in either (a) or (b) above.

Capitalized terms used but not defined herein shall have the meanings assigned
in the Pooling and Servicing Agreement.

 

IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [Title of
Officer] this ____ day of _________, 20__.

[NAME OF INVESTOR]

By:                                                  

[Name of Officer]

[Title of Officer]

[Address of Investor for receipt of distributions]

Address of Investor for receipt of tax information:



 


--------------------------------------------------------------------------------



 

 

Personally appeared before me the above-named [Name of Officer], known or proved
to me to be the same person who executed the foregoing instrument and to be the
[Title of Officer] of the Investor, and acknowledged to me that he executed the
same as his free act and deed and the free act and deed of the Investor.

Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF

My commission expires the ___ day of ___________________, 20___.

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

EXHIBIT F-1

FORM OF INVESTMENT LETTER (NON-RULE 144A)

______________,200___

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

JPMorgan Chase Bank, National Association

4 New York Plaza, 6th Floor

New York, New York 10004

Attention: Bear Stearns Alt-A Trust 2005-8

Re:

Bear Stearns Alt-A Trust 2005-8

Mortgage Pass-Through Certificates, Series 2005-8, Class___

Ladies and Gentlemen:

______________ (the “Purchaser”) intends to purchase from ______________ (the
“Seller”) $_________ initial Certificate Principal Balance of Mortgage
Pass-Through Certificates, Series 2005-8, Class _____ (the “Certificates”),
issued pursuant to the Pooling and Servicing Agreement (the “Pooling and
Servicing Agreement”), dated as of August 1, 2005 among Structured Asset
Mortgage Investments II Inc., as depositor (the “Seller”), EMC Mortgage
Corporation, Wells Fargo Bank, National Association, as master servicer and
securities administrator, and JPMorgan Chase Bank, National Association, as
trustee (the “Trustee”). All terms used herein and not otherwise defined shall
have the meanings set forth in the Pooling and Servicing Agreement. The
Purchaser hereby certifies, represents and warrants to, and covenants with, the
Seller and the Trustee that:

1.          The Purchaser understands that (a) the Certificates have not been
and will not be registered or qualified under the Securities Act of 1933, as
amended (the “Act”) or any state securities law, (b) the Seller is not required
to so register or qualify the Certificates, (c) the Certificates may be resold
only if registered and qualified pursuant to the provisions of the Act or any
state securities law, or if an exemption from such registration and
qualification is available, (d) the Pooling and Servicing Agreement contains
restrictions regarding the transfer of the Certificates and (e) the Certificates
will bear a legend to the foregoing effect.

2.          The Purchaser is acquiring the Certificates for its own account for
investment only and not with a view to or for sale in connection with any
distribution thereof in any manner that would violate the Act or any applicable
state securities laws.

 

1

 


--------------------------------------------------------------------------------



 

 

3.          The Purchaser is (a) a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters,
and, in particular, in such matters related to securities similar to the
Certificates, such that it is capable of evaluating the merits and risks of
investment in the Certificates, (b) able to bear the economic risks of such an
investment and (c) an “accredited investor” within the meaning of Rule 501 (a)
promulgated pursuant to the Act.

4.          The Purchaser has been furnished with, and has had an opportunity to
review (a) a copy of the Pooling and Servicing Agreement and (b) such other
information concerning the Certificates, the Mortgage Loans and the Seller as
has been requested by the Purchaser from the Seller or the Seller and is
relevant to the Purchaser’s decision to purchase the Certificates. The Purchaser
has had any questions arising from such review answered by the Seller or the
Seller to the satisfaction of the Purchaser.

5.          The Purchaser has not and will not nor has it authorized or will it
authorize any person to (a) offer, pledge, sell, dispose of or otherwise
transfer any Certificate, any interest in any Certificate or any other similar
security to any person in any manner, (b) solicit any offer to buy or to accept
a pledge, disposition of other transfer of any Certificate, any interest in any
Certificate or any other similar security from any person in any manner, (c)
otherwise approach or negotiate with respect to any Certificate, any interest in
any Certificate or any other similar security with any person in any manner, (d)
make any general solicitation by means of general advertising or in any other
manner or (e) take any other action, that (as to any of (a) through (e) above)
would constitute a distribution of any Certificate under the Act, that would
render the disposition of any Certificate a violation of Section 5 of the Act or
any state securities law, or that would require registration or qualification
pursuant thereto. The Purchaser will not sell or otherwise transfer any of the
Certificates, except in compliance with the provisions of the Pooling and
Servicing Agreement.

6.          The Purchaser (if the Certificate is not rated at least “BBB-” or
its equivalent by Fitch, S&P or Moody’s):

(a)     is not an employee benefit or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
amended (a "Plan"), or any other person (including an investment manager, a
named fiduciary or a trustee of any Plan) acting, directly or indirectly, on
behalf of or purchasing any Certificate with "plan assets" of any Plan within
the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R.
§2510.3-101; or

(b) is an insurance company, the source of funds to be used by it to purchase
the Certificates is an “insurance company general account” (within the meaning
of DOL Prohibited Transaction Class Exemption (“PTCE”) 95-60),

 

2

 


--------------------------------------------------------------------------------



 

and the purchase is being made in reliance upon the availability of the
exemptive relief afforded under Sections I and III of PTCE 95-60.]

In addition, the Purchaser hereby certifies, represents and warrants to, and
covenants with, the Company, the Trustee, the Securities Administrator and the
Master Servicer that the Purchaser will not transfer such Certificates to any
Plan or person unless such Plan or person meets the requirements set forth in
either 6(a) or (b) above.

Very truly yours,

[PURCHASER]

 

By:                                                                     

Name:

Title:

 

3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F-2

[FORM OF RULE 144A INVESTMENT REPRESENTATION]

Description of Rule 144A Securities, including numbers:

                                          
                                                       

                                          
                                                       

                                          
                                                       

                                          
                                                       

The undersigned seller, as registered holder (the “Seller”), intends to transfer
the Rule 144A Securities described above to the undersigned buyer (the “Buyer”).

1.      In connection with such transfer and in accordance with the agreements
pursuant to which the Rule 144A Securities were issued, the Seller hereby
certifies the following facts: Neither the Seller nor anyone acting on its
behalf has offered, transferred, pledged, sold or otherwise disposed of the Rule
144A Securities, any interest in the Rule 144A Securities or any other similar
security to, or solicited any offer to buy or accept a transfer, pledge or other
disposition of the Rule 144A Securities, any interest in the Rule 144A
Securities or any other similar security from, or otherwise approached or
negotiated with respect to the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security with, any person in any manner, or
made any general solicitation by means of general advertising or in any other
manner, or taken any other action, that would constitute a distribution of the
Rule 144A Securities under the Securities Act of 1933, as amended (the “1933
Act”), or that would render the disposition of the Rule 144A Securities a
violation of Section 5 of the 1933 Act or require registration pursuant thereto,
and that the Seller has not offered the Rule 144A Securities to any person other
than the Buyer or another “qualified institutional buyer” as defined in Rule
144A under the 1933 Act.

2.      The Buyer warrants and represents to, and covenants with, the Seller,
the Trustee and the Master Servicer (as defined to the Pooling and Servicing
Agreement, dated as of August 1, 2005 (the “Agreement”), among the Company, EMC,
Wells Fargo Bank, N.A., as master servicer (the “Master Servicer”), and JPMorgan
Chase Bank, National Association, as trustee (the “Trustee”)) as follows:

(a)    The Buyer understands that the Rule 144A Securities have not been
registered under the 1933 Act or the securities laws of any state.

(b)   The Buyer considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of investment in the Rule
144A Securities.

 

 


--------------------------------------------------------------------------------



 

 

(c)   The Buyer has been furnished with all information regarding the Rule 144A
Securities that it has requested from the Seller, the Trustee or the Master
Servicer.

(d)    Neither the Buyer nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Rule 144A Securities,
any interest in the Rule 144A Securities or any other similar security to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of
the Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security from, or otherwise approached or negotiated with respect to the
Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action, that would constitute a distribution of the Rule 144A
Securities under the 1933 Act or that would render the disposition of the Rule
144A Securities a violation of Section 5 of the 1933 Act or require registration
pursuant thereto, nor will it act, nor has it authorized or will it authorize
any person to act, in such manner with respect to the Rule 144A Securities.

(e)     The Buyer is a “qualified institutional buyer” as that term is defined
in Rule 144A under the 1933 Act and has completed either of the forms of
certification to that effect attached hereto as Annex 1 or Annex 2. The Buyer is
aware that the sale to it is being made in reliance on Rule 144A. The Buyer is
acquiring the Rule 144A Securities for its own account or the accounts of other
qualified institutional buyers, understands that such Rule 144A Securities may
be resold, pledged or transferred only (i) to a person reasonably believed to be
a qualified institutional buyer that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or (ii)
pursuant to another exemption from registration under the 1933 Act.

[3.        The Buyer (if the Rule 144A Securities are not rated at least “BBB-”
or its equivalent by Fitch, S&P or Moody’s):

(a)     is not an employee benefit or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as
amended (a “Plan”), or any other person (including an investment manager, a
named fiduciary or a trustee of any Plan) acting, directly or indirectly, on
behalf of or purchasing any Certificate with “plan assets” of any Plan within
the meaning of the Department of Labor (“DOL”) regulation at 29 C.F.R. §
2510.3-101; or

(b)     is an insurance company, the source of funds to be used by it to
purchase the Certificates is an “insurance company general account” (within the
meaning of DOL Prohibited Transaction Class Exemption (“PTCE”) 95-60), and the
purchase is being made in reliance upon the availability of the exemptive relief
afforded under Sections I and III of PTCE 95-60.]

 

 


--------------------------------------------------------------------------------



 

 

4.          This document may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same document.

IN WITNESS WHEREOF, each of the parties has executed this document as of the
date set forth below.


Print Name of Seller


Print Name of Buyer

By:                                                                      
Name:
Title:

By:                                                                      
Name:
Title:

Taxpayer Identification

Taxpayer Identification:

No.                                                                      

No:                                                                      

Date:                                                                   

Date:                                                                   

 

 


--------------------------------------------------------------------------------



 

 

ANNEX 1 TO EXHIBIT F

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

[For Buyers Other Than Registered Investment Companies]

The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

1.       As indicated below, the undersigned is the President, Chief Financial
Officer, Senior Vice President or other executive officer of the Buyer.

2.     In connection with purchases by the Buyer, the Buyer is a “qualified
institutional buyer” as that term is defined in Rule 144A under the Securities
Act of 1933 (“Rule 144A”) because (i) the Buyer owned and/or invested on a
discretionary basis $                                              in securities
(except for the excluded securities referred to below) as of the end of the
Buyer’s most recent fiscal year (such amount being calculated in accordance with
Rule 144A) and (ii) the Buyer satisfies the criteria in the category marked
below.

______

Corporation, etc. The Buyer is a corporation (other than a bank, savings and
loan association or similar institution), Massachusetts or similar business
trust, partnership, or charitable organization described in Section 501(c)(3) of
the Internal Revenue Code.

______

Bank. The Buyer (a) is a national bank or banking institution organized under
the laws of any State, territory or the District of Columbia, the business of
which is substantially confined to banking and is supervised by the State or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements, a copy of which is
attached hereto.

______

Savings and Loan. The Buyer (a) is a savings and loan association, building and
loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements.

______

Broker-Dealer. The Buyer is a dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934.

______

Insurance Company. The Buyer is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State or
territory or the District of Columbia.

 

 


--------------------------------------------------------------------------------



 

 

______

State or Local Plan. The Buyer is a plan established and maintained by a State,
its political subdivisions, or any agency or instrumentality of the State or its
political subdivisions, for the benefit of its employees.

______

ERISA Plan. The Buyer is an employee benefit plan within the meaning of Title I
of the Employee Retirement Income Security Act of 1974.

______

Investment Adviser. The Buyer is an investment adviser registered under the
Investment Advisers Act of 1940.

______

SBIC. The Buyer is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

______

Business Development Company. The Buyer is a business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.

______

Trust Fund. The Buyer is a trust fund whose trustee is a bank or trust company
and whose participants are exclusively (a) plans established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees, or (b) employee
benefit plans within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, but is not a trust fund that includes as participants
individual retirement accounts or H.R. 10 plans.

3.      The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Buyer, (ii) securities that are part of an
unsold allotment to or subscription by the Buyer, if the Buyer is a dealer,
(iii) bank deposit notes and certificates of deposit, (iv) loan participations,
(v) repurchase agreements, (vi) securities owned but subject to a repurchase
agreement and (vii) currency, interest rate and commodity swaps.

4.      For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Buyer, the Buyer used the cost
of such securities to the Buyer and did not include any of the securities
referred to in the preceding paragraph. Further, in determining such aggregate
amount, the Buyer may have included securities owned by subsidiaries of the
Buyer, but only if such subsidiaries are consolidated with the Buyer in its
financial statements prepared in accordance with generally accepted accounting
principles and if the investments of such subsidiaries are managed under the
Buyer’s direction. However, such securities were not included if the Buyer is a
majority-owned, consolidated subsidiary of another enterprise and the Buyer is
not itself a reporting company under the Securities Exchange Act of 1934.

5.      The Buyer acknowledges that it is familiar with Rule 144A and
understands that the seller to it and other parties related to the Certificates
are relying and will continue to rely on the statements made herein because one
or more sales to the Buyer may be in reliance on Rule 144A.

 

 


--------------------------------------------------------------------------------



 

 

 

           

           

Will the Buyer be purchasing the Rule 144A

_____
Yes

_____
No

Securities only for the Buyer’s own account?

 

6.      If the answer to the foregoing question is “no”, the Buyer agrees that,
in connection with any purchase of securities sold to the Buyer for the account
of a third party (including any separate account) in reliance on Rule 144A, the
Buyer will only purchase for the account of a third party that at the time is a
“qualified institutional buyer” within the meaning of Rule 144A. In addition,
the Buyer agrees that the Buyer will not purchase securities for a third party
unless the Buyer has obtained a current representation letter from such third
party or taken other appropriate steps contemplated by Rule 144A to conclude
that such third party independently meets the definition of “qualified
institutional buyer” set forth in Rule 144A.

7.      The Buyer will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein. Until such notice
is given, the Buyer’s purchase of Rule 144A Securities will constitute a
reaffirmation of this certification as of the date of such purchase.

 

 


Print Name of Buyer

By:                                                                         
        Name:
        Title:

Date:                                                                       

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F-3

FORM OF TRANSFEROR REPRESENTATION LETTER

 

, 20  

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-8

JPMorgan Chase Bank, National Association

4 New York Plaza, 6th Floor

New York, New York 10004

Attention: Bear Stearns Alt-A Trust 2005-8

 

Re:

Mortgage Pass-Through Certificates, Series 2005-8

Ladies and Gentlemen:

In connection with the sale by              (the “Seller”) to                   
(the “Purchaser”) of $           Initial Certificate Principal Balance of
Mortgage Pass-Through Certificates, Series 2005-8 (the “Certificates”) pursuant
to the Pooling and Servicing Agreement, dated as of August 1, 2005 (the “Pooling
and Servicing Agreement”), among Structured Asset Mortgage Investments II Inc.
(the “Company”), EMC Mortgage Corporation (“EMC”), Wells Fargo Bank, N.A., as
master servicer (the “Master Servicer”), and JPMorgan Chase Bank, National
Association, as trustee (the “Trustee”). The Seller hereby certifies, represents
and warrants to, and covenants with, the Company and the Trustee that:

Neither the Seller nor anyone acting on its behalf has (a) offered, pledged,
sold, disposed of or otherwise transferred any Certificate, any interest in any
Certificate or any other similar security to any person in any manner, (b) has
solicited any offer to buy or to accept a pledge, disposition or other transfer
of any Certificate, any interest in any Certificate or any other similar
security from any person in any manner, (c) has otherwise approached or
negotiated with respect to any Certificate, any interest in any Certificate or
any other similar security with any person in any manner, (d) has made any
general solicitation by means of general advertising or in any other manner, or
(e) has taken any other action, that (as to any of (a) through (e) above) would
constitute a distribution of the Certificates under the Securities Act of 1933
(the “Act”), that would render the disposition of any Certificate a violation of
Section 5 of the Act or any state securities law, or that would require
registration or qualification pursuant thereto. The

 


--------------------------------------------------------------------------------



 

Seller will not act, in any manner set forth in the foregoing sentence with
respect to any Certificate. The Seller has not and will not sell or otherwise
transfer any of the Certificates, except in compliance with the provisions of
the Pooling and Servicing Agreement.

Very truly yours,


________________________________
(Seller)



By:                                                                     

Name:                                                                

Title:                                                                  

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G

FORM OF CUSTODIAL AGREEMENT

THIS CUSTODIAL AGREEMENT (as amended and supplemented from time to time, the
“Agreement”), dated as of August 31, 2005, by and among JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as trustee (including its successors under the Pooling and
Servicing Agreement defined below, the “Trustee”), STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC., as company (together with any successor in interest, the
“Company”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as master servicer and
securities administrator (together with any successor in interest or successor
under the Pooling and Servicing Agreement referred to below, the “Master
Servicer”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as custodian (together
with any successor in interest or any successor appointed hereunder, the
“Custodian”).

WITNESSETH THAT:

WHEREAS, the Company, EMC, the Master Servicer and the Trustee have entered into
a Pooling and Servicing Agreement, dated as of August 1, 2005, relating to the
issuance of Bear Stearns ALT-A Trust 2005-8, Mortgage Pass-Through Certificates,
Series 2005-8 (as in effect on the date of this agreement, the “Original Pooling
and Servicing Agreement,” and as amended and supplemented from time to time, the
“Pooling and Servicing Agreement”); and

WHEREAS, the Custodian has agreed to act as agent for the Trustee for the
purposes of receiving and holding certain documents and other instruments
delivered by the Company or the Master Servicer under the Pooling and Servicing
Agreement and the Servicers under their respective Servicing Agreements, all
upon the terms and conditions and subject to the limitations hereinafter set
forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Trustee, the Company, the Master Servicer
and the Custodian hereby agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used in this Agreement and not defined herein shall have the
meanings assigned in the Original Pooling and Servicing Agreement, unless
otherwise required by the context herein.

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE II

CUSTODY OF MORTGAGE DOCUMENTS

 

Section 2.1       Custodian to Act as Agent: Acceptance of Mortgage Files. The
Custodian, as the duly appointed agent of the Trustee for these purposes,
acknowledges (subject to any exceptions noted in the Initial Certification
referred to in Section 2.3(a) receipt of the Mortgage Files relating to the
Mortgage Loans identified on the schedule attached hereto (the “Mortgage Files”)
and declares that it holds and will hold such Mortgage Files as agent for the
Trustee, in trust, for the use and benefit of all present and future
Certificateholders.

Section 2.2       Recordation of Assignments. If any Mortgage File includes one
or more assignments of Mortgage to the Trustee in a state which is specifically
excluded from the Opinion of Counsel delivered by the Seller to the Trustee
(with a copy to the Custodian) pursuant to the provisions of Section 2.01 of the
Pooling and Servicing Agreement, each such assignment shall be delivered by the
Custodian to the Company for the purpose of recording it in the appropriate
public office for real property records, and the Company, at no expense to the
Custodian, shall promptly cause to be recorded in the appropriate public office
for real property records each such assignment of Mortgage and, upon receipt
thereof from such public office, shall return each such assignment of Mortgage
to the Custodian.

Section 2.3

Review of Mortgage Files.

(1)        On or prior to the Closing Date, in accordance with Section 2.02 of
the Pooling and Servicing Agreement, the Custodian shall deliver to the Trustee
an Initial Certification in the form annexed hereto as Exhibit One evidencing
receipt (subject to any exceptions noted therein) of a Mortgage File for each of
the Mortgage Loans listed on the Schedule attached hereto (the “Mortgage Loan
Schedule”).

(2)        Within 90 days of the Closing Date, the Custodian agrees, for the
benefit of Certificateholders, to review, in accordance with the provisions of
Section 2.02 of the Pooling and Servicing Agreement, each such document, and
shall deliver to the Seller and the Trustee an Interim Certification in the form
annexed hereto as Exhibit Two to the effect that all such documents have been
executed and received and that such documents relate to the Mortgage Loans
identified on the Mortgage Loan Schedule, except for any exceptions listed on
Schedule A attached to such Interim Certification. The Custodian shall be under
no duty or obligation to inspect, review or examine said documents, instruments,
certificates or other papers to determine that the same are genuine,
enforceable, or appropriate for the represented purpose or that they have
actually been recorded or that they are other than what they purport to be on
their face.

(3)        Not later than 180 days after the Closing Date, the Custodian shall
review the Mortgage Files as provided in Section 2.02 of the Pooling and
Servicing Agreement and deliver to the Seller and the Trustee a Final
Certification in the form annexed hereto as Exhibit Three evidencing the
completeness of the Mortgage Files.

 

 

-2-

 


--------------------------------------------------------------------------------



 

 

(4)        In reviewing the Mortgage Files as provided herein and in the Pooling
and Servicing Agreement, the Custodian shall make no representation as to and
shall not be responsible to verify (i) the validity, legality, enforceability,
due authorization, recordability, sufficiency or genuineness of any of the
documents included in any Mortgage File or (ii) the collectibility,
insurability, effectiveness or suitability of any of the documents in any
Mortgage File.

Upon receipt of written request from the Trustee, the Custodian shall as soon as
practicable supply the Trustee with a list of all of the documents relating to
the Mortgage Loans missing from the Mortgage Files.

Section 2.4       Notification of Breaches of Representations and Warranties.
Upon discovery by the Custodian of a breach of any representation or warranty
made by the Company as set forth in the Pooling and Servicing Agreement with
respect to a Mortgage Loan relating to a Mortgage File, the Custodian shall give
prompt written notice to the Company, the related Servicer and the Trustee.

Section 2.5       Custodian to Cooperate: Release of Mortgage Files. Upon
receipt of written notice from the Trustee that the Mortgage Loan Seller has
repurchased a Mortgage Loan pursuant to Article II of the Pooling and Servicing
Agreement, and that the purchase price therefore has been deposited in the
Master Servicer Collection Account or the Distribution Account, then the
Custodian agrees to promptly release to the Mortgage Loan Seller the related
Mortgage File.

Upon the Custodian’s receipt of a request for release (a “Request for Release”)
substantially in the form of Exhibit D to the Pooling and Servicing Agreement
signed by a Servicing Officer of the related Servicer stating that it has
received payment in full of a Mortgage Loan or that payment in full will be
escrowed in a manner customary for such purposes, the Custodian agrees promptly
to release to the related Servicer the related Mortgage File. The Company shall
deliver to the Custodian and the Custodian agrees to accept the Mortgage Note
and other documents constituting the Mortgage File with respect to any
Substitute Mortgage Loan.

From time to time as is appropriate for the servicing or foreclosure of any
Mortgage Loan, including, for this purpose, collection under any Primary
Insurance Policy, the related Servicer shall deliver to the Custodian a Request
for Release signed by a Servicing Officer requesting that possession of all of
the Mortgage File be released to the related Servicer and certifying as to the
reason for such release and that such release will not invalidate any insurance
coverage provided in respect of the Mortgage Loan under any of the Insurance
Policies. Upon receipt of the foregoing, the Custodian shall deliver the
Mortgage File to the related Servicer. The related Servicer shall cause each
Mortgage File or any document therein so released to be returned to the
Custodian when the need therefore by the related Servicer no longer exists,
unless (i) the Mortgage Loan has been liquidated and the Liquidation Proceeds
relating to the Mortgage Loan have been deposited in the Master Servicer
Collection Account or the Distribution Account or (ii) the Mortgage File or such
document has been delivered to an

 

-3-

 


--------------------------------------------------------------------------------



 

attorney, or to a public trustee or other public official as required by law,
for purposes of initiating or pursuing legal action or other proceedings for the
foreclosure of the Mortgaged Property either judicially or non-judicially, and
the related Servicer has delivered to the Custodian a certificate of a Servicing
Officer certifying as to the name and address of the Person to which such
Mortgage File or such document was delivered and the purpose or purposes of such
delivery.

At any time that a Servicer is required to deliver to the Custodian a Request
for Release, the Servicer shall deliver two copies of the Request for Release if
delivered in hard copy or the Servicer may furnish such Request for Release
electronically to the Custodian, in which event the Servicing Officer
transmitting the same shall be deemed to have signed the Request for Release. In
connection with any Request for Release of a Mortgage File because of a
repurchase of a Mortgage Loan, such Request for Release shall be accompanied by
an assignment of mortgage, without recourse, representation or warranty from the
Trustee to the Mortgage Loan Seller and the related Mortgage Note shall be
endorsed without recourse, representation or warranty by the Trustee (unless
such Mortgage Note was a MERS Loan and not endorsed to the Trustee) and be
returned to the Mortgage Loan Seller. In connection with any Request for Release
of a Mortgage File because of the payment in full of a Mortgage Loan, such
Request for Release shall be accompanied by a certificate of satisfaction or
other similar instrument to be executed by or on behalf of the Trustee and
returned to the related Servicer.

Section 2.6      Assumption Agreements. In the event that any assumption
agreement, substitution of liability agreement or sale of servicing agreement is
entered into with respect to any Mortgage Loan subject to this Agreement in
accordance with the terms and provisions of the Pooling and Servicing Agreement,
the Master Servicer, to the extent provided in the related Servicing Agreement,
shall cause the related Servicer to notify the Custodian that such assumption or
substitution agreement has been completed by forwarding to the Custodian the
original of such assumption or substitution agreement, which shall be added to
the related Mortgage File and, for all purposes, shall be considered a part of
such Mortgage File to the same extent as all other documents and instruments
constituting parts thereof.

 

ARTICLE III

CONCERNING THE CUSTODIAN

 

Section 3.1       Custodian as Bailee and Agent of the Trustee. With respect to
each Mortgage Note, Mortgage and other documents constituting each Mortgage File
which are delivered to the Custodian, the Custodian is exclusively the bailee
and agent of the Trustee and has no instructions to hold any Mortgage Note or
Mortgage for the benefit of any person other than the Trustee and the
Certificateholders and undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement. Except upon compliance with the
provisions of Section 2.5 of this Agreement, no Mortgage Note, Mortgage or
Mortgage File shall be delivered by the Custodian to the Company, the Servicers
or the Master Servicer or otherwise released from the possession of the
Custodian.

Section 3.2

Reserved.

 

 

-4-

 


--------------------------------------------------------------------------------



 

 

Section 3.3       Custodian May Own Certificates. The Custodian in its
individual or any other capacity may become the owner or pledgee of Certificates
with the same rights it would have if it were not Custodian.

Section 3.4       Master Servicer to Pay Custodian’s Fees and Expenses. The
Master Servicer covenants and agrees to pay to the Custodian from time to time,
and the Custodian shall be entitled to, reasonable compensation for all services
rendered by it in the exercise and performance of any of the powers and duties
hereunder of the Custodian, and the Master Servicer will pay or reimburse the
Custodian upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Custodian in accordance with any of the
provisions of this Agreement (including the reasonable compensation and the
expenses and disbursements of its counsel and of all persons not regularly in
its employ), except any such expense, disbursement or advance as may arise from
its negligence or bad faith or to the extent that such cost or expense is
indemnified by the Company pursuant to the Pooling and Servicing Agreement.

Section 3.5       Custodian May Resign Trustee May Remove Custodian. The
Custodian may resign from the obligations and duties hereby imposed upon it as
such obligations and duties relate to its acting as Custodian of the Mortgage
Loans. Upon receiving such notice of resignation, the Trustee shall either take
custody of the Mortgage Files itself and give prompt notice thereof to the
Company, the Master Servicer and the Custodian, or promptly appoint a successor
Custodian by written instrument, in duplicate, one copy of which instrument
shall be delivered to the resigning Custodian and one copy to the successor
Custodian. If the Trustee shall not have taken custody of the Mortgage Files and
no successor Custodian shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of resignation, the
resigning Custodian may petition any court of competent jurisdiction for the
appointment of a successor Custodian.

The Trustee may remove the Custodian at any time with the consent of the Master
Servicer. In such event, the Trustee shall appoint, or petition a court of
competent jurisdiction to appoint, a successor Custodian hereunder. Any
successor Custodian shall be a depository institution subject to supervision or
examination by federal or state authority, shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the
Servicer or the Company.

Any resignation or removal of the Custodian and appointment of a successor
Custodian pursuant to any of the provisions of this Section 3.5 shall become
effective upon acceptance of appointment by the successor Custodian. The Trustee
shall give prompt notice to the Company and the Master Servicer of the
appointment of any successor Custodian. No successor Custodian shall be
appointed by the Trustee without the prior approval of the Company and the
Master Servicer.

Section 3.6       Merger or Consolidation of Custodian. Any Person into which
the Custodian may be merged or converted or with which it may be consolidated,
or any Person resulting from any merger, conversion or consolidation to which
the Custodian shall be a party, or any Person succeeding to the business of the
Custodian, shall be the successor of the

 

-5-

 


--------------------------------------------------------------------------------



 

Custodian hereunder, without the execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding.

Section 3.7       Representations of the Custodian. The Custodian hereby
represents that it is a depository institution subject to supervision or
examination by a federal or state authority, has a combined capital and surplus
of at least $15,000,000 and is qualified to do business in the jurisdictions in
which it will hold any Mortgage File.

 

ARTICLE IV

MISCELLANEOUS PROVISIONS

Section 4.1       Notices. All notices, requests, consents and demands and other
communications required under this Agreement or pursuant to any other instrument
or document delivered hereunder shall be in writing and, unless otherwise
specifically provided, may be delivered personally, by telegram or telex, or by
registered or certified mail, postage prepaid, return receipt requested, at the
addresses specified on the signature page hereof (unless changed by the
particular party whose address is stated herein by similar notice in writing),
in which case the notice will be deemed delivered when received.

Section 4.2       Amendments. No modification or amendment of or supplement to
this Agreement shall be valid or effective unless the same is in writing and
signed by all parties hereto, and neither the Company, the Master Servicer nor
the Trustee shall enter into any amendment hereof except as permitted by the
Pooling and Servicing Agreement. The Trustee shall give prompt notice to the
Custodian of any amendment or supplement to the Pooling and Servicing Agreement
and furnish the Custodian with written copies thereof.

Section 4.3       GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 4.4       Recordation of Agreement. To the extent permitted by
applicable law, this Agreement is subject to recordation in all appropriate
public offices for real property records in all the counties or other comparable
jurisdictions in which any or all of the properties subject to the Mortgages are
situated, and in any other appropriate public recording office or elsewhere,
such recordation to be effected by the Company and at the Trust’s expense, but
only upon direction accompanied by an Opinion of Counsel reasonably satisfactory
to the Company to the effect that the failure to effect such recordation is
likely to materially and adversely affect the interests of the
Certificateholders.

For the purpose of facilitating the recordation of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.

 

-6-

 


--------------------------------------------------------------------------------



 

 

Section 4.5       Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the holders thereof.

-7-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

Address:

4 New York Plaza, 6th Floor

New York, New York 10004

Attention:

Telecopy:

Confirmation:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Trustee

By:                                                                     

Name:

Title:

Address:

383 Madison Avenue

New York, New York 10179

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

By:                                                                     

Name:  Baron Silverstein

Title:    Vice President

 

Address:

9062 Old Annapolis

Columbia, Maryland 21045

Attention: BSALTA 2005-8

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer

By:                                                                     

Name:

Title:

 

Address:

1015 10th Avenue

Minneapolis, Minnesota 55414

Attention: BSALTA 2005-8

Telecopier: (612) 667-1068

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

By:                                                                     

Name:

Title:

 



 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

On the  31st day of August, 2005 before me, a notary public in and for said
State, personally appeared _________________, known to me to be a
___________________ of JPMorgan Chase Bank, National Association, a national
banking association that executed the within instrument, and also known to me to
be the person who executed it on behalf of said association and acknowledged to
me that such association executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

______________________________
     Notary Public

[SEAL]



 


--------------------------------------------------------------------------------



 

 

 

STATE OF MARYLAND

)

 

 

)

ss.:

COUNTY OF HOWARD

)

 

 

On the 31st day of August, 2005 before me, a notary public in and for said
State, personally appeared _____________, known to me to be a _______________ of
Wells Fargo Bank, National Association, a national banking association that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said national banking association, and acknowledged to
me that such national banking association executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

______________________________
     Notary Public

[SEAL]



 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the 31st day of August, 2005 before me, a notary public in and for said
State, personally appeared Baron Silverstein, known to me to be a Vice President
of Structured Asset Mortgage Investments II Inc., one of the corporations that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

______________________________
     Notary Public

[Notarial Seal]



 


--------------------------------------------------------------------------------



 

 

 

STATE OF MARYLAND

)

 

 

)

ss.:

COUNTY OF HOWARD

)

 

 

On the 31st day of August, 2005 before me, a notary public in and for said
State, personally appeared _____________, known to me to be a/an _______________
of Wells Fargo Bank, National Association, a national banking association that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said national banking association, and acknowledged to
me that such national banking association executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

______________________________
     Notary Public

[Notarial Seal]



 


--------------------------------------------------------------------------------



 

 

EXHIBIT ONE

FORM OF CUSTODIAN INITIAL CERTIFICATION

__, 20__

JPMorgan Chase Bank, National Association

4 New York Plaza, 6th Floor

New York, New York 10004

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.

Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2005-8

Re:

Custodial Agreement, dated as of August 31, 2005, by and among JPMorgan Chase
Bank, National Association, Structured Asset Mortgage Investments II Inc. and
Wells Fargo Bank, National Association relating to Bear Stearns ALT-A Trust,
Mortgage Pass-Through Certificates, Series 2005-8   

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement, and
subject to Section 2.02 of the Pooling and Servicing Agreement, the undersigned,
as Custodian, hereby certifies that it has received a Mortgage File (which
contains an original Mortgage Note or lost note affidavit) to the extent
required in Section 2.01 of the Pooling and Servicing Agreement with respect to
each Mortgage Loan listed in the Mortgage Loan Schedule, with any exceptions
listed on Schedule A attached hereto.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:                                                               

Name:

Title:



 


--------------------------------------------------------------------------------



 

 

EXHIBIT TWO

FORM OF CUSTODIAN INTERIM CERTIFICATION

_________, 20__

JPMorgan Chase Bank, National Association

4 New York Plaza, 6th Floor

New York, New York 10004

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.

Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2005-8

Re:

Custodial Agreement, dated as of August 31, 2005, by and among JPMorgan Chase
Bank, National Association, Structured Asset Mortgage Investments II Inc. and
Wells Fargo Bank, National Association relating to Bear Stearns ALT-A Trust,
Mortgage Pass-Through Certificates, Series 2005-8

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement, the
undersigned, as Custodian, hereby certifies that it has received a Mortgage File
to the extent required pursuant to Section 2.01 of the Pooling and Servicing
Agreement with respect to each Mortgage Loan listed in the Mortgage Loan
Schedule, and it has reviewed the Mortgage File and the Mortgage Loan Schedule
and has determined that: all required documents have been executed and received
and that such documents related to the Mortgage Loans identified on the Mortgage
Loan Schedule, with any exceptions listed on Schedule A attached hereto.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:                                                                           

Name:                                                                      

Title:                                                                        



 


--------------------------------------------------------------------------------



 

 

EXHIBIT THREE

FORM OF CUSTODIAN FINAL CERTIFICATION

__________, 20__

JPMorgan Chase Bank, National Association

4 New York Plaza, 6th Floor

New York, New York 10004

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.

Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2005-8

Re:

Custodial Agreement, dated as of August 31, 2005, by and among JPMorgan Chase
Bank, National Association, Structured Asset Mortgage Investments II Inc. and
Wells Fargo Bank, National Association relating to Bear Stearns ALT-A Trust,
Mortgage Pass-Through Certificates, Series 2005-8

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement and
subject to Section 2.02(b) of the Pooling and Servicing Agreement, the
undersigned, as Custodian, hereby certifies that, subject to any exceptions
listed on Schedule A attached hereto, it has received a Mortgage File with
respect to each Mortgage Loan listed in the Mortgage Loan Schedule containing
with respect to each such Mortgage Loan:

(i)     The original Mortgage Note, endorsed without recourse (A) to the order
of the Trustee or (B) in the case of a Mortgage Loan in the MERS System, in
blank, and in each case showing an unbroken chain of endorsements from the
originator thereof to the Person endorsing it to the Trustee or a lost note
affidavit together with a copy of the related Mortgage Note;

(ii)    the original Mortgage and, if the related Mortgage Loan is a MOM Loan,
noting the presence of the MIN and language indicating that such Mortgage Loan
is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon;

(iii)   unless the Mortgage Loan is a MOM Loan, a certified copy of the
assignment (which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) to “JPMorgan Chase
Bank, National Association, as Trustee,” with evidence of recording with respect
to each Mortgage Loan in the name of the Trustee thereon;

 

 


--------------------------------------------------------------------------------



 

 

(iv)   all intervening assignments of the Security Instrument, if applicable and
only to the extent available to the Seller with evidence of recording thereon;

(v)    the original or a copy of the policy or certificate of primary mortgage
guaranty insurance, to the extent available, if any,

(vi)   the original policy of title insurance or mortgagee’s certificate of
title insurance or commitment or binder for title insurance, and

(vii)

originals of all modification agreements, if applicable and available.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement or in the Pooling
and Servicing Agreement, as applicable.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:                                       

Name:                                    

Title:                                      

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT H-1

EMC SERVICING AGREEMENT

 

(Provided Upon Request)



 


--------------------------------------------------------------------------------



 

 

EXHIBIT H-2

EVERHOME SERVICING AGREEMENT

 

(Provided Upon Request)



 


--------------------------------------------------------------------------------



 

 

EXHIBIT H-3

GREENPOINT SERVICING AGREEMENT

 

(Provided Upon Request)



 


--------------------------------------------------------------------------------



 

 

EXHIBIT H-4

HARBOURSIDE SERVICING AGREEMENT

(Provided Upon Request)



 


--------------------------------------------------------------------------------



 

 

EXHIBIT H-5

PHH SERVICING AGREEMENT

 

(Provided Upon Request)



 


--------------------------------------------------------------------------------



 

 

EXHIBIT H-6

SUNTRUST SERVICING AGREEMENT

 

(Provided Upon Request)



 


--------------------------------------------------------------------------------



 

 

EXHIBIT H-7

WATERFIELD SERVICING AGREEMENT

 

(Provided Upon Request)

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT I

ASSIGNMENT AGREEMENTS

 

 

(See Tabs 7 through 13)

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT J

 

FORM OF MORTGAGE LOAN PURCHASE AGREEMENT

 

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

 

between

 

 

EMC MORTGAGE CORPORATION

 

as Mortgage Loan Seller

 

 

and

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

 

as Purchaser

 

 

Dated as of

 

August 31, 2005

 

Structured Asset Mortgage Investments II Inc.

Bear Stearns ALT-A Trust 2005-8, Mortgage Pass-Through Certificates

 

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

 

Page

SECTION 1.

Definitions.

1

SECTION 2.

Purchase and Sale of the Mortgage Loans and Related Rights.

3

SECTION 3.

Mortgage Loan Schedules.

4

SECTION 4.

Mortgage Loan Transfer.

4

SECTION 5.

Examination of Mortgage Files.

5

SECTION 6.

Recordation of Assignments of Mortgage.

7

SECTION 7.

Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage
Loans.

8

SECTION 8.

Representations and Warranties Concerning the Mortgage Loan Seller.

13

SECTION 9.

Representations and Warranties Concerning the Purchaser.

14

SECTION 10.

Conditions to Closing.

15

SECTION 11.

Fees and Expenses.

17

SECTION 12.

Accountants' Letters.

17

SECTION 13.

Indemnification.

18

SECTION 14.

Notices.

20

SECTION 15.

Transfer of Mortgage Loans.

20

SECTION 16.

Termination.

21

SECTION 17.

Representations, Warranties and Agreements to Survive Delivery

20

SECTION 18.

Severability.

21

SECTION 19.

Counterparts.

21

SECTION 20.

Amendment.

22

SECTION 21.

Governing Law.

22

SECTION 22.

Further Assurances.

23

SECTION 23.

Successors and Assigns.

23

SECTION 24.

The Mortgage Loan Seller and the Purchaser.

21

SECTION 25.

Entire Agreement.

21

SECTION 26.

No Partnership.

22

EXHIBIT 1

CONTENTS OF MORTGAGE FILE

E-1

EXHIBIT 2

MORTGAGE LOAN SCHEDULE INFORMATION

E-2-1

EXHIBIT 3

MORTGAGE LOAN SELLER'S INFORMATION

E-3

EXHIBIT 4

PURCHASER'S INFORMATION

E-4

EXHIBIT 5

SCHEDULE OF LOST NOTES

E-5

EXHIBIT 6

Standard & Poor’s LEVELS® Glossary, Version 5.6b Revised, Appendix E

E-6-1

SCHEDULE A

REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

A-1

SCHEDULE B

MORTGAGE LOAN SCHEDULE

B-1

 


--------------------------------------------------------------------------------



 

 

EXHIBITS AND SCHEDULE TO

MORTGAGE LOAN PURCHASE AGREEMENT

 

Exhibit 1

Contents of Mortgage File

 

Exhibit 2

Mortgage Loan Schedule Information

 

Exhibit 3

Mortgage Loan Seller's Information

 

Exhibit 4

Purchaser's Information

 

Exhibit 5

Schedule of Lost Notes

 

Exhibit 6

Standard & Poor’s LEVELS® Glossary, Version 5.6b Revised, Appendix E

 

Schedule A

Required Ratings for Each Class of Certificates

 

Schedule B

Mortgage Loan Schedule

 

 


--------------------------------------------------------------------------------



MORTGAGE LOAN PURCHASE AGREEMENT

 

MORTGAGE LOAN PURCHASE AGREEMENT, dated as of August 31, 2005, as amended and
supplemented by any and all amendments hereto (collectively, the "Agreement"),
by and between EMC MORTGAGE CORPORATION, a Delaware corporation (the "Mortgage
Loan Seller"), and STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., a Delaware
corporation (the "Purchaser").

 

Upon the terms and subject to the conditions of this Agreement, the Mortgage
Loan Seller agrees to sell, and the Purchaser agrees to purchase, certain
conventional, adjustable rate, first lien mortgage loans secured primarily by
one- to four-family residential properties (collectively, the "Mortgage Loans")
as described herein. The Purchaser intends to deposit the Mortgage Loans into a
trust fund (the "Trust Fund") and create Bear Stearns ALT-A Trust, Mortgage
Pass-Through Certificates, Series 2005-8 (the "Certificates"), under a pooling
and servicing agreement, to be dated as of August 1, 2005 (the "Pooling and
Servicing Agreement"), among the Purchaser, as seller, Wells Fargo Bank,
National Association, as master servicer and securities administrator, JPMorgan
Chase Bank, National Association, as trustee (the "Trustee") and EMC Mortgage
Corporation.

 

The Purchaser has filed with the Securities and Exchange Commission (the
"Commission") a registration statement on Form S-3 (Number 333-120916) relating
to its Mortgage Pass-Through Certificates and the offering of certain series
thereof (including certain classes of the Certificates) from time to time in
accordance with Rule 415 under the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder (the "Securities
Act"). Such registration statement, when it became effective under the
Securities Act, and the prospectus relating to the public offering of certain
classes of the Certificates by the Purchaser (the "Public Offering"), as from
time to time each is amended or supplemented pursuant to the Securities Act or
otherwise, are referred to herein as the "Registration Statement" and the
"Prospectus," respectively. The "Prospectus Supplement" shall mean that
supplement, dated August 29, 2005 to the Prospectus, dated December 20, 2004,
relating to certain classes of the Certificates. With respect to the Public
Offering of certain classes of the Certificates, the Purchaser and Bear, Stearns
& Co. Inc. ("Bear Stearns") have entered into a terms agreement dated as of
August 29, 2005 to an underwriting agreement dated July 29, 2003, between the
Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

 

 


--------------------------------------------------------------------------------



 

 

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

SECTION 1. Definitions. Certain terms are defined herein. Capitalized terms used
herein but not defined herein shall have the meanings specified in the Pooling
and Servicing Agreement. The following other terms are defined as follows:

Acquisition Price: Cash in an agreed upon amount by the Mortgage Loan Seller and
the Purchaser, equal to $__________ (plus $_______ in accrued interest)1.

 

Bear Stearns: Bear, Stearns & Co. Inc.

 

Closing Date: August 31, 2005.

 

Cut-off Date: August 1, 2005.

 

Cut-off Date Balance: $1,823,221,500.

 

Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced by a
Substitute Mortgage Loan.

 

Due Date: With respect to each Mortgage Loan, the date in each month on which
its Scheduled Payment is due, if such due date is the first day of a month, and
otherwise is deemed to be the first day of the following month or such other
date specified in the related Servicing Agreement.

 

Master Servicer: Wells Fargo Bank, National Association.

 

Moody's: Moody's Investors Service, Inc., or its successors in interest.

 

Mortgage: The mortgage or deed of trust creating a first lien on an interest in
real property securing a Mortgage Note.

 

Mortgage File: The items referred to in Exhibit 1 pertaining to a particular
Mortgage Loan and any additional documents required to be added to such
documents pursuant to this Agreement or the Pooling and Servicing Agreement.

 

Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as
stated therein.

 

Mortgagor: The obligor(s) on a Mortgage Note.

 

Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Mortgage Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

 

_________________________

1

Please contact Bear, Stearns & Co. Inc. for Acquisition Price.

 

 

 


--------------------------------------------------------------------------------



 

 

Person: Any legal person, including any individual, corporation, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

Purchase Price: With respect to any Mortgage Loan (or any property acquired with
respect thereto) required to be purchased by the Mortgage Loan Seller pursuant
to this Agreement or Article II of the Pooling and Servicing Agreement, an
amount equal to the sum of (i)(a) 100% of the Outstanding Principal Balance of
such Mortgage Loan as of the date of repurchase (or if the related Mortgaged
Property was acquired with respect thereto, 100% of the Outstanding Principal
Balance at the date of the acquisition), plus (b) accrued but unpaid interest on
the Outstanding Principal Balance at the related Mortgage Interest Rate, through
and including the last day of the month of repurchase, and reduced by (c) any
portion of the Master Servicing Compensation, Monthly Advances and advances
payable to the purchaser of the Mortgage Loan and (ii) any costs and damages (if
any) incurred by the Trust in connection with any violation of such Mortgage
Loan of any anti-predatory lending laws.

 

Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

 

Securities Act: The Securities Act of 1933, as amended.

 

Security Instrument: A written instrument creating a valid first lien on a
Mortgaged Property securing a Mortgage Note, which may be any applicable form of
mortgage, deed of trust, deed to secure debt or security deed, including any
riders or addenda thereto.

 

Standard & Poor's: Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. or its successors in interest.

 

Substitute Mortgage Loan: A mortgage loan substituted for a Deleted Mortgage
Loan which must meet on the date of such substitution the requirements stated
herein and in the Pooling and Servicing Agreement; upon such substitution, such
mortgage loan shall be a "Mortgage Loan" hereunder.

 

Value: The value of the Mortgaged Property at the time of origination of the
related Mortgage Loan, such value being the lesser of (i) the value of such
property set forth in an appraisal accepted by the applicable originator of the
Mortgage Loan or (ii) the sales price of such property at the time of
origination.

 

SECTION 2.  

Purchase and Sale of the Mortgage Loans and Related Rights.

(i)         Upon satisfaction of the conditions set forth in Section 10 hereof,
the Mortgage Loan Seller agrees to sell, and the Purchaser agrees to purchase
Mortgage Loans having an aggregate outstanding principal balance as of the
Cut-off Date equal to the Cut-off Date Balance.

(ii)         The closing for the purchase and sale of the Mortgage Loans and the
closing for the issuance of the Certificates will take place on the Closing Date
at the office of the Purchaser's counsel in New York, New York or such other
place as the parties shall agree.

 

 


--------------------------------------------------------------------------------



 

 

(iii)        Upon the satisfaction of the conditions set forth in Section 10
hereof, on the Closing Date, the Purchaser shall pay to the Mortgage Loan Seller
the Acquisition Price for the Mortgage Loans in immediately available funds by
wire transfer to such account or accounts as shall be designated by the Mortgage
Loan Seller.

(iv)        In addition to the foregoing, on the Closing Date the Mortgage Loan
Seller assigns to the Purchaser all of its right, title and interest in the
Servicing Agreements (other than its right to enforce the representations and
warranties set forth therein).

SECTION 3.    Mortgage Loan Schedules. The Mortgage Loan Seller agrees to
provide to the Purchaser as of the date hereof a preliminary listing of the
Mortgage Loans (the “Preliminary Mortgage Loan Schedule”) setting forth the
information listed on Exhibit 2 to this Agreement with respect to each of the
Mortgage Loans being sold by the Mortgage Loan Seller. If there are changes to
the Preliminary Mortgage Loan Schedule, the Mortgage Loan Seller shall provide
to the Purchaser as of the Closing Date a final schedule (the "Final Mortgage
Loan Schedule") setting forth the information listed on Exhibit 2 to this
Agreement with respect to each of the Mortgage Loans being sold by the Mortgage
Loan Seller to the Purchaser. The Final Mortgage Loan Schedule shall be
delivered to the Purchaser on the Closing Date, shall be attached to an
amendment to this Agreement to be executed on the Closing Date by the parties
hereto and shall be in form and substance mutually agreed to by the Mortgage
Loan Seller and the Purchaser (the "Amendment"). If there are no changes to the
Preliminary Mortgage Loan Schedule, the Preliminary Mortgage Loan Schedule shall
be the Final Mortgage Loan Schedule for all purposes hereof.

SECTION 4.

Mortgage Loan Transfer.

(i)         The Purchaser will be entitled to all scheduled payments of
principal and interest on the Mortgage Loans due after the Cut-off Date
(regardless of when actually collected) and all payments thereon, other than
scheduled principal and interest, received after the Cut-off Date. The Mortgage
Loan Seller will be entitled to all scheduled payments of principal and interest
on the Mortgage Loans due on or before the Cut-off Date (including payments
collected after the Cut-off Date) and all payments thereon, other than scheduled
principal and interest, received on or before the Cut-off Date. Such principal
amounts and any interest thereon belonging to the Mortgage Loan Seller as
described above will not be included in the aggregate outstanding principal
balance of the Mortgage Loans as of the Cut-off Date as set forth on the Final
Mortgage Loan Schedule.

(ii)         Pursuant to various conveyance documents to be executed on the
Closing Date and pursuant to the Pooling and Servicing Agreement, the Purchaser
will assign on the Closing Date all of its right, title and interest in and to
the Mortgage Loans to the Trustee for the benefit of the Certificateholders. In
connection with the transfer and assignment of the Mortgage Loans, the Mortgage
Loan Seller has delivered or will deliver or cause to be delivered to the
Trustee by the Closing Date or such later date as is agreed to by the Purchaser
and the Mortgage Loan Seller (each of the Closing Date and such later date is
referred to as a "Mortgage File Delivery Date"), the items of each Mortgage
File, provided, however, that in lieu of the foregoing, the Mortgage Loan Seller
may deliver the following documents, under the circumstances set forth below:
(x) in lieu of the original Security Instrument, assignments to the Trustee or
intervening assignments thereof which have been delivered, are being delivered
or

 


--------------------------------------------------------------------------------



 

will, upon receipt of recording information relating to the Security Instrument
required to be included thereon, be delivered to recording offices for recording
and have not been returned to the Mortgage Loan Seller in time to permit their
delivery as specified above, the Mortgage Loan Seller may deliver a true copy
thereof with a certification by the Mortgage Loan Seller, on the face of such
copy, substantially as follows: "Certified to be a true and correct copy of the
original, which has been transmitted for recording" (y) in lieu of the Security
Instrument, assignments to the Trustee or intervening assignments thereof, if
the applicable jurisdiction retains the originals of such documents (as
evidenced by a certification from the Mortgage Loan Seller to such effect) the
Mortgage Loan Seller may deliver photocopies of such documents containing an
original certification by the judicial or other governmental authority of the
jurisdiction where such documents were recorded; and (z) in lieu of the Mortgage
Notes relating to the Mortgage Loans, each identified in the list delivered by
the Purchaser to the Trustee on the Closing Date and attached hereto as Exhibit
5, the Mortgage Loan Seller may deliver lost note affidavits and indemnities of
the Mortgage Loan Seller; and provided further, however, that in the case of
Mortgage Loans which have been prepaid in full after the Cut-off Date and prior
to the Closing Date, the Mortgage Loan Seller, in lieu of delivering the above
documents, may deliver to the Trustee a certification by the Mortgage Loan
Seller or the Master Servicer to such effect. The Mortgage Loan Seller shall
deliver such original documents (including any original documents as to which
certified copies had previously been delivered) or such certified copies to the
Trustee promptly after they are received. The Mortgage Loan Seller shall cause
the Mortgage and intervening assignments, if any, and the assignment of the
Security Instrument to be recorded not later than 180 days after the Closing
Date, unless such assignment is not required to be recorded under the terms set
forth in Section 6(i) hereof.

(iii)        The Mortgage Loan Seller and the Purchaser acknowledge hereunder
that all of the Mortgage Loans and the related servicing will ultimately be
assigned to JPMorgan Chase Bank, National Association, as Trustee for the
benefit of the Certificateholders, on the date hereof.

SECTION 5.

Examination of Mortgage Files.

(i)         On or before the Mortgage File Delivery Date, the Mortgage Loan
Seller will have made the Mortgage Files available to the Purchaser or its agent
for examination which may be at the offices of the Trustee or the Mortgage Loan
Seller and/or the Mortgage Loan Seller's custodian. The fact that the Purchaser
or its agent has conducted or has failed to conduct any partial or complete
examination of the Mortgage Files shall not affect the Purchaser's rights to
demand cure, repurchase, substitution or other relief as provided in this
Agreement. In furtherance of the foregoing, the Mortgage Loan Seller shall make
the Mortgage Files available to the Purchaser or its agent from time to time so
as to permit the Purchaser to confirm the Mortgage Loan Seller's compliance with
the delivery and recordation requirements of this Agreement and the Pooling and
Servicing Agreement. In addition, upon request of the Purchaser, the Mortgage
Loan Seller agrees to provide to the Purchaser, Bear Stearns and to any
investors or prospective investors in the Certificates information regarding the
Mortgage Loans and their servicing, to make the Mortgage Files available to the
Purchaser, Bear Stearns and to such investors or prospective investors (which
may be at the offices of the Mortgage Loan Seller and/or the Mortgage Loan
Seller's custodian) and to make available personnel knowledgeable about the
Mortgage Loans for discussions with the Purchaser, Bear Stearns and such
investors or

 


--------------------------------------------------------------------------------



 

prospective investors, upon reasonable request during regular business hours,
sufficient to permit the Purchaser, Bear Stearns and such investors or potential
investors to conduct such due diligence as any such party reasonably believes is
appropriate.

(ii)         Pursuant to the Pooling and Servicing Agreement, on the Closing
Date the Trustee, for the benefit of the Certificateholders, will review or
cause the Custodian to review items of the Mortgage Files as set forth on
Exhibit 1 and will deliver or cause the Custodian to deliver to the Mortgage
Loan Seller an initial certification in the form attached as Exhibit One to the
Custodial Agreement.

(iii)        Pursuant to the Pooling and Servicing Agreement, within 90 days of
the Closing Date, the Trustee will review or shall cause the Custodian to review
items of the Mortgage Files as set forth on Exhibit 1 and will deliver to the
Mortgage Loan Seller and the Master Servicer an interim certification
substantially in the form of Exhibit Two to the Custodial Agreement.

(iv)        Pursuant to the Pooling and Servicing Agreement, within 180 days of
the Closing Date (or, with respect to any Substitute Mortgage Loan, within five
Business Days after the receipt by the Trustee or Custodian thereof) the Trustee
will review or cause the Custodian to review items of the Mortgage Files as set
forth on Exhibit 1 and will deliver to the Mortgage Loan Seller and the Master
Servicer a final certification substantially in the form of Exhibit Three to the
Custodial Agreement. If the Trustee is unable to deliver a final certification
with respect to the items listed in Exhibit 1 due to any document that is
missing, has not been executed, is unrelated, determined on the basis of the
Mortgagor name, original principal balance and loan number, to the Mortgage
Loans identified in the Final Mortgage Loan Schedule (a "Material Defect"), the
Trustee or the Custodian, as its agent, shall promptly notify the Mortgage Loan
Seller of such Material Defect. The Mortgage Loan Seller shall correct or cure
any such Material Defect within 90 days from the date of notice from the Trustee
or the Custodian, as its agent, of the Material Defect and if the Mortgage Loan
Seller does not correct or cure such Material Defect within such period and such
defect materially and adversely affects the interests of the Certificateholders
in the related Mortgage Loan, the Mortgage Loan Seller will, in accordance with
the terms of the Pooling and Servicing Agreement, within 90 days of the date of
notice, provide the Trustee with a Substitute Mortgage Loan (if within two years
of the Closing Date) or purchase the related Mortgage Loan at the applicable
Purchase Price; provided that, if such defect would cause the Mortgage Loan to
be other than a "qualified mortgage" as defined in Section 860G(a)(3) of the
Code, any such cure, repurchase or substitution must occur within 90 days from
the date such breach was discovered; provided, however, that if such defect
relates solely to the inability of the Mortgage Loan Seller to deliver the
original security instrument or intervening assignments thereof, or a certified
copy because the originals of such documents, or a certified copy, have not been
returned by the applicable jurisdiction, the Mortgage Loan Seller shall not be
required to purchase such Mortgage Loan if the Mortgage Loan Seller delivers
such original documents or certified copy promptly upon receipt, but in no event
later than 360 days after the Closing Date. The foregoing repurchase obligation
shall not apply in the event that the Mortgage Loan Seller cannot deliver such
original or copy of any document submitted for recording to the appropriate
recording office in the applicable jurisdiction because such document has not
been returned by such office; provided that the Mortgage Loan Seller shall
instead deliver a recording receipt of such recording office or, if such receipt
is not available, a

 


--------------------------------------------------------------------------------



 

certificate of Mortgage Loan Seller or a Servicing Officer confirming that such
documents have been accepted for recording, and delivery to the Trustee or the
Custodian, as its agent, shall be effected by the Mortgage Loan Seller within
thirty days of its receipt of the original recorded document.

(v)        At the time of any substitution, the Mortgage Loan Seller shall
deliver or cause to be delivered the Substitute Mortgage Loan, the related
Mortgage File and any other documents and payments required to be delivered in
connection with a substitution pursuant to the Pooling and Servicing Agreement.
At the time of any purchase or substitution, the Trustee shall (i) assign to the
Mortgage Loan Seller and release or cause the Custodian to release the documents
(including, but not limited to, the Mortgage, Mortgage Note and other contents
of the Mortgage File) in its possession or in the possession of the Custodian
relating to the Deleted Mortgage Loan and (ii) execute and deliver such
instruments of transfer or assignment, in each case without recourse, as shall
be necessary to vest in the Mortgage Loan Seller title to such Deleted Mortgage
Loan.

SECTION 6.

Recordation of Assignments of Mortgage.

(i)         The Mortgage Loan Seller shall, promptly after the Closing Date,
cause each Mortgage and each assignment of Mortgage from the Mortgage Loan
Seller to the Trustee, and all unrecorded intervening assignments, if any,
delivered on or prior to the Closing Date, to be recorded in all recording
offices in the jurisdictions where the related Mortgaged Properties are located;
provided, however, the Mortgage Loan Seller need not cause to be recorded any
assignment which relates to a Mortgage Loan if (a) such recordation is not
required by the Rating Agencies or an Opinion of Counsel has been provided to
the Trustee which states that the recordation of such assignment is not
necessary to protect the Trustee's interest in the related Mortgage Loan or (b)
MERS is identified on the Mortgage or a properly recorded assignment of the
Mortgage, as the Mortgagee of record solely as nominee for the Mortgage Loan
Seller and its successors and assigns; provided, however, notwithstanding the
delivery of any Opinion of Counsel, each assignment of Mortgage shall be
submitted for recording by the Mortgage Loan Seller in the manner described
above, at no expense to the Trust Fund or Trustee, upon the earliest to occur of
(i) reasonable direction by the Holders of Certificates evidencing Fractional
Undivided Interests aggregating not less than 25% of the Trust, (ii) the
occurrence of an Event of Default, (iii) the occurrence of a bankruptcy,
insolvency or foreclosure relating to the Mortgage Loan Seller and (iv) the
occurrence of a servicing transfer as described in Section 8.02 of the Pooling
and Servicing Agreement.

While each such Mortgage or assignment is being recorded, if necessary, the
Mortgage Loan Seller shall leave or cause to be left with the Trustee a
certified copy of such Mortgage or assignment. In the event that, within 180
days of the Closing Date, the Trustee has not been provided an Opinion of
Counsel as described above or received evidence of recording with respect to
each Mortgage Loan delivered to the Purchaser pursuant to the terms hereof or as
set forth above, the failure to provide evidence of recording or such Opinion of
Counsel (in the alternative, if required) shall be considered a Material Defect,
and the provisions of Section 5(iii) and (iv) shall apply. All customary
recording fees and reasonable expenses relating to the recordation of the
assignments of mortgage to the Trustee or the Opinion of Counsel, as the case
may be, shall be borne by the Mortgage Loan Seller.

 

 


--------------------------------------------------------------------------------



 

 

(ii)         It is the express intent of the parties hereto that the conveyance
of the Mortgage Loans by the Mortgage Loan Seller to the Purchaser, as
contemplated by this Agreement be, and be treated as, a sale. It is, further,
not the intention of the parties that such conveyance be deemed a pledge of the
Mortgage Loans by the Mortgage Loan Seller to the Purchaser to secure a debt or
other obligation of the Mortgage Loan Seller. However, in the event that,
notwithstanding the intent of the parties, the Mortgage Loans are held by a
court to continue to be property of the Mortgage Loan Seller, then (a) this
Agreement shall also be deemed to be a security agreement within the meaning of
Articles 9 of the applicable Uniform Commercial Code; (b) the transfer of the
Mortgage Loans provided for herein shall be deemed to be a grant by the Mortgage
Loan Seller to the Purchaser of a security interest in all of the Mortgage Loan
Seller's right, title and interest in and to the Mortgage Loans and all amounts
payable to the holders of the Mortgage Loans in accordance with the terms
thereof and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, to the extent
the Purchaser would otherwise be entitled to own such Mortgage Loans and
proceeds pursuant to Section 4 hereof, including all amounts, other than
investment earnings, from time to time held or invested in any accounts created
pursuant to the Pooling and Servicing Agreement, whether in the form of cash,
instruments, securities or other property; (c) the possession by the Purchaser
or the Trustee of Mortgage Notes and such other items of property as constitute
instruments, money, negotiable documents or chattel paper shall be deemed to be
"possession by the secured party" for purposes of perfecting the security
interest pursuant to Section 9-313 (or comparable provision) of the applicable
Uniform Commercial Code; and (d) notifications to persons holding such property,
and acknowledgments, receipts or confirmations from persons holding such
property, shall be deemed notifications to, or acknowledgments, receipts or
confirmations from, financial intermediaries, bailees or agents (as applicable)
of the Purchaser for the purpose of perfecting such security interest under
applicable law. Any assignment of the interest of the Purchaser pursuant to any
provision hereof or pursuant to the Pooling and Servicing Agreement shall also
be deemed to be an assignment of any security interest created hereby. The
Mortgage Loan Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be reasonably necessary to ensure that, if
this Agreement were deemed to create a security interest in the Mortgage Loans,
such security interest would be deemed to be a perfected security interest of
first priority under applicable law and will be maintained as such throughout
the term of the Pooling and Servicing Agreement.

SECTION 7.   Representations and Warranties of Mortgage Loan Seller Concerning
the Mortgage Loans. The Mortgage Loan Seller hereby represents and warrants to
the Purchaser as of the Closing Date or such other date as may be specified
below with respect to each Mortgage Loan being sold by it:

(i)         the information set forth in the Mortgage Loan Schedule hereto is
true and correct in all material respects and the information provided to the
Rating Agencies, including the Mortgage Loan level detail, is true and correct
according to the Rating Agency requirements;

 

(ii)         immediately prior to the transfer to the Purchaser, the Mortgage
Loan Seller was the sole owner of beneficial title and holder of each Mortgage
and Mortgage Note relating to the Mortgage Loans and is conveying the same to
the Purchaser free and clear of any and all liens, claims, encumbrances,
participation interests, equities, pledges, charges or security

 


--------------------------------------------------------------------------------



 

interests of any nature and the Mortgage Loan Seller has full right and
authority to sell or assign the same pursuant to this Agreement;

 

(iii)        each Mortgage Loan at the time it was made complied in all material
respects with all applicable laws and regulations, including, without
limitation, usury, equal credit opportunity, disclosure and recording laws and
all predatory lending laws; and each Mortgage Loan has been serviced in all
material respects in accordance with all applicable laws and regulations,
including, without limitation, usury, equal credit opportunity, disclosure and
recording laws and all predatory lending laws and the terms of the related
Mortgage Note, the Mortgage and other loan documents;

 

(iv)        there is no monetary default existing under any Mortgage or the
related Mortgage Note and there is no material event which, with the passage of
time or with notice and the expiration of any grace or cure period, would
constitute a default, breach or event of acceleration; and neither the Mortgage
Loan Seller, any of its affiliates nor any servicer of any related Mortgage Loan
has taken any action to waive any default, breach or event of acceleration; no
foreclosure action is threatened or has been commenced with respect to the
Mortgage Loan;

 

(v)        the terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments, (i) if required by law in the jurisdiction where the Mortgaged
Property is located, or (ii) to protect the interests of the Trustee on behalf
of the Certificateholders;

 

(vi)        no selection procedure reasonably believed by the Mortgage Loan
Seller to be adverse to the interests of the Certificateholders was utilized in
selecting the Mortgage Loans;

 

(vii)       each Mortgage is a valid and enforceable first lien on the property
securing the related Mortgage Note and each Mortgaged Property is owned by the
Mortgagor in fee simple (except with respect to common areas in the case of
condominiums, PUDs and de minimis PUDs) or by leasehold for a term longer than
the term of the related Mortgage, subject only to (i) the lien of current real
property taxes and assessments, (ii) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of such Mortgage, such exceptions being acceptable to mortgage lending
institutions generally or specifically reflected in the appraisal obtained in
connection with the origination of the related Mortgage Loan or referred to in
the lender's title insurance policy delivered to the originator of the related
Mortgage Loan and (iii) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by such Mortgage;

 

(viii)      there is no mechanics' lien or claim for work, labor or material
affecting the premises subject to any Mortgage which is or may be a lien prior
to, or equal with, the lien of such Mortgage except those which are insured
against by the title insurance policy referred to in (xiii) below;

 

 


--------------------------------------------------------------------------------



 

 

(ix)        as of the Cut-off Date, to the best of the Mortgage Loan Seller's
knowledge, there was no delinquent tax or assessment lien against the property
subject to any Mortgage, except where such lien was being contested in good
faith and a stay had been granted against levying on the property;

 

(x)        there is no valid offset, defense or counterclaim to any Mortgage
Note or Mortgage, including the obligation of the Mortgagor to pay the unpaid
principal and interest on such Mortgage Note;

 

(xi)        to the best of the Mortgage Loan Seller's knowledge, except to the
extent insurance is in place which will cover such damage, the physical property
subject to any Mortgage is free of material damage and is in good repair and
there is no proceeding pending or threatened for the total or partial
condemnation of any Mortgaged Property;

 

(xii)       to the best of the Mortgage Loan Seller's knowledge, the Mortgaged
Property and all improvements thereon comply with all requirements of any
applicable zoning and subdivision laws and ordinances;

 

(xiii)      a lender's title insurance policy (on an ALTA or CLTA form) or
binder, or other assurance of title customary in the relevant jurisdiction
therefor in a form acceptable to Fannie Mae or Freddie Mac, was issued on the
date that each Mortgage Loan was created by a title insurance company which, to
the best of the Mortgage Loan Seller's knowledge, was qualified to do business
in the jurisdiction where the related Mortgaged Property is located, insuring
the Mortgage Loan Seller and its successors and assigns that the Mortgage is a
first priority lien on the related Mortgaged Property in the original principal
amount of the Mortgage Loan. The Mortgage Loan Seller is the sole insured under
such lender's title insurance policy, and such policy, binder or assurance is
valid and remains in full force and effect, and each such policy, binder or
assurance shall contain all applicable endorsements including a negative
amortization endorsement, if applicable;

 

(xiv)      at the time of origination, each Mortgaged Property was the subject
of an appraisal which conformed to the underwriting requirements of the
originator of the Mortgage Loan;

 

(xv)       as of the Closing Date, the improvements on each Mortgaged Property
securing a Mortgage Loan are insured (by an insurer which is acceptable to the
Mortgage Loan Seller) against loss by fire and such hazards as are covered under
a standard extended coverage endorsement in the locale in which the Mortgaged
Property is located, in an amount which is not less than the lesser of the
maximum insurable value of the improvements securing such Mortgage Loan or the
outstanding principal balance of the Mortgage Loan, but in no event in an amount
less than an amount that is required to prevent the Mortgagor from being deemed
to be a co-insurer thereunder; if the improvement on the Mortgaged Property is a
condominium unit, it is included under the coverage afforded by a blanket policy
for the condominium project; if upon origination of the related Mortgage Loan,
the improvements on the Mortgaged Property were in an area identified as a
federally designated flood area, a flood insurance policy is in effect in an
amount representing coverage not less than the least of (i) the outstanding
principal balance of the Mortgage Loan, (ii) the restorable cost of improvements
located on such Mortgaged Property

 


--------------------------------------------------------------------------------



 

or (iii) the maximum coverage available under federal law; and each Mortgage
obligates the Mortgagor thereunder to maintain the insurance referred to above
at the Mortgagor's cost and expense;

 

(xvi)      each Mortgage Loan constitutes a "qualified mortgage" under Section
860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2),
(4), (5) and (6);

 

(xvii)     each Mortgage Loan was originated or funded by (a) a savings and loan
association, savings bank, commercial bank, credit union, insurance company or
similar institution which is supervised and examined by a federal or state
authority (or originated by (i) a subsidiary of any of the foregoing
institutions which subsidiary is actually supervised and examined by applicable
regulatory authorities or (ii) a mortgage loan correspondent of any of the
foregoing and that was originated pursuant to the criteria established by any of
the foregoing) or (b) a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, as
amended;

 

(xviii)    none of the Mortgage Loans are (a) loans subject to 12 CFR Part
226.31, 12 CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the regulation
implementing TILA, which implements the Home Ownership and Equity Protection Act
of 1994, as amended or (b) “high cost home,” “covered” (excluding home loans
defined as “covered home loans” in the New Jersey Home Ownership Security Act of
2002 that were originated between November 26, 2003 and July 7, 2004), “high
risk home” or “predatory” loans under any applicable state, federal or local law
(or a similarly classified loan using different terminology under a law imposing
heightened regulatory scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees);

 

(xix)      with respect to each Mortgage Loan in Sub-Loan Group I-2, Sub-Loan
Group II-1 and Sub-Loan Group II-3, no borrower obtained a prepaid
single-premium credit-life, credit disability, credit unemployment or credit
property insurance policy in connection with the origination of such Mortgage
Loan;

 

(xx)       the information set forth in Schedule A of the Prospectus Supplement
with respect to the Mortgage Loans is true and correct in all material respects;

 

(xxi)      with respect to each Mortgage Loan in Loan Group II-1, no borrower
obtained a prepaid single-premium credit-life, credit disability, credit
unemployment or credit property insurance policy in connection with the
origination of the Mortgage Loan;

 

(xxii)     none of the Mortgage Loans in Sub-Loan Group I-2, Sub-Loan Group II-1
and Sub-Loan Group II-3 impose a prepayment penalty for a term in excess of five
years from the origination date;

 

(xxiii) with respect to each Mortgage Loan in Sub-Loan Group I-2, Sub-Loan Group
II-1 and Sub-Loan Group II-3, information regarding the borrower credit files
related to such Mortgage Loan has been furnished to credit reporting agencies in
compliance with the provisions of the Fair Credit Reporting Act and the
applicable implementing regulations;

 

 


--------------------------------------------------------------------------------



 

 

(xxiv)    each Mortgage Loan was originated in accordance with the underwriting
guidelines of the related originator;

 

(xxv)     each original Mortgage has been recorded or is in the process of being
recorded in accordance with the requirements of Section 2.01 of the Pooling and
Servicing Agreement in the appropriate jurisdictions wherein such recordation is
required to perfect the lien thereof for the benefit of the Trust Fund;

 

(xxvi)    the related Mortgage File contains each of the documents and
instruments listed in Section 2.01 of the Pooling and Servicing Agreement,
subject to any exceptions, substitutions and qualifications as are set forth in
such Section;

 

(xxvii) the Mortgage Loans are currently being serviced in accordance with
accepted servicing practices;

 

(xxiii)    at the time of origination, each Mortgaged Property was the subject
of an appraisal which conformed to the underwriting requirements of the
originator of the Mortgage Loan, and the appraisal is in a form which was
acceptable to Fannie Mae or FHLMC at the time of origination;

 

(xxix)    none of the Mortgage Loans that are secured by property located in the
State of Illinois are in violation of the provisions of the Illinois Interest
Act;

 

(xxx)     with respect to each Mortgage Loan that has a prepayment penalty
feature, each such prepayment penalty is enforceable and will be enforced by the
Mortgage Loan Seller and each prepayment penalty is permitted pursuant to
federal, state and local law, provided that (i) no Mortgage Loan will impose a
prepayment penalty for a term in excess of five years from the date such
Mortgage Loan was originated and (ii) such prepayment penalty is at least equal
to the lesser of (A) the maximum amount permitted under applicable law and (B)
six months interest at the related Mortgage Interest Rate on the amount prepaid
in excess of 20% of the original principal balance of such Mortgage Loan;

 

(xxxi)    with respect to each Mortgage Loan in Sub-Loan Group I-2 and Loan
Group II and originated on or after August 1, 2004, neither the related Mortgage
nor the related Mortgage Note requires the borrower to submit to arbitration to
resolve any dispute arising out of or relating in any way to the origination of
such Mortgage Loan;

 

(xxxii)   no Mortgage Loan in Sub-Loan Group I-2 or Loan Group II is a balloon
mortgage loan that has an original stated maturity of less than seven (7) years;

 

(xxxiii) no Mortgage Loan in Sub-Loan Group I-2 or Loan Group II that was
originated on or after October 31, 2004, is subject to mandatory arbitration
except when the terms of the arbitration also contain a waiver provision that
provides that in the event of a sale or transfer of such Mortgage Loan or
interest in such Mortgage Loan to Fannie Mae, the terms of the arbitration are
null and void and cannot be reinstated. The Seller hereby agrees that the Seller
or the Servicer of the Mortgage Loans in Sub-Loan Group I-2 and Loan Group II
will notify the

 


--------------------------------------------------------------------------------



 

borrower in writing within 60 days of the sale or transfer of such Mortgage Loan
to Fannie Mae that the terms of arbitration are null and void;

 

(xxxiv) no borrower of a Mortgage Loan in Sub-Loan Group I-2 or Loan Group II
was encouraged or required to select a product offered by such Mortgage Loan’s
originator which is a higher cost product designed for less creditworthy
borrowers, unless at the time of such Mortgage Loan’s origination, such borrower
did not qualify taking into account credit history and debt-to-income ratios for
a lower-cost credit product then offered by the Mortgage Loan’s originator or
any affiliate of that originator. If, at the time of loan application, the
borrower may

 

 

 

 

 


--------------------------------------------------------------------------------



have qualified for a lower-cost product than offered by any mortgage lending
affiliate of the Sub-Loan Group I-2 or Loan Group II Loan’s originator, the such
originator referred the borrower’s application to such affiliate for
underwriting consideration;

 

(xxxv) the methodology used in underwriting the extension of credit for each
Mortgage Loan in Sub-Loan Group I-2 and Loan Group II employs objective
mathematical principles which relate the borrower’s income, assets and
liabilities to the proposed payment and such underwriting methodology does not
rely on the extent of the borrower’s equity in the collateral as the principal
determining factor in approving such credit extension. Such underwriting
methodology confirmed that at the time of origination (application/approval) the
borrower had a reasonable ability to make timely payments on such Mortgage Loan;

 

(xxxvi) With respect to any Mortgage Loan in Sub-Loan Group I-2 or Loan Group II
that contains a provision permitting imposition of a premium upon a prepayment
prior to maturity: (i) prior to such loan’s origination, the borrower agreed to
such premium in exchange for a monetary benefit, including but not limited to a
rate or fee reduction, (ii) prior to such loan’s origination, the borrower was
offered the option of obtaining a mortgage loan that did not require payment of
such a premium, (iii) for loans originated on or after September 1, 2004, the
duration of the prepayment period shall not exceed three (3) years from the date
of the note, unless the loan was modified to reduce the prepayment period to no
more than three years from the date of the note and the borrower was notified in
writing of such reduction in prepayment period;

 

(xxxvii) no proceeds from any Mortgage Loan in Sub-Loan Group I-2 or Loan Group
II were used to purchase single premium credit insurance policies or debt
cancellation agreements as part of the origination of, or as a condition to
closing, such Mortgage Loan in Sub-Loan Group I-2 or Loan Group II;

 

(xxxviii) all points and fees related to each Mortgage Loan in Sub-Loan Group
I-2 and Loan Group II were disclosed in writing to the mortgagor in accordance
with applicable state and federal law and regulation. Except in the case of a
Mortgage Loan in Sub-Loan Group I-2 and Loan Group II in an original principal
amount of less than $60,000 which would have resulted in an unprofitable
origination, no mortgagor was charged “points and fees” (whether or not
financed) in an amount greater than 5% of the principal amount of such loan and
such 5% limitation is calculated in accordance with Fannie Mae’s anti-predatory
lending requirements as set forth in the Fannie Mae Selling Guide; and

 

(xxxix)  all fees and charges (including finance charges) and whether or not
financed, assessed, collected or to be collected in connection with the
origination and servicing of each Mortgage Loan in Sub-Loan Group I-2 and Loan
Group II has been disclosed in writing to the borrower in accordance with
applicable state and federal law and regulation.

 

It is understood and agreed that the representations and warranties set forth in
this Section 7 will inure to the benefit of the Purchaser, its successors and
assigns, notwithstanding any restrictive or qualified endorsement on any
Mortgage Note or assignment of Mortgage or the examination of any Mortgage File.
Upon any substitution for a Mortgage Loan, the representations and warranties
set forth above shall be deemed to be made by the Mortgage Loan Seller as to any
Substitute Mortgage Loan as of the date of substitution.

 

 

13

 


--------------------------------------------------------------------------------



 

 

Upon discovery or receipt of notice by the Mortgage Loan Seller, the Purchaser
or the Trustee of a breach of any representation or warranty of the Mortgage
Loan Seller set forth in this Section 7 which materially and adversely affects
the value of the interests of the Purchaser, the Certificateholders or the
Trustee in any of the Mortgage Loans delivered to the Purchaser pursuant to this
Agreement, the party discovering or receiving notice of such breach shall give
prompt written notice to the others. In the case of any such breach of a
representation or warranty set forth in this Section 7, within 90 days from the
date of discovery by the Mortgage Loan Seller, or the date the Mortgage Loan
Seller is notified by the party discovering or receiving notice of such breach
(whichever occurs earlier), the Mortgage Loan Seller will (i) cure such breach
in all material respects, (ii) purchase the affected Mortgage Loan at the
applicable Purchase Price or (iii) if within two years of the Closing Date,
substitute a qualifying Substitute Mortgage Loan in exchange for such Mortgage
Loan. The obligations of the Mortgage Loan Seller to cure, purchase or
substitute a qualifying Substitute Mortgage Loan shall constitute the
Purchaser's, the Trustee's and the Certificateholder's sole and exclusive
remedies under this Agreement or otherwise respecting a breach of
representations or warranties hereunder with respect to the Mortgage Loans,
except for the obligation of the Mortgage Loan Seller to indemnify the Purchaser
for such breach as set forth in and limited by Section 13 hereof. It is
understood by the parties hereto that a breach of the representations and
warranties made in any of clause (xviii), (xix)(b), (xxi), (xxii), (xxiii) or
(xxxi) of this Section 7 will be deemed to materially and adversely affect the
value of the interests of the Purchaser, the Certificateholders or the Trustee
in the related Mortgage Loan.

 

Any cause of action against the Mortgage Loan Seller relating to or arising out
of a breach by the Mortgage Loan Seller of any representations and warranties
made in this Section 7 shall accrue as to any Mortgage Loan upon (i) discovery
of such breach by the Mortgage Loan Seller or notice thereof by the party
discovering such breach and (ii) failure by the Mortgage Loan Seller to cure
such breach, purchase such Mortgage Loan or substitute a qualifying Substitute
Mortgage Loan pursuant to the terms hereof.

 

SECTION 8.  Representations and Warranties Concerning the Mortgage Loan Seller.
As of the date hereof and as of the Closing Date, the Mortgage Loan Seller
represents and warrants to the Purchaser as to itself in the capacity indicated
as follows:

(i)         the Mortgage Loan Seller (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and (ii) is qualified and in good standing to do business in each jurisdiction
where such qualification is necessary, except where the failure so to qualify
would not reasonably be expected to have a material adverse effect on the
Mortgage Loan Seller's business as presently conducted or on the Mortgage Loan
Seller’s ability to enter into this Agreement and to consummate the transactions
contemplated hereby;

(ii)         the Mortgage Loan Seller has full corporate power to own its
property, to carry on its business as presently conducted and to enter into and
perform its obligations under this Agreement;

(iii)        the execution and delivery by the Mortgage Loan Seller of this
Agreement has been duly authorized by all necessary action on the part of the
Mortgage Loan Seller; and neither the execution and delivery of this Agreement,
nor the consummation of the transactions

 

14

 


--------------------------------------------------------------------------------



 

herein contemplated, nor compliance with the provisions hereof, will conflict
with or result in a breach of, or constitute a default under, any of the
provisions of any law, governmental rule, regulation, judgment, decree or order
binding on the Mortgage Loan Seller or its properties or the charter or by-laws
of the Mortgage Loan Seller, except those conflicts, breaches or defaults which
would not reasonably be expected to have a material adverse effect on the
Mortgage Loan Seller's ability to enter into this Agreement and to consummate
the transactions contemplated hereby;

(iv)        the execution, delivery and performance by the Mortgage Loan Seller
of this Agreement and the consummation of the transactions contemplated hereby
do not require the consent or approval of, the giving of notice to, the
registration with, or the taking of any other action in respect of, any state,
federal or other governmental authority or agency, except those consents,
approvals, notices, registrations or other actions as have already been
obtained, given or made and, in connection with the recordation of the
Mortgages, powers of attorney or assignments of Mortgages not yet completed;

(v)        this Agreement has been duly executed and delivered by the Mortgage
Loan Seller and, assuming due authorization, execution and delivery by the
Purchaser, constitutes a valid and binding obligation of the Mortgage Loan
Seller enforceable against it in accordance with its terms (subject to
applicable bankruptcy and insolvency laws and other similar laws affecting the
enforcement of the rights of creditors generally);

(vi)        there are no actions, suits or proceedings pending or, to the
knowledge of the Mortgage Loan Seller, threatened against the Mortgage Loan
Seller, before or by any court, administrative agency, arbitrator or
governmental body (i) with respect to any of the transactions contemplated by
this Agreement or (ii) with respect to any other matter which in the judgment of
the Mortgage Loan Seller could reasonably be expected to be determined adversely
to the Mortgage Loan Seller and if determined adversely to the Mortgage Loan
Seller materially and adversely affect the Mortgage Loan Seller's ability to
perform its obligations under this Agreement; and the Mortgage Loan Seller is
not in default with respect to any order of any court, administrative agency,
arbitrator or governmental body so as to materially and adversely affect the
transactions contemplated by this Agreement; and

(vii)       the Mortgage Loan Seller's Information (identified in Exhibit 3
hereof) does not include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading.

SECTION 9.   Representations and Warranties Concerning the Purchaser. As of the
date hereof and as of the Closing Date, the Purchaser represents and warrants to
the Mortgage Loan Seller as follows:

(i)         the Purchaser (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and (ii) is
qualified and in good standing as a foreign corporation to do business in each
jurisdiction where such qualification is necessary, except where the failure so
to qualify would not reasonably be expected to have a material adverse effect on
the Purchaser's business as presently conducted or on the Purchaser's ability to
enter into this Agreement and to consummate the transactions contemplated
hereby;

 

 

15

 


--------------------------------------------------------------------------------



 

 

(ii)         the Purchaser has full corporate power to own its property, to
carry on its business as presently conducted and to enter into and perform its
obligations under this Agreement;

(iii)        the execution and delivery by the Purchaser of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Purchaser; and neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Purchaser or its properties or the
articles of incorporation or by-laws of the Purchaser, except those conflicts,
breaches or defaults which would not reasonably be expected to have a material
adverse effect on the Purchaser's ability to enter into this Agreement and to
consummate the transactions contemplated hereby;

(iv)        the execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given or
made;

(v)        this Agreement has been duly executed and delivered by the Purchaser
and, assuming due authorization, execution and delivery by the Mortgage Loan
Seller, constitutes a valid and binding obligation of the Purchaser enforceable
against it in accordance with its terms (subject to applicable bankruptcy and
insolvency laws and other similar laws affecting the enforcement of the rights
of creditors generally);

(vi)        there are no actions, suits or proceedings pending or, to the
knowledge of the Purchaser, threatened against the Purchaser, before or by any
court, administrative agency, arbitrator or governmental body (i) with respect
to any of the transactions contemplated by this Agreement or (ii) with respect
to any other matter which in the judgment of the Purchaser will be determined
adversely to the Purchaser and will if determined adversely to the Purchaser
materially and adversely affect the Purchaser's ability to perform its
obligations under this Agreement; and the Purchaser is not in default with
respect to any order of any court, administrative agency, arbitrator or
governmental body so as to materially and adversely affect the transactions
contemplated by this Agreement; and

(vii)       the Purchaser's Information (identified in Exhibit 4 hereof) does
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.

SECTION 10.

Conditions to Closing.

(1)        The obligations of the Purchaser under this Agreement will be subject
to the satisfaction, on or prior to the Closing Date, of the following
conditions:

 

(a)        Each of the obligations of the Mortgage Loan Seller required to be
performed at or prior to the Closing Date pursuant to the terms of this
Agreement shall

 

16

 


--------------------------------------------------------------------------------



 

have been duly performed and complied with in all material respects; all of the
representations and warranties of the Mortgage Loan Seller under this Agreement
shall be true and correct as of the date or dates specified in all material
respects; and no event shall have occurred which, with notice or the passage of
time, would constitute a default under this Agreement, or the Pooling and
Servicing Agreement; and the Purchaser shall have received certificates to that
effect signed by authorized officers of the Mortgage Loan Seller.

(b)        The Purchaser shall have received all of the following closing
documents, in such forms as are agreed upon and reasonably acceptable to the
Purchaser, duly executed by all signatories other than the Purchaser as required
pursuant to the respective terms thereof:

(i)         If required pursuant to Section 3 hereof, the Amendment dated as of
the Closing Date and any documents referred to therein;

(ii)         If required pursuant to Section 3 hereof, the Final Mortgage Loan
Schedule containing the information set forth on Exhibit 2 hereto, one copy to
be attached to each counterpart of the Amendment;

 

(iii)        The Pooling and Servicing Agreement, in form and substance
reasonably satisfactory to the Trustee and the Purchaser, and all documents
required thereby duly executed by all signatories;

 

(iv)        A certificate of an officer of the Mortgage Loan Seller dated as of
the Closing Date, in a form reasonably acceptable to the Purchaser, and attached
thereto copies of the charter and by-laws of the Mortgage Loan Seller and
evidence as to the good standing of the Mortgage Loan Seller dated as of a
recent date;

 

(v)        One or more opinions of counsel from the Mortgage Loan Seller's
counsel otherwise in form and substance reasonably satisfactory to the
Purchaser, the Trustee and each Rating Agency;

 

(vi)        A letter from each of the Rating Agencies giving each Class of
Certificates set forth on Schedule A hereto the rating set forth therein; and

 

(vii)       Such other documents, certificates (including additional
representations and warranties) and opinions as may be reasonably necessary to
secure the intended ratings from each Rating Agency for the Certificates.

 

(c)        The Certificates to be sold to Bear Stearns pursuant to the
Underwriting Agreement and the Purchase Agreement, if applicable, shall have
been issued and sold to Bear Stearns.

 

(d)        The Mortgage Loan Seller shall have furnished to the Purchaser such
other certificates of its officers or others and such other documents and
opinions of

 

17

 


--------------------------------------------------------------------------------



 

counsel to evidence fulfillment of the conditions set forth in this Agreement
and the transactions contemplated hereby as the Purchaser and its counsel may
reasonably request.

 

(2)        The obligations of the Mortgage Loan Seller under this Agreement
shall be subject to the satisfaction, on or prior to the Closing Date, of the
following conditions:

 

(a)        The obligations of the Purchaser required to be performed by it on or
prior to the Closing Date pursuant to the terms of this Agreement shall have
been duly performed and complied with in all material respects, and all of the
representations and warranties of the Purchaser under this Agreement shall be
true and correct in all material respects as of the date hereof and as of the
Closing Date, and no event shall have occurred which would constitute a breach
by it of the terms of this Agreement, and the Mortgage Loan Seller shall have
received a certificate to that effect signed by an authorized officer of the
Purchaser.

 

(b)        The Mortgage Loan Seller shall have received copies of all of the
following closing documents, in such forms as are agreed upon and reasonably
acceptable to the Mortgage Loan Seller, duly executed by all signatories other
than the Mortgage Loan Seller as required pursuant to the respective terms
thereof:

 

(i)         If required pursuant to Section 3 hereof, the Amendment dated as of
the Closing Date and any documents referred to therein;

 

(ii)         The Pooling and Servicing Agreement, in form and substance
reasonably satisfactory to the Mortgage Loan Seller, and all documents required
thereby duly executed by all signatories;

 

(iii)        A certificate of an officer of the Purchaser dated as of the
Closing Date, in a form reasonably acceptable to the Mortgage Loan Seller, and
attached thereto copies of the Purchaser's articles of incorporation and
by-laws, and evidence as to the good standing of the Purchaser dated as of a
recent date;

 

(iv)        One or more opinions of counsel from the Purchaser's counsel in form
and substance reasonably satisfactory to the Mortgage Loan Seller; and

 

(v)        Such other documents, certificates (including additional
representations and warranties) and opinions as may be reasonably necessary to
secure the intended rating from each Rating Agency for the Certificates.

SECTION 11.  Fees and Expenses. Subject to Section 16 hereof, the Mortgage Loan
Seller shall pay on the Closing Date or such later date as may be agreed to by
the Purchaser (i) the fees and expenses of the Mortgage Loan Seller's attorneys
and the reasonable fees and expenses of the Purchaser's attorneys, (ii) the fees
and expenses of Deloitte & Touche LLP, (iii) the fee for the use of Purchaser's
Registration Statement based on the aggregate original principal amount of the
Certificates and the filing fee of the Commission as in effect on the date on
which the Registration Statement was declared effective, (iv) the fees

 

18

 


--------------------------------------------------------------------------------



 

and expenses including counsel's fees and expenses in connection with any "blue
sky" and legal investment matters, (v) the fees and expenses of the Trustee
which shall include without limitation the fees and expenses of the Trustee (and
the fees and disbursements of its counsel) with respect to (A) legal and
document review of this Agreement, the Pooling and Servicing Agreement, the
Certificates and related agreements, (B) attendance at the Closing and (C)
review of the Mortgage Loans to be performed by the Trustee, (vi) the expenses
for printing or otherwise reproducing the Certificates, the Prospectus and the
Prospectus Supplement, (vii) the fees and expenses of each Rating Agency (both
initial and ongoing), (viii) the fees and expenses relating to the preparation
and recordation of mortgage assignments (including intervening assignments, if
any and if available, to evidence a complete chain of title from the originator
thereof to the Trustee) from the Mortgage Loan Seller to the Trustee or the
expenses relating to the Opinion of Counsel referred to in Section 6(i) hereof,
as the case may be, and (ix) Mortgage File due diligence expenses and other
out-of-pocket expenses incurred by the Purchaser in connection with the purchase
of the Mortgage Loans and by Bear Stearns in connection with the sale of the
Certificates. The Mortgage Loan Seller additionally agrees to pay directly to
any third party on a timely basis the fees provided for above which are charged
by such third party and which are billed periodically.

SECTION 12.

Accountants' Letters.

(i)         Deloitte & Touche LLP will review the characteristics of a sample of
the Mortgage Loans described in the Final Mortgage Loan Schedule and will
compare those characteristics to the description of the Mortgage Loans contained
in the Prospectus Supplement under the captions "Summary of Terms - The Mortgage
Pool" and "Description of the Mortgage Loans" and in Schedule A thereto. The
Mortgage Loan Seller will cooperate with the Purchaser in making available all
information and taking all steps reasonably necessary to permit such accountants
to complete the review and to deliver the letters required of them under the
Underwriting Agreement. Deloitte & Touche LLP will also confirm certain
calculations as set forth under the caption "Yield and Prepayment
Considerations" in the Prospectus Supplement.

(ii)         To the extent statistical information with respect to the Master
Servicer's servicing portfolio is included in the Prospectus Supplement under
the caption "The Master Servicer," a letter from the certified public accountant
for the Master Servicer will be delivered to the Purchaser dated the date of the
Prospectus Supplement, in the form previously agreed to by the Mortgage Loan
Seller and the Purchaser, with respect to such statistical information.

SECTION 13.

Indemnification.

(i)         The Mortgage Loan Seller shall indemnify and hold harmless the
Purchaser and its directors, officers and controlling persons (as defined in
Section 15 of the Securities Act) from and against any loss, claim, damage or
liability or action in respect thereof, to which they or any of them may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon (i) any untrue
statement of a material fact contained in the Mortgage Loan Seller's Information
as identified in Exhibit 3, the omission to state in the Prospectus Supplement
or Prospectus (or any amendment thereof or supplement thereto approved by the
Mortgage Loan Seller and in which additional Mortgage Loan Seller's Information
is identified), in reliance upon and in conformity with Mortgage Loan Seller's
Information a material fact required to be stated therein or necessary to make
the statements therein in light of the circumstances in which they were made,
not misleading, (ii) any representation or warranty assigned or made by the
Mortgage Loan Seller in

 

19

 


--------------------------------------------------------------------------------



 

Section 7 or Section 8 hereof being, or alleged to be, untrue or incorrect, or
(iii) any failure by the Mortgage Loan Seller to perform its obligations under
this Agreement; and the Mortgage Loan Seller shall reimburse the Purchaser and
each other indemnified party for any legal and other expenses reasonably
incurred by them in connection with investigating or defending or preparing to
defend against any such loss, claim, damage, liability or action.

The foregoing indemnity agreement is in addition to any liability which the
Mortgage Loan Seller otherwise may have to the Purchaser or any other such
indemnified party.

 

(ii)         The Purchaser shall indemnify and hold harmless the Mortgage Loan
Seller and its respective directors, officers and controlling persons (as
defined in Section 15 of the Securities Act) from and against any loss, claim,
damage or liability or action in respect thereof, to which they or any of them
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon (a) any
untrue statement of a material fact contained in the Purchaser's Information as
identified in Exhibit 4, the omission to state in the Prospectus Supplement or
Prospectus (or any amendment thereof or supplement thereto approved by the
Purchaser and in which additional Purchaser's Information is identified), in
reliance upon and in conformity with the Purchaser's Information, a material
fact required to be stated therein or necessary to make the statements therein
in light of the circumstances in which they were made, not misleading, (b) any
representation or warranty made by the Purchaser in Section 9 hereof being, or
alleged to be, untrue or incorrect, or (c) any failure by the Purchaser to
perform its obligations under this Agreement; and the Purchaser shall reimburse
the Mortgage Loan Seller, and each other indemnified party for any legal and
other expenses reasonably incurred by them in connection with investigating or
defending or preparing to defend any such loss, claim, damage, liability or
action. The foregoing indemnity agreement is in addition to any liability which
the Purchaser otherwise may have to the Mortgage Loan Seller, or any other such
indemnified party,

(iii)        Promptly after receipt by an indemnified party under subsection (i)
or (ii) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify each party against whom
indemnification is to be sought in writing of the commencement thereof (but the
failure so to notify an indemnifying party shall not relieve it from any
liability which it may have under this Section 13 except to the extent that it
has been prejudiced in any material respect by such failure or from any
liability which it may have otherwise). In case any such action is brought
against any indemnified party, and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent it may elect by written notice delivered to the
indemnified party promptly (but, in any event, within 30 days) after receiving
the aforesaid notice from such indemnified party, to assume the defense thereof
with counsel reasonably satisfactory to such indemnified party. Notwithstanding
the foregoing, the indemnified party or parties shall have the right to employ
its or their own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such indemnified party or parties unless (a)
the employment of such counsel shall have been authorized in writing by one of
the indemnifying parties in connection with the defense of such action, (b) the
indemnifying parties shall not have employed counsel to have charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (c) such indemnified party or parties shall have reasonably
concluded that there is a conflict of interest between itself or themselves and
the indemnifying party in the conduct of the

 

20

 


--------------------------------------------------------------------------------



 

defense of any claim or that the interests of the indemnified party or parties
are not substantially co-extensive with those of the indemnifying party (in
which case the indemnifying parties shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events such fees and expenses shall be borne by the indemnifying parties
(provided, however, that the indemnifying party shall be liable only for the
fees and expenses of one counsel in addition to one local counsel in the
jurisdiction involved. Anything in this subsection to the contrary
notwithstanding, an indemnifying party shall not be liable for any settlement or
any claim or action effected without its written consent; provided, however,
that such consent was not unreasonably withheld.

(iv)        If the indemnification provided for in paragraphs (i) and (ii) of
this Section 13 shall for any reason be unavailable to an indemnified party in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to in Section 13, then the indemnifying party shall in lieu of
indemnifying the indemnified party contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, in such proportion as shall be appropriate to reflect
the relative benefits received by the Mortgage Loan Seller on the one hand and
the Purchaser on the other from the purchase and sale of the Mortgage Loans, the
offering of the Certificates and the other transactions contemplated hereunder.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for such fraudulent
misrepresentation.

(v)        The parties hereto agree that reliance by an indemnified party on any
publicly available information or any information or directions furnished by an
indemnifying party shall not constitute negligence, bad faith or willful
misconduct by such indemnified party.

SECTION 14. Notices. All demands, notices and communications hereunder shall be
in writing but may be delivered by facsimile transmission subsequently confirmed
in writing. Notices to the Mortgage Loan Seller shall be directed to EMC
Mortgage Corporation, Mac Arthur Ridge II, 909 Hidden Ridge Drive, Suite 200,
Irving, Texas 75038 (Telecopy: (972-444-2880)), and notices to the Purchaser
shall be directed to Structured Asset Mortgage Investments II Inc., 383 Madison
Avenue, New York, New York 10179 (Telecopy: (212-272-7206)), Attention: Baron
Silverstein; or to any other address as may hereafter be furnished by one party
to the other party by like notice. Any such demand, notice or communication
hereunder shall be deemed to have been received on the date received at the
premises of the addressee (as evidenced, in the case of registered or certified
mail, by the date noted on the return receipt) provided that it is received on a
Business Day during normal business hours and, if received after normal business
hours, then it shall be deemed to be received on the next Business Day.

SECTION 15.  Transfer of Mortgage Loans. The Purchaser retains the right to
assign the Mortgage Loans and any or all of its interest under this Agreement to
the Trustee without the consent of the Mortgage Loan Seller, and, upon such
assignment, the Trustee shall succeed to the applicable rights and obligations
of the Purchaser hereunder; provided, however, the Purchaser shall remain
entitled to the benefits set forth in Sections 11, 13 and 17 hereto and as
provided in Section 2(i). Notwithstanding the foregoing, the sole and exclusive
right and remedy of the Trustee with respect to a breach of a representation or
warranty of the Mortgage Loan Seller shall be the cure, purchase or substitution
obligations of the Mortgage Loan Seller contained in Sections 5 and 7 hereof.

 

 

21

 


--------------------------------------------------------------------------------



 

 

SECTION 16.  Termination. This Agreement may be terminated (a) by the mutual
consent of the parties hereto prior to the Closing Date, (b) by the Purchaser,
if the conditions to the Purchaser's obligation to close set forth under Section
10(1) hereof are not fulfilled as and when required to be fulfilled or (c) by
the Mortgage Loan Seller, if the conditions to the Mortgage Loan Seller's
obligation to close set forth under Section 10(2) hereof are not fulfilled as
and when required to be fulfilled. In the event of termination pursuant to
clause (b), the Mortgage Loan Seller shall pay, and in the event of termination
pursuant to clause (c), the Purchaser shall pay, all reasonable out-of-pocket
expenses incurred by the other in connection with the transactions contemplated
by this Agreement. In the event of a termination pursuant to clause (a), each
party shall be responsible for its own expenses.

SECTION 17.  Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement, or
contained in certificates of officers of the Mortgage Loan Seller submitted
pursuant hereto, shall remain operative and in full force and effect and shall
survive delivery of the Mortgage Loans to the Purchaser (and by the Purchaser to
the Trustee). Subsequent to the delivery of the Mortgage Loans to the Purchaser,
the Mortgage Loan Seller's representations and warranties contained herein with
respect to the Mortgage Loans shall be deemed to relate to the Mortgage Loans
actually delivered to the Purchaser and included in the Final Mortgage Loan
Schedule and any Substitute Mortgage Loan and not to those Mortgage Loans
deleted from the Preliminary Mortgage Loan Schedule pursuant to Section 3 hereof
prior to the Closing or any Deleted Mortgage Loan.

SECTION 18. Severability. If any provision of this Agreement shall be prohibited
or invalid under applicable law, this Agreement shall be ineffective only to
such extent, without invalidating the remainder of this Agreement.

SECTION 19.  Counterparts. This Agreement may be executed in counterparts, each
of which will be an original, but which together shall constitute one and the
same agreement.

SECTION 20.  Amendment. This Agreement cannot be amended or modified in any
manner without the prior written consent of each party.

SECTION 21. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE AND
PERFORMED IN THE STATE OF NEW YORK AND SHALL BE INTERPRETED IN ACCORDANCE WITH
THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH
STATE.

SECTION 22.  Further Assurances. Each of the parties agrees to execute and
deliver such instruments and take such actions as another party may, from time
to time, reasonably request in order to effectuate the purpose and to carry out
the terms of this Agreement including any amendments hereto which may be
required by either Rating Agency.

SECTION 23.  Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Mortgage Loan Seller and the Purchaser and
their permitted successors and assigns and, to the extent specified in Section
13 hereof, Bear Stearns, and their directors, officers and controlling persons
(within the meaning of federal securities laws). The Mortgage Loan Seller
acknowledges and agrees that the Purchaser may assign its

 

22

 


--------------------------------------------------------------------------------



 

rights under this Agreement (including, without limitation, with respect to the
Mortgage Loan Seller's representations and warranties respecting the Mortgage
Loans) to the Trustee. Any person into which the Mortgage Loan Seller may be
merged or consolidated (or any person resulting from any merger or consolidation
involving the Mortgage Loan Seller), any person resulting from a change in form
of the Mortgage Loan Seller or any person succeeding to the business of the
Mortgage Loan Seller, shall be considered the "successor" of the Mortgage Loan
Seller hereunder and shall be considered a party hereto without the execution or
filing of any paper or any further act or consent on the part of any party
hereto. Except as provided in the two preceding sentences and in Section 15
hereto, this Agreement cannot be assigned, pledged or hypothecated by either
party hereto without the written consent of the other parties to this Agreement
and any such assignment or purported assignment shall be deemed null and void.

SECTION 24.  The Mortgage Loan Seller and the Purchaser. The Mortgage Loan
Seller and the Purchaser will keep in full effect all rights as are necessary to
perform their respective obligations under this Agreement.

SECTION 25.  Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof.

SECTION 26.  No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

23

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective duly authorized officers as of the date first above
written.

 

EMC MORTGAGE CORPORATION

 

 

By:                                                                 

Name:

Title:

 

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

 

 

By:                                                                 

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

24



 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT 1

CONTENTS OF MORTGAGE FILE

 

 

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, which shall be available for inspection by the Purchaser or its
designee, and which shall be delivered to the Purchaser or its designee pursuant
to the terms of the Agreement:

 

(i)         The original Mortgage Note, endorsed without recourse to the order
of the Trustee and showing an unbroken chain of endorsements from the original
payee thereof to the Person endorsing it to the Trustee, or lost note affidavit;

 

(ii)         The original Mortgage and, if the related Mortgage Loan is a MOM
Loan, noting the presence of the MIN and language indicating that such Mortgage
Loan is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon (or if the
original Security Instrument, assignments to the Trustee or intervening
assignments thereof which have been delivered, are being delivered or will, upon
receipt of recording information relating to the Security Instrument required to
be included thereon, be delivered to recording offices for recording and have
not been returned to the Mortgage Loan Seller in time to permit their recording
as specified in Section 2.01(b) of the Pooling and Servicing Agreement, shall be
in recordable form);

 

(iii)         Unless the Mortgage Loan is a MOM Loan, a certified copy of the
assignment (which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) to "JPMorgan Chase
Bank, National Association, as Trustee", with evidence of recording with respect
to each Mortgage Loan in the name of the Trustee thereon (or if the original
Security Instrument, assignments to the Trustee or intervening assignments
thereof which have been delivered, are being delivered or will, upon receipt of
recording information relating to the Security Instrument required to be
included thereon, be delivered to recording offices for recording and have not
been returned to the Mortgage Loan Seller in time to permit their delivery as
specified in Section 2.01(b) of the Pooling and Servicing Agreement, the
Mortgage Loan Seller may deliver a true copy thereof with a certification by the
Mortgage Loan Seller, on the face of such copy, substantially as follows:
"Certified to be a true and correct copy of the original, which has been
transmitted for recording");

 

(iv)        All intervening assignments of the Security Instrument, if
applicable and only to the extent available to the Mortgage Loan Seller with
evidence of recording thereon;

 

(v)        The original or a copy of the policy or certificate of primary
mortgage guaranty insurance, to the extent available, if any;

 

(vi)        The original policy of title insurance or mortgagee's certificate of
title insurance or commitment or binder for title insurance; and

 

(vii)

The originals of all modification agreements, if applicable and available.

 

E-1



 


--------------------------------------------------------------------------------



 

 

EXHIBIT 2

 

MORTGAGE LOAN SCHEDULE INFORMATION

 

The Preliminary and Final Mortgage Loan Schedules shall set forth the following
information with respect to each Mortgage Loan:

 

(a)

the loan number;

 

 

(b)

the Mortgagor's name;

 

 

(c)

the city, state and zip code of the Mortgaged Property;

 

 

(d)

the property type;

 

 

(e)

the Mortgage Interest Rate;

 

 

(f)

the Servicing Fee Rate;

 

 

(g)

the Net Rate;

 

 

(h)

the original term;

 

 

(i)

the maturity date;

 

 

(j)

the stated remaining term to maturity;

 

 

(k)

the original Principal Balance;

 

 

(1)

the first payment date;

 

 

(m)

the principal and interest payment in effect as of the Cut-off Date;

 

 

(n)

the unpaid Principal Balance as of the Cut-off Date;

 

 

(o)

the Loan-to-Value Ratio at origination;

 

 

(p)

the paid-through date;

 

 

(q)

the insurer of any Primary Mortgage Insurance Policy;

 

 

(r)

the Gross Margin, if applicable;

 

 

(s)

the Maximum Lifetime Mortgage Rate, if applicable;

 

 

(t)

the Minimum Lifetime Mortgage Rate, if applicable;

 

E-2-1



 


--------------------------------------------------------------------------------



 

 

 

(u)

the Periodic Rate Cap, if applicable;

 

 

(v)

the number of days delinquent, if any;

 

 

(w)

a code indicating whether the Mortgage Loan is negatively amortizing; and

 

 

(x)

which Mortgage Loans adjust after an initial fixedrate period of one, two,
three, five, seven or ten years.

 

Such schedule also shall set forth for all of the Mortgage Loans, the total
number of Mortgage Loans, the total of each of the amounts described under (k)
and (n) above, the weighted average by principal balance as of the Cut-off Date
of each of the rates described under (e), (f) and (g) above, and the weighted
average remaining term to maturity by unpaid principal balance as of the Cut-off
Date.

 

E-2-2



 


--------------------------------------------------------------------------------



 

 

EXHIBIT 3

 

MORTGAGE LOAN SELLER'S INFORMATION

 

All information in the Prospectus Supplement described under the following
Sections: "SUMMARY OF TERMS -- The Mortgage Pool," "DESCRIPTION OF THE MORTGAGE
LOANS" and "SCHEDULE A -- CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."

 

E-3



 


--------------------------------------------------------------------------------



 

 

EXHIBIT 4

 

PURCHASER'S INFORMATION

 

All information in the Prospectus Supplement and the Prospectus, except the
Mortgage Loan Seller's Information.

 

E-4

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT 5

 

SCHEDULE OF LOST NOTES

 

                                                          Available Upon Request

 

E-5



 


--------------------------------------------------------------------------------



 

 

EXHIBIT 6

 

                Standard & Poor’s LEVELS® Glossary, Version 5.6b Revised,
Appendix E

 

REVISED February 7, 2005

APPENDIX E – Standard & Poor’s Anti-Predatory Lending Categorization

 

Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.

 

Standard & Poor’s High Cost Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Arkansas

Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et seq.

Effective July 16, 2003

High Cost Home Loan

Cleveland Heights, OH

Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.

Effective June 2, 2003

Covered Loan

Colorado

Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.

Effective for covered loans offered or entered into on or after January 1, 2003.
Other provisions of the Act took effect on June 7, 2002

Covered Loan

Connecticut

Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen. Stat. §§ 36a-746
et seq.

Effective October 1, 2001

High Cost Home Loan

District of Columbia

Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.

Effective for loans closed on or after January 28, 2003

Covered Loan

 

 

 

E-6

 


--------------------------------------------------------------------------------



 

 

 

Florida

Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.

Effective October 2, 2002

High Cost Home Loan

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

High Cost Home Loan

Georgia as amended (Mar. 7, 2003 – current)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective for loans closed on or after March 7, 2003

High Cost Home Loan

HOEPA Section 32

Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1639, 12 C.F.R. §§
226.32 and 226.34

Effective October 1, 1995, amendments October 1, 2002

High Cost Loan

Illinois

High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et seq.

Effective January 1, 2004 (prior to this date, regulations under Residential
Mortgage License Act effective from July 14, 2001)

High Risk Home Loan

Indiana

Indiana Home Loan Practices Act, Ind. Code Ann. §§ 24-9-1-1 et seq.

Effective for loans originated on or after January 1, 2005.

High Cost Home Loan

Kansas

Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.

Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999; Section
16a-3-308a became effective July 1, 1999

High Loan to Value Consumer Loan (id. § 16a-3-207) and;

High APR Consumer Loan (id. § 16a-3-308a)

Kentucky

2003 KY H.B. 287 – High Cost Home Loan Act, Ky. Rev. Stat. §§ 360.100 et seq.

Effective June 24, 2003

High Cost Home Loan

 

 

 

E-7

 


--------------------------------------------------------------------------------



 

 

 

Maine

Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.

Effective September 29, 1995 and as amended from time to time

High Rate High Fee Mortgage

Massachusetts

Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq.

Effective March 22, 2001 and amended from time to time

High Cost Home Loan

 

Massachusetts Predatory Home Loan Practices Act

Mass. Gen. Laws ch. 183C, §§ 1 et seq.

Effective November 7, 2004

High Cost Home Mortgage Loan

Nevada

Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.

Effective October 1, 2003

Home Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective for loans closed on or after November 27, 2003

High Cost Home Loan

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

High Cost Home Loan

New York

N.Y. Banking Law Article 6-l

Effective for applications made on or after April 1, 2003

High Cost Home Loan

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

High Cost Home Loan

Ohio

H.B. 386 (codified in various sections of the Ohio Code), Ohio Rev. Code Ann. §§
1349.25 et seq.

Effective May 24, 2002

Covered Loan

 

 

 

E-8

 


--------------------------------------------------------------------------------



 

 

 

Oklahoma

Consumer Credit Code (codified in various sections of Title 14A)

Effective July 1, 2000; amended effective January 1, 2004

Subsection 10 Mortgage

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.

Effective for loans taken on or after January 1, 2004

High Cost Home Loan

West Virginia

West Virginia Residential Mortgage Lender, Broker and Servicer Act, W. Va. Code
Ann. §§ 31-17-1 et seq.

Effective June 5, 2002

West Virginia Mortgage Loan Act Loan

 

Standard & Poor’s Covered Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Covered Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective November 27, 2003 – July 5, 2004

Covered Home Loan

 

Standard & Poor’s Home Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Home Loan

 

 

 

E-9

 


--------------------------------------------------------------------------------



 

 

 

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective for loans closed on or after November 27, 2003

Home Loan

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

Home Loan

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

Consumer Home Loan

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.

Effective for loans taken on or after January 1, 2004

Consumer Home Loan

 

 

 

 

E-10

 


--------------------------------------------------------------------------------



 

 

 

SCHEDULE A

 

REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

 

Certificates

Certificates

S&P

Moody’s

Class I-1A-1

AAA

Aaa

Class I-1A-2

AAA

Aaa

Class I-2A-1

AAA

Aaa

Class I-2A-2

AAA

Aaa

Class II-1A-1

AAA

Aaa

Class I-M-1

AA

Aa2

Class I-M-2

A

A2

Class I-B-1

BBB

Baa2

Class I-B-2

BBB-

Baa3

Class I-B-3

BB

Ba2

Class II-B-1

AA+

Aa1

Class II-B-2

AA

Aa2

Class II-B-3

A

A2

Class II-B-4

BBB

Baa2

Class II-B-5

BB

NA

Class II-B-6

B

NA

 

The Class XP, Class B-IO, Class R, Class R-X and Class II-B-7 Certificates have
not been rated.

 

None of the above ratings has been lowered, qualified or withdrawn since the
dates of issuance of such ratings by the Rating Agencies.

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE B

 

MORTGAGE LOAN SCHEDULE

 

(Provided upon request)

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT K

 

FORM OF TRUSTEE LIMITED POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that JPMorgan Chase Bank, National Association,
a New York banking corporation, having a place of business at 4 New York Plaza,
6th Floor, New York, N.Y. 10004, as Trustee (and in no personal or other
representative capacity) under the Pooling and Servicing Agreement, dated as of
August 1, 2005, by and among Structured Asset Mortgage Investments II Inc., the
Trustee, Wells Fargo Bank, National Association and EMC Mortgage Corporation (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement” capitalized terms not defined herein have the definitions assigned
to such terms in the Agreement), relating to the Bear Stearns ALT-A Trust
2005-8, Mortgage Pass-Through Certificates, Series 2005-8, hereby appoints
_______________, in its capacity as a Servicer under the Agreement, as the
Trustee’s true and lawful Special Attorney-in-Fact, in the Trustee’s name, place
and stead and for the Trustee’s benefit, but only in its capacity as Trustee
aforesaid, to perform all acts and execute all documents as may be customary,
necessary and appropriate to effectuate the following enumerated transactions in
respect of any mortgage, deed of trust, promissory note or real estate owned
from time to time owned (beneficially or in title, whether the Trustee is named
therein as mortgagee or beneficiary or has become mortgagee or beneficiary by
virtue of endorsement, assignment or other conveyance) or held by or registered
to the Trustee (directly or through custodians or nominees), or in respect of
which the Trustee has a security interest or other lien, all as provided under
the applicable Agreement and only to the extent the respective Trustee has an
interest therein under the Agreement, and in respect of which the Servicer is
acting as servicer pursuant to the Agreement (the “Mortgage Documents”).

This appointment shall apply to the following enumerated transactions under the
Agreement only:

 

1.

The modification or re-recording of any Mortgage Document for the purpose of
correcting it to conform to the original intent of the parties thereto or to
correct title errors discovered after title insurance was issued and where such
modification or re-recording does not adversely affect the lien under the
Mortgage Document as insured.

 

2.          The subordination of the lien under a Mortgage Document to an
easement in favor of a public utility company or a state or federal agency or
unit with powers of eminent domain including, without limitation, the execution
of partial satisfactions/releases, partial reconveyances and the execution of
requests to trustees to accomplish same.

 

3.          The conveyance of the properties subject to a Mortgage Document to
the applicable mortgage insurer, or the closing of the title to the property to
be acquired as real estate so owned, or conveyance of title to real estate so
owned.

 

4.          The completion of loan assumption and modification agreements in
respect of Mortgage Documents.

 

5.          The full or partial satisfaction/release of a Mortgage Document or
full conveyance upon payment and discharge of all sums secured thereby,
including, without limitation, cancellation of the related note.

 

6.          The assignment of any Mortgage Document, in connection with the
repurchase of the mortgage loan secured and evidenced thereby.

 

 


--------------------------------------------------------------------------------



 

 

7.          The full assignment of a Mortgage Document upon payment and
discharge of all sums secured thereby in conjunction with the refinancing
thereof, including, without limitation, the assignment of the related note.

 

8.          With respect to a Mortgage Document, the foreclosure, the taking of
a deed in lieu of foreclosure, or the completion of judicial or non-judicial
foreclosure or termination, cancellation or rescission of any such foreclosure,
including, without limitation, any and all of the following acts:

 

a.

the substitution of trustee(s) serving under a deed of trust, in accordance with
state law and the deed of trust;

 

b.

the preparation and issuance of statements of breach or non-performance;

 

c.

the preparation and filing of notices of default and/or notices of sale;

 

d.

the cancellation/rescission of notices of default and/or notices of sale;

 

e.

the taking of a deed in lieu of foreclosure; and

 

f.

the preparation and execution of such other documents and performance of such
other actions as may be necessary under the terms of the Mortgage Document or
state law to expeditiously complete said transactions in paragraphs 8(a) through
8(e), above.

 

9.          Demand, sue for, recover, collection and receive each and every sum
of money, debt, account and interest (which now is, or hereafter shall become
due and payable) belonging to or claimed by the Trustee under the Mortgage
Documents, and to use or take any lawful means for recovery thereof by legal
process or otherwise.

 

10.        Endorse on behalf of the Trustee all checks, drafts and/or negotiable
instruments made payable to the Trustee in respect of the Mortgage Documents.

 

The Trustee gives the Special Attorney-in-Fact full power and authority to
execute such instruments and to do and perform all and every act and thing
necessary and proper to carry into effect the power or powers granted by this
Limited Power of Attorney, subject to the terms and conditions set forth in the
Agreement including the standard of care applicable to servicers in the
Agreement, and hereby does ratify and confirm what such Special Attorney-in-Fact
shall lawfully do or cause to be done by authority hereof.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused its corporate name and seal to be
hereto signed and affixed and these presents to be acknowledged by its duly
elected and authorized officer this ___ day of ___ , 2005.

 

 

JPMorgan Chase Bank, National Association, as Trustee

 

 

 

By:                                                                       

Name:

Title:



 

WITNESS:

WITNESS:

 

 

 

 

 

 

                                                                       

                                                                       

Name:

Name:

Title:

Title:

 

 

 

 

STATE OF NEW YORK

 

 

SS

COUNTY OF NEW YORK

 

 

On ______________, 2004, before me, the undersigned, a Notary Public in and for
said state, personally appeared __________________, personally known to me to be
the person whose name is subscribed to the within instrument, and such person
acknowledged to me that such person executed the within instrument in such
person’s authorized capacity, and that by such signature on the within
instrument the entity upon behalf of which such person acted executed the
instrument.

 

WITNESS my hand and official seal.

 

 

______________________________________
     Notary Public

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

